Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

among

STARWOOD HOTELS & RESORTS WORLDWIDE, INC.,

CERTAIN ADDITIONAL DOMESTIC DOLLAR REVOLVING LOAN BORROWERS,

CERTAIN ADDITIONAL ALTERNATE CURRENCY REVOLVING LOAN BORROWERS,

VARIOUS LENDERS,

JPMORGAN CHASE BANK, N.A.,

as ADMINISTRATIVE AGENT,

CITIGROUP GLOBAL MARKETS INC.,

as SYNDICATION AGENT,

and

BANK OF AMERICA, N.A.,

HSBC BANK USA, NATIONAL ASSOCIATION,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as DOCUMENTATION AGENTS

and

BARCLAYS BANK PLC

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

MORGAN STANLEY MUFG LOAN PARTNERS, LLC

ROYAL BANK OF CANADA

THE BANK OF NOVA SCOTIA

THE ROYAL BANK OF SCOTLAND PLC

U.S. BANK, NATIONAL ASSOCIATION,

as CO-DOCUMENTATION AGENTS

and

GOLDMAN SACHS BANK USA,

INTESA SANPAOLO S.p.A – NEW YORK BRANCH,

MIZUHO CORPORATE BANK, LTD.,

SUMITOMO MITSUI BANKING CORPORATION,

SUNTRUST BANK,

as SENIOR MANAGING AGENTS

 

 

Dated as of November 30, 2012

 

 

 

 

 

J.P. MORGAN SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC.

and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as JOINT LEAD ARRANGERS and JOINT BOOKRUNNERS

WELLS FARGO SECURITIES, LLC

and HSBC SECURITIES (USA), INC.

as JOINT LEAD ARRANGERS

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page   SECTION 1. AMOUNT AND TERMS OF CREDIT      1      1.01   The
Commitments      1      1.02   Minimum Amount of Each Borrowing      7      1.03
  Notice of Borrowing      8      1.04   Competitive Bid Borrowings      9     
1.05   Disbursement of Funds      11      1.06   Evidence of Debt      12     
1.07   Conversions      13      1.08   Pro Rata Borrowings      14      1.09  
Interest      14      1.10   Interest Periods      18      1.11   Increased
Costs, Illegality, etc.      20      1.12   Compensation      24      1.13  
Lending Offices; Changes Thereto      24      1.14   Replacement of Lenders     
25      1.15   Bankers’ Acceptance Provisions      26      1.16   European
Monetary Union      27      1.17  

Special Provisions Regarding RL Lenders, Alternate Currency Revolving Loans,
Alternate Currency Swingline Loans and Alternate Currency Letters of Credit

     27      1.18   [Reserved]      31      1.19   Incremental Revolving Loan
Commitments      31      1.20   Extension of Maturity Date      34      1.21  
Defaulting Lenders      36    SECTION 2. LETTERS OF CREDIT      38      2.01  
Letters of Credit      38      2.02   Maximum Letter of Credit Outstandings;
Final Maturities; etc.      39      2.03   Letter of Credit Requests; Notices of
Issuance      40      2.04   Letter of Credit Participations      41      2.05  
Agreement to Repay Letter of Credit Drawings      44      2.06   Increased Costs
     46    SECTION 3. FEES; REDUCTIONS OF COMMITMENT      47      3.01   Fees   
  47      3.02   Voluntary Termination or Reduction of Total Unutilized
Revolving Loan Commitment      49      3.03   Mandatory Reduction of Commitments
     49    SECTION 4. PREPAYMENTS; PAYMENTS; TAXES      49      4.01   Voluntary
Prepayments      49   

 

(i)



--------------------------------------------------------------------------------

  4.02   Mandatory Repayments and Commitment Reductions      51      4.03  
Method and Place of Payment      54      4.04   Net Payments      55    SECTION
5. CONDITIONS PRECEDENT TO INITIAL CREDIT EVENTS      58      5.01   Execution
of Agreement      58      5.02   Opinions of Counsel      59      5.03  
Corporate Documents; Proceedings; etc.      59      5.04   Fees, etc.      59   
  5.05   Refinancing; etc.      59      5.06   Financial Statements      60     
5.07   PATRIOT Act      60    SECTION 6. CONDITIONS PRECEDENT TO ALL CREDIT
EVENTS      60      6.01   No Default; Representations and Warranties      60   
  6.02   Notice of Borrowing; Competitive Bid Loans; Letter of Credit Request   
  60      6.03   Election to Become an Alternate Currency Revolving Loan
Borrower      60      6.04   Election to Become a Domestic Dollar Revolving Loan
Borrower      61    SECTION 7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS     
62      7.01   Existence; Compliance with Law      62      7.02   Power;
Authorization; Enforceable Obligations      63      7.03   Financial Statements;
Financial Condition; Undisclosed Liabilities; Projections; etc.      64     
7.04   Litigation      64      7.05   True and Complete Disclosure      64     
7.06   Use of Proceeds      65      7.07   Taxes      65      7.08   Compliance
with ERISA      65      7.09   Property      66      7.10   Investment Company
Act      66      7.11   Environmental Matters      66      7.12   Intellectual
Property, Licenses, Franchises and Formulas      67    SECTION 8. AFFIRMATIVE
COVENANTS      67      8.01   Information Covenants      67      8.02   Books
and Records      68      8.03   Maintenance of Insurance      69      8.04  
Corporate Franchises      69      8.05   Compliance with Statutes, etc.      69
     8.06   ERISA      69      8.07   End of Fiscal Years; Fiscal Quarters     
70      8.08   Maintenance of Properties      70      8.09   Payment of Taxes   
  70   

 

(ii)



--------------------------------------------------------------------------------

SECTION 9. NEGATIVE COVENANTS      70      9.01   Liens      70      9.02  
Consolidation, Merger, Sale of Assets, Lease Obligations, etc.      73      9.03
  Restricted Payments      75      9.04   Maximum Consolidated Leverage Ratio   
  75      9.05   Business      75      9.06   Transaction with Affiliates     
76    SECTION 10. EVENTS OF DEFAULT      76      10.01   Payments      76     
10.02   Representations, etc.      76      10.03   Covenants      76      10.04
  Default Under Other Agreements      76      10.05   Bankruptcy, etc.      77
     10.06   ERISA      77      10.07   Guaranty      77      10.08   Judgments
     77      10.09   Change of Control      78    SECTION 11. DEFINITIONS AND
ACCOUNTING TERMS      78      11.01   Defined Terms      78    SECTION 12. THE
AGENTS      131      12.01   Appointment      131      12.02   Nature of Duties
     131      12.03   Lack of Reliance on the Agents      132      12.04  
Certain Rights of the Agents      132      12.05   Reliance      132      12.06
  Indemnification      133      12.07   Each Agent in its Individual Capacity   
  133      12.08   Holders      133      12.09   Resignation by, or Removal of,
the Agents      133    SECTION 13. MISCELLANEOUS      134      13.01   Payment
of Expenses, etc.      134      13.02   Right of Setoff      136      13.03  
Notices      136      13.04   Benefit of Agreement; Assignments; Participations
     137      13.05   No Waiver; Remedies Cumulative      140      13.06  
Payments Pro Rata      140      13.07   Calculations; Computations      141     
13.08   GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
     142      13.09   Counterparts      143      13.10   Effectiveness      143
  

 

(iii)



--------------------------------------------------------------------------------

  13.11   Headings Descriptive      144      13.12   Amendment or Waiver; etc.
     144      13.13   Survival      151      13.14   Domicile of Loans      151
     13.15   Register      151      13.16   Judgment Currency      152     
13.17   Confidentiality      152      13.18   Patriot Act      154      13.19.  
Interest Rate Limitation      154      13.20.   No Fiduciary Duty      154   
SECTION 14. GUARANTY      155      14.01   The Guaranty      155      14.02  
Bankruptcy      156      14.03   Nature of Liability      156      14.04  
Independent Obligation      156      14.05   Authorization      156      14.06  
Reliance      157      14.07   Subordination      157      14.08   Waiver     
158      14.09   Payments      159      14.10   Consent to Additional
Obligations      159   

 

(iv)



--------------------------------------------------------------------------------

SCHEDULE I-A    Commitments SCHEDULE I-B    Alternate Currency Revolving Loan
Sub-Commitments SCHEDULE I-C    Alternate Currency Revolving Loan Borrowers on
the Effective Date SCHEDULE II    Lender Addresses and Applicable Lending
Offices SCHEDULE III    Certain Provisions Relating to Bankers’ Acceptances
SCHEDULE IV    Calculation of the Mandatory Costs SCHEDULE V    Enforceability
Reservations SCHEDULE 1.15(b)    Existing Bankers’ Acceptances SCHEDULE 2.01(c)
   Existing Letters of Credit SCHEDULE 9.01    Existing Liens EXHIBIT A   
Notice of Borrowing EXHIBIT B    Notice of Competitive Bid Borrowing EXHIBIT C
   Note to be Issued to Mexican Pesos Swingline Lender EXHIBIT D    Letter of
Credit Request EXHIBIT E    Section 4.04(b)(ii) Certificate EXHIBIT F   
[Reserved] EXHIBIT G    Officers’ Certificate EXHIBIT H-1    Election to Become
an Alternate Currency Revolving Loan Borrower EXHIBIT H-2    Election to Become
a Domestic Dollar Revolving Loan Borrower EXHIBIT I    Assignment and Assumption
Agreement EXHIBIT J    Incremental Revolving Loan Commitment Agreement

 

(v)



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of November 30, 2012, among STARWOOD HOTELS & RESORTS
WORLDWIDE, INC., a Maryland corporation (the “Corporation”), each additional
Domestic Dollar Revolving Loan Borrower from time to time party hereto, each
additional Alternate Currency Revolving Loan Borrower from time to time party
hereto, the Lenders party hereto from time to time, JPMORGAN CHASE BANK, N.A.,
as Administrative Agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”), CITIGROUP GLOBAL MARKETS INC., as
Syndication Agent (in such capacity, together with its successors in such
capacity, the “Syndication Agent”), BANK OF AMERICA, N.A., HSBC BANK USA,
NATIONAL ASSOCIATION and WELLS FARGO BANK, NATIONAL ASSOCIATION as Documentation
Agents (each, in such capacity, together with its successors in such capacity, a
“Documentation Agent”, and collectively the “Documentation Agents”) and BARCLAYS
BANK PLC, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, MORGAN STANLEY MUFG LOAN PARTNERS, LLC, ROYAL BANK OF
CANADA, THE BANK OF NOVA SCOTIA, THE ROYAL BANK OF SCOTLAND PLC and U.S. BANK,
NATIONAL ASSOCIATION as Co-Documentation Agents (each, in such capacity,
together with its successors in such capacity, a “Co-Documentation Agent”, and
collectively the “Co-Documentation Agents”) and GOLDMAN SACHS BANK USA, INTESA
SANPAOLO S.p.A – NEW YORK BRANCH, MIZUHO CORPORATE BANK, LTD., SUMITOMO MITSUI
BANKING CORPORATION and SUNTRUST BANK, as Senior Managing Agents (each, in such
capacity, together with its successors in such capacity, a “Senior Managing
Agent”, and collectively the “Senior Managing Agents”) (all capitalized terms
used herein and defined in Section 11 are used herein as therein defined).

W I T N E S S E T H:

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrowers the respective credit
facilities provided for herein;

NOW, THEREFORE, IT IS AGREED:

SECTION 1. Amount and Terms of Credit

1.01 The Commitments. (a) Subject to and upon the terms and conditions set forth
herein (including, on and after the initial Incremental Revolving Loan
Commitment Date, in Section 1.19), (x) each RL Lender severally agrees, at any
time and from time to time during the Revolving Credit Period, to make a
revolving loan or revolving loans in Dollars to the respective Domestic Dollar
Revolving Loan Borrower requesting the same (each, a “Domestic Dollar Revolving
Loan” and, collectively, the “Domestic Dollar Revolving Loans”) and (y) each
Alternate Currency RL Lender with an Alternate Currency Revolving Loan
Sub-Commitment relating to a given Alternate Currency Revolving Loan Sub-Tranche
severally agrees, at any time and from time to time during the Revolving Credit
Period, to make a revolving loan or revolving loans to the respective Alternate
Currency Revolving Loan Borrower under such Alternate Currency Revolving Loan
Sub-Tranche in the respective Available Currency elected by such Alternate
Currency Revolving Loan Borrower (each, an “Alternate Currency Revolving Loan”
and, collectively, the “Alternate Currency Revolving Loans”) (with the revolving
loans made to



--------------------------------------------------------------------------------

the various Borrowers pursuant to this Section 1.01(a) each being herein called
a “Revolving Loan” and, collectively, the “Revolving Loans”), which Revolving
Loans:

(i) shall, in the case of Domestic Dollar Revolving Loans, at the option of the
respective Domestic Dollar Revolving Loan Borrower, be incurred and maintained
as, and/or converted into, Base Rate Loans or Eurodollar Loans, provided that
except as otherwise specifically provided herein, all Domestic Dollar Revolving
Loans comprising the same Borrowing shall be of the same Type;

(ii) shall, in the case of Alternate Currency Revolving Loans, be made and
maintained in the respective Available Currency elected by the respective
Alternate Currency Revolving Loan Borrower, provided that (I) all Canadian
Dollar Revolving Loans shall, at the option of the respective Alternate Currency
Revolving Loan Borrower, be made by each Alternate Currency RL Lender with a
Primary Alternate Currency Revolving Loan Sub-Commitment either by means of
(x) Canadian Prime Rate Loans in Canadian Dollars or (y) the creation and
discount of Bankers’ Acceptances in Canadian Dollars on the terms and conditions
provided for herein and in Schedule III hereto (the terms and conditions of
which shall be deemed incorporated by reference into this Agreement); and (II)
all Foreign Dollar Revolving Loans shall, at the option of the respective
Foreign Dollar Revolving Loan Borrower, be incurred and maintained as, and/or
converted into, Base Rate Loans or Eurodollar Loans, provided, further, that
except as otherwise specifically provided herein, all Foreign Dollar Revolving
Loans comprising the same Borrowing shall be of the same Type;

(iii) may be repaid and reborrowed in accordance with the provisions hereof;

(iv) shall not, in the case of Alternate Currency Revolving Loans made under a
given Alternate Currency Revolving Loan Sub-Tranche by any Alternate Currency RL
Lender, be made at any time if, at the time of making any such Alternate
Currency Revolving Loans and after giving effect thereto, the Individual
Alternate Currency Revolving Loan Sub-Commitment Credit Exposure of such
Alternate Currency RL Lender relating to such Alternate Currency Revolving Loan
Sub-Tranche would exceed the Alternate Currency Revolving Loan Sub-Commitment of
such Alternate Currency RL Lender relating to such Alternate Currency Revolving
Loan Sub-Tranche at such time;

(v) shall not, in the case of Domestic Dollar Revolving Loans made under the
Domestic Dollar Revolving Loan Sub-Commitments by any RL Lender, be made at any
time if, at the time of making any such Domestic Dollar Revolving Loans and
after giving effect thereto, the Individual Domestic Dollar Revolving Loan
Sub-Commitment Credit Exposure of such RL Lender would exceed the Domestic
Dollar Revolving Loan Sub-Commitment of such RL Lender at such time;

(vi) [reserved];

(vii) shall not, in the case of Alternate Currency Revolving Loans, be made at
any time if, after giving effect thereto, the Aggregate Alternate Currency
Credit Exposure would exceed $500,000,000 at such time; and

 

-2-



--------------------------------------------------------------------------------

(viii) shall not, in the case of all Revolving Loans, be made at any time if,
after giving effect thereto, (x) the Aggregate Revolving Credit Exposure would
exceed the Total Revolving Loan Commitment at such time or (y) the Individual
Revolving Credit Exposure of any RL Lender would exceed its Revolving Loan
Commitment as then in effect.

(b) (i) Subject to and upon the terms and conditions set forth herein, the
Domestic Dollar Swingline Lender agrees to make, from time to time on and after
the Effective Date and prior to the Swingline Expiry Date, a revolving loan or
revolving loans (each, a “Domestic Dollar Swingline Loan” and, collectively, the
“Domestic Dollar Swingline Loans”) to the respective Domestic Dollar Revolving
Loan Borrower requesting the same, which Domestic Dollar Swingline Loans
(A) shall be made and maintained in Dollars, (B) shall be made and maintained as
Base Rate Loans, (C) may be repaid and reborrowed in accordance with the
provisions hereof, (D) shall not be made (or be required to be made) on any date
if, after giving effect thereto, (x) the Aggregate Revolving Credit Exposure
would exceed the Total Revolving Loan Commitment as then in effect, (y) the
Individual Revolving Credit Exposure of any RL Lender would exceed its Revolving
Loan Commitment as then in effect, or (z) the Individual Domestic Dollar
Revolving Loan Sub-Commitment Credit Exposure of any RL Lender would exceed the
Domestic Dollar Revolving Loan Sub-Commitment of such RL Lender, and (E) shall
not exceed in aggregate principal amount at any time outstanding the Maximum
Dollar Swingline Amount.

(ii) Subject to and upon the terms and conditions set forth herein, the Foreign
Dollar Swingline Lender agrees to make, from time to time on and after the
Effective Date and prior to the Swingline Expiry Date, a revolving loan or
revolving loans (each, a “Foreign Dollar Swingline Loan” and, collectively, the
“Foreign Dollar Swingline Loans”) to the respective Alternate Currency Revolving
Loan Borrower requesting the same, which Foreign Dollar Swingline Loans
(A) shall be made and maintained in Dollars, (B) shall be made and maintained as
Base Rate Loans, (C) may be repaid and reborrowed in accordance with the
provisions hereof, (D) shall not be made (or be required to be made) on any date
if, after giving effect thereto, (w) the Aggregate Revolving Credit Exposure
would exceed the Total Revolving Loan Commitment as then in effect, (x) the
Individual Revolving Credit Exposure of any RL Lender would exceed its Revolving
Loan Commitment as then in effect, (y) the Individual Alternate Currency
Revolving Loan Sub-Commitment Credit Exposure of any Alternate Currency RL
Lender relating to the Primary Alternate Currency Revolving Loan Sub-Tranche
would exceed the Primary Alternate Currency Revolving Loan Sub-Commitment of
such Alternate Currency RL Lender or (z) the Aggregate Alternate Currency Credit
Exposure would exceed $500,000,000, and (E) shall not exceed, together with all
other Alternate Currency Swingline Loans that are outstanding at such time, an
aggregate principal amount at any time outstanding equal to the Maximum
Alternate Currency Swingline Amount.

(iii) Subject to and upon the terms and conditions set forth herein, the Euro
Swingline Lender agrees to make, from time to time on and after the Effective
Date and prior to the Swingline Expiry Date, a revolving loan or revolving loans
(each, a “Euro Swingline Loan” and, collectively, the “Euro Swingline Loans”) to
the respective Alternate Currency Revolving Loan Borrower requesting the same,
which Euro Swingline Loans (A) shall be made and maintained in Euros, (B) shall
bear interest based on EURIBOR, (C) may be repaid and

 

-3-



--------------------------------------------------------------------------------

reborrowed in accordance with the provisions hereof, (D) shall not be made (or
be required to be made) on any date if, after giving effect thereto, (w) the
Aggregate Revolving Credit Exposure would exceed the Total Revolving Loan
Commitment as then in effect, (x) the Individual Revolving Credit Exposure of
any RL Lender would exceed its Revolving Loan Commitment as then in effect,
(y) the Individual Alternate Currency Revolving Loan Sub-Commitment Credit
Exposure of any Alternate Currency RL Lender relating to the Primary Alternate
Currency Revolving Loan Sub-Tranche would exceed the Primary Alternate Currency
Revolving Loan Sub-Commitment of such Alternate Currency RL Lender or (z) the
Aggregate Alternate Currency Credit Exposure would exceed $500,000,000, and
(E) shall not exceed, together with all other Alternate Currency Swingline Loans
that are outstanding at such time, an aggregate principal amount at any time
outstanding equal to the Maximum Alternate Currency Swingline Amount.

(iv) Subject to and upon the terms and conditions set forth herein, the Canadian
Dollar Swingline Lender agrees to make, from time to time on and after the
Effective Date and prior to the Swingline Expiry Date, a revolving loan or
revolving loans (each, a “Canadian Dollar Swingline Loan” and, collectively, the
“Canadian Dollar Swingline Loans”) to the respective Alternate Currency
Revolving Loan Borrower requesting the same, which Canadian Dollar Swingline
Loans (A) shall be made and maintained in Canadian Dollars, (B) shall bear
interest based on the Canadian Prime Rate, (C) may be repaid and reborrowed in
accordance with the provisions hereof, (D) shall not be made (or be required to
be made) on any date if, after giving effect thereto, (w) the Aggregate
Revolving Credit Exposure would exceed the Total Revolving Loan Commitment as
then in effect, (x) the Individual Revolving Credit Exposure of any RL Lender
would exceed its Revolving Loan Commitment as then in effect, (y) the Individual
Alternate Currency Revolving Loan Sub-Commitment Credit Exposure of any
Alternate Currency RL Lender relating to the Primary Alternate Currency
Revolving Loan Sub-Tranche would exceed the Primary Alternate Currency Revolving
Loan Sub-Commitment of such Alternate Currency RL Lender or (z) the Aggregate
Alternate Currency Credit Exposure would exceed $500,000,000, and (E) shall not
exceed, together with all other Alternate Currency Swingline Loans that are
outstanding at such time, an aggregate principal amount at any time outstanding
equal to the Maximum Alternate Currency Swingline Amount.

(v) Subject to and upon the terms and conditions set forth herein, the Sterling
Swingline Lender agrees to make, from time to time on and after the Effective
Date and prior to the Swingline Expiry Date, a revolving loan or revolving loans
(each, a “Sterling Swingline Loan” and, collectively, the “Sterling Swingline
Loans”) to the respective Alternate Currency Revolving Loan Borrower requesting
the same, which Sterling Swingline Loans (A) shall be made and maintained in
Pounds Sterling, (B) shall bear interest based on the Alternate Currency LIBOR
Rate, (C) may be repaid and reborrowed in accordance with the provisions hereof,
(D) shall not be made (or be required to be made) on any date if, after giving
effect thereto, (w) the Aggregate Revolving Credit Exposure would exceed the
Total Revolving Loan Commitment as then in effect, (x) the Individual Revolving
Credit Exposure of any RL Lender would exceed its Revolving Loan Commitment as
then in effect, (y) the Individual Alternate Currency Revolving Loan
Sub-Commitment Credit Exposure of any Alternate Currency RL Lender relating to
the Primary Alternate Currency Revolving Loan Sub-Tranche would exceed the
Primary Alternate Currency Revolving Loan Sub-Commitment of such Alternate
Currency RL Lender or (z) the Aggregate Alternate Currency Credit Exposure would
exceed $500,000,000, and (E) shall not

 

-4-



--------------------------------------------------------------------------------

exceed, together with all other Alternate Currency Swingline Loans that are
outstanding at such time, an aggregate principal amount at any time outstanding
equal to the Maximum Alternate Currency Swingline Amount.

(vi) Subject to and upon the terms and conditions set forth herein, the Mexican
Pesos Swingline Lender agrees to make, from time to time on and after the
Effective Date and prior to the Swingline Expiry Date, a revolving loan or
revolving loans (each, a “Mexican Pesos Swingline Loan” and, collectively, the
“Mexican Pesos Swingline Loans”) to the Mexican Alternate Currency Revolving
Loan Borrower requesting the same, which Mexican Pesos Swingline Loans (A) shall
be made and maintained in Mexican Peso, (B) shall bear interest based on the
TIIE Rate, (C) may be repaid and reborrowed in accordance with the provisions
hereof, (D) shall not be made (or be required to be made) on any date if, after
giving effect thereto, (w) the Aggregate Revolving Credit Exposure would exceed
the Total Revolving Loan Commitment as then in effect, (x) the Individual
Revolving Credit Exposure of any RL Lender would exceed its Revolving Loan
Commitment as then in effect, (y) the Individual Alternate Currency Revolving
Loan Sub-Commitment Credit Exposure of any Alternate Currency RL Lender relating
to the Mexican Pesos Revolving Loan Sub-Tranche would exceed the Mexican Pesos
Revolving Loan Sub-Commitment of such Alternate Currency RL Lender or (z) the
Aggregate Alternate Currency Credit Exposure would exceed $500,000,000,
(E) shall not exceed, together with all other Alternate Currency Swingline Loans
that are outstanding at such time, an aggregate principal amount at any time
outstanding equal to the Maximum Alternate Currency Swingline Amount and
(F) shall not exceed, together with all other Mexican Pesos Swingline Loans that
are outstanding at such time, an aggregate principal amount at any time
outstanding equal to the Maximum Mexican Pesos Swingline Amount.

No Swingline Lender shall be obligated to make any Swingline Loans at a time
when any RL Lender has become a Defaulting Lender unless it is satisfied that
the applicable Defaulting Lender’s participation in the outstanding Swingline
Loans will be 100% covered by the Non-Defaulting Lenders as a result of a
re-allocation pursuant to Section 1.21 (and participating interests in newly
made Swingline Loans shall be allocated in a manner consistent with
Section 1.21) or such Swingline Lender has entered into arrangements
satisfactory to it to eliminate such Swingline Lender’s risk with respect to
each Defaulting Lender’s participation in such Swingline Loans (to which
arrangements each Lender hereby grants its consent), including by cash
collateralizing such Defaulting Lender’s Domestic RL Dollar Percentage or
applicable Alternate Currency RL Percentage, as applicable, of the outstanding
Swingline Loans (such arrangements, the “Swingline Back-Stop Arrangements”).
Notwithstanding anything to the contrary contained in this Section 1.01(b), no
Swingline Lender shall make any Swingline Loan after it has received written
notice from any Borrower, the Administrative Agent or the Required Lenders
stating that a Specified Default or an Event of Default exists and is continuing
until such time as such Swingline Lender shall have received written notice
(i) of rescission of all such notices from the party or parties originally
delivering such notice, (ii) of the waiver of such Specified Default or Event of
Default by the Required Lenders or (iii) that the Administrative Agent in good
faith believes such Specified Default or Event of Default has ceased to exist.

(c) On any Business Day, any Swingline Lender may, in its sole discretion, give
notice to (i) in the case of a Domestic Dollar Swingline Loan, each RL Lender
and (ii) in the case of an Alternate Currency Swingline Loan, each Alternate
Currency RL Lender with an

 

-5-



--------------------------------------------------------------------------------

Alternate Currency Revolving Loan Sub-Commitment relating to the respective
Alternate Currency Revolving Loan Sub-Tranche under which such Alternate
Currency Swingline Loan was made, that its outstanding Swingline Loans shall be
funded with a Borrowing by the applicable Borrower of, in the case of a Domestic
Dollar Swingline Loan, Domestic Dollar Revolving Loans and, in the case of an
Alternate Currency Swingline Loan, Alternate Currency Revolving Loans in the
Alternate Currency in which such Alternate Currency Swingline Loan was made
(provided that such notice shall be deemed to have been automatically given upon
the occurrence of a Specified Default or an Event of Default under Section 10.05
or upon the exercise of any of the remedies provided in the last paragraph of
Section 10). In such case (i) in the case of a Domestic Dollar Swingline Loan, a
Borrowing (or Borrowings) of Domestic Dollar Revolving Loans by the relevant
Domestic Dollar Revolving Loan Borrower constituting Base Rate Loans in an
amount equal to the outstanding amount of the relevant Swingline Loans and
(ii) in the case of an Alternate Currency Swingline Loan, a Borrowing (or
Borrowings) of Alternate Currency Revolving Loans (bearing interest at the rate
borne by the applicable Alternate Currency Swingline Loan and, if applicable,
having an Interest Period not to exceed 10 Business Days) in the Alternate
Currency in which such Alternate Currency Swingline Loan was made by the
relevant Alternate Currency Revolving Loan Borrower (each such Borrowing, a
“Mandatory Borrowing”) shall be made on the immediately succeeding Business Day
by, in the case of a Domestic Dollar Swingline Loan, all RL Lenders or, in the
case of an Alternate Currency Swingline Loan, all Alternate Currency RL Lenders
with an Alternate Currency Revolving Loan Sub-Commitment relating to the
respective Alternate Currency Revolving Loan Sub-Tranche under which such
Alternate Currency Swingline Loan was made (without giving effect to any
reductions thereto pursuant to the last paragraph of Section 10) pro rata based
on each such Lender’s Domestic RL Dollar Percentage or Alternate Currency RL
Percentage of the relevant Alternate Currency Revolving Sub-Tranche, as
applicable, or, if a Sharing Event then exists, pro rata based on each RL
Lender’s RL Percentage (in each case determined on such date, but before giving
effect to any termination of the Revolving Loan Commitments pursuant to the last
paragraph of Section 10) and the proceeds thereof shall be (i) in the case of a
Domestic Dollar Swingline Loans, applied directly to the Domestic Dollar
Swingline Lender to repay the Domestic Dollar Swingline Lender for such
outstanding Swingline Loans and (ii) in the case of an Alternate Currency
Swingline Loan, applied directly to repay the relevant Alternate Currency
Swingline Lender for such outstanding Alternate Currency Swingline Loans. Each
RL Lender and each Alternate Currency RL Lender hereby irrevocably agrees to
make Domestic Dollar Revolving Loans or Alternate Currency Revolving Loans, as
applicable, upon one Business Day’s notice pursuant to each Mandatory Borrowing
in the amount and in the manner specified in the preceding sentence and on the
date specified in writing by the relevant Swingline Lender notwithstanding
(i) that the amount of any Mandatory Borrowing may not comply with the Minimum
Borrowing Amount otherwise required hereunder, (ii) whether any conditions
specified in Section 6 are then satisfied, (iii) whether a Specified Default or
an Event of Default then exists, (iv) the date of such Mandatory Borrowing and
(v) the amount of the Total Revolving Loan Commitment or the Total Alternate
Currency Revolving Sub-Commitment at such time. If any Mandatory Borrowing
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under the
Bankruptcy Code with respect to the Corporation or the applicable Borrower),
then each such Domestic Dollar RL Lender or Alternate Currency RL Lender, as
applicable, hereby agrees that it shall forthwith purchase (as of the date the
Mandatory Borrowing would otherwise have occurred, but adjusted for any payments
received from the Corporation or other applicable

 

-6-



--------------------------------------------------------------------------------

Borrower on or after such date and prior to such purchase), in the case of a
Domestic Dollar Swingline Loan, from the Domestic Dollar Swingline Lender such
participations in the outstanding Domestic Dollar Swingline Loans as shall be
necessary to cause such Domestic Dollar RL Lenders to share in such Domestic
Dollar Swingline Loans ratably based upon their respective Domestic RL Dollar
Percentages and, in the case of an Alternate Currency Swingline Loan, from the
applicable Alternate Currency Swingline Lender such participations in the
outstanding Alternate Currency Swingline Loans as shall be necessary to cause
such Alternate Currency RL Lenders to share in such Alternate Currency Swingline
Loans ratably based upon their respective Alternate Currency RL Percentages of
the applicable Alternate Currency Revolving Loan Sub-Tranche under which such
Alternate Currency Swingline Loan was made, or, if a Sharing Event exists on the
date otherwise required above, pro rata based upon their respective RL
Percentages (in each case determined before giving effect to any termination of
the Revolving Loan Commitments pursuant to the last paragraph of Section 10),
provided that (x) all interest payable on any Swingline Loans shall be for the
account of the relevant Swingline Lender until the date as of which the
respective participation is required to be purchased and, to the extent
attributable to the purchased participation, shall be payable to the participant
from and after such date and (y) at the time any purchase of participations
pursuant to this sentence is actually made, the purchasing RL Lender or
Alternate Currency RL Lender, as applicable, shall be required to pay the
relevant Swingline Lender interest on the principal amount of the participation
purchased for each day from and including the day upon which the respective
participation would otherwise have occurred to but excluding the date of payment
for such participation, at the overnight Federal Funds Rate (in the case of
Dollars) or the relevant Euro Rate (as determined on the basis of the proviso in
the definition of the relevant Euro Rate or the relevant Alternate Currency
Non-LIBOR Rate, as applicable (in the case of currencies other than Dollars) for
the first day and at the rate otherwise applicable to the applicable Swingline
Loan for each day thereafter.

(d) Subject to and upon the terms and conditions set forth herein, each Lender
severally agrees that any Borrower may, in accordance with the procedures
established pursuant to Section 1.04, incur a loan or loans (each, a
“Competitive Bid Loan” and, collectively, the “Competitive Bid Loans”),
denominated in an Available Currency requested by such Borrower, pursuant to a
Competitive Bid Borrowing at any time and from time to time on and after the
Effective Date and prior to the date which is the Business Day preceding the
date which is 30 days prior to the Maturity Date, provided that (i) no
Competitive Bid Loan may be made if, after giving effect thereto, the Aggregate
Alternate Currency Credit Exposure would exceed $500,000,000 and (ii) no
Competitive Bid Loan may be made if, after giving effect thereto, the Aggregate
Revolving Credit Exposure would exceed the Total Revolving Loan Commitment as
then in effect. Within the foregoing limits and subject to the terms and
conditions set forth in Sections 1.04 and 6, Competitive Bid Loans may be repaid
and reborrowed in accordance with the provisions hereof.

1.02 Minimum Amount of Each Borrowing. The aggregate principal amount (or Face
Amount, as applicable) of each Borrowing of Loans shall not be less than the
respective Minimum Borrowing Amount for the respective Type and Tranche of Loans
to be made or maintained pursuant to the respective Borrowing; provided that
Mandatory Borrowings shall be made in the amounts required by Section 1.01(c).
More than one Borrowing may occur on the same date, but at no time (except as a
result of Mandatory Borrowings) shall there be outstanding

 

-7-



--------------------------------------------------------------------------------

more than (i) ten Borrowings of Domestic Dollar Revolving Loans maintained as
Eurodollar Loans, (ii) five Borrowings of Alternate Currency Revolving Loans
under a given Alternate Currency Revolving Loan Sub-Tranche maintained as Euro
Rate Loans and/or Bankers’ Acceptance Loans (or, in the case of Other Permitted
LIBOR-Based Alternate Currency Revolving Loans incurred in a given Other
Permitted LIBOR-Based Alternate Currency, five Borrowings of such Other
Permitted LIBOR-Based Alternate Currency Revolving Loans incurred in such Other
Permitted LIBOR-Based Alternate Currency), and (iii) five Borrowings of
Permitted Non-LIBOR-Based Alternate Currency Revolving Loans incurred in a given
Permitted Non-LIBOR-Based Alternate Currency.

1.03 Notice of Borrowing. (a) Whenever a Borrower desires to incur Loans
hereunder (excluding (w) Borrowings of Swingline Loans, (x) Borrowings of
Revolving Loans incurred pursuant to a Mandatory Borrowing, (y) Borrowings of
Competitive Bid Loans and (z) Borrowings of Canadian Prime Rate Loans to the
extent resulting from automatic conversions of Bankers’ Acceptance Loans as
provided in clause (i) of Schedule III), it shall give the Administrative Agent
at the Notice Office at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) of each Base Rate Loan or
Canadian Prime Rate Loan and at least three Business Days’ prior written notice
(or telephonic notice promptly confirmed in writing) of each Euro Rate Loan,
Bankers’ Acceptance Loan or Permitted Non-LIBOR-Based Alternate Currency
Revolving Loan to be incurred hereunder, provided that any such notice shall be
deemed to have been given on a certain day only if given before 4:00 p.m. (New
York time) on such day. Each such written notice or written confirmation of
telephonic notice (each, a “Notice of Borrowing”), except as otherwise expressly
provided in Section 1.11, shall be irrevocable and shall be given by the
respective Borrower in the form of Exhibit A, appropriately completed to specify
(i) the name of such Borrower, (ii) the purpose of such Borrowing, (iii) the
aggregate principal amount (or Face Amount, as the case may be) of the Loans to
be incurred pursuant to such Borrowing (stated in the relevant Available
Currency), (iv) the date of such Borrowing (which shall be a Business Day),
(v) in the case of Canadian Dollar Revolving Loans, whether the Canadian Dollar
Revolving Loans being made pursuant to such Borrowing are to be initially
maintained as Canadian Prime Rate Loans or Bankers’ Acceptance Loans and, if
Bankers’ Acceptance Loans, the term thereof (which shall comply with the
requirements of clause (a) of Schedule III), (vi) in the case of Euro Rate
Loans, the initial Interest Period to be applicable thereto, (vii) in the case
of Permitted Non-LIBOR Rate Alternate Currency Revolving Loans, the initial
Non-LIBOR-Based Interest Period applicable thereto, (viii) in the case of
Alternate Currency Revolving Loans, the specific Alternate Currency Revolving
Loan Sub-Tranche pursuant to which such Alternate Currency Revolving Loans are
to be incurred, and (ix) in the case of Dollar Revolving Loans, whether the
Dollar Revolving Loans being incurred pursuant to such Borrowing are to be
initially maintained as Base Rate Loans or Eurodollar Loans. The Administrative
Agent shall promptly give each Lender which is required to make Loans specified
in the respective Notice of Borrowing, notice of such proposed Borrowing, of
such Lender’s proportionate share thereof and of the other matters required by
the immediately preceding sentence to be specified in the Notice of Borrowing.

(b) (i) Whenever a Borrower desires to incur Swingline Loans hereunder, it shall
give the relevant Swingline Lender (i) in the case of a Domestic Dollar
Swingline Loan or Canadian Dollar Swingline Loan, not later than 1:00 P.M.
(New York time), (ii) in the case of a Euro Swingline Loan or Sterling Swingline
Loan, not later than 11:00 A.M. (London time) and

 

-8-



--------------------------------------------------------------------------------

(iii) in the case of a Mexican Pesos Swingline Loan, not later than 12:00 P.M.
(noon) Mexico City time, in each case on the date that a Swingline Loan is to be
incurred, written notice or telephonic notice promptly confirmed in writing of
each Swingline Loan to be incurred hereunder. Each such notice shall be
irrevocable and specify in each case (A) the date of Borrowing (which shall be a
Business Day), (B) the aggregate principal amount of the Swingline Loans to be
made pursuant to such Borrowing and (C) if applicable, the Interest Period
therefor.

(ii) Mandatory Borrowings shall be made upon the notice specified in
Section 1.01(c), with each Borrower irrevocably agreeing, by its incurrence of
any Swingline Loan, to the making of the Mandatory Borrowings by it as set forth
in Section 1.01(c).

(c) Without in any way limiting the obligation of any Borrower to confirm in
writing any telephonic notice permitted to be given hereunder, the
Administrative Agent, the respective Swingline Lender (in the case of a
Borrowing of Swingline Loans) or the respective Issuing Bank (in the case of
issuances of Letters of Credit), as the case may be, may act without liability
upon the basis of such telephonic notice, believed by the Administrative Agent,
the Swingline Lender or such Issuing Bank, as the case may be, in good faith to
be from an Authorized Officer of such Borrower (or of the Corporation) prior to
receipt of written confirmation. In each such case, each Borrower hereby waives
the right to dispute the Administrative Agent’s, such Swingline Lender’s or such
Issuing Bank’s record of the terms of such telephonic notice.

1.04 Competitive Bid Borrowings. (a) Whenever a Borrower desires to incur a
Competitive Bid Borrowing, it shall deliver to the Administrative Agent at the
Notice Office (i) in the case of Competitive Bid Loans denominated in Dollars,
prior to 12:00 Noon (New York time) and (ii) in the case of Competitive Bid
Loans denominated in any other Alternate Currency, prior to 12:00 Noon (London
time), in each case at least three Business Days prior to the date of such
proposed Competitive Bid Borrowing, a written notice substantially in the form
of Exhibit B (each, a “Notice of Competitive Bid Borrowing”), such notice to
specify in each case (i) the date (which shall be a Business Day) of the
proposed Competitive Bid Borrowing, (ii) the aggregate principal amount of the
proposed Competitive Bid Borrowing (stated in the relevant Available Currency),
which shall not be less than the Minimum Borrowing Amount applicable thereto,
(iii) the maturity date (each, a “Competitive Bid Loan Maturity Date”) for
repayment of each Competitive Bid Loan to be made as part of such Competitive
Bid Borrowing (which maturity date may not be earlier than seven days after the
date of such Competitive Bid Borrowing or later than 360 days after the date of
such Competitive Bid Borrowing (but in no event later than the thirtieth day
preceding the Maturity Date)), (iv) the interest payment date or dates relating
thereto (which shall be at least every three months in the case of maturities in
excess of three months), and (v) any other terms to be applicable to such
Competitive Bid Borrowing (although all Competitive Bid Borrowings shall be
required to be made, and maintained, in an Available Currency). The
Administrative Agent shall promptly notify each Bidder RL Lender of each such
request for a Competitive Bid Borrowing received by it from a Borrower by
transmitting (by way of facsimile) to each such Bidder RL Lender a copy of the
related Notice of Competitive Bid Borrowing.

(b) Each Bidder RL Lender shall, if in its sole discretion it elects to do so,
irrevocably offer to make one or more Competitive Bid Loans to the respective
Borrower as part

 

-9-



--------------------------------------------------------------------------------

of such proposed Competitive Bid Borrowing at a rate or rates of interest
specified by such Bidder RL Lender in its sole discretion and determined by such
Bidder RL Lender independently of each other Bidder RL Lender, by notifying the
Administrative Agent in writing (which notice shall be promptly distributed to
the respective Borrower, provided that the Administrative Agent shall not be
liable to any Bidder RL Lender or to the respective Borrower for failure to
distribute any such notice to the respective Borrower unless such failure
resulted from the gross negligence or willful misconduct on the part of the
Administrative Agent (as determined by a court of competent jurisdiction)),
before (i) in the case of Competitive Bid Loans denominated in Dollars, 10:00
A.M. (New York time) and (ii) in the case of Competitive Bid Loans denominated
in any other Alternate Currency, prior to 10:00 A.M. (London time), in each case
on the date (the “Reply Date”) which is two Business Days before the date of
such proposed Competitive Bid Borrowing, of the minimum amount, if any, and
maximum amount of each Competitive Bid Loan which such Bidder RL Lender would be
willing to make as part of such proposed Competitive Bid Borrowing (which
amounts may, subject to the proviso to the first sentence of Section 1.01(d),
exceed such Bidder RL Lender’s Revolving Loan Commitment (and any relevant
Alternate Currency Revolving Loan Sub-Commitment)), and the rate or rates of
interest therefor; provided that if the Person then acting as Administrative
Agent in its capacity as a Bidder RL Lender shall, in its sole discretion, elect
to make any such offer, it shall notify the respective Borrower in writing of
such offer before 9:30 A.M. (New York time) or 9:30 A.M. (London time), as the
case may be, on the Reply Date. If any Bidder RL Lender shall elect not to make
such an offer, such Bidder RL Lender shall so notify the Administrative Agent,
before 10:00 A.M. (New York time) or 10:00 A.M. (London time), as the case may
be, on the Reply Date, and such Bidder RL Lender shall not be obligated to, and
shall not, make any Competitive Bid Loan as part of such Competitive Bid
Borrowing; provided that the failure by any Bidder RL Lender to give such notice
shall not cause such Bidder RL Lender to be obligated to, and such Bidder RL
Lender shall not, make any Competitive Bid Loan as part of such proposed
Competitive Bid Borrowing.

(c) The respective Borrower shall, in turn, before 12:00 Noon (New York time) or
12:00 Noon (London time), as the case may be, on the Reply Date, either:

(1) cancel such Competitive Bid Borrowing by giving the Administrative Agent
notice (in writing or by telephone promptly confirmed in writing) to that
effect; or

(2) accept one or more of the offers made by any Bidder RL Lender or Bidder RL
Lenders pursuant to clause (b) above by giving notice (in writing or by
telephone confirmed in writing) to the Administrative Agent of the amount of
each Competitive Bid Loan (which amount shall be equal to or greater than the
minimum amount, if any, and equal to or less than the maximum amount, notified
to the respective Borrower by the Administrative Agent on behalf of each such
Bidder RL Lender for such Competitive Bid Borrowing) and reject any remaining
offers made by Bidder RL Lenders pursuant to clause (b) above by giving the
Administrative Agent notice to that effect; provided that acceptance of offers
may only be made on the basis of ascending Absolute Rates commencing with the
lowest rate so offered; provided further, however, if offers are made by two or
more Bidder RL Lenders at the same rate and acceptance of all such equal offers
would result in a greater principal amount of Competitive Bid Loans being
accepted than the aggregate principal amount requested by the respective
Borrower, the

 

-10-



--------------------------------------------------------------------------------

respective Borrower shall have the right to accept one or more such equal offers
in their entirety and reject the other equal offer or offers or to allocate
acceptance among all such equal offers (but giving effect to the minimum
amounts, if any, and maximum amounts specified for each such offer pursuant to
clause (b) above), as the respective Borrower may elect in its sole discretion.

(d) If the respective Borrower notifies the Administrative Agent that such
Competitive Bid Borrowing is canceled pursuant to clause (c)(1) above, the
Administrative Agent shall give prompt written notice thereof to the Bidder RL
Lenders and such Competitive Bid Borrowing shall not be made.

(e) If the respective Borrower accepts one or more of the offers made by any
Bidder RL Lender or Bidder RL Lenders pursuant to clause (c)(2) above, the
Administrative Agent shall in turn promptly notify (in writing or by telephone
confirmed in writing) (x) each Bidder RL Lender that has made an offer as
described in clause (b) above, of the date and aggregate amount of such
Competitive Bid Borrowing (stated in the relevant Available Currency) and
whether or not any offer or offers made by such Bidder RL Lender pursuant to
clause (b) above have been accepted by the respective Borrower and (y) each
Bidder RL Lender that is to make a Competitive Bid Loan as part of such
Competitive Bid Borrowing, of the amount of each Competitive Bid Loan to be made
by such Bidder RL Lender as part of such Competitive Bid Borrowing (stated in
the relevant Available Currency).

(f) On the last Business Day of each calendar quarter, the Administrative Agent
shall notify the respective Borrower and the RL Lenders of the aggregate
principal amount of Competitive Bid Loans outstanding to the respective Borrower
at such time.

1.05 Disbursement of Funds. No later than 12:00 Noon (local time in the city in
which the proceeds of such Loans are to be made available in accordance with the
terms hereof) on the date specified in each Notice of Borrowing (or (x) in the
case of Swingline Loans, no later than (i) 4:00 P.M. (New York time) in the case
of Domestic Dollar Swingline Loans and Canadian Dollar Swingline Loans,
(ii) 4:00 P.M. (Mexico City time) in the case of Mexican Pesos Swingline Loans,
and (iii) 4:00 P.M. (London time) in the case of Euro Swingline Loans and
Sterling Swingline Loans, in each case, on the date specified in
Section 1.03(b)(i), (y) in the case of Mandatory Borrowings, not later than
12:00 Noon (New York time) on the date specified in Section 1.01(c) or (z) in
the case of Competitive Bid Loans, no later than 12:00 Noon (local time in the
city in which the proceeds of such Competitive Bid Loan are to be made available
in accordance with the terms hereof) on the date specified pursuant to
Section 1.04(a)), each Lender will make available its pro rata portion
(determined in accordance with Section 1.08) of each such Borrowing requested to
be made on such date (or (x) in the case of Swingline Loans, the Swingline
Lender shall make available the full amount thereof and (y) in the case of
Competitive Bid Loans, the respective Bidder RL Lenders which are to make
Competitive Bid Loans in accordance with Section 1.04(e) shall make available
their respective amounts thereof) in the manner provided below. All such amounts
will be made available in Dollars (in the case of Dollar Loans) or other
applicable Alternate Currency (in the case of Non-Dollar Alternate Currency
Loans), as the case may be, and in immediately available funds at the
appropriate Payment Office of the Administrative Agent, and the Administrative
Agent will make available to the relevant Borrower by depositing to its relevant
account as directed by such Borrower, the

 

-11-



--------------------------------------------------------------------------------

aggregate of the amounts so made available by the Lenders in the type of funds
received. Unless the Administrative Agent shall have been notified by any Lender
prior to the date of Borrowing that such Lender does not intend to make
available to the Administrative Agent such Lender’s portion of any Borrowing to
be made on such date, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on such date of Borrowing
and the Administrative Agent may, in reliance upon such assumption, make
available to the relevant Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender,
the Administrative Agent shall be entitled to recover such corresponding amount
on demand from such Lender. If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the respective Borrower and, to the
extent such corresponding amount has previously been disbursed to such Borrower,
such Borrower shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent shall also be entitled to recover
on demand from such Lender or such Borrower interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the respective Borrower until the date
such corresponding amount is recovered by the Administrative Agent, at a rate
per annum equal to (i) if recovered from such Lender, the overnight Federal
Funds Rate as in effect from time to time for the first three days and the
interest rate applicable to Dollar Revolving Loans maintained as Base Rate Loans
for each day thereafter (or, in the case of an Alternate Currency Revolving Loan
in a given Non-Dollar Alternate Currency, the relevant Euro Rate (as determined
on the basis provided in the proviso in the definition of the relevant Euro
Rate) or relevant Alternate Currency Non-LIBOR Rate, as applicable, for the
first three days and the interest rate applicable to such Alternate Currency
Revolving Loan for each day thereafter) and (ii) if recovered from the
respective Borrower, the rate of interest applicable to the respective
Borrowing, as determined pursuant to Section 1.09. Nothing in this Section 1.05
shall be deemed to relieve any Lender from its obligation to make Loans
hereunder or to prejudice any rights which the relevant Borrower may have
against any Lender as a result of any failure by such Lender to make Loans
required to be made by it hereunder.

1.06 Evidence of Debt. (a) Any Lender may request that any Loans made by it be
evidenced by a promissory note. In such event, the applicable Borrower or
Borrowers shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent and in
the case of the promissory note to the Mexican Pesos Swingline Lender, in the
form of Exhibit C hereto. The terms of each Competitive Bid Loan shall be
evidenced by the respective correspondence between the respective Borrower
thereof and the respective Bidder RL Lender pursuant to Section 1.04 and, unless
otherwise agreed by the respective Borrower and the respective Bidder RL Lender
or unless the respective Bidder RL Lender makes a request pursuant to the
preceding sentence, Competitive Bid Loans shall not be evidenced by promissory
notes.

(b) Each Lender will note on its internal records the amount of each Loan made
by it to each Borrower and each payment in respect thereof and will prior to any
transfer of any of its Notes endorse on the reverse side thereof the outstanding
principal amount of Loans (including, without limitation, the Face Amount of any
Bankers’ Acceptances) evidenced thereby. Failure to make any such notation, or
any error in such notation, shall not affect any

 

-12-



--------------------------------------------------------------------------------

Borrower’s obligations in respect of such Loans. Each Lender’s internal records
of the amount of each Loan made by it and each payment in respect thereof shall
be final and conclusive absent manifest error.

(c) No failure of any Lender to request or obtain a Note evidencing its Loans of
any Tranche or to any Borrower shall affect or in any manner impair the
obligations of the respective Borrower to pay the Loans (and all related
Obligations) which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the guaranties
therefor provided pursuant to the various Credit Documents.

1.07 Conversions. (a) Each Dollar Revolving Loan Borrower shall have the option
to convert, on any Business Day, all or a portion equal to at least the Minimum
Borrowing Amount (for the Type of Dollar Revolving Loan into which the
conversion is being made), of the outstanding principal amount of Dollar
Revolving Loans made to such Dollar Revolving Loan Borrower pursuant to one or
more Borrowings of one or more Types of Dollar Revolving Loans into a Borrowing
of another Type of Dollar Revolving Loan, provided that, (i) Dollar Revolving
Loans shall not be permitted to be converted into Non-Dollar Alternate Currency
Revolving Loans, (ii) if Eurodollar Loans are converted into Base Rate Loans on
a date other than the last day of an Interest Period applicable to the Dollar
Revolving Loans being converted, the respective Dollar Revolving Loan Borrower
shall compensate the applicable Lenders for any breakage costs incurred in
connection therewith as set forth in Section 1.12, (iii) no such partial
conversion of Eurodollar Loans shall reduce the outstanding principal amount of
such Eurodollar Loans made pursuant to a single Borrowing to less than the
applicable Minimum Borrowing Amount for Eurodollar Loans, (iv) unless the
Required Lenders otherwise agree, Base Rate Loans may not be converted into
Eurodollar Loans if any Event of Default exists on the date of conversion, and
(v) no conversion pursuant to this Section 1.07 shall result in a greater number
of Borrowings of Eurodollar Loans than is permitted under Section 1.02. Each
such conversion shall be effected by the respective Dollar Revolving Loan
Borrower giving the Administrative Agent at the Notice Office, prior to 4:00
p.m. (New York time), at least three Business Days’ prior notice (each, a
“Notice of Conversion”) specifying the Borrowing or Borrowings pursuant to which
such Dollar Revolving Loans were made and, if to be converted into Eurodollar
Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall give each Lender prompt notice of any such proposed
conversion affecting any of its Dollar Revolving Loans.

(b) Each Alternate Currency Revolving Loan Borrower shall be entitled:
(i) to convert from time to time any Borrowing of Canadian Prime Rate Loans then
outstanding into a Borrowing of Bankers’ Acceptance Loans in an aggregate Face
Amount equal to the aggregate principal amount (in Canadian Dollars) of the
outstanding Canadian Prime Rate Loans pursuant to such Borrowing, provided that
the applicable Alternate Currency Revolving Loan Borrower shall pay the proceeds
of such Bankers’ Acceptance Loans, together with such additional funds as may be
required, to the Administrative Agent for the account of the relevant Alternate
Currency RL Lenders to repay such Borrowing of outstanding Canadian Prime Rate
Loans, and provided further that such Canadian Prime Rate Loans are repaid and
such Bankers’ Acceptance Loans are obtained, in each case in accordance with
Section 1, Schedule III and any other applicable provisions of this Agreement;
and (ii) contemporaneously with the maturity of any outstanding Bankers’
Acceptance Loans, to obtain Bankers’ Acceptance Loans or Canadian

 

-13-



--------------------------------------------------------------------------------

Prime Rate Loans in an aggregate Face Amount or principal amount, as the case
may be, equal to the aggregate Face Amount of such maturing Bankers’ Acceptance
Loans, provided that the applicable Alternate Currency Revolving Loan Borrower
shall pay the proceeds of such new Canadian Dollar Revolving Loan, together with
such additional funds as may be required, to the Administrative Agent for the
account of the relevant Alternate Currency RL Lenders to repay such maturing
Bankers’ Acceptance Loans, and provided further that such new Canadian Dollar
Revolving Loans are obtained in accordance with Section 1, Schedule III and any
other applicable provisions of this Agreement.

(c) Mandatory conversions of Bankers’ Acceptance Loans into Canadian Prime Rate
Loans shall be made in the circumstances, and to the extent, provided in clause
(i) of Schedule III. Except as otherwise provided under Section 1.17, Bankers’
Acceptance Loans shall not be permitted to be converted into any other Type of
Loan prior to the maturity date of the respective Bankers’ Acceptance Loan.

1.08 Pro Rata Borrowings. (i) Subject to the provisions of Section 1.17(c) and,
in the case of Mandatory Borrowings, Section 1.01(c), all Borrowings of Domestic
Dollar Revolving Loans under this Agreement (including all Mandatory Borrowings)
shall be incurred from the RL Lenders pro rata on the basis of their Domestic RL
Dollar Percentages and (ii) subject, in the case of Mandatory Borrowings, to
Section 1.01(c), all Borrowings of Alternate Currency Revolving Loans in a given
Alternate Currency made pursuant to a given Alternate Currency Revolving Loan
Sub-Tranche shall be incurred from the Alternate Currency RL Lenders pro rata on
the basis of their Alternate Currency RL Percentages relating to such Alternate
Currency Revolving Loan Sub-Tranche. No Lender shall be responsible for any
default by any other Lender of its obligation to make Loans hereunder and each
Lender shall be obligated to make the Loans provided to be made by it hereunder,
regardless of the failure of any other Lender to make its Loans hereunder.

1.09 Interest. (a) Each Borrower hereby agrees to pay interest in respect of the
unpaid principal amount of each Base Rate Loan (including any Swingline Loan
that is a Base Rate Loan) made to it from the date of the Borrowing thereof
until the earlier of (x) the maturity thereof (whether by acceleration,
prepayment or otherwise) and (y) the conversion of such Base Rate Loan to a
Eurodollar Loan pursuant to Section 1.07, at a rate per annum which shall be
equal to the sum of the Applicable Margin plus the Base Rate, each as in effect
from time to time.

(b) Each Borrower hereby agrees to pay interest in respect of the unpaid
principal amount of each Eurodollar Loan made to it from the date of the
Borrowing thereof until the earlier of (x) the maturity thereof (whether by
acceleration, prepayment or otherwise) and (y) the conversion of such Eurodollar
Loan to a Base Rate Loan pursuant to Section 1.07, 1.10 or 1.11, as applicable,
at a rate per annum which shall, during each Interest Period applicable thereto,
be equal to the sum of the Applicable Margin as in effect from time to time plus
the Eurodollar Rate for such Interest Period.

(c) Each Alternate Currency Revolving Loan Borrower hereby agrees to pay
interest in respect of the unpaid principal amount of each Canadian Prime Rate
Loan and each Canadian Dollars Swingline Loan made to such Borrower from the
date the proceeds thereof are

 

-14-



--------------------------------------------------------------------------------

made available to such Borrower (which shall, in the case of a conversion
pursuant to clause (i) of Schedule III, be deemed to be the date upon which a
maturing Bankers’ Acceptance is converted into a Canadian Prime Rate Loan
pursuant to said clause (i), with the proceeds thereof to be equal to the full
Face Amount of the maturing Bankers’ Acceptances) until the maturity thereof
(whether by acceleration or otherwise) at a rate per annum which shall be equal
to the sum of the Applicable Margin plus the Canadian Prime Rate, each as in
effect from time to time.

(d) With respect to Bankers’ Acceptance Loans, Acceptance Fees shall be payable
in connection therewith as provided in clause (g) of Schedule III. Until
maturity of the respective Bankers’ Acceptances, interest shall not otherwise be
payable with respect thereto.

(e) Each Alternate Currency Revolving Loan Borrower hereby agrees to pay
interest in respect of the unpaid principal amount of each Sterling Revolving
Loan and each Sterling Swingline Loan made to such Borrower from the date of the
Borrowing thereof until the maturity thereof (whether by acceleration or
otherwise) at a rate per annum which shall, during each Interest Period
applicable thereto, be equal to the sum of the Applicable Margin as in effect
from time to time plus the relevant Alternate Currency LIBOR Rate for such
Interest Period plus any Mandatory Costs.

(f) Each Alternate Currency Revolving Loan Borrower hereby agrees to pay
interest in respect of the unpaid principal amount of each Euro Revolving Loan
and each Euro Swingline Loan made to such Borrower from the date of the
Borrowing thereof until the maturity thereof (whether by acceleration or
otherwise) at a rate per annum which shall, during each Interest Period
applicable thereto, be equal to the sum of the Applicable Margin as in effect
from time to time plus EURIBOR for such Interest Period plus any Mandatory
Costs.

(g) Each Alternate Currency Revolving Loan Borrower hereby agrees to pay
interest in respect of the unpaid principal amount of each Australian Dollar
Revolving Loan made to such Borrower from the date of the Borrowing thereof
until the maturity thereof (whether by acceleration or otherwise) at a rate per
annum which shall, during each Interest Period applicable thereto, be equal to
the sum of the Applicable Margin as in effect from time to time plus the
relevant Alternate Currency LIBOR Rate for such Interest Period plus any
Mandatory Costs.

(h) Each Alternate Currency Revolving Loan Borrower hereby agrees to pay
interest in respect of the unpaid principal amount of each Yen Revolving Loan
made to such Borrower from the date of the Borrowing thereof until the maturity
thereof (whether by acceleration or otherwise) at a rate per annum which shall,
during each Interest Period applicable thereto, be equal to the sum of the
Applicable Margin as in effect from time to time plus the relevant Alternate
Currency LIBOR Rate for such Interest Period plus any Mandatory Costs.

(i) Each Alternate Currency Revolving Loan Borrower hereby agrees to pay
interest in respect of the unpaid principal amount of each Mexican Pesos
Swingline Loan made to such Borrower from the date of the Borrowing thereof
until the maturity thereof (whether by acceleration or otherwise) at a rate per
annum which shall, during each Interest Period applicable thereto, be equal to
the sum of the Applicable Margin as in effect from time to time plus the
relevant TIIE Rate for such Interest Period plus any Mandatory Costs.

 

-15-



--------------------------------------------------------------------------------

(j) Each Alternate Currency Revolving Loan Borrower hereby agrees to pay
interest in respect of the unpaid principal amount of each Other Permitted
LIBOR-Based Alternate Currency Revolving Loan made to such Borrower in a given
Other Permitted LIBOR-Based Alternate Currency from the date of the Borrowing
thereof until the maturity thereof (whether by acceleration or otherwise) at a
rate per annum which shall, during each Interest Period applicable thereto, be
equal to the sum of the Applicable Margin as in effect from time to time plus
the relevant Alternate Currency LIBOR Rate for such Interest Period plus any
Mandatory Costs.

(k) Each Alternate Currency Revolving Loan Borrower hereby agrees to pay
interest in respect of the unpaid principal amount of each Permitted
Non-LIBOR-Based Alternate Currency Revolving Loan made to such Borrower in a
given Permitted Non-LIBOR-Based Alternate Currency from the date of the
Borrowing thereof until the maturity thereof (whether by acceleration or
otherwise) at a rate per annum which shall, during each Non-LIBOR-Based Interest
Period applicable thereto, be equal to the sum of the Applicable Margin as in
effect from time to time plus the relevant Alternate Currency Non-LIBOR Rate for
such Non-LIBOR-Based Interest Period plus any Mandatory Costs.

(l) Each Borrower agrees to pay interest in respect of the unpaid principal
amount of each Competitive Bid Loan made to such Borrower from the date the
proceeds thereof are made available to such Borrower until the maturity thereof
(whether by acceleration or otherwise) at the rate or rates per annum specified
pursuant to Section 1.04(b) by the Bidder RL Lender or Bidder RL Lenders, as the
case may be, making such Competitive Bid Loan and accepted by such Borrower
pursuant to Section 1.04(c)(2).

(m) Overdue principal and, to the extent permitted by law, overdue interest in
respect of each Loan and any other overdue amount payable hereunder shall, in
each case, upon the request of the Required Lenders, bear interest at a rate per
annum (1) in the case of overdue principal of, and interest or other amounts
owing with respect to, Canadian Dollar Revolving Loans, Canadian Dollar
Swingline Loans and any other amounts owing in Canadian Dollars, equal to 2% per
annum in excess of the Applicable Margin for Canadian Prime Rate Loans plus the
Canadian Prime Rate as in effect from time to time, (2) in the case of overdue
principal of, and interest or other amounts owing with respect to, Sterling
Revolving Loans, Sterling Swingline Loans and any other amounts owing in Pounds
Sterling, equal to 2% per annum in excess of the Applicable Margin plus the
relevant Alternate Currency LIBOR Rate for such successive periods not exceeding
three months as the Administrative Agent may determine from time to time in
respect of amounts comparable to the amount not paid plus any Mandatory Costs,
(3) in the case of overdue principal of, and interest or other amounts owing in
respect of, Euro Revolving Loans and Euro Swingline Loans, equal to 2% per annum
in excess of the Applicable Margin plus EURIBOR for such successive periods not
exceeding three months as the Administrative Agent may determine from time to
time in respect of amounts comparable to the amount not paid plus any Mandatory
Costs, (4) in the case of overdue principal of, and interest or other amounts
owing in respect of, Australian Dollar Revolving Loans, equal to 2% per annum in
excess of the Applicable Margin plus the relevant Alternate Currency LIBOR Rate
for such successive periods not exceeding three months as the Administrative
Agent may determine from time to time in respect of amounts comparable to the
amount not paid plus any Mandatory Costs, (5) in the case of overdue principal
of, and interest or other amounts owing in respect of,

 

-16-



--------------------------------------------------------------------------------

Yen Revolving Loans, equal to 2% per annum in excess of the Applicable Margin
plus the relevant Alternate Currency LIBOR Rate for such successive periods not
exceeding three months as the Administrative Agent may determine from time to
time in respect of amounts comparable to the amount not paid plus any Mandatory
Costs, (6) in the case of overdue principal of, and interest or other amounts
owing in respect of, Mexican Pesos Revolving Loans and Mexican Pesos Swingline
Loans, equal to 2% per annum in excess of the Applicable Margin plus the
relevant TIIE Rate plus any Mandatory Costs, (7) in the case of overdue
principal of, and interest or other amounts owing in respect of, Other Permitted
LIBOR-Based Alternate Currency Revolving Loans, equal to 2% per annum in excess
of the Applicable Margin plus the relevant Alternate Currency LIBOR Rate for
such successive periods not exceeding three months as the Administrative Agent
may determine from time to time in respect of amounts comparable to the amount
not paid plus any Mandatory Costs, (8) in the case of overdue principal of, and
interest or other amounts owing in respect of, Permitted Non-LIBOR-Based
Alternate Currency Revolving Loans, equal to 2% per annum in excess of the
Applicable Margin plus the relevant Alternate Currency Non-LIBOR Rate for such
successive periods not exceeding three months as the Administrative Agent may
determine from time to time in respect of amounts comparable to the amount not
paid plus any Mandatory Costs and (9) in all other cases, equal to the greater
of (x) 2% per annum in excess of the rate otherwise applicable to Revolving
Loans maintained as Base Rate Loans from time to time and (y) if applicable, the
rate which is 2% in excess of the rate then borne by any applicable Loans not
denominated in Dollars.

(n) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan and Canadian Prime Rate Loan, in arrears on each Quarterly
Payment Date, (ii) in the case of any Eurodollar Loan, on the date of any
conversion to a Base Rate Loan pursuant to Section 1.07, 1.10 or 1.11, as
applicable (on the amount so converted), (iii) in respect of each Euro Rate
Loan, Euro Swingline Loan or Sterling Swingline Loan, on the last day of each
Interest Period applicable thereto (or, in the case of any Interest Period with
a duration in excess of three months, at each date which occurs at intervals of
three calendar months after the first day of such Interest Period, as well as on
the last day of the respective Interest Period), (iv) in respect of each Mexican
Pesos Revolving Loan or Mexican Pesos Swingline Loan, on the last day of each
Mexican Pesos Interest Period applicable thereto, (v) in respect of each Other
Permitted Non-LIBOR-Based Alternate Currency Revolving Loan, at the times
specified in the relevant Non-LIBOR-Based Alternate Currency Amendment, (vi) in
respect of each Competitive Bid Loan, at such times as specified in the Notice
of Competitive Bid Borrowing relating thereto, (vii) in respect of each Loan
(other than Bankers’ Acceptances), on any repayment or prepayment (on the amount
repaid or prepaid), at maturity (whether by acceleration or otherwise) and,
after such maturity, on demand; provided that, in the case of Dollar Revolving
Loans maintained as Base Rate Loans, interest shall not be payable pursuant to
preceding clause (vii) at the time of any repayment or prepayment thereof unless
the respective repayment or prepayment is made in conjunction with a permanent
reduction of the Total Revolving Loan Commitment, and (viii) in respect of
overdue interest on any Loan, on demand.

(o) Upon each Interest Determination Date with respect to any Euro Rate Loan,
the Administrative Agent shall determine the respective Euro Rate for the
respective Interest Period or Interest Periods to be applicable to Euro Rate
Loans and shall promptly notify the respective Borrower and the applicable
Lenders thereof. Upon each Interest Determination Date with respect to any
Permitted Non-LIBOR-Based Alternate Currency Revolving Loan, the

 

-17-



--------------------------------------------------------------------------------

Administrative Agent shall determine the respective Alternate Currency Non-LIBOR
Rate for the respective Non-LIBOR-Based Interest Period or Non-LIBOR-Based
Interest Periods to be applicable to such Permitted Non-LIBOR-Based Alternate
Currency Revolving Loan and shall promptly notify the respective Borrower and
the applicable Lenders thereof. Each such determination pursuant to this
Section 1.09(o) shall, absent manifest error, be final and conclusive and
binding on all parties hereto.

1.10 Interest Periods. (a) At the time it gives any Notice of Borrowing or
Notice of Conversion in respect of the making of, or conversion into, any Euro
Swingline Loan, Sterling Swingline Loan or Euro Rate Loan (in the case of the
initial Interest Period applicable thereto) or, in the case of Revolving Loans,
on the third Business Day prior to the expiration of an Interest Period (or on
the last day of such Interest Period in the case of an Alternate Currency
Swingline Loan) applicable to such Loan (in the case of any subsequent Interest
Period), the respective Borrower shall have the right to elect, by giving the
Administrative Agent notice thereof, the interest period (each, an “Interest
Period”) applicable to such Euro Swingline Loan, Sterling Swingline Loan or Euro
Rate Loan, which Interest Period shall, at the option of such Borrower, be
(x) in the case of a Euro Swingline Loan or Sterling Swingline Loan, a period of
not more than ten Business Days, (y) in the case of a Euro Rate Loan, a one,
two, three or six month period or, if agreed to by each Lender participating in
a Borrowing of such Euro Rate Loan, a one-week period or (z) in the case of a
Borrowing of Dollar Revolving Loans, a one-year period if (but only if) agreed
to by each Lender participating in such Borrowing, provided that:

(i) all Euro Rate Loans and all Alternate Currency Swingline Loans comprising a
single Borrowing shall at all times have the same Interest Period;

(ii) the initial Interest Period for any Borrowing of Euro Rate Loans and
Alternate Currency Swingline Loans shall commence on the date of such Borrowing
(including, in the case of Dollar Revolving Loans, the date of any conversion
thereto from a Dollar Revolving Loan of a different Type) and each Interest
Period occurring thereafter in respect of such Borrowing of Euro Rate Loans and
Alternate Currency Swingline Loans shall commence on the day on which the next
preceding Interest Period applicable thereto expires;

(iii) if any Interest Period (other than an Interest Period of one week) for a
Euro Rate Loan begins on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period, such Interest
Period shall end on the last Business Day of such calendar month;

(iv) if any Interest Period (other than an Interest Period of one week) for a
Euro Rate Loan or Alternate Currency Swingline Loan would otherwise expire on a
day which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
Euro Rate Loan or Alternate Currency Swingline Loan would otherwise expire on a
day which is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

 

-18-



--------------------------------------------------------------------------------

(v) unless the Required Lenders otherwise agree, no Interest Period longer than
one month may be selected at any time when any Event of Default is in existence;
and

(vi) no Interest Period in respect of any Borrowing of Euro Rate Loans or
Alternate Currency Swingline Loans shall be selected which extends beyond the
Maturity Date.

Prior to the termination of any Interest Period applicable to Alternate Currency
Revolving Loans maintained as Euro Rate Loans, the respective Alternate Currency
Revolving Loan Borrower may, at its option, designate that the respective
Borrowing subject thereto be split into more than one Borrowing (for purposes of
electing multiple Interest Periods to be subsequently applicable thereto), so
long as each such Borrowing resulting from the action taken pursuant to this
sentence meets the relevant Minimum Borrowing Amount. If upon the expiration of
any Interest Period applicable to a Borrowing of Euro Rate Loans, the respective
Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such Euro Rate Loans as provided above, such Borrower
shall be deemed to have elected (x) if Eurodollar Loans, to convert such
Eurodollar Loans into Base Rate Loans and (y) if Non-Dollar Alternate Currency
Revolving Loans, to select a one-month Interest Period for such Non-Dollar
Alternate Currency Revolving Loans, in either case effective as of the
expiration date of such current Interest Period.

(b) The interest period (each, a “Mexican Pesos Interest Period”) applicable to
any Mexican Pesos Revolving Loan or Mexican Pesos Swingline Loan shall be
(x) with respect to any Mexican Pesos Revolving Loan, (i) in the case of the
initial Mexican Pesos Interest Period applicable thereto, the period beginning
on (and including) the date of the Borrowing of such Mexican Pesos Revolving
Loan and ending on (but excluding, for purposes of calculating interest) the
last Business Day of the then current calendar month and (ii) in the case of
each subsequent Mexican Pesos Interest Period for such Borrowing, the period
beginning on (and including) the last day of the preceding Mexican Pesos
Interest Period and ending on (but excluding, for purposes of calculating
interest) the day that is 28 days thereafter and (y) with respect to any Mexican
Pesos Swingline Loan, the period beginning on (and including) the date of the
Borrowing of such Mexican Pesos Swingline Loan and ending on (but excluding, for
purposes of calculating interest) the day that is ten Business Days thereafter,
provided that:

(i) all Mexican Pesos Revolving Loans comprising a single Borrowing shall at all
times have the same Mexican Pesos Interest Period;

(ii) if any Mexican Pesos Interest Period for a Mexican Pesos Revolving Loan
would otherwise expire on a day which is not a Business Day, such Mexican Pesos
Interest Period shall expire on the next succeeding Business Day; provided,
however, that if any Mexican Pesos Interest Period for a Mexican Pesos Revolving
Loan would otherwise expire on a day which is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such Mexican
Pesos Interest Period shall expire on the next preceding Business Day; and

 

-19-



--------------------------------------------------------------------------------

(iii) no Mexican Pesos Interest Period in respect of any Borrowing of Mexican
Pesos Revolving Loans shall be selected which extends beyond the Maturity Date.

1.11 Increased Costs, Illegality, etc. (a) If any Lender (or, with respect to
clauses (i) and (iv) below, the Administrative Agent) shall have determined in
good faith (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto):

(i) on any Interest Determination Date that, by reason of any changes arising
after the Effective Date affecting the applicable interbank market, adequate and
fair means do not exist for ascertaining the applicable interest rate on the
basis provided for in the definition of the respective Euro Rate or Alternate
Currency Non-LIBOR Rate, as the case may be; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Euro Rate Loan,
or Permitted Non-LIBOR-Based Alternate Currency Revolving Loan, as the case may
be, because of (x) any change arising after the Effective Date in any applicable
law or governmental rule, regulation, order, guideline or request (whether or
not having the force of law) or in the interpretation or administration thereof
and including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, for example, but not limited to a change
in official reserve requirements (except to the extent covered by
Section 1.11(d) in respect of Alternate Currency Revolving Loans or included in
the computation of the Eurodollar Rate) or any special deposit, assessment or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (or its applicable lending office), (y) the Euro
Rate with respect to any Euro Rate Loan not adequately and fairly reflecting the
cost to such Lender of funding such Loan and/or (z) the Alternate Currency
Non-LIBOR Rate with respect to any Permitted Non-LIBOR-Based Alternate Currency
Loan not adequately and fairly reflecting the cost to such Lender of funding
such Permitted Non-LIBOR-Based Alternate Currency Revolving Loan; or

(iii) at any time after the Effective Date, that the making or continuance of
any Euro Rate Loan or Permitted Non-LIBOR-Based Alternate Currency Revolving
Loan has been made (x) unlawful by any law or governmental rule, regulation or
order, (y) impossible by compliance by any Lender in good faith with any
governmental request (whether or not having the force of law) or
(z) impracticable as a result of a contingency occurring after the date of this
Agreement which materially and adversely affects the applicable interbank
market; or

(iv) at any time that any Non-Dollar Alternate Currency is not available in
sufficient amounts to fund any Borrowing of Non-Dollar Alternate Currency
Revolving Loans requested pursuant to Section 1.01;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) or (iv) above) shall promptly give notice (by telephone
promptly confirmed in writing) to the respective Borrower and, except in the
case of clauses (i) and (iv) above, to the Administrative

 

-20-



--------------------------------------------------------------------------------

Agent of such determination (which notice the Administrative Agent shall
promptly transmit to each of the other Lenders). Thereafter (w) in the case of
clause (i) or (ii)(y) or (z) above, (A) if Eurodollar Loans are so affected,
Eurodollar Loans shall no longer be available until such time as the
Administrative Agent (or the applicable Lender) notifies the respective Dollar
Revolving Loan Borrower and the Lenders that the circumstances giving rise to
such notice by the Administrative Agent (or the applicable Lender) no longer
exist, and any Notice of Borrowing or Notice of Conversion given by the
respective Dollar Revolving Loan Borrower with respect to Eurodollar Loans which
have not yet been incurred (including by way of conversion) shall be deemed
rescinded by the respective Dollar Revolving Loan Borrower, (B) if any
Non-Dollar Alternate Currency Revolving Loan maintained as a Euro Rate Loan is
so affected, the relevant Euro Rate shall be determined on the basis provided in
the proviso appearing in the definition of the relevant Euro Rate, and (C) if
any Alternate Currency Revolving Loan maintained as a Mexican Pesos Revolving
Loan is so affected, the TIIE Rate shall be determined on the basis provided in
the second proviso appearing in the definition of TIIE Rate, (x) in the case of
clause (ii)(x) above, the respective Borrower shall pay to such Lender, upon its
written request therefor, such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender shall determine) as shall be required to compensate such Lender for such
increased costs or reductions in amounts received or receivable hereunder (a
written notice as to the additional amounts owed to such Lender, showing in
reasonable detail the basis for the calculation thereof, submitted to the
respective Borrower by such Lender shall, absent manifest error, be final and
conclusive and binding on all the parties hereto), (y) in the case of clause
(iii) above, the respective Borrower shall take one of the actions specified in
Section 1.11(b) as promptly as possible and, in any event, within the time
period required by law, (z) in the case of clause (iv) above, Non-Dollar
Alternate Currency Revolving Loans (exclusive of Non-Dollar Alternate Currency
Revolving Loans which have theretofore been funded) shall no longer be available
in the respective Non-Dollar Alternate Currency or Non-Dollar Alternate
Currencies until such time as the Administrative Agent notifies the Alternate
Currency Revolving Loan Borrowers and the Lenders that the circumstances giving
rise to such notice by the Administrative Agent no longer exist, and any Notice
of Borrowing given by any Alternate Currency Revolving Loan Borrower with
respect to such Non-Dollar Alternate Currency Revolving Loans which have not
been incurred shall be deemed rescinded by the respective Alternate Currency
Revolving Loan Borrower and (aa) in the case of clause (i) or (ii)(z) above, if
Permitted Non-LIBOR-Based Alternate Currency Loans are so affected, Permitted
Non-LIBOR-Based Alternate Currency Revolving Loans shall no longer be available
in the respective Alternate Currency or Alternate Currencies until such time as
the Administrative Agent notifies the Alternate Currency Revolving Loan
Borrowers and the Lenders that the circumstances giving rise to such notice by
the Administrative Agent (or the applicable Lender) no longer exist, and any
Notice of Borrowing given by any Alternate Currency Revolving Loan Borrower with
respect to such Permitted Non-LIBOR-Based Alternate Currency Revolving Loans
which have not yet been incurred shall be deemed rescinded by the respective
Alternate Currency Revolving Loan Borrower.

(b) At any time that any Euro Rate Loan or Permitted Non-LIBOR-Based Alternate
Currency Revolving Loan is affected by the circumstances described in
Section 1.11(a)(ii) or (iii), the respective Borrower may (and in the case of a
Euro Rate Loan or a Permitted Non-LIBOR-Based Alternate Currency Revolving Loan
affected by the circumstances described in Section 1.11(a)(iii) shall) either
(x) if the affected Euro Rate Loan or Permitted

 

-21-



--------------------------------------------------------------------------------

Non-LIBOR-Based Alternate Currency Revolving Loan is then being made initially
or pursuant to a conversion, cancel the respective Borrowing by giving the
Administrative Agent telephonic notice (confirmed in writing) on the same date
that such Borrower was notified by the affected Lender or the Administrative
Agent or (y) if the affected Euro Rate Loan or Permitted Non-LIBOR-Based
Alternate Currency Revolving Loan is then outstanding, upon at least three
Business Days’ written notice to the Administrative Agent, (A) in the case of a
Eurodollar Loan, request the affected Lender to convert such Eurodollar Loan
into a Base Rate Loan (which conversion, in the case of the circumstances
described in Section 1.11(a)(iii), shall occur no later than the last day of the
Interest Period then applicable to such Eurodollar Loan (or such earlier date as
shall be required by applicable law)) and (B) in the case of a Non-Dollar
Alternate Currency Revolving Loan maintained as a Euro Rate Loan, or a Permitted
Non-LIBOR-Based Alternate Currency Revolving Loan, repay such Alternate Currency
Revolving Loan in full; provided that (i) if the circumstances described in
Section 1.11(a)(iii) apply to any such Non-Dollar Alternate Currency Revolving
Loan, the respective Alternate Currency Revolving Loan Borrower may, in lieu of
taking the actions described above, maintain such Non-Dollar Alternate Currency
Revolving Loan outstanding, in which case the applicable Euro Rate or Alternate
Currency Non-LIBOR Rate, as the case may be, shall be determined on the basis
provided (x) in the case of a Euro Rate Loan, in the proviso appearing in the
definition of the relevant Euro Rate, (y) in the case of a Mexican Pesos
Revolving Loan, in the second proviso appearing in the definition of TIIE Rate
and (z) in the case of any Other Permitted Non-LIBOR-Based Alternate Currency
Revolving Loan, in the applicable Non-LIBOR Based Alternate Currency Amendment,
unless the maintenance of such Non-Dollar Alternate Currency Revolving Loan
outstanding on such basis would not stop the conditions described in
Section 1.11(a)(iii) from existing (in which case the actions described above,
without giving effect to this proviso, shall be required to be taken) and
(ii) if more than one Lender is affected at any time as described above in this
clause (b), then all affected Lenders must be treated the same pursuant to this
Section 1.11(b).

(c) If at any time after the Effective Date any Lender determines that the
introduction of or any change (which introduction or change shall have occurred
after the Effective Date) in any applicable law or governmental rule,
regulation, order, guideline, directive or request (whether or not having the
force of law) concerning capital adequacy or liquidity requirements, or any
change in interpretation or administration thereof by the National Association
of Insurance Commissioners (“NAIC”) or any governmental authority, central bank
or comparable agency, will have the effect of increasing the amount of capital
required or expected to be maintained by such Lender or any corporation
controlling such Lender, or reducing the rate of return on such Lender’s or
corporation’s capital, based on the existence of such Lender’s Commitments
hereunder or its obligations hereunder (to the extent such change in law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by, or participations in Letters of Credit held by, such Lender, to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such change in law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy and liquidity)), then the Corporation agrees to pay to such
Lender, upon its written demand therefor, such additional amounts as shall be
required to compensate such Lender or such other corporation for the increased
cost to such Lender or such other corporation as a result of such increase of
capital or the reduction in the rate of return to such Lender or such other

 

-22-



--------------------------------------------------------------------------------

corporation. In determining such additional amounts, each Lender will act
reasonably and in good faith and will use averaging and attribution methods
which are reasonable, provided that such Lender’s determination of compensation
owing under this Section 1.11(c) shall, absent manifest error, be final and
conclusive and binding on all the parties hereto. Each Lender, upon determining
that any additional amounts will be payable pursuant to this Section 1.11(c),
will give prompt written notice thereof to the Corporation, which notice shall
show in reasonable detail the basis for calculation of such additional amounts.

(d) If any Lender shall in good faith determine (which determination shall,
absent manifest error, be final and conclusive and binding on all parties
hereto) at any time that such Lender is required to maintain reserves
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves required by applicable law) which have been established by any
Federal, state, local or foreign court or governmental agency, authority,
instrumentality or regulatory body with jurisdiction over such Lender (including
any branch, Affiliate or funding office thereof) in respect of any Euro Rate
Loans or any Permitted Non-LIBOR-Based Alternate Currency Revolving Loan or any
category of liabilities which includes deposits by reference to which the
interest rate on any Euro Rate Loan or Permitted Non-LIBOR-Based Alternate
Currency Revolving Loan is determined or any category of extensions of credit or
other assets which includes loans of the same or similar type as any Euro Rate
Loans or Permitted Non-LIBOR-Based Alternate Currency Revolving Loans, then,
unless such reserves are already being charged for pursuant to
Section 1.11(a)(ii), such Lender shall promptly notify the respective Borrower
or Borrowers in writing specifying the additional amounts required to indemnify
such Lender against the cost of maintaining such reserves (such written notice
to provide in reasonable detail a computation of such additional amounts) and
the respective Borrower or Borrowers shall, and shall be obligated to, pay to
such Lender such specified amounts as additional interest at the time that the
respective Borrower or Borrowers are otherwise required to pay interest in
respect of such Euro Rate Loans or Permitted Non-LIBOR-Based Alternate Currency
Revolving Loans, as the case may be, or, if later, on written demand therefor by
such Lender.

(e) Notwithstanding anything herein to the contrary, for purposes of this
Section 1.11 and Section 2.06, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be enacted, adopted and issued after
the Effective Date, regardless of the date enacted, adopted or issued.

(f) If the cost to any Lender of making or maintaining any Loan (other than a
Competitive Loan) to a Subsidiary Borrower incorporated or organized in a
jurisdiction other than the United States or any state thereof is increased (or
the amount of any sum received or receivable by any Lender or its lending office
is reduced) by an amount deemed by such Lender to be material, by reason of the
fact that such Subsidiary Borrower is incorporated or organized in a
jurisdiction outside of the United States, such Subsidiary Borrower shall
indemnify such Lender for such increased cost or reduction promptly after
written demand by such Lender (with a copy to the Administrative Agent).

 

-23-



--------------------------------------------------------------------------------

(g) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 1.11 or Section 2.06 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that no Borrower shall be
required to compensate a Lender pursuant to this Section 1.11 or Section 2.06
for any increased costs or reductions incurred more than 270 days prior to the
date that such Lender notifies the Corporation of the change in law (or similar
event) giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor; provided further that, if the change
in law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof. As used in this Section 1.11 the term “Lender”
includes each Swingline Lender and Issuing Bank and the provisions of this
Section 1.11 apply to Alternate Currency Swingline Loans and Alternate Currency
Letters of Credit, mutatis mutandis.

1.12 Compensation. The respective Borrower shall compensate each Lender, upon
its written request (which request shall set forth in reasonable detail the
basis for requesting such compensation), for all reasonable losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Euro Rate Loans, Alternate Currency
Swingline Loans or Permitted Non-LIBOR-Based Alternate Currency Revolving Loans,
as the case may be, but excluding loss of anticipated profits) which such Lender
may sustain: (i) if for any reason (other than a default by such Lender) a
Borrowing of, or conversion from or into, Euro Rate Loans, Alternate Currency
Swingline Loans or Permitted Non-LIBOR-Based Alternate Currency Revolving Loans,
as the case may be, does not occur on a date specified therefor in a Notice of
Borrowing or Notice of Conversion (whether or not rescinded or deemed rescinded
pursuant to Section 1.11(a) or (b)); (ii) if any repayment (including any
repayment made pursuant to Section 4.01 or 4.02 or as a result of an
acceleration of the Loans pursuant to Section 10) or conversion of any Euro Rate
Loans, Alternate Currency Swingline Loans or Permitted Non-LIBOR-Based Alternate
Currency Revolving Loans, as the case may be, occurs on a date which is not the
last day of an Interest Period or Non-LIBOR-Based Interest Period, as the case
may be, with respect thereto; (iii) if any repayment (including any repayment
made pursuant to Section 4.01 or 4.02 or as a result of an acceleration of the
Loans pursuant to Section 10) of any Bankers’ Acceptance Loan occurs on a date
which is not the maturity date of the respective Bankers’ Acceptance; (iv) if
any prepayment of any Euro Rate Loans, Alternate Currency Swingline Loans,
Permitted Non-LIBOR-Based Alternate Currency Revolving Loans or Bankers’
Acceptance Loans is not made on any date specified in a notice of prepayment
given by the respective Borrower; or (v) as a consequence of (x) any other
default by the respective Borrower to repay its Loans when required by the terms
of this Agreement or any Note held by such Lender, (y) any election made
pursuant to Section 1.11(b) or (z) the replacement of any Lender pursuant to
Section 1.14.

1.13 Lending Offices; Changes Thereto. (a) Each Lender may at any time or from
time to time designate, by written notice to the Administrative Agent to the
extent not already reflected on Schedule II, one or more domestic or foreign
lending offices (which, for this purpose, may include branches or Affiliates of
the respective Lender) for the various Loans made, and Letters of Credit
participated in, by such Lender (including by designating a separate lending
office (or Affiliate) to act as such); provided that, for designations made
after the Effective Date (other than any such designation made in connection
with a reallocation pursuant

 

-24-



--------------------------------------------------------------------------------

to Section 13.12(e)) to the extent such designation shall result in increased
costs under Section 1.11, 2.06 or 4.04 in excess of those which would be charged
in the absence of the designation of a different lending office (including a
different Affiliate of the respective Lender), then the Borrowers shall not be
obligated to pay such excess increased costs (although the Borrowers, in
accordance with and pursuant to the other provisions of this Agreement, shall be
obligated to pay the costs which would apply in the absence of such designation
and any subsequent increased costs of the type described above resulting from
changes after the date of the respective designation). Each lending office and
Affiliate of any Lender designated as provided above shall, for all purposes of
this Agreement, be treated in the same manner as the respective Lender (and
shall be entitled to all indemnities and similar provisions in respect of its
acting as such hereunder) and any designation of a lending office pursuant to
this Section 1.13 shall not affect the obligation of any Borrower to repay any
Loan in accordance with the terms of this Agreement.

(b) Each Lender agrees that on the occurrence of any event giving rise to the
operation of Section 1.11(a)(ii) or (iii), Section 1.11(c), Section 1.11(d),
Section 1.11(f), Section 2.06 or Section 4.04 with respect to such Lender, it
will, if requested by the applicable Borrower, use reasonable efforts (subject
to overall policy considerations of such Lender) to designate another lending
office for any Loans or Letters of Credit affected by such event, provided that
such designation is made on such terms that such Lender and its lending office
suffer (as determined in such Lender’s sole discretion) no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of such Section. Nothing in this Section 1.13
shall affect or postpone any of the obligations of any Borrower or the right of
any Lender provided in Sections 1.11, 2.06 and 4.04.

1.14 Replacement of Lenders. (a) If any Lender becomes a Defaulting Lender,
(b) upon the occurrence of an event giving rise to the operation of
Section 1.11(a)(ii) or (iii), Section 1.11(c), Section 1.11(d), Section 2.06 or
Section 4.04 with respect to any Lender which results in such Lender charging to
any Borrower increased costs in excess of those being generally charged by the
other Lenders, (c) in the case of the refusal by a Lender to consent to proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b) or (d) as provided in Section 1.20(c), the Corporation shall
have the right, if no Event of Default and no Specified Default will exist
immediately after giving effect to such replacement, to replace such Lender (the
“Replaced Lender”) with one or more other Eligible Transferees, none of whom
shall constitute a Defaulting Lender at the time of such replacement
(collectively, the “Replacement Lender”) and each of whom shall be required to
be reasonably acceptable to the Administrative Agent and each Lender which at
the time of such replacement is an Issuing Bank with respect to one or more
outstanding Letters of Credit; provided that:

(i) any Replacement Lender in a replacement pursuant to this Section 1.14 (with
each such replacement being herein called a “Replacement”) shall be required to
comply with the requirements of Section 13.04(b) and at the time of any
Replacement the Replacement Lender shall enter into one or more Assignment and
Assumption Agreements pursuant to Section 13.04(b) (and shall pay all fees
payable pursuant to said Section 13.04(b)) pursuant to which the Replacement
Lender shall acquire all of the Commitments (and related Sub-Commitments) and
outstanding Loans of, and in each

 

-25-



--------------------------------------------------------------------------------

case participations in Letters of Credit by, the Replaced Lender and, in
connection therewith, shall pay to (x) the Replaced Lender in respect thereof
amounts (in the respective currencies in which such obligations are denominated)
equal to the sum of (I) the principal of (including, without limitation, the
Face Amount of Bankers’ Acceptance Loans), and all accrued interest on, all
outstanding Loans of the Replaced Lender, (II) all Unpaid Drawings that have
been funded by (and not reimbursed to) such Replaced Lender, together with all
then unpaid interest with respect thereto at such time and (III) all accrued,
but theretofore unpaid, Fees owing to the Replaced Lender pursuant to
Section 3.01, (y) each Issuing Bank an amount (in the relevant Applicable
Currency) equal to such Replaced Lender’s Domestic RL Dollar Percentage and/or
relevant Alternate Currency RL Percentage, as applicable, of any Unpaid Drawing
(which at such time remains an Unpaid Drawing) to the extent such amount was not
theretofore funded by such Replaced Lender to such Issuing Bank and (z) the
relevant Swingline Lender an amount equal to such Replaced Lender’s Domestic RL
Dollar Percentage or applicable Alternate Currency RL Percentage, as applicable,
of any Mandatory Borrowing to the extent such amount was not theretofore funded
by such Replaced Lender; and

(ii) all Obligations of the Borrowers due and owing to the Replaced Lender at
such time (other than those specifically described in clause (i) above in
respect of which the assignment purchase price has been, or is concurrently
being, paid) shall be paid in full to such Replaced Lender concurrently with
such replacement.

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 1.14, the Administrative Agent shall be entitled (but
not obligated) and authorized to execute an Assignment and Assumption Agreement
on behalf of such Replaced Lender, and any such Assignment and Assumption
Agreement so executed by the Administrative Agent and the Replacement Lender
shall be effective for purposes of this Section 1.14 and Section 13.04. Upon the
execution of the respective Assignment and Assumption Agreements, the payment of
amounts referred to in clauses (i) and (ii) above, recordation of the assignment
on the Register by the Administrative Agent pursuant to Section 13.15 and, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Note or Notes executed by the respective Borrower, the Replacement
Lender shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect to indemnification provisions
under this Agreement (including, without limitation, Sections 1.11, 1.12, 1.16,
2.06, 4.04, 12.06 and 13.01), which shall survive as to such Replaced Lender. In
connection with any replacement of Lenders pursuant to, and as contemplated by,
this Section 1.14, each of the Borrowers (other than the Corporation) hereby
irrevocably authorizes the Corporation to take all necessary action, in the name
of the various Borrowers, as described above in this Section 1.14 in order to
effect the replacement of the respective Lender or Lenders in accordance with
the preceding provisions of this Section 1.14.

1.15 Bankers’ Acceptance Provisions. (a) The parties hereto agree that the
provisions of Schedule III shall apply to all Bankers’ Acceptances and Bankers’
Acceptance Loans created hereunder, and that the provisions of Schedule III
shall be deemed incorporated by reference into this Agreement as if such
provisions were set forth in their entirety herein.

 

-26-



--------------------------------------------------------------------------------

(b) Schedule 1.15(b) hereto contains a description of all bankers’ acceptances
created and issued pursuant to the Existing Credit Agreement and outstanding on
the Effective Date (and setting forth, with respect to each such bankers’
acceptance, (i) the name of the issuing lender, (ii) the name of the account
party, (iii) the stated amount (which shall be in Canadian Dollars) and (iv) the
expiry date). Each such bankers’ acceptance (each, an “Existing Bankers’
Acceptance”) shall constitute a “Bankers’ Acceptance” for all purposes of this
Agreement, created and issued, for purposes of Section 1.01(b) and Schedule III
hereto, on the Effective Date.

1.16 European Monetary Union. The following provisions of this Section 1.16
shall come into effect on and from the date on which the United Kingdom becomes
a Participating Member State. Each obligation under this Agreement which has
been denominated in Pounds Sterling shall be redenominated into Euros in
accordance with the relevant EMU Legislation. However, if and to the extent that
the relevant EMU Legislation provides that an amount which is denominated in
Pounds Sterling can be paid by the debtor either in Euros or in Pounds Sterling,
each party to this Agreement shall be entitled to pay or repay any amount
denominated or owing in Pounds Sterling hereunder either in Euros or in Pounds
Sterling. Without prejudice and in addition to any method of conversion or
rounding prescribed by any relevant EMU Legislation, (i) each reference in this
Agreement to a minimum amount (or an integral multiple thereof) in Pounds
Sterling shall be replaced by a reference to such reasonably comparable and
convenient amount (or an integral multiple thereof) in Euros as the
Administrative Agent may from time to time specify and (ii) except as expressly
provided in this Section 1.16, this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be necessary or appropriate to reflect the introduction of or
changeover to Euros in the United Kingdom, provided that this Section 1.16 shall
not reduce or increase any actual or contingent liability arising under this
Agreement.

1.17 Special Provisions Regarding RL Lenders, Alternate Currency Revolving
Loans, Alternate Currency Swingline Loans and Alternate Currency Letters of
Credit. (a) On any Business Day the Corporation may, at its option, permanently
reduce or terminate the Alternate Currency Revolving Loan Sub-Commitments
relating to one or more of the Alternate Currency Revolving Loan Sub-Tranches by
written notice to the Administrative Agent (which notice shall be delivered by
the Administrative Agent to the RL Lenders) to such effect (specifying the
aggregate amount of reductions to various Alternate Currency Revolving Loan
Sub-Commitments relating to each such Alternate Currency Revolving Loan
Sub-Tranche); provided that (i) no such reduction shall be made in an amount
which would cause the sum of (x) the Dollar Equivalent of the then outstanding
aggregate principal amount or Face Amount, as the case may be, of all Alternate
Currency Revolving Loans and Alternate Currency Swingline Loans under a given
Alternate Currency Revolving Loan Sub-Tranche plus (y) all Alternate Currency
Letter of Credit Outstandings relating to Alternate Currency Letters of Credit
issued under such Alternate Currency Revolving Loan Sub-Tranche, to exceed the
aggregate Alternate Currency Revolving Loan Sub-Commitments of the Alternate
Currency RL Lenders in respect of such Alternate Currency Revolving Loan
Sub-Tranche (after giving effect to the respective reduction pursuant to this
Section 1.17(a)), (ii) each reduction pursuant to this clause (a) shall apply
pro rata to reduce the Alternate Currency Revolving Loan Sub-Commitments of the
various Alternate Currency RL Lenders in respect of such Alternate Currency
Revolving Loan Sub-Tranche (based upon the relative amounts of such
Sub-Commitments), and (iii) except to the

 

-27-



--------------------------------------------------------------------------------

extent the reduction to the Alternate Currency Revolving Loan Sub-Commitments
pursuant to this Section 1.17(a) is accompanied by a like reduction to the
amount of the Total Revolving Loan Commitment pursuant to Section 3.02, the
amount of each RL Lender’s reduction to its Alternate Currency Revolving Loan
Sub-Commitments pursuant to this clause (a) shall result in a like increase to
its Domestic Dollar Revolving Loan Sub-Commitment.

(b) On the fifth Business Day after the occurrence of a Sharing Event,
automatically (and without the taking of any action) (x) all then outstanding
Non-Dollar Alternate Currency Revolving Loans and all Alternate Currency
Swingline Loans incurred by, and all Unpaid Drawings in respect of Non-Dollar
Alternate Currency Letters of Credit issued for the account of, each Borrower
shall be automatically converted into Dollar Revolving Loans maintained in, or
Unpaid Drawings owing in, Dollars (in an amount equal to the Dollar Equivalent
of the aggregate principal amount or Face Amount, as the case may be, of the
respective Alternate Currency Revolving Loans, Alternate Currency Swingline
Loans or Unpaid Drawings, as the case may be, on the date such Sharing Event
first occurred), which Dollar Revolving Loans or Unpaid Drawings shall
(i) continue to be owed by the respective Alternate Currency Revolving Loan
Borrower obligated to repay or reimburse the respective Alternate Currency
Revolving Loan, Alternate Currency Swingline Loan or Unpaid Drawing prior to
such conversion and (ii) at all times thereafter be deemed to be Base Rate
Loans, and (y) all principal, accrued and unpaid interest and other amounts
owing with respect to such Revolving Loans and Unpaid Drawings (as so converted)
shall be immediately due and payable in Dollars (taking the Dollar Equivalent of
the principal, accrued and unpaid interest and other amounts of the Non-Dollar
Alternate Currency Revolving Loans, Alternate Currency Swingline Loans or Unpaid
Drawings so converted). The occurrence of any conversion as provided above in
this Section 1.17(b) shall be deemed to constitute, for purposes of
Section 1.12, a prepayment of Alternate Currency Revolving Loans or Alternate
Currency Swingline Loans, as the case may be, before the last day of any
Interest Period relating thereto.

(c) On the date of the occurrence of a Sharing Event, each RL Lender shall (and
hereby unconditionally and irrevocably agrees to) purchase, and each RL Lender
and each Swingline Lender shall (and hereby unconditionally and irrevocably
agrees to) sell, for cash (in each case in Dollars) undivided participating
interests in the Revolving Loans and Swingline Loans outstanding to each
Borrower in such amounts so that each RL Lender shall have a share of the
outstanding Revolving Loans and Swingline Loans then owing by each Borrower
equal to its RL Percentage thereof. Upon any such occurrence, the Administrative
Agent shall notify each RL Lender and shall specify the amount of Dollars
required from such RL Lender in order to effect the purchases and sales by the
various RL Lenders of participating interests in the amounts required above
(together with accrued interest with respect to the period from the last
interest payment date through the date of such Sharing Event plus any additional
amounts payable by the respective Borrower pursuant to Section 4.04 hereof in
respect of such accrued but unpaid interest); provided that each RL Lender shall
be deemed to have purchased, automatically and without request, such
participating interests. The foregoing purchases shall be accomplished through
purchases and sales of participations in the relevant obligations as required
above, and each RL Lender hereby agrees, at the request of the Administrative
Agent, to enter into customary participation agreements approved by the
Administrative Agent to effect the foregoing. Promptly upon receipt of such
request, each RL Lender shall deliver to the Administrative Agent (in
immediately available funds in Dollars) the net amounts as specified by

 

-28-



--------------------------------------------------------------------------------

the Administrative Agent. The Administrative Agent shall promptly deliver the
amounts so received to the various RL Lenders and Swingline Lenders in such
amounts as are needed to effect the purchases and sales of participations as
provided above. Promptly following receipt thereof, each RL Lender and Swingline
Lender which has sold participations in any of its Revolving Loans or Swingline
Loans (through the Administrative Agent) will deliver to each RL Lender (through
the Administrative Agent) which has so purchased a participating interest a
participation certificate dated the date of receipt of such funds and in such
amount. It is understood that the amount of funds delivered by each RL Lender
shall be calculated on a net basis, giving effect to both the sales and
purchases of participations by the various RL Lenders and Swingline Lenders as
required above.

(d) Upon, and after, the occurrence of a Sharing Event (i) no further Credit
Events shall be made or shall occur, (ii) all amounts from time to time accruing
with respect to, and all amounts from time to time payable on account of,
Non-Dollar Alternate Currency Revolving Loans and Alternate Currency Swingline
Loans (including, without limitation, any interest and other amounts which were
accrued but unpaid on the date of such Sharing Event) shall be payable in
Dollars (taking the Dollar Equivalents of all such amounts on the date of the
occurrence of such Sharing Event, with all calculations after such Sharing Event
being made as if the respective Non-Dollar Alternate Currency Revolving Loan or
Alternate Currency Swingline Loan had originally been made in Dollars) and shall
be distributed by the Administrative Agent for the account of the relevant RL
Lenders (or their affiliates) which made such Revolving Loans and Alternate
Currency Swingline Loans or are participating therein and (iii) the Revolving
Loan Commitments (and the Alternate Currency Revolving Loan Sub-Commitments and
Domestic Dollar Revolving Loan Sub-Commitments) of the RL Lenders shall be
automatically terminated. Notwithstanding anything to the contrary contained
above, the failure of any RL Lender to purchase its participating interests in
any extensions of credit upon the occurrence of a Sharing Event shall not
relieve any other RL Lender of its obligation hereunder to purchase its
participating interests in a timely manner, but no RL Lender shall be
responsible for the failure of any other RL Lender to purchase the participating
interest to be purchased by such other RL Lender on any date.

(e) If any amount required to be paid by any RL Lender pursuant to
Section 1.17(c) is not paid to the Administrative Agent within one Business Day
following the date upon which such RL Lender receives notice from the
Administrative Agent of the amount of its participations required to be
purchased pursuant to said Section 1.17(c), such RL Lender shall also pay to the
Administrative Agent on demand an amount equal to the product of (i) the amount
so required to be paid by such RL Lender for the purchase of its participations
multiplied by (ii) the daily average Federal Funds Rate, during the period from
and including the date of request for payment to but excluding the date on which
such payment is immediately available to the Administrative Agent multiplied by
(iii) a fraction, the numerator of which is the number of days that elapsed
during such period and the denominator of which is 360. If any such amount
required to be paid by any RL Lender pursuant to Section 1.17(c) is not in fact
made available to the Administrative Agent within three Business Days following
the date upon which such RL Lender receives notice from the Administrative Agent
as to the amount of participations required to be purchased by it, the
Administrative Agent shall be entitled to recover from such RL Lender on demand,
such amount with interest thereon calculated from such request date at the rate
per annum applicable to Dollar Revolving Loans maintained as Base Rate Loans
hereunder. A

 

-29-



--------------------------------------------------------------------------------

certificate of the Administrative Agent submitted to any RL Lender with respect
to any amounts payable under this Section 1.17 shall be conclusive in the
absence of manifest error. Amounts payable by any RL Lender pursuant to this
Section 1.17 shall be paid to the Administrative Agent for the account of the
relevant RL Lenders; provided that, if the Administrative Agent (in its sole
discretion) has elected to fund on behalf of such RL Lender the amounts owing to
such RL Lenders, then the amounts shall be paid to the Administrative Agent for
its own account.

(f) Whenever, at any time after the relevant RL Lenders have received from any
RL Lenders purchases of participations in any Revolving Loans or Swingline Loans
pursuant to this Section 1.17, the various RL Lenders receive any payment on
account thereof, such RL Lenders will distribute to the Administrative Agent,
for the account of the various RL Lenders participating therein, such RL
Lenders’ participating interests in such amounts (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
participations were outstanding) in like funds as received; provided, however,
that if such payment received by any RL Lenders is required to be returned, the
RL Lenders who received previous distributions in respect of their participating
interests therein will return to the respective RL Lenders any portion thereof
previously so distributed to them in like funds as such payment is required to
be returned by the respective RL Lenders.

(g) Each RL Lender’s obligation to purchase participating interests pursuant to
this Section 1.17 shall be absolute and unconditional and shall not be affected
by any circumstance including, without limitation, (a) any setoff, counterclaim,
recoupment, defense or other right which such RL Lender may have against any
other RL Lender, the relevant Borrower or any other Person for any reason
whatsoever, (b) the occurrence or continuance of an Event of Default, (c) any
adverse change in the condition (financial or otherwise) of any Borrower or any
other Person, (d) any breach of this Agreement by any Borrower or any Lender or
any other Person, or (e) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

(h) All determinations by the Administrative Agent pursuant to this Section 1.17
shall be made by it in accordance with the provisions herein and with the intent
being to equitably share the credit risk for all Revolving Loans, Swingline
Loans and Letters of Credit hereunder in accordance with the provisions hereof.
Absent manifest error, all determinations by the Administrative Agent hereunder
shall be binding on the Borrowers and each of the Lenders. The Administrative
Agent shall have no liability to any Borrower or any Lender hereunder for any
determinations made by it hereunder (other than any determination as to the
existence of a Sharing Event), except to the extent resulting from the
Administrative Agent’s gross negligence or willful misconduct (as determined by
a court of competent jurisdiction in a final and non-appealable decision).

(i) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, upon any purchase of participations as required above in this
Section 1.17 or, after the occurrence of a Sharing Event, pursuant to
Section 1.01(c) or 2.04, (i) each RL Lender which has purchased such
participations shall be entitled to receive from the relevant Borrower any
increased costs and indemnities (including, without limitation, pursuant to
Sections 1.11, 1.12, 2.06 and 4.04) directly from such Borrower to the same
extent as if such RL Lender which has purchased such participations were the
direct Lender as opposed to a participant therein, which

 

-30-



--------------------------------------------------------------------------------

increased costs shall be calculated without regard to Section 1.13,
Section 13.04(a) or the last sentence of Section 13.04(b) and (ii) each RL
Lender which has sold such participations shall be entitled to receive from the
relevant Borrower indemnification from and against any and all taxes imposed as
a result of the sale of the participations pursuant to this Section 1.17. The
Borrowers acknowledge and agree that, upon the occurrence of a Sharing Event and
after giving effect to the requirements of this Section 1.17, increased Taxes
may be owing by them pursuant to Section 4.04, which Taxes shall be paid (to the
extent provided in Section 4.04) by the respective Borrowers, without any claim
that the increased Taxes are not payable because the same resulted from the
participations effected as otherwise required by this Section 1.17.

(j) Notwithstanding the other provisions of this Section 1.17, (i) the
provisions of Section 1.17(c) shall not apply to any Mexican Alternate Currency
RL Lender or any Mexican Pesos Swingline Lender, (ii) if the conversion to
Dollars of Non-Dollar Alternate Currency Revolving Loans, Alternate Currency
Swingline Loans or Unpaid Drawings in respect of Non-Dollar Alternate Currency
Letters of Credit pursuant to Section 1.17(b) would adversely affect the rights
of a Lender holding such Loans or Unpaid Drawings as a result of any Requirement
of Law, the Lenders agree they will enter into such other arrangements specified
by the Administrative Agent in order that the exposure in respect of such Loans
and Unpaid Drawings shall be shared ratably by the RL Lenders in a manner
consistent with Section 1.17(c) and (iii) if the conversion to Dollars of
Non-Dollar Alternate Currency Revolving Loans, Alternate Currency Swingline
Loans or Unpaid Drawings in respect of Non-Dollar Alternate Currency Letters of
Credit pursuant to Section 1.17(b) would adversely affect the rights of a
Mexican Alternate Currency RL Lender or any Mexican Pesos Swingline Lender
holding such Loans or Unpaid Drawings as a result of any Requirement of Law
under the laws of Mexico, Section 1.17(b) shall not apply with respect to such
Mexican Alternate Currency RL Lender or Mexican Pesos Swingline Lender, as
applicable.

1.18 [Reserved].

1.19 Incremental Revolving Loan Commitments. (a) So long as the Incremental
Revolving Loan Commitment Requirements are satisfied at the time of the delivery
of the request referred to below, the Corporation shall have the right at any
time and from time to time and upon at least 5 Business Days’ prior written
notice to the Administrative Agent, to request on one or more occasions that one
or more Lenders (and/or one or more other Persons which will become Lenders as
provided below) provide Incremental Revolving Loan Commitments (and related
Incremental Alternate Currency Revolving Loan Sub-Commitments with respect to
one or more Alternate Currency Revolving Loan Sub-Tranches) and, subject to the
applicable terms and conditions contained in this Agreement, make Revolving
Loans pursuant thereto; it being understood and agreed, however, that (i) no
Lender shall be obligated to provide an Incremental Revolving Loan Commitment
(or a related Incremental Alternate Currency Revolving Loan Sub-Commitment) as a
result of any such request by the Corporation, (ii) until such time, if any, as
(x) such Lender has agreed in its sole discretion to provide an Incremental
Revolving Loan Commitment (and any related Incremental Alternate Currency
Revolving Loan Sub-Commitment) and executed and delivered to the Administrative
Agent an Incremental Revolving Loan Commitment Agreement in respect thereof as
provided in clause (b) of this Section 1.19 and (y) the other conditions set
forth in Section 1.19(b) shall have been satisfied, such Lender shall not be
obligated to fund any Revolving Loans in excess of its Revolving Loan Commitment

 

-31-



--------------------------------------------------------------------------------

(or any Alternate Currency Revolving Loans under a given Alternate Currency
Revolving Loan Sub-Tranche in excess of its Alternate Currency Revolving Loan
Sub-Commitment relating to such Alternate Currency Revolving Loan Sub-Tranche),
in each case as in effect prior to giving effect to such Incremental Revolving
Loan Commitment (and any related Incremental Alternate Currency Revolving Loan
Sub-Commitment) provided pursuant to this Section 1.19, (iii) any Lender (or, in
the circumstances contemplated by clause (vii) below, any other Person which
will qualify as an Eligible Transferee) may so provide an Incremental Revolving
Loan Commitment (and any related Incremental Alternate Currency Revolving Loan
Sub-Commitment) without the consent of any other Lender (other than the
Administrative Agent in the circumstances contemplated by the definition of
Incremental Revolving Loan Commitment Requirements), (iv) each provision of
Incremental Revolving Loan Commitments (and any related Incremental Alternate
Currency Revolving Loan Sub-Commitment) on a given date pursuant to this
Section 1.19 shall be in a minimum aggregate amount (for all Lenders (including,
in the circumstances contemplated by clause (vii) below, Eligible Transferees
who will become Lenders)) of at least $10,000,000 and in integral multiples of
$1,000,000 in excess thereof, (v) the aggregate amount of all Incremental
Revolving Loan Commitments permitted to be provided pursuant to this
Section 1.19 shall not exceed $750,000,000, (vi) the aggregate amount of all
Incremental Alternate Currency Revolving Loan Sub-Commitments permitted to be
provided pursuant to this Section 1.19, when combined with any and all increases
pursuant to Section 13.12(e)(I) to Alternate Currency Revolving Loan
Sub-Commitments relating to each Alternate Currency Revolving Loan Sub-Tranche
in excess of the relevant Alternate Currency Revolving Loan Sub-Commitment
Sub-Limit (for this purposes, determined without regard to the proviso in the
definition thereof) for the respective Alternate Currency Revolving Loan
Sub-Tranche, shall not exceed $150,000,000, (vii) if after the Corporation has
requested the then existing Lenders (other than Defaulting Lenders) to provide
Incremental Revolving Loan Commitments (and related Incremental Alternate
Currency Revolving Loan Sub-Commitments, if applicable) pursuant to this
Section 1.19, the Corporation has not received Incremental Revolving Loan
Commitments (and related Incremental Alternate Currency Revolving Loan
Sub-Commitments, if applicable) in an aggregate amount equal to that amount of
the Incremental Revolving Loan Commitments (and related Incremental Alternate
Currency Revolving Loan Sub-Commitments, if applicable) which the Corporation
desires to obtain pursuant to such request (as set forth in the notice provided
by the Corporation as provided below), then the Corporation may request
Incremental Revolving Loan Commitments (and related Incremental Alternate
Currency Revolving Loan Sub-Commitments, if applicable) from Persons reasonably
acceptable to the Administrative Agent and each Issuing Bank which would qualify
as Eligible Transferees hereunder in an aggregate amount equal to such
deficiency, in any such case on terms which are no more favorable to such
Eligible Transferee in any respect than the terms offered to the Lenders,
provided that any such Incremental Revolving Loan Commitments (and any related
Incremental Alternate Currency Revolving Loan Sub-Commitments) provided by any
such Eligible Transferee which is not already a Lender shall be in a minimum
amount (for such Eligible Transferee) of at least $5,000,000, (viii) no
Incremental Alternate Currency Revolving Loan Sub-Commitment with respect to a
Permitted Non-LIBOR-Based Alternate Currency shall be provided pursuant to this
Section 1.19 without the consent of the Administrative Agent, and (ix) all
actions taken by the Corporation (and any Alternate Currency Revolving Loan
Borrower) pursuant to this Section 1.19 shall be done in coordination with the
Administrative Agent.

 

-32-



--------------------------------------------------------------------------------

(b) In connection with the Incremental Revolving Loan Commitments (and any
related Incremental Alternate Currency Revolving Loan Sub-Commitments) to be
provided pursuant to this Section 1.19, (i) the Corporation, any relevant
Alternate Currency Revolving Loan Borrower (in the case of any Incremental
Alternate Currency Revolving Loan Sub-Commitments to be provided pursuant to
this Section 1.19), the Administrative Agent and each such Lender or other
Eligible Transferee (each, an “Incremental RL Lender”) which agrees to provide
an Incremental Revolving Loan Commitment (and any related Incremental Alternate
Currency Revolving Loan Sub-Commitments) shall execute and deliver to the
Administrative Agent an Incremental Revolving Loan Commitment Agreement
substantially in the form of Exhibit J (appropriately completed), with the
effectiveness of such Incremental RL Lender’s Incremental Revolving Loan
Commitment (and any related Incremental Alternate Currency Revolving Loan
Sub-Commitments) to occur upon delivery of such Incremental Revolving Loan
Commitment Agreement to the Administrative Agent, the payment of any fees
required in connection therewith (including, without limitation, any agreed upon
up-front or arrangement fees owing to the Administrative Agent) and the
satisfaction of the other conditions in this Section 1.19(b) to the reasonable
satisfaction of the Administrative Agent, (ii) the Incremental Revolving Loan
Commitment Requirements and any other conditions precedent agreed to by the
Corporation that may be set forth in the respective Incremental Revolving Loan
Commitment Agreement shall have been satisfied, and (iii) the Corporation shall
deliver to the Administrative Agent an opinion or opinions, in form and
substance reasonably satisfactory to the Administrative Agent, from counsel to
the Credit Parties reasonably satisfactory to the Administrative Agent and dated
such date, covering such of the matters set forth in the opinions of counsel
delivered to the Administrative Agent on the Effective Date pursuant to
Section 5.02 as may be reasonably requested by the Administrative Agent, and
such other matters as the Administrative Agent may reasonably request. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Revolving Loan Commitment Agreement, and at such time
(i) the Total Revolving Loan Commitment under, and for all purposes of, this
Agreement shall be increased by the aggregate amount of such Incremental
Revolving Loan Commitments, (ii) the Total Alternate Currency Revolving Loan
Sub-Commitment under, and for all purposes of, this Agreement shall be increased
by the aggregate amount of any Incremental Alternate Currency Revolving Loan
Sub-Commitments made available under the respective Incremental Revolving Loan
Commitment Agreement, (iii) each Alternate Currency Revolving Loan
Sub-Commitment of the respective Incremental RL Lender relating to any relevant
Incremental Alternate Currency Revolving Loan Sub-Commitment made available
under the respective Incremental Revolving Loan Commitment Agreement under, and
for all purposes of, this Agreement shall be increased by the amount of such
Incremental Alternate Currency Revolving Loan Sub-Commitment, (iv) Schedule I
shall be deemed modified to reflect the revised Revolving Loan Commitments (and
related Alternate Currency Revolving Loan Sub-Commitments, if applicable) of the
affected Lenders and (v) to the extent requested by any Incremental RL Lender,
any relevant Notes will be issued at the Corporation’s expense, to such
Incremental RL Lender, to the extent needed to reflect the increases to the
Revolving Loan Commitments (and any related Alternate Currency Revolving Loan
Sub-Commitments) of such Incremental RL Lender contemplated hereby.

(c) In connection with any provision of Incremental Revolving Loan Commitments
pursuant to this Section 1.19, the Lenders and the Borrowers hereby agree that,
notwithstanding anything to the contrary contained in this Agreement, (i) the
relevant Borrowers

 

-33-



--------------------------------------------------------------------------------

shall, in coordination with the Administrative Agent, (x) repay outstanding
Domestic Dollar Revolving Loans and/or Alternate Currency Revolving Loans under
certain Alternate Currency Revolving Loan Sub-Tranches owing to certain RL
Lenders, and incur additional Domestic Dollar Revolving Loans and/or Alternate
Currency Revolving Loans under certain Alternate Currency Revolving Loan
Sub-Tranches from certain other RL Lenders (including the Incremental RL
Lenders) or (y) take such other actions as may be reasonably required by the
Administrative Agent (including by requiring new Domestic Dollar Revolving Loans
or Alternate Currency Revolving Loans pursuant to a given Alternate Currency
Revolving Loan Sub-Tranche to be incurred and added to then outstanding
Borrowings of the respective such Loans, even though as a result thereof such
new Loans (to the extent required to be maintained as Euro Rate Loans) may have
a shorter Interest Period than the then outstanding Borrowings of the respective
such Loans), in each case to the extent necessary so that (I) all of the RL
Lenders effectively participate in each outstanding Borrowing of Domestic Dollar
Revolving Loans pro rata on the basis of their Domestic RL Dollar Percentages
(determined after giving effect to any increase in the Total Revolving Loan
Commitment (and any increase in the Domestic Dollar Revolving Loan
Sub-Commitments and the Alternate Currency Revolving Loan Sub-Commitments of the
Incremental RL Lenders) pursuant to this Section 1.19) and (II) all Alternate
Currency RL Lenders with a given Alternate Currency Revolving Loan
Sub-Commitment effectively participate in each outstanding Borrowing of
Alternate Currency Revolving Loans under the related Alternate Currency
Revolving Loan Sub-Tranche pro rata on the basis of their Alternate Currency RL
Percentages relating to such Alternate Currency Revolving Loan Sub-Tranche
(determined after giving effect to any increase in the Total Revolving Loan
Commitment (and any increase in the Domestic Dollar Revolving Loan
Sub-Commitments and the Alternate Currency Revolving Loan Sub-Commitments of the
Incremental RL Lenders) pursuant to this Section 1.19), (ii) the Corporation
shall pay (or cause to be paid) to the respective RL Lenders any costs of the
type referred to in Section 1.12 in connection with any repayment and/or
Borrowing required pursuant to preceding clause (i) and (iii) to the extent
Domestic Dollar Revolving Loans or Alternate Currency Revolving Loans pursuant
to a given Alternate Currency Revolving Loan Sub-Tranche are to be so incurred
or added to the then outstanding Borrowings of the respective such Loans which
are maintained as Euro Rate Loans, the Lenders that have made such Loans shall
be entitled to receive from the Borrowers such amounts, as reasonably determined
by the respective Lenders, to compensate them for funding the various Revolving
Loans during an existing Interest Period (rather than at the beginning of the
respective Interest Period, based upon rates then applicable thereto). In
coordinating the actions to be taken pursuant to this Section 1.19(c),
the Administrative Agent shall act with an eye towards minimizing (but no
express obligation to minimize) costs to the Borrowers. All determinations by
any Lender pursuant to clause (iii) of the second preceding sentence shall,
absent manifest error, be final and conclusive and binding on all parties
hereto. For avoidance of doubt, the amount of any Sub-Commitments may be
increased pursuant to Incremental Revolving Loan Commitments.

1.20 Extension of Maturity Date.

(a) The Corporation may, by notice to the Administrative Agent (which shall
promptly notify the Lenders) not less than 45 days and not more than 90 days
prior to each of the first, second and third anniversaries of the Effective Date
(each anniversary, an “Anniversary Date”), request that each Lender extend such
Lender’s Maturity Date to the date (the “New

 

-34-



--------------------------------------------------------------------------------

Maturity Date”) that is one year after the Maturity Date. Each Lender, acting in
its sole discretion, shall, by written notice to the Administrative Agent given
no later than the date (the “Consent Date”) that is 20 days prior to the
relevant Anniversary Date (provided that, if such date is not a Business Day,
the Consent Date shall be the next succeeding Business Day), advise the
Administrative Agent as to:

(i) whether or not such Lender agrees to such extension of its Maturity Date
(each Lender so agreeing to such extension being an “Extending Lender”); and

(ii) only if such Lender is an Extending Lender, whether or not such Lender also
irrevocably offers to increase the amount of its Commitment(s) (each Lender so
offering to increase its Commitment(s) being an “Increasing Lender” as well as
an Extending Lender) and, if so, the amount of the additional Revolving
Commitment and Sub-Commitment such Lender so irrevocably offers to assume
hereunder (such Lender’s “Proposed Additional Commitment”).

(b) Each Lender that determines not to extend its Maturity Date (a
“Non-Extending Lender”) shall notify the Administrative Agent (which shall
notify the Lenders) of such fact promptly after such determination but in any
event no later than the Consent Date, and any Lender that does not advise the
Administrative Agent in writing on or before the Consent Date shall be deemed to
be a Non-Extending Lender and (without limiting the Corporation’s rights under
this Section 1.20) shall have no liability to the Corporation in connection
therewith. The election of any Lender to agree to such extension shall not
obligate any other Lender to so agree. The Administrative Agent shall notify the
Corporation of each Lender’s determination under this Section 1.20(a) no later
than the date 15 days prior to the relevant Anniversary Date (or, if such date
is not a Business Day, on the next preceding Business Day).

(c) (i) If all of the Lenders are Extending Lenders, then, effective as of the
Consent Date, the Maturity Date of each Lender shall be extended to the New
Maturity Date, and the respective Commitments of the Lenders will not be subject
to change at such Consent Date pursuant to this Section 1.20; provided that any
extension of the Maturity Date pursuant to this Section 1.20 shall only occur if
no Event of Default or Specified Default is existing on the Consent Date and all
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects (or, as to any such
representation or warranty that is qualified by materiality, “Material Adverse
Effect” or a similar materiality qualifier, in all respects) with the same
effect as though such representations and warranties had been made on the
Consent Date (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects (or, as to any such representation or
warranty that is qualified by materiality, “Material Adverse Effect” or a
similar materiality qualifier, in all respects) only as of such specified date).

(ii) If and only if the sum of (x) the aggregate amount of the Revolving Loan
Commitments of the Extending Lenders plus (y) the aggregate amount of the
Proposed Additional Commitments of the Increasing Lenders (such sum, the
“Extending Commitments”) shall be equal to at least 50% of the then current
amount of Total Revolving Loan Commitments, then:

 

-35-



--------------------------------------------------------------------------------

(A) effective as of the Consent Date, the Maturity Date of each Extending Lender
shall be extended to the New Maturity Date;

(B) the Corporation shall (so long as no Event of Default or Specified Default
shall have occurred and be continuing) have the right, but not the obligation,
to take either of the following actions with respect to each Non-Extending
Lender during the period commencing on the Consent Date and ending on the
immediately succeeding Anniversary Date:

 

  (X)

the Corporation may elect by notice to the Administrative Agent and such
Non-Extending Lender that the Maturity Date of such Non-Extending Lender be
changed to a date (which date shall be specified in such notice) on or prior to
such immediately succeeding Anniversary Date and in any event prior to the
Maturity Date of such Non-Extending Lender (and, upon the giving of such notice,
the Maturity Date of such Non-Extending Lender shall be so changed); or

 

  (Y)

the Corporation may replace such Non-Extending Lender as a party to this
Agreement in accordance with Section 1.14 and shall replace the Commitments of
such Non-Extending Lenders with the Proposed Additional Commitments on a ratable
basis in a manner and pursuant to procedures acceptable to the Administrative
Agent and the Corporation; and

(C) the Administrative Agent shall notify the Issuing Banks and the Swingline
Lenders and the Lenders whose Maturity Dates are the New Maturity Date of the
New Maturity Date and each Issuing Bank and each Swingline Lender shall
determine whether or not, acting in its sole discretion, it shall elect to
extend its Maturity Date to the New Maturity Date and shall so notify the
Administrative Agent, at which time such Issuing Bank’s obligation to issue
Letters of Credit pursuant to Section 2.01 shall be extended to the date that is
10 days prior to the New Maturity Date (and 30 days prior to the New Maturity
Date in the case of Trade Letters of Credit) and the Swingline Expiry Date shall
be extended to the date that is 10 Business Days prior to the New Maturity Date.

(iii) If neither of the conditions specified in clause (i) or clause (ii) of
this Section 1.20(c) is satisfied, then neither the Maturity Date nor the
Commitment(s) of any Lender will change pursuant to this Section 1.20 on such
Consent Date, and the Corporation will not have the right to take any of the
actions specified in Section 1.20(c)(ii)(B).

1.21 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply:

 

-36-



--------------------------------------------------------------------------------

(a) if any Swingline Exposure or any L/C Exposure exists under a tranche of
Sub-Commitments at the time such Lender becomes a Defaulting Lender and such
Lender has a Commitment or Exposure under such tranche then:

(i) all or any part of such Swingline Exposure or L/C Exposure of such
Defaulting Lender shall be reallocated among the Non-Defaulting Lenders under
such tranche in accordance with their respective Domestic RL Dollar Percentages
or relevant Alternate Currency RL Percentages, as applicable, but only to the
extent the sum of all Non-Defaulting Lenders’ Revolving Credit Exposures under
such tranche plus such Defaulting Lender’s Swingline Exposure and L/C Exposure
under such tranche does not exceed the total of all Non-Defaulting Lenders’
Sub-Commitments under such tranche;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent, first, prepay such Swingline Exposure and,
second, enter into Back-Stop Arrangements for so long as any Letter of Credit
and/or Swingline Loan under such tranche is outstanding;

(iii) if the L/C Exposure of the Non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 3.01(b) shall be adjusted in accordance with such Non-Defaulting
Lenders’ relevant Domestic Dollar RL Percentages and Alternate Currency RL
Percentages, as applicable; and

(iv) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all fees payable to the Lenders pursuant to Section 3.01(a)
that otherwise would have been payable to such Defaulting Lender (as if it were
not a Defaulting Lender and solely with respect to the portion of such
Defaulting Lender’s Commitment that was utilized by such L/C Exposure) and the
fees payable under Section 3.01(b) with respect to such Defaulting Lender’s L/C
Exposure shall be payable to the applicable Issuing Bank which has issued the
applicable Letter of Credit until and to the extent that such L/C Exposure is
reallocated and/or cash collateralized.

(b) In the event that the Administrative Agent, the Corporation, each Swingline
Lender and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
participations of the Lenders in Swingline Loans and Letters of Credit shall be
readjusted to reflect the inclusion of such Lender’s Revolving Loan Commitment
or Sub-Commitment, as applicable, and on such date such Lender shall purchase at
par such of the Loans of the other Lenders (other than Competitive Bid Loans and
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its relevant
Domestic Dollar RL Percentage and/or Alternate Currency RL Percentage, as
applicable.

 

-37-



--------------------------------------------------------------------------------

SECTION 2. Letters of Credit

2.01 Letters of Credit. (a) Subject to and upon the terms and conditions set
forth herein, any Domestic Dollar Revolving Loan Borrower (in the case of any
Domestic Dollar Letter of Credit) and any Alternate Currency Revolving Loan
Borrower (in the case of any Alternate Currency Letter of Credit) may request
that the applicable Issuing Bank for the requested Letter of Credit (as provided
in the definition of “Issuing Bank”) issue, at any time and from time to time on
and after the Effective Date and prior to the tenth Business Day prior to the
Maturity Date (or the 30th day prior to the Maturity Date in the case of Trade
Letters of Credit), for the account of such Account Party and for the benefit of
(x) any holder (or any trustee, agent or other similar representative for any
such holders) of L/C Supportable Obligations of such Account Party or any of its
Subsidiaries, an irrevocable sight standby letter of credit, in a form
customarily used by such Issuing Bank or in such other form as has been approved
by such Issuing Bank (each such standby letter of credit, a “Standby Letter of
Credit”) in support of such L/C Supportable Obligations and (y) sellers of
goods, materials and services used in the ordinary course of business of such
Account Party or any of its Subsidiaries an irrevocable sight commercial letter
of credit in a form customarily used by such Issuing Bank or in such other form
as has been approved by such Issuing Bank (each such commercial letter of
credit, a “Trade Letter of Credit,” and each Trade Letter of Credit and each
Standby Letter of Credit, a “Letter of Credit”) in support of commercial
transactions of the Corporation and its Subsidiaries. Each Letter of Credit
shall constitute either (x) a Domestic Dollar Letter of Credit, in which case
such Letter of Credit shall be denominated in Dollars and shall be issued for
the account of a Domestic Dollar Revolving Loan Borrower or (y) an Alternate
Currency Letter of Credit, in which case such Letter of Credit shall be
denominated in an Alternate Currency and shall be issued for the account of an
Alternate Currency Revolving Loan Borrower.

(b) Each Issuing Bank hereby agrees that it will (subject to the terms and
conditions contained herein), at any time and from time to time on and after the
Effective Date and prior to the tenth Business Day prior to the Maturity Date
(or the 30th day prior to the Maturity Date in the case of Trade Letters of
Credit), following its receipt of the respective Letter of Credit Request, issue
for the account of the respective Account Party, subject to the terms and
conditions of this Agreement, one or more Letters of Credit (x) in the case of
Standby Letters of Credit, in support of such L/C Supportable Obligations of
such Account Party or any of its Subsidiaries as are permitted to remain
outstanding without giving rise to a Specified Default or an Event of Default
and (y) in the case of Trade Letters of Credit, in support of purchases of goods
or materials used in the ordinary course of business of such Account Party or
any of its Subsidiaries as referenced in Section 2.01(a), provided that the
respective Issuing Bank shall be under no obligation to issue any Letter of
Credit of the types described above if at the time of such issuance:

(i) any order, judgment or decree of any governmental authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit or any requirement of law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
governmental authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit

 

-38-



--------------------------------------------------------------------------------

any restriction or reserve or capital requirement (for which such Issuing Bank
is not otherwise compensated) not in effect on the date hereof, or any
unreimbursed loss, cost or expense which was not applicable, in effect or known
to such Issuing Bank as of the date hereof and which such Issuing Bank
reasonably and in good faith deems material to it; or

(ii) such Issuing Bank shall have received a Stop Issue Notice from the
Administrative Agent prior to the issuance of such Letter of Credit.

(c) Schedule 2.01(c) hereto contains a description of all letters of credit
issued pursuant to the Existing Credit Agreement and outstanding on the
Effective Date (and setting forth, with respect to each such letter of credit,
(i) the name of the issuing lender, (ii) the letter of credit number, (iii) the
name(s) of the account party or account parties, (iv) the stated amount (which
shall be in Dollars), (v) the name of the beneficiary, (vi) the expiry date and
(vii) whether such letter of credit constitutes a standby letter of credit or a
trade letter of credit). Each such letter of credit, including any extension or
renewal thereof (each, as amended from time to time in accordance with the terms
thereof and hereof, an “Existing Letter of Credit”) shall constitute a “Letter
of Credit”, a “Domestic Dollar Letter of Credit” and a “Standby Letter of
Credit” or a “Trade Letter of Credit”, as the case may be, for all purposes of
this Agreement, issued, for purposes of Section 2.05(a), on the Effective Date.
Any Lender hereunder which has issued an Existing Letter of Credit shall
constitute an “Issuing Bank” for all purposes of this Agreement.

2.02 Maximum Letter of Credit Outstandings; Final Maturities; etc. (a)
Notwithstanding anything to the contrary contained in this Agreement,
(i) no Letter of Credit shall be issued the Stated Amount of which, when added
to the Letter of Credit Outstandings at such time, would exceed $350,000,000,
(ii) no Alternate Currency Letter of Credit shall be issued if, after giving
effect thereto, the Aggregate Alternate Currency Credit Exposure would exceed
$500,000,000 at such time, (iii) no Letter of Credit shall be issued if, after
giving effect thereto, (x) the Individual Revolving Credit Exposure of any
Lender would exceed its Revolving Loan Commitment as then in effect or (y) the
Aggregate Revolving Credit Exposure would exceed the Total Revolving Loan
Commitment as then in effect, (iv) no Alternate Currency Letter of Credit
denominated in a given Alternate Currency and issued under a given Alternate
Currency Revolving Loan Sub-Tranche shall be issued if, after giving effect
thereto, the Individual Alternate Currency Revolving Loan Sub-Commitment Credit
Exposure of any Alternate Currency RL Lender with an Alternate Currency
Revolving Loan Sub-Commitment relating to such Alternate Currency Revolving Loan
Sub-Tranche would exceed such Alternate Currency Revolving Loan Sub-Commitment
of such Alternate Currency RL Lender at such time, (v) each Letter of Credit
shall by its terms terminate (A) in the case of Standby Letters of Credit, on or
before the earlier of (x) the date which occurs 12 months after the date of the
issuance thereof (although any such Standby Letter of Credit may be extendible
for successive periods of up to 12 months, but not beyond the fifth Business Day
prior to the Maturity Date, on terms acceptable to the Issuing Bank thereof) and
(y) the fifth Business Day prior to the Maturity Date and (B) in the case of
Trade Letters of Credit, on or before the earlier of (x) the date which occurs
180 days after the date of issuance thereof and (y) 30 days prior to the
Maturity Date; provided that an Issuing Bank may issue a Letter of Credit with a
termination date after the Maturity Date if at the time of issuance the Account
Party provides cash collateral to the Issuing Bank in an amount and on terms
satisfactory to the Issuing Bank (and each RL Lender’s participation in such
Letter of Credit shall terminate on the Maturity Date of such RL Lender

 

-39-



--------------------------------------------------------------------------------

except in respect of drawings made under such Letter of Credit on or prior to
such Maturity Date), and (vii) the Stated Amount of each Standby Letter of
Credit shall be no less than $1,000,000 (or, in the case of a Non-Dollar
Alternate Currency Letter of Credit, the Dollar Equivalent thereof), or such
lesser amount as is acceptable to the respective Issuing Bank and the Stated
Amount of each Trade Letter of Credit shall be no less than $100,000 (or, in the
case of a Non-Dollar Alternate Currency Letter of Credit, the Dollar Equivalent
thereof), or such lesser amount as is acceptable to the respective Issuing Bank

(b) Notwithstanding the foregoing, if any Lender has become a Defaulting Lender,
an Issuing Bank shall not be required to issue, renew, extend or amend any
Letter of Credit requested to be issued, renewed, extended or amended by it
unless it is satisfied that the applicable Defaulting Lender’s participation in
the outstanding Letters of Credit will be 100% covered by the Non-Defaulting
Lenders as a result of a re-allocation pursuant to Section 1.21 (and
participating interests in newly issued Letters of Credit shall be allocated in
a manner consistent with Section 1.21) or such Issuing Bank has entered into
arrangements satisfactory to it and the Corporation to eliminate such Issuing
Bank’s risk with respect each Defaulting Lender’s participation in Letters of
Credit issued by such Issuing Bank (which arrangements are hereby consented to
by the Lenders), including by cash collateralizing each Defaulting Lender’s RL
Percentage of the Letter of Credit Outstandings with respect to such Letters of
Credit (such arrangements, the “Letter of Credit Back-Stop Arrangements”).

2.03 Letter of Credit Requests; Notices of Issuance. (a) Whenever an Account
Party desires that a Letter of Credit be issued for its account, such Account
Party shall give the Administrative Agent and the respective Issuing Bank
written notice thereof prior to 1:00 P.M. (New York time) at least five Business
Days’ (or such shorter period as is acceptable to the respective Issuing Bank)
prior to the proposed date of issuance (which shall be a Business Day). Each
notice shall be in the form of Exhibit D (each, a “Letter of Credit Request”).

(b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the respective Account Party that (i) such Letter
of Credit may be issued in accordance with, and will not violate the
requirements of, Section 2.02 and (ii) all of the applicable conditions set
forth in Sections 5 and 6 shall be met at the time of such issuance. Unless the
respective Issuing Bank has received notice from the Administrative Agent,
whether on its own initiative or at the direction of the Required Lenders,
before it issues a Letter of Credit that one or more of the conditions specified
in Section 5 are not satisfied on the Effective Date or Section 6 are not then
satisfied, or that the issuance of such Letter of Credit would violate
Section 2.02 (any such notice, a “Stop Issue Notice”), then such Issuing Bank
may issue the requested Letter of Credit for the account of the respective
Account Party in accordance with such Issuing Bank’s usual and customary
practices. Upon the issuance of or amendment to any Standby Letter of Credit,
the respective Issuing Bank shall promptly notify the Administrative Agent and
the respective Account Party, in writing, of such issuance or amendment, and
such notification shall be accompanied by a copy of the issued Standby Letter of
Credit or amendment thereto. Upon receipt of such notice, the Administrative
Agent shall notify the RL Lenders, in writing, of such issuance or amendment, as
the case may be, and if so requested by any RL Lender, the Administrative Agent
shall provide such RL Lender with a copy of the Standby Letter of Credit so
issued or such amendment, as the case may be. For Trade Letters of Credit issued
by an Issuing Bank (other than the Administrative Agent), such Issuing Bank will
send to

 

-40-



--------------------------------------------------------------------------------

the Administrative Agent by facsimile transmission, promptly on the first
Business Day of each week, the daily aggregate Stated Amount of Trade Letters of
Credit issued by such Issuing Bank and outstanding during the preceding week.
The Administrative Agent shall deliver to each RL Lender, after each calendar
month end and upon each payment of the Letter of Credit Fee, a report setting
forth for the relevant period the daily aggregate Stated Amount of all
outstanding Trade Letters of Credit during such period.

(c) On a monthly and quarterly basis, each Issuing Bank shall, following the
request of the Corporation, deliver as a courtesy to the Corporation a report
(printed on the letterhead of such Issuing Bank and transmitted in a
non-modifiable format, such as .pdf or facsimile) reflecting all outstanding
Letters of Credit issued by such Issuing Bank as of the last day of the
applicable fiscal month or fiscal quarter, as the case may be; provided no
Issuing Bank shall have any liability to the Corporation or any of its
Subsidiaries for failure to deliver such report in accordance with this
Section 2.03(c).

2.04 Letter of Credit Participations. (a) Immediately upon the issuance by the
respective Issuing Bank of any Letter of Credit, such Issuing Bank shall be
deemed to have sold and transferred to (i) in the case of a Domestic Dollar
Letter of Credit, each RL Lender (other than such Issuing Bank) and (ii) in the
case of an Alternate Currency Letter of Credit, each Alternate Currency RL
Lender (other than such Issuing Bank) with an Alternate Currency Revolving Loan
Sub-Commitment relating to the respective Alternate Currency Revolving Loan
Sub-Tranche under which such Alternate Currency Letter of Credit was issued
(each such Lender with respect to any Letter of Credit, in its capacity under
this Section 2.04, a “Participant”), and each such Participant shall be deemed
irrevocably and unconditionally to have purchased and received from such Issuing
Bank, without recourse or warranty, an undivided interest and participation, in
a percentage equal to (x) in the case of a Domestic Dollar Letter of Credit,
such Participant’s Domestic RL Dollar Percentage or (y) in the case of an
Alternate Currency Letter of Credit, such Participant’s relevant Alternate
Currency RL Percentage, in such Domestic Dollar Letter of Credit or Alternate
Currency Letter of Credit, as the case may be, each drawing or payment made
thereunder and the obligations of the respective Account Party under this
Agreement with respect thereto, and any guaranty pertaining thereto (although
Letter of Credit Fees shall be paid directly to the Administrative Agent for the
account of the RL Lenders or the relevant Alternate Currency RL Lenders as
provided in Section 3.01(b) and the Participants shall have no right to receive
any portion of any Facing Fees with respect to any such Letters of Credit);
provided that, upon the occurrence of a Sharing Event, the participations
described above shall be automatically adjusted so that each RL Lender shall
have a participation in all then outstanding Letters of Credit (whether a
Domestic Dollar Letter of Credit or an Alternate Currency Letter of Credit), and
related obligations as described above, in a percentage equal to its RL
Percentage (which adjustments shall occur concurrently with the adjustments
described in Section 1.17). Upon any change in the Revolving Loan Commitments,
Domestic Dollar Revolving Loan Sub-Commitments, Alternate Currency Revolving
Loan Sub-Commitments, Domestic RL Dollar Percentages or relevant Alternate
Currency RL Percentages of the RL Lenders pursuant to this Agreement (or in the
circumstances provided in the proviso to the immediately preceding sentence, the
RL Percentages of the RL Lenders pursuant to this Agreement), it is hereby
agreed that, with respect to all outstanding Letters of Credit and Unpaid
Drawings, there shall be an automatic adjustment to the participations pursuant
to this Section 2.04 to reflect the new Domestic RL Dollar Percentages or
relevant Alternate Currency RL

 

-41-



--------------------------------------------------------------------------------

Percentages or, in the circumstances described in the proviso to the immediately
preceding sentence, the RL Percentages of the various RL Lenders.

(b) In determining whether to pay under any Letter of Credit, the respective
Issuing Bank shall have no obligation relative to the Participants or any other
Lenders other than to confirm that any documents required to be delivered under
such Letter of Credit appear to have been delivered and that they appear to
substantially comply on their face with the requirements of such Letter of
Credit. Any action taken or omitted to be taken by any Issuing Bank under or in
connection with any Letter of Credit if taken or omitted in the absence of gross
negligence or willful misconduct (as finally determined by a court of competent
jurisdiction), shall not create for such Issuing Bank any resulting liability to
any Account Party, any other Credit Party, any Lender or any other Person.

(c) If any Issuing Bank makes any payment under any Letter of Credit and the
respective Account Party shall not have reimbursed such amount in full to such
Issuing Bank pursuant to Section 2.05(a), such Issuing Bank shall promptly
notify the Administrative Agent, and the Administrative Agent shall promptly
notify each Participant of such failure, and each Participant shall promptly and
unconditionally pay to the Administrative Agent for the benefit of such Issuing
Bank the amount of such Participant’s Domestic RL Dollar Percentage (in the case
of a Domestic Dollar Letter of Credit) or relevant Alternate Currency RL
Percentage (in the case of an Alternate Currency Letter of Credit) (or, after
the occurrence of a Sharing Event, its RL Percentage) of such unreimbursed
payment in Dollars (or, in the case of an Alternate Currency Letter of Credit,
at any time prior to the occurrence of a Sharing Event, the Alternate Currency
in which such Alternate Currency Letter of Credit is denominated) and in same
day funds. If the Administrative Agent so notifies, prior to 11:00 A.M. (New
York time) on any Business Day, any Participant required to fund a payment under
a Letter of Credit, such Participant shall make available to the Administrative
Agent for the benefit of such Issuing Bank, in Dollars (or, in the case of an
Alternate Currency Letter of Credit, at any time prior to the occurrence of a
Sharing Event, the Alternate Currency in which such Alternate Currency Letter of
Credit is denominated), such Participant’s Domestic RL Dollar Percentage (in the
case of a Domestic Dollar Letter of Credit) or relevant Alternate Currency RL
Percentage (in the case of an Alternate Currency Letter of Credit) (or, after
the occurrence of a Sharing Event, its RL Percentage) of the amount of such
payment on such Business Day in same day funds. If and to the extent such
Participant shall not have so made its Domestic RL Dollar Percentage (in the
case of a Domestic Dollar Letter of Credit) or Alternate Currency RL Percentage
(in the case of an Alternate Currency Letter of Credit) (or, after the
occurrence of a Sharing Event, its RL Percentage) of the amount of such payment
available to the Administrative Agent for the benefit of such Issuing Bank, such
Participant agrees to pay to the Administrative Agent for the benefit of such
Issuing Bank, forthwith on demand such amount, together with interest thereon,
for each day from such date until the date such amount is paid to the
Administrative Agent for the benefit of such Issuing Bank at (x) in the case of
Dollar Letters of Credit and, after the occurrence of a Sharing Event, other
amounts owing in Dollars, the overnight Federal Funds Rate for the first three
days and at the interest rate applicable to Dollar Revolving Loans maintained as
Base Rate Loans hereunder for each day thereafter and (y) in the case of
Non-Dollar Alternate Currency Letters of Credit denominated in a given
Non-Dollar Alternate Currency at any time prior to the occurrence of a Sharing
Event, the relevant Euro Rate (as determined on the basis provided in the
proviso appearing in the definition of the relevant Euro Rate) or relevant
Alternate Currency

 

-42-



--------------------------------------------------------------------------------

Non-LIBOR Rate, as applicable, for the first three days and the interest rate
applicable to Non-Dollar Alternate Currency Revolving Loans denominated in such
Non-Dollar Alternate Currency for each day thereafter). The failure of any
Participant to make available to such Issuing Bank its Domestic RL Dollar
Percentage (in the case of a Domestic Dollar Letter of Credit) or relevant
Alternate Currency RL Percentage (in the case of an Alternate Currency Letter of
Credit) (or, after the occurrence of a Sharing Event, its RL Percentage) of any
payment under any Letter of Credit shall not relieve any other Participant of
its obligation hereunder to make available to such Issuing Bank its Domestic RL
Dollar Percentage (in the case of a Domestic Dollar Letter of Credit) or
relevant Alternate Currency RL Percentage (in the case of an Alternate Currency
Letter of Credit) (or, after the occurrence of a Sharing Event, its RL
Percentage) of any unreimbursed payment with respect to a Letter of Credit on
the date required, as specified above, but no Participant shall be responsible
for the failure of any other Participant to make available to the Administrative
Agent for the benefit of such Issuing Bank such other Participant’s Domestic RL
Dollar Percentage or relevant Alternate Currency RL Percentage (or, after the
occurrence of a Sharing Event, its RL Percentage), as applicable, of any such
payment.

(d) Whenever any Issuing Bank receives a payment of a reimbursement obligation
as to which it has received any payments from the Participants pursuant to
clause (c) above, such Issuing Bank shall pay to the Administrative Agent for
the benefit of each Participant which has paid its Domestic RL Dollar Percentage
(in the case of a Domestic Dollar Letter of Credit) or relevant Alternate
Currency RL Percentage (in the case of an Alternate Currency Letter of Credit)
(or, after the occurrence of a Sharing Event, its RL Percentage) thereof, in
Dollars (or, in the case of a Non-Dollar Alternate Currency Letter of Credit, at
any time prior to the occurrence of a Sharing Event, the Non-Dollar Alternate
Currency in which such Non-Dollar Alternate Currency Letter of Credit is
denominated) and in same day funds, an amount equal to such Participant’s share
(based upon the proportionate aggregate amount originally funded by such
Participant to the aggregate amount funded by all Participants) of the principal
amount of such reimbursement obligation and interest thereon accruing after the
purchase of the respective participations. The payment required to be made by
the respective Issuing Bank to the Administrative Agent pursuant to the
preceding sentence shall be made on the day the respective payment of a
reimbursement is received by such Issuing Bank (if payment was actually received
by such Issuing Bank prior to 12:00 Noon (local time in the city in which such
payments are to be made)).

(e) The obligations of the Participants to make payments to the Administrative
Agent for the benefit of each Issuing Bank with respect to Letters of Credit
issued by it shall be irrevocable and not subject to any qualification,
exception, offset, abatement or reduction whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, setoff, defense or other right which any Credit
Party or any of its Subsidiaries or Affiliates may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for

 

-43-



--------------------------------------------------------------------------------

whom any such transferee may be acting), any Agent, any Issuing Bank, any
Participant, or any other Person, whether in connection with this Agreement, any
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between any Credit Party or
any Subsidiary or Affiliate of any Credit Party and the beneficiary named in any
such Letter of Credit);

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any guaranty for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default or reduction or
termination of the Commitments.

2.05 Agreement to Repay Letter of Credit Drawings. (a) Each Account Party hereby
agrees to reimburse the respective Issuing Bank, by making payment in Dollars
(or, in the case of a reimbursement under a Non-Dollar Alternate Currency Letter
of Credit, at any time prior to the occurrence of a Sharing Event, the
Non-Dollar Alternate Currency in which such Non-Dollar Alternate Currency Letter
of Credit is denominated) and in immediately available funds directly to the
Administrative Agent at the Payment Office for the benefit of such Issuing Bank,
for any payment or disbursement (in the case of any such payment or disbursement
under any Alternate Currency Letter of Credit which is unpaid on the date of the
occurrence of a Sharing Event, or which payments or disbursements are made
thereafter, taking the Dollar Equivalent of the amount of the respective payment
or disbursement made in the respective Non-Dollar Alternate Currency in which
such Non-Dollar Alternate Currency Letter of Credit is denominated as such
Dollar Equivalent is determined on the first date upon which the respective
Sharing Event occurs or, if later, the date upon which the respective payment or
disbursement is made) made by such Issuing Bank under any Letter of Credit
issued by it for the account of the respective Account Party (with each such
amount so paid, until reimbursed, an “Unpaid Drawing”), not later than two
Business Days after the Administrative Agent or such Issuing Bank notifies the
respective Account Party of such payment or disbursement, with interest on the
amount so paid or disbursed by such Issuing Bank, to the extent not reimbursed
prior to 2:00 P.M. (New York time), on the date of such payment or disbursement,
from and including the date paid or disbursed to but excluding the date such
Issuing Bank is reimbursed by the respective Account Party therefor at a rate
per annum which shall be (x) in the case of Dollar Letters of Credit and other
amounts owing in Dollars after the occurrence of a Sharing Event, the Base Rate
in effect from time to time plus the Applicable Margin for Dollar Revolving
Loans maintained as Base Rate Loans as in effect from time to time and (y) in
the case of Non-Dollar Alternate Currency Letters of Credit denominated in a
given Non-Dollar Alternate Currency for periods occurring prior to the
occurrence of a Sharing Event, the relevant Euro Rate (as determined on the
basis provided in the proviso appearing in the definition of the relevant Euro
Rate and for an Interest Period of one month) or relevant Alternate Currency
Non-LIBOR Rate, as applicable, in effect from time to time plus the Applicable
Margin for Non-Dollar Alternate Currency Revolving Loans as in effect from time
to time plus any Mandatory Costs, provided, however, to the extent such amounts
are not reimbursed prior to 12:00 Noon (New York time) on

 

-44-



--------------------------------------------------------------------------------

the third Business Day following the receipt of notice by the respective Account
Party from the Administrative Agent or the respective Issuing Bank of such
payment or disbursement or upon the occurrence of a Default or an Event of
Default, in each case, under Section 10.05, upon the request of such Issuing
Bank, interest shall thereafter accrue on the amounts so paid or disbursed by
such Issuing Bank (and until reimbursed by the respective Account Party) at a
rate per annum which shall be (x) in the case of Dollar Letters of Credit and
other amounts owing in Dollars after the occurrence of a Sharing Event, the Base
Rate in effect from time to time plus the Applicable Margin for Dollar Revolving
Loans maintained as Base Rate Loans as in effect from time to time plus 2% and
(y) in the case of Non-Dollar Alternate Currency Letters of Credit denominated
in a given Non-Dollar Alternate Currency for periods occurring prior to the
occurrence of a Sharing Event, the relevant Euro Rate (as determined on the
basis provided in the proviso appearing in the definition of the relevant Euro
Rate and for an Interest Period of one month) or relevant Alternate Currency
Non-LIBOR Rate, as applicable, in effect from time to time plus the Applicable
Margin for Non-Dollar Alternate Currency Revolving Loans as in effect from time
to time plus any Mandatory Costs plus 2%, in each such case, with interest to be
payable on demand, provided further, that it is understood and agreed that the
notice referred to above in this clause (a) and in the immediately preceding
proviso shall not be required to be given if a Default or an Event of Default,
in each case, under Section 10.05 shall have occurred and be continuing (in
which case the Unpaid Drawings shall be due and payable immediately without
presentment, demand, protest or notice of any kind (all of which are hereby
waived by each Account Party) and shall bear interest at the rate provided in
the foregoing proviso). The respective Issuing Bank shall give the respective
Account Party and the Administrative Agent (if not the Issuing Bank under the
respective Letter of Credit) prompt written notice of each Drawing under any
Letter of Credit, provided that the failure to give any such notice shall in no
way affect, impair or diminish the respective, Account Party’s obligations
hereunder.

(b) The obligations of each Account Party under this Section 2.05 to reimburse
the respective Issuing Bank with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute, unconditional and irrevocable and
shall be performed strictly in accordance with the terms of this Agreement under
any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by an Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit,
(iv) any dispute among the Borrowers and any beneficiary of a Letter of Credit
or any other Person to which a Letter of Credit may be transferred or any claims
whatsoever of the Borrowers against any beneficiary of a Letter of Credit or any
such transferee, or (v) any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, any Account Party’s obligations hereunder. Neither the
Administrative Agent, the Lenders nor any Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing

 

-45-



--------------------------------------------------------------------------------

thereunder), any error in interpretation of technical terms or any consequence
arising from causes beyond the control of the relevant Issuing Bank; provided
that the foregoing shall not be construed to excuse any Issuing Bank from
liability to the Borrowers to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by the Borrowers and the Issuing Banks against each other (it
being understood that any such claims made by Lender Parties against any of the
Issuing Banks or any other Lender Parties are not so waived), in each case, to
the extent permitted by applicable law) suffered by any such Account Party that
are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the relevant Issuing
Bank (as finally determined by a court of competent jurisdiction), such Issuing
Bank shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, each
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

2.06 Increased Costs. If at any time after the Effective Date, the introduction
of or any change in any applicable law, rule, regulation, order, guideline or
request or in the interpretation or administration thereof by any governmental
authority charged with the interpretation or administration thereof, or
compliance by any Issuing Bank or any Participant with any request or directive
by any such authority (whether or not having the force of law), shall either
(i) impose, modify or make applicable any reserve, deposit, capital adequacy or
similar requirement against letters of credit issued by any Issuing Bank or
participated in by any Participant, or (ii) impose on any Issuing Bank or any
Participant any other conditions relating, directly or indirectly, to this
Agreement; and the result of any of the foregoing is to increase the cost to any
Issuing Bank or any Participant of issuing, maintaining or participating in any
Letter of Credit, or reduce the amount of any sum received or receivable by any
Issuing Bank or any Participant hereunder or reduce the rate of return on its
capital with respect to Letters of Credit (other than, in respect of payments to
be made to any Lender, any such increased costs resulting from taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto and other than income, profits, capital, net worth, franchise, doing
business and branch profits Taxes, in each case, as to which Section 4.04 shall
govern), then, to the extent such change has or would have the effect of
reducing the rate of return on such Issuing Bank’s or Participant’s capital or
on the capital of such Issuing Bank’s or Participant’s holding company, if any,
as a consequence of this Agreement or the Letters of Credit issued by such
Issuing Bank or participated in by such Participant, to a level below that which
such Issuing Bank or Participant or such Issuing Bank’s or Participant’s holding
company could have achieved but for such change (taking into consideration such
Issuing Bank’s or Participant’s policies and the policies of such Issuing Bank’s
or Participant’s holding company with respect to capital adequacy and
liquidity), upon written demand to the respective Account Party by such Issuing
Bank or any Participant (a copy of which demand shall be sent by such Issuing
Bank or such Participant to the Administrative Agent), the respective Account
Party shall pay to such Issuing Bank or such Participant such additional amount
or amounts as will compensate such Lender for such

 

-46-



--------------------------------------------------------------------------------

increased cost or reduction in the amount receivable or reduction on the rate of
return on its capital. Any Issuing Bank or any Participant, upon determining
that any additional amounts will be payable pursuant to this Section 2.06, will
give prompt written notice thereof to the respective Account Party, which notice
shall include a certificate submitted to the respective Account Party by such
Issuing Bank or such Participant (a copy of which certificate shall be sent by
such Issuing Bank or such Participant to the Administrative Agent), setting
forth in reasonable detail the basis for the calculation of such additional
amount or amounts necessary to compensate such Issuing Bank or such Participant.
The certificate required to be delivered pursuant to this Section 2.06 shall,
absent manifest error, be final and conclusive and binding on the respective
Account Party.

SECTION 3. Fees; Reductions of Commitment

3.01 Fees. (a) The Corporation agrees to pay to the Administrative Agent in
Dollars for distribution to each Non-Defaulting Lender with a Revolving Loan
Commitment a facility fee (the “Facility Fee”) for the period from and including
the Effective Date to but excluding the date on which the Obligations have been
paid in full and the Total Revolving Loan Commitment shall have been terminated,
computed at a rate per annum equal to the Applicable Margin (as in effect from
time to time) on the daily Revolving Loan Commitment (or following termination
of such Revolving Loan Commitment, any such Lender’s portion of the Aggregate
Revolving Credit Exposure) of such Lender. Accrued Facility Fees shall be due
and payable in arrears on each Quarterly Payment Date and on the Maturity Date
or such earlier date upon which the Total Revolving Loan Commitment is
terminated and on demand following the date upon which the Total Revolving Loan
Commitment is terminated.

(b) (x) Each Account Party agrees to pay to the Administrative Agent for
distribution to each Non-Defaulting Lender (based on its Domestic RL Dollar
Percentage or, for periods from and after the occurrence of a Sharing Event, its
RL Percentages) in Dollars, a fee in respect of each Domestic Dollar Letter of
Credit issued for the account of such Account Party hereunder and (y) each
Account Party agrees to pay to the Administrative Agent for distribution to each
Non-Defaulting Lender with an Alternate Currency Revolving Loan Sub-Commitment
under a given Alternate Currency Revolving Loan Sub-Tranche (or, after a Sharing
Event has occurred, each Non-Defaulting Lender) (based on its relevant Alternate
Currency RL Percentage or, for periods from and after the occurrence of a
Sharing Event, its RL Percentage) in Dollars (or, in the case of Non-Dollar
Alternate Currency Letters of Credit denominated in a given Non-Dollar Alternate
Currency, for periods prior to the occurrence of a Sharing Event, in the
respective Non-Dollar Alternate Currency), a fee in respect of each Alternate
Currency Letter of Credit issued under such Alternate Currency Revolving Loan
Sub-Tranche for the account of such Account Party (with all fees payable as
described in this clause (b) being herein referred to as “Letter of Credit
Fees”), in each case, for the period from and including the date of issuance of
the respective Letter of Credit to and including the date of termination of such
Letter of Credit (or, in the case of a Trade Letter of Credit, the date of the
stated expiration thereof), computed at a rate per annum equal to the Applicable
Margin for Revolving Loans maintained as Euro Rate Loans (as in effect from time
to time), on the daily Stated Amount of such Letter of Credit. Accrued Letter of
Credit Fees shall be due and payable quarterly in arrears on each Quarterly
Payment Date and, in the case of Letter of Credit Fees owing pursuant to
preceding clause (x), on the first day on or after the termination of the Total
Revolving Loan Commitment upon which

 

-47-



--------------------------------------------------------------------------------

no Domestic Dollar Letters of Credit remain outstanding and, in the case of
Letter of Credit Fees payable pursuant to preceding clause (y), on the first day
on or after the termination of all Alternate Currency Revolving Loan
Sub-Commitments relating to the relevant Alternate Currency Revolving Loan
Sub-Tranche upon which no Alternate Currency Letters of Credit issued under such
Alternate Currency Revolving Loan Sub-Tranche remain outstanding.

(c) Each Account Party agrees to pay to each Issuing Bank, for its own account,
in Dollars (in the case of each Domestic Dollar Letter of Credit and, for all
periods after the occurrence of a Sharing Event, each Letter of Credit) or the
respective Alternate Currency (in the case of each Non-Dollar Alternate Currency
Letters of Credit in a given Non-Dollar Alternate Currency for periods prior to
the occurrence of a Sharing Event), a facing fee in respect of each Letter of
Credit issued for the account of such Account Party by such Issuing Bank
hereunder (the “Facing Fee”), for the period from and including the date of
issuance of such Letter of Credit to and including the date of the termination
of such Letter of Credit (or, in the case of a Trade Letter of Credit, the date
of stated expiration thereof), computed at a rate equal to the rate per annum
separately agreed by the Corporation and such Issuing Bank with respect to such
Letter of Credit of the daily Stated Amount of such Letter of Credit; provided
that (i) in no event shall the annual Facing Fee with respect to any Letter of
Credit be less than the Minimum Applicable Facing Fee and (ii) a Facing Fee
shall not be payable to an Issuing Bank in respect of a Letter of Credit for any
period during which such Letter of Credit is cash collateralized in accordance
with Section 2.02(a). Accrued Facing Fees shall be due and payable in arrears on
each Quarterly Payment Date and, in the case of Facing Fees owing in respect of
Domestic Dollar Letters of Credit, on the first day on or after the termination
of the Total Revolving Loan Commitment upon which no Domestic Dollar Letters of
Credit remain outstanding and, in the case of Facing Fees payable in respect of
Alternate Currency Letters of Credit issued under a given Alternate Currency
Revolving Loan Sub-Tranche, on the first day on or after the termination of all
Alternate Currency Revolving Loan Sub-Commitments relating to such Alternate
Currency Revolving Loan Sub-Tranche upon which no Alternate Currency Letters of
Credit issued under such Alternate Currency Revolving Loan Sub-Tranche remain
outstanding.

(d) Each Account Party shall pay, upon each payment under, issuance of, or
amendment to, any Letter of Credit issued by any Issuing Bank for its account,
such amount as shall at the time of such event be the administrative charge and
the reasonable expenses which such Issuing Bank is generally imposing for
payment under, issuance of, or amendment to, Letters of Credit issued by it.

(e) At the time of the incurrence of each Bankers’ Acceptance Loan, Acceptance
Fees shall be paid by the respective Alternate Currency Revolving Loan Borrower
as required by, and in accordance with, clause (g) of Schedule III.

(f) The Corporation and/or any other relevant Alternate Currency Revolving Loan
Borrower shall pay to the Administrative Agent for distribution to each
Incremental RL Lender such fees and other amounts, if any, as are specified in
the relevant Incremental Revolving Loan Commitment Agreement, with the fees and
other amounts, if any, to be payable on the respective Incremental Revolving
Loan Commitment Date.

 

-48-



--------------------------------------------------------------------------------

(g) Each Borrower shall pay to the Administrative Agent, for its own account,
such other fees as have been agreed to in writing by such Borrower and the
Administrative Agent.

3.02 Voluntary Termination or Reduction of Total Unutilized Revolving Loan
Commitment. The Corporation shall have the right, (i) at any time or from time
to time, or (ii) if there are Eurocurrency Loans outstanding, upon at least
three Business Days’ prior notice to the Administrative Agent at the Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), in each case, without premium or penalty, to terminate or
partially reduce the Total Unutilized Revolving Loan Commitment; provided that
any partial reduction pursuant to this Section 3.02 shall be in an amount of at
least $5,000,000 or, if greater, in integral multiples of $5,000,000. Each
reduction to the Total Unutilized Revolving Loan Commitment pursuant to this
Section 3.02 shall apply to reduce the Revolving Loan Commitments of the various
RL Lenders pro rata based on their respective RL Percentages. At the time of
each reduction to the Revolving Loan Commitment of any Lender pursuant to this
Section 3.02, the Corporation shall specify the amount of such reduction to
apply to the various Alternate Currency Revolving Loan Sub-Commitments of such
Lender and to the Domestic Dollar Revolving Loan Sub-Commitment of such Lender
(the sum of which must equal the reduction to the Revolving Loan Commitment of
such Lender); provided that all Lenders with Alternate Currency Revolving Loan
Sub-Commitments relating to a given Alternate Currency Revolving Loan
Sub-Tranche shall be treated in a consistent fashion (i.e., with no reductions,
or with proportionate reductions, to their respective Alternate Currency
Revolving Loan Sub-Commitments) at the time of any reduction to the Total
Unutilized Revolving Loan Commitment pursuant to this Section 3.02. In the
absence of a designation by the Corporation pursuant to this Section 3.02, the
amount of any reduction to the Revolving Loan Commitment of any Lender pursuant
to this Section 3.02 shall apply (i) first, to reduce the Domestic Dollar
Revolving Loan Sub-Commitment of the respective Lender and (ii) second, to the
extent in excess thereof, to reduce the Alternate Currency Revolving Loan
Sub-Commitments of such Lender in each case on a pro rata basis (based on the
respective amounts of the Alternate Currency Revolving Loan Sub-Commitments of
such Lender as then in effect).

3.03 Mandatory Reduction of Commitments (a) Except as provided in Section 1.22,
the Total Revolving Loan Commitment (and the Revolving Loan Commitment, each
Alternate Currency Revolving Loan Sub-Commitment and the Domestic Dollar
Revolving Loan Sub-Commitment of each Lender) shall terminate in its entirety on
the Maturity Date.

(b) The reduction of the Total Revolving Loan Commitment pursuant to
Section 3.03(a) shall be applied proportionately to reduce the Revolving Loan
Commitment of each RL Lender.

SECTION 4. Prepayments; Payments; Taxes.

4.01 Voluntary Prepayments. Each Borrower shall have the right to prepay the
Loans made to such Borrower, without premium or penalty (except for amounts
payable pursuant to Section 1.12), in whole or in part, at any time and from
time to time on the following terms and conditions:

 

-49-



--------------------------------------------------------------------------------

(i) such Borrower shall give the Administrative Agent at the Notice Office
written notice (or telephonic notice promptly confirmed in writing) of (1) its
intent to prepay such Loans, (2) whether Domestic Dollar Revolving Loans,
Alternate Currency Revolving Loans or Swingline Loans shall be prepaid, (3) the
amount of such prepayment (stated in the Applicable Currency) and the Types of
Loans to be prepaid and (4) in the case of Euro Rate Loans or Permitted
Non-LIBOR-Based Alternate Currency Revolving Loans, the specific Borrowing or
Borrowings pursuant to which made, with such notice to be given by such Borrower
prior to 2:00 p.m. (local time where the respective Payment Office is located)
(v) at least one Business Day prior to the date of such prepayment in the case
of Dollar Revolving Loans maintained as Base Rate Loans or Canadian Dollar
Revolving Loans maintained as Canadian Prime Rate Loans, (w) on the date of such
prepayment in the case of Swingline Loans, (x) at least one Business Day prior
to the date of such prepayment in the case of Loans maintained as Euro Rate
Loans, (y) at least three Business Days prior to the date of such prepayment in
the case of Mexican Pesos Revolving Loans and (z) such Business Day prior to the
date of such prepayment as provided in the relevant Non-LIBOR-Based Alternate
Currency Amendment in the case of Other Permitted Non-LIBOR-Based Alternate
Currency Revolving Loans, and (except in the case of Swingline Loans) to be
transmitted promptly by the Administrative Agent to each of the Lenders with
Loans of the respective Tranche and Type;

(ii) each prepayment shall be in an aggregate principal amount at least equal to
the Minimum Borrowing Amount for the applicable Tranche and Type of Loans,
provided that if any partial prepayment of Euro Rate Loans or Permitted
Non-LIBOR-Based Alternate Currency Revolving Loans made pursuant to any
Borrowing shall reduce the outstanding Euro Rate Loans or Permitted
Non-LIBOR-Based Alternate Currency Revolving Loans, as the case may be, made
pursuant to such Borrowing to an amount less than the respective Minimum
Borrowing Amount for such Tranche and Type of Loans, then such Borrowing (x) in
the case of Dollar Revolving Loans, may not be continued as a Borrowing of Euro
Rate Loans and any election of an Interest Period with respect thereto shall
have no force or effect and (y) in the case of Non-Dollar Alternate Currency
Revolving Loans, shall be repaid in full at such time;

(iii) prepayments of Bankers’ Acceptance Loans may not be made prior to the
maturity date of the respective Bankers’ Acceptances;

(iv) each prepayment in respect of any Loans made pursuant to a Borrowing shall
be applied pro rata among such Loans, provided that (x) so long as no Specified
Default or Event of Default is then in existence, at any time when the sum of
the aggregate principal amount of Domestic Dollar Revolving Loans, Domestic
Dollar Swingline Loans and Domestic Dollar Letter of Credit Outstandings exceeds
the Total Domestic Dollar Revolving Loan Sub-Commitment (with the amount of such
excess being herein called the “Total Domestic Dollar Revolving Loan
Sub-Commitment Excess”), the Corporation may, to the extent of such Total
Domestic Dollar Revolving Loan Sub-Commitment Excess, make prepayments of
principal of Domestic Dollar Revolving Loans to the Lenders which have, or have
Affiliates that have, Alternate Currency Revolving Loan Sub-Commitments on the
basis of their Alternate Currency RL

 

-50-



--------------------------------------------------------------------------------

Percentages as same relate to a given Alternate Currency Revolving Loan
Sub-Tranche (with the respective Borrower to designate the Borrowing or
Borrowings, or portions thereof, being prepaid), with the intent of creating
availability for subsequent Alternate Currency Revolving Loans under the
respective Alternate Currency Revolving Loan Sub-Tranche and (y) at the
respective Borrower’s election in connection with any prepayment pursuant to
this Section 4.01, any prepayment in respect of Revolving Loans shall not be
applied to any Revolving Loan of a Defaulting Lender; and

(v) no Competitive Bid Loan may be prepaid without the consent of the Lender
that made such Competitive Bid Loan.

4.02 Mandatory Repayments and Commitment Reductions. (a) (i) On any day on which
the Aggregate Revolving Credit Exposure exceeds the Total Revolving Loan
Commitment as then in effect for a period of five consecutive Business Days, the
Corporation shall prepay on such day the principal of outstanding Swingline
Loans and, after the Swingline Loans have been repaid in full, the Borrowers
shall repay the principal of outstanding Revolving Loans (other than Bankers’
Acceptance Loans where the underlying Bankers’ Acceptances have not yet matured)
(allocated between Domestic Dollar Revolving Loans and Alternate Currency
Revolving Loans as the Borrowers may elect) in an amount (for this purpose,
taking the Dollar Equivalent of payments in any Non-Dollar Alternate Currency
made with respect to the Non-Dollar Alternate Currency Revolving Loans) equal to
such excess. If, after giving effect to the prepayment of all outstanding
Swingline Loans and Revolving Loans (other than Bankers’ Acceptance Loans as
referenced in the immediately preceding sentence), the sum of the outstanding
Bankers’ Acceptance Loans (for this purpose, using the Dollar Equivalent of the
Face Amounts thereof), Competitive Bid Loans (for this purpose, using the Dollar
Equivalent of the principal amount of any Non-Dollar Alternate Currency
Competitive Bid Loan) and Letter of Credit Outstandings exceeds the Total
Revolving Loan Commitment then in effect, (I) an amount equal to the lesser of
such excess and the then outstanding Face Amount of all Bankers’ Acceptances
shall be deposited by the respective Alternate Currency Revolving Loan Borrower
with the Administrative Agent as cash collateral for the obligations of such
Alternate Currency Revolving Loan Borrower to the Alternate Currency RL Lenders
(rounded up to the nearest integral multiple of Cdn.$100,000) in respect of an
equivalent Face Amount of outstanding Bankers’ Acceptances accepted by the
Alternate Currency RL Lenders which shall be paid to and applied by the
Alternate Currency RL Lenders, in satisfaction of the obligations to the
Alternate Currency RL Lenders of the respective Alternate Currency Revolving
Loan Borrower in respect of such Bankers’ Acceptances, on the maturity date
thereof, (II) to the extent such excess exceeds the amount applied pursuant to
preceding clause (I), such remaining excess or, if less, an amount equal to the
then outstanding principal amount of Competitive Bid Loans (for this purpose,
using the Dollar Equivalent of the principal amount of any Non-Dollar Alternate
Currency Competitive Bid Loan) shall be paid by the Borrowers to the
Administrative Agent (in the Applicable Currency) to be held as cash collateral
for the repayment of such Competitive Bid Loans at maturity and (III) to the
extent such excess exceeds the amount applied pursuant to preceding clauses
(I) and (II), the respective Borrowers shall pay to the Administrative Agent an
amount of cash or Cash Equivalents (in Dollars or in the respective currencies
in which the respective Letter of Credit Outstandings are denominated) equal to
the amount of such excess (less the amount applied pursuant to preceding clauses
(I) and (II)) (up to a maximum amount equal to the Letter of Credit Outstandings
at such time), such cash or Cash Equivalents to be held

 

-51-



--------------------------------------------------------------------------------

as security for all obligations of the respective Borrowers hereunder and under
the other Credit Documents in a cash collateral account (and invested from time
to time in Cash Equivalents selected by the Administrative Agent) to be
established by the Administrative Agent.

(ii) If on any date the sum of (x) the aggregate outstanding principal amount
(or Face Amount, as the case may be) of Alternate Currency Revolving Loans and
Alternate Currency Swingline Loans incurred pursuant to a given Alternate
Currency Revolving Loan Sub-Tranche (for this purpose, using the Dollar
Equivalent of the principal amount or Face Amount, as the case may be, of all
Non-Dollar Alternate Currency Revolving Loans and Non-Dollar Alternate Currency
Swingline Loans then outstanding) plus (y) the aggregate Letter of Credit
Outstandings in respect of Alternate Currency Letters of Credit issued under
such Alternate Currency Revolving Loan Sub-Tranche, exceeds the sum of the
Alternate Currency Revolving Loan Sub-Commitments of the various Alternate
Currency RL Lenders relating to such Alternate Currency Revolving Loan
Sub-Tranche as then in effect, the respective Borrowers shall prepay on such day
the principal of outstanding Alternate Currency Swingline Loans and, after the
Alternate Currency Swingline Loans have been repaid in full, the principal of
outstanding Alternate Currency Revolving Loans (for this purpose, taking the
Dollar Equivalent of payments in any Non-Dollar Alternate Currency made with
respect to Alternate Currency Revolving Loans and Alternate Currency Swingline
Loans) under such Alternate Currency Revolving Loan Sub-Tranche (other than
Bankers’ Acceptance Loans where the underlying Bankers’ Acceptances have not
matured) equal to such excess. If, after giving effect to the prepayment of all
outstanding Alternate Currency Revolving Loans made under such Alternate
Currency Revolving Loan Sub-Tranche (other than, in the case of the Alternate
Currency Revolving Loan Sub-Tranche relating to Canadian Dollars, Bankers’
Acceptance Loans as referenced in the immediately preceding sentence), the sum
of the aggregate Letter of Credit Outstandings in respect of Alternate Currency
Letters of Credit issued under such Alternate Currency Revolving Loan
Sub-Tranche plus, in the case of the Alternate Currency Revolving Loan
Sub-Tranche relating to Canadian Dollars, the sum of the outstanding Bankers’
Acceptance Loans (for this purpose, using the Dollar Equivalent of the Face
Amounts thereof), exceeds the sum of the Alternate Currency Revolving Loan
Sub-Commitments of the various Alternate Currency RL Lenders relating to such
Alternate Currency Revolving Loan Sub-Tranche as then in effect, then (I) in the
case of the Alternate Currency Revolving Loan Sub-Tranche relating to Canadian
Dollars, an amount equal to the lesser of such excess and the then outstanding
Face Amount of all Bankers’ Acceptances shall be deposited by the respective
Alternate Currency Revolving Loan Borrower with the Administrative Agent as cash
collateral for the obligations of such Alternate Currency Revolving Loan
Borrower to the Alternate Currency RL Lenders (rounded up to the nearest
integral multiple of Cdn.$100,000) in respect of an equivalent Face Amount of
outstanding Bankers’ Acceptances accepted by the Alternate Currency RL Lenders
which shall be paid to and applied by the Alternate Currency RL Lenders, in
satisfaction of the obligations to the Alternate Currency RL Lenders of the
respective Alternate Currency Revolving Loan Borrower in respect of such
Bankers’ Acceptances, on the maturity date thereof and (II) to the extent such
excess exceeds the amount (if any) applied pursuant to preceding clause (I), the
respective Alternate Currency Borrowers shall pay to the Administrative Agent an
amount of cash or Cash Equivalents (in Dollars or in the respective currencies
in which the respective Letter of Credit Outstandings are denominated) equal to
the amount of such excess (less the amount (if any) applied pursuant to
preceding clause (I)) (up to a maximum amount equal to the Letter of Credit
Outstandings at such time), such cash or Cash Equivalents to be held as security

 

-52-



--------------------------------------------------------------------------------

for all obligations of the respective Alternate Currency Borrowers hereunder and
under the other Credit Documents in a cash collateral account (and invested from
time to time in Cash Equivalents selected by the Administrative Agent) to be
established by the Administrative Agent.

(iii) On any day on which the Aggregate Alternate Currency Credit Exposure
exceeds $500,000,000, the Borrowers shall prepay on such day the principal of
outstanding Alternate Currency Swingline Loans and, after the Alternate Currency
Swingline Loans have been repaid in full, the Borrowers shall prepay on such day
the principal of outstanding Alternate Currency Revolving Loans (other than
Bankers’ Acceptance Loans where the underlying Bankers’ Acceptances have not yet
matured) in an amount (for this purpose, taking the Dollar Equivalent of
payments in any Non-Dollar Alternate Currency made with respect thereto) equal
to such excess. If, after giving effect to the prepayment of all outstanding
Alternate Currency Swingline Loans and Alternate Currency Revolving Loans (other
than Bankers’ Acceptance Loans as referenced in the immediately preceding
sentence), the sum of the outstanding Bankers’ Acceptance Loans (for this
purpose, using the Dollar Equivalent of the Face Amounts thereof), Alternate
Currency Competitive Bid Loans (for this purpose, using the Dollar Equivalent of
the principal amount of any Non-Dollar Alternate Currency Competitive Bid Loans)
and the Aggregate Alternate Currency Letter of Credit Outstandings exceeds
$500,000,000, (I) an amount equal to the lesser of such excess and the then
outstanding Face Amount of all Bankers’ Acceptances shall be deposited by the
respective Alternate Currency Revolving Loan Borrower with the Administrative
Agent as cash collateral for the obligations of such Alternate Currency
Revolving Loan Borrower to the Alternate Currency RL Lenders (rounded up to the
nearest integral multiple of Cdn.$100,000) in respect of an equivalent Face
Amount of outstanding Bankers’ Acceptances accepted by the Alternate Currency RL
Lenders which shall be paid to and applied by the Alternate Currency RL Lenders,
in satisfaction of the obligations to the Alternate Currency RL Lenders of the
respective Alternate Currency Revolving Loan Borrower in respect of such
Bankers’ Acceptances, on the maturity date thereof, (II) to the extent such
excess exceeds the amount applied pursuant to preceding clause (I), such
remaining excess or, if less, an amount equal to the then outstanding principal
amount of Alternate Currency Competitive Bid Loans (for this purpose, using the
Dollar Equivalent of the principal amount of any Non-Dollar Alternate Currency
Competitive Bid Loans) shall be paid by the Borrowers to the Administrative
Agent (in the Applicable Currency) to be held as cash collateral for the
repayment of such Alternate Currency Competitive Bid Loans at maturity and (III)
to the extent such excess exceeds the amount applied pursuant to preceding
clauses (I) and (II), the respective Borrowers shall pay to the Administrative
Agent an amount of cash or Cash Equivalents (in the respective Alternate
Currencies in which the respective Alternate Currency Letter of Credit
Outstandings are denominated) equal to the amount of such excess (less the
amount applied pursuant to preceding clauses (I) and (II)) (up to a maximum
amount equal to the Aggregate Alternate Currency Letter of Credit Outstandings
at such time), such cash or Cash Equivalents to be held as security for all
obligations of the respective Borrowers hereunder and under the other Credit
Documents in a cash collateral account (and invested from time to time in Cash
Equivalents selected by the Administrative Agent) to be established by the
Administrative Agent.

(b) With respect to each repayment of Loans required by this Section 4.02, the
respective Borrower may designate the Types of Loans of the respective Tranche
which are to be

 

-53-



--------------------------------------------------------------------------------

repaid and, in the case of Euro Rate Loans, Bankers’ Acceptance Loans and
Permitted Non-LIBOR-Based Alternate Currency Revolving Loans, the specific
Borrowing or Borrowings pursuant to which made, provided that: (i) in the case
of repayments of Dollar Revolving Loans, repayments of Eurodollar Loans pursuant
to this Section 4.02 may only be made on the last day of an Interest Period
applicable thereto unless all Eurodollar Loans with Interest Periods ending on
such date of required repayment and all Base Rate Loans have been paid in full;
(ii) if any repayment of Euro Rate Loans or Permitted Non-LIBOR-Based Alternate
Currency Revolving Loans made pursuant to a single Borrowing shall reduce the
outstanding Loans made pursuant to such Borrowing to an amount less than the
respective Minimum Borrowing Amount for the Type of such Loan, such Borrowing
(x) in the case of Dollar Revolving Loans, shall be converted at the end of the
then current Interest Period into a Borrowing of Base Rate Loans and (y) in the
case of Non-Dollar Alternate Currency Revolving Loans, shall be repaid in full
at the end of the then current Interest Period (or, in the case of Permitted
Non-LIBOR-Based Alternate Currency Revolving Loans, at the end of the then
current Non-LIBOR-Based Interest Period); (iii) no repayment of Bankers’
Acceptance Loans may be made prior to the maturity date of the related Bankers’
Acceptances; and (iv) each repayment of any Loans made pursuant to a Borrowing
shall be applied pro rata among such Loans. In the absence of a designation by
the respective Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
sole discretion.

(c) Notwithstanding anything to the contrary contained in this Agreement or in
any other Credit Document, (i) all then outstanding Swingline Loans shall be
repaid in full on the earlier of (x) the tenth Business Day following the
incurrence of such Swingline Loans and (y) the Swingline Expiry Date, (ii) all
then outstanding Competitive Bid Loans shall be repaid in full on the respective
Competitive Bid Loan Maturity Date and (iii) all then outstanding Revolving
Loans shall be repaid in full on the Maturity Date.

4.03 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement or any Note shall be made to the
Administrative Agent for the account of the Lender or Lenders entitled thereto
not later than 2:00 p.m. (local time in the city in which the Payment Office for
the respective payments is located) on the date when due and shall be made in
(x) Dollars in immediately available funds at the appropriate Payment Office of
the Administrative Agent in respect of any obligation of the Borrowers under
this Agreement except as otherwise provided in the immediately following clause
(y) and (y) subject to the provisions of Section 1.17, the relevant Applicable
Currency in immediately available funds at the appropriate Payment Office of the
Administrative Agent, if such payment is made in respect of (i) principal of,
the Face Amount of or interest on Non-Dollar Alternate Currency Loans,
(ii) Unpaid Drawings (and interest thereon) in respect of Non-Dollar Alternate
Currency Letters of Credit or (iii) any increased costs, indemnities or other
amounts owing with respect to Alternate Currency Loans (or Commitments relating
thereto) or Non-Dollar Alternate Currency Letters of Credit, in the case of this
clause (iii) to the extent the respective Lender which is charging the same
denominates the amounts owing in the relevant Applicable Currency. The
Administrative Agent will thereafter cause to be distributed on the same day (if
payment was actually received by the Administrative Agent prior to 2:00 p.m.
(local time in the city in which such payments are to be made)) like funds
relating to the payment of principal, interest or Fees ratably to the Lenders
entitled thereto; provided that any payments with respect to Mexican Pesos
Swingline Loans shall be made directly to the Payment Office of the Mexican
Pesos

 

-54-



--------------------------------------------------------------------------------

Swingline Lender by 2:00 p.m. (Mexico City time). Any payments under this
Agreement which are made later than 2:00 p.m. (local time in the city in which
such payments are to be made) shall be deemed to have been made on the next
succeeding Business Day. Whenever any payment to be made hereunder or under any
Note shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest and fees shall be payable at the
applicable rate during such extension.

4.04 Net Payments. (a) All payments made by any Borrower hereunder (including,
in the case of the Corporation, in its capacity as a guarantor pursuant to
Section 14) or under any Note will be made without setoff, deduction,
counterclaim or other defense. Except as provided in Sections 4.04(b) and (c),
all such payments will be made free and clear of, and without deduction or
withholding for, any present or future taxes, levies, imposts, duties or other
similar charges now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding, except as provided in the second succeeding sentence, (i) any
tax imposed on or measured by the net income or net profits of a Lender,
including branch profits taxes and franchise taxes or Taxes imposed upon the
overall capital or net worth of a Lender, pursuant to the laws of the
jurisdiction in which it is organized or the jurisdiction in which the principal
office or applicable lending office of such Lender is located or any subdivision
thereof or therein or which imposes such taxes because such Lender engages in
business in such jurisdiction other than solely as a result of this Agreement,
and (ii) any tax that would not have been imposed but for a failure by such
Lender (or any financial institution through which any payment is made to such
Lender) to comply with the applicable requirements of Sections 1471-1474 of the
Code, or any applicable Treasury Regulation promulgated under such law or
published administrative guidance implementing such law) and all interest,
penalties or similar liabilities with respect thereto (all such non-excluded
taxes, levies, imposts, duties or other similar charges being referred to
collectively as “Taxes”). If any Taxes are so levied or imposed, the respective
Borrower agrees to pay the full amount of such Taxes, and such additional
amounts as may be necessary so that every payment of all amounts due under this
Agreement or under any Note, after withholding or deduction for or on account of
any Taxes, will not be less than the amount provided for herein or in such Note.
If any amounts are payable in respect of Taxes pursuant to the preceding
sentence, the respective Borrower agrees to reimburse each Lender, upon the
written request of such Lender, for any additional amount of taxes imposed on or
measured by the net income or net profits of such Lender pursuant to the laws of
the jurisdiction in which such Lender is organized or in which the principal
office or applicable lending office of such Lender is located or under the laws
of any political subdivision or taxing authority of any such jurisdiction in
which such Lender is organized or in which the principal office or applicable
lending office of such Lender is located and for any withholding of taxes as
such Lender shall reasonably determine are payable by, or withheld from, such
Lender in respect of such amounts so paid to or on behalf of such Lender
pursuant to the preceding sentence and in respect of any amounts paid to or on
behalf of such Lender pursuant to this sentence, in each case, with reasonable
evidence thereof provided with such written request. The respective Borrower
will furnish to the Administrative Agent and the applicable Lender within 45
days after the date the payment of any Taxes is due pursuant to applicable law
certified copies of official tax receipts evidencing such payment by the
respective Borrower. Each Borrower agrees to indemnify and hold harmless each
Lender,

 

-55-



--------------------------------------------------------------------------------

and reimburse such Lender upon its written request, for the amount of any Taxes
so levied or imposed and paid by such Lender.

(b) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) agrees to deliver to the Corporation and the
Administrative Agent on or prior to the Effective Date, or in the case of a
Lender that is an assignee or transferee of an interest under this Agreement
pursuant to Section 1.14, 1.20 or 13.04 (unless the respective Lender was
already a Lender hereunder immediately prior to such assignment or transfer), on
the date of such assignment or transfer to such Lender, (i) two accurate and
complete original signed copies of U.S. Internal Revenue Service Form W-8ECI or
Form W-8BEN (with respect to a complete exemption under an income tax treaty)
(or successor forms) certifying to such Lender’s entitlement as of such date to
a complete exemption from United States withholding tax with respect to payments
to be made under this Agreement and under any Note, or (ii) if such Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code and cannot
deliver either U.S. Internal Revenue Service Form W-8ECI or Form W-8BEN (with
respect to a complete exemption under an income tax treaty) pursuant to clause
(i) above, (x) a certificate substantially in the form of Exhibit E (any such
certificate, a “Section 4.04(b)(ii) Certificate”) and (y) two accurate and
complete original signed copies of U.S. Internal Revenue Service Form W-8BEN
(with respect to the portfolio interest exemption) (or successor form)
certifying to such Lender’s entitlement to a complete exemption from United
States withholding tax with respect to payments of interest to be made under
this Agreement and under any Note. In addition, each such Lender agrees that
from time to time after the Effective Date, when a lapse in time or change in
circumstances renders the previous certification obsolete, expired or inaccurate
in any material respect, or if requested by the Corporation or the
Administrative Agent, it will deliver to the Corporation and the Administrative
Agent two new accurate and complete original signed copies of U.S. Internal
Revenue Service Form W-8ECI or Form W-8BEN (with respect to the benefits of any
income tax treaty), or Form W-8BEN (with respect to the portfolio interest
exemption) and a Section 4.04(b)(ii) Certificate, as the case may be, and such
other forms as may be required in order to confirm or establish the entitlement
of such Lender to a continued exemption from or reduction in United States
withholding tax with respect to payments under this Agreement and any Note, or
it shall immediately notify the Corporation and the Administrative Agent of its
inability to deliver any such Form or Certificate in which case such Lender
shall not be required to deliver any such Form or Certificate pursuant to this
Section 4.04(b). Each Lender (including any assignee, successor or participant)
that is a United States person (as such term is defined in Section 7701(a)(30)
of the Code) (other than Persons that are corporations or otherwise exempt from
United States backup withholding tax) shall deliver to the Corporation and the
Administrative Agent (i) on or prior to the Effective Date, (ii) on or prior to
the date on which any such form or certification expires or becomes obsolete,
(iii) after the occurrence of any event requiring a change in the most recent
form or certification previously delivered by it pursuant to this sentence, and
(iv) from time to time if requested by the Corporation or the Administrative
Agent, two accurate and complete original signed copies of U.S. Internal Revenue
Service Form W-9 (or successor form) certifying that such Lender is entitled to
an exemption from U.S. backup withholding tax. Notwithstanding anything to the
contrary contained in Section 4.04(a), but subject to the last sentence of
Section 13.04(b) and the immediately succeeding sentence, (x) each Borrower
shall be entitled, to the extent it is required to do so by law, to deduct or
withhold income or similar taxes imposed by the United States (or any political
subdivision or taxing authority thereof or therein) from interest, fees or other

 

-56-



--------------------------------------------------------------------------------

amounts payable hereunder for the account of any Lender to the extent that such
Lender has not provided to the Corporation U.S. Internal Revenue Service Forms
that establish a complete exemption from such deduction or withholding and
(y) the Borrowers shall not be obligated pursuant to Section 4.04(a) hereof to
gross-up payments to be made to a Lender in respect of income or similar taxes
imposed by the United States if (I) such Lender has not provided to the
Corporation the U.S. Internal Revenue Service Forms required to be provided to
the Corporation pursuant to this Section 4.04(b) or (II) in the case of a
payment, other than interest, to a Lender described in clause (ii) above, to the
extent that such forms do not establish a complete exemption from withholding of
such taxes. Notwithstanding anything to the contrary contained in the preceding
sentence or elsewhere in this Section 4.04 and except as set forth in
Section 13.04(b), each Borrower agrees to pay additional amounts and to
indemnify each Lender in the manner set forth in Section 4.04(a) (without regard
to the identity of the jurisdiction requiring the deduction or withholding) in
respect of any amounts deducted or withheld by it as described in the
immediately preceding sentence (x) as a result of any changes that are effective
after the Effective Date in any applicable law, treaty, governmental rule,
regulation, guideline or order, or in the interpretation thereof, relating to
the deducting or withholding of income or similar Taxes or (y) as a result of
the purchase of a participation as required by Section 1.17 following the
occurrence of a Sharing Event.

(c) Each Lender shall use reasonable efforts (consistent with legal and
regulatory restrictions and subject to overall policy considerations of such
Lender) to file any certificate or document or to furnish any information as
reasonably requested by the respective Borrower pursuant to any applicable
treaty, law or regulation if the making of such filing or the furnishing of such
information would avoid the need for or reduce the amount of any additional
amounts payable by the respective Borrower and would not, in the sole discretion
of such Lender, be disadvantageous to such Lender.

(d) If any Lender determines, in its sole discretion, that it has received a
refund of any Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 4.04, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 4.04 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses of such Lender, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
such Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Lender in the event such Lender is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

(e) Each Alternate Currency RL Lender that makes an Alternate Currency Revolving
Loan to an Alternate Currency Revolving Loan Borrower which is a resident for
tax purposes in Ireland (each, an “Irish Alternate Currency RL Lender”)
represents to each Irish Alternate Currency Revolving Loan Borrower that it is
an Irish Qualifying Lender with respect to payments of interest to be made under
this Agreement and under any Note. To the extent that any Irish Alternate
Currency RL Lender cannot represent to the respective Irish Alternate

 

-57-



--------------------------------------------------------------------------------

Currency Revolving Loan Borrower that it is an Irish Qualifying Lender, such
Irish Alternate Currency RL Lender shall notify such Irish Alternate Currency
Revolving Loan Borrower immediately and such Irish Alternate Currency Revolving
Loan Borrower shall not be obligated pursuant to Section 4.04(a) hereof to
gross-up payments to be made to such Irish Alternate Currency RL Lender in
respect of income, withholding or similar taxes imposed by Ireland.
Notwithstanding anything to the contrary contained in the preceding sentence or
elsewhere in this Section 4.04, each Irish Alternate Currency Revolving Loan
Borrower agrees to pay additional amounts and to indemnify each Irish Alternate
Currency RL Lender in the manner set forth in Section 4.04(a) (without regard to
the identity of the jurisdiction requiring the deduction or withholding) in
respect of any amounts deducted or withheld by it as described in the
immediately preceding sentence as a result of an Irish Alternate Currency RL
Lender ceasing to be an Irish Qualifying Lender due to any changes that are
effective after the Effective Date in any applicable law, treaty, governmental
rule, regulation, guideline or order, or in the interpretation thereof, relating
to the deducting or withholding of income or similar Taxes.

(f) Each Alternate Currency RL Lender that makes an Alternate Currency Revolving
Loan to a Mexican Alternate Currency Revolving Loan Borrower (each, a “Mexican
Alternate Currency RL Lender”), that is not a Mexican Financial Institution,
represents to each Mexican Alternate Currency Revolving Loan Borrower that it is
a Mexican Qualifying Lender with respect to payments of interest to be made
under this Agreement and under any Note. Each Mexican Alternate Currency RL
Lender as of the date hereof (that is not a Mexican Financial Institution)
agrees to use its commercially reasonable efforts to maintain its status as a
Mexican Qualifying Lender, including if applicable, by filing renewal
applications on a yearly basis. To the extent that any Mexican Alternate
Currency RL Lender (that is not a Mexican Financial Institution) cannot
represent to the respective Mexican Alternate Currency Revolving Loan Borrower
that it is a Mexican Qualifying Lender, such Mexican Alternate Currency RL
Lender shall notify such Mexican Alternate Currency Revolving Loan Borrower
immediately and such Mexican Alternate Currency Revolving Loan Borrower shall
not be obligated pursuant to Section 4.04(a) hereof to gross-up payments to be
made to such Mexican Alternate Currency RL Lender in respect of income or
similar taxes imposed by Mexico in excess of applicable taxes under Article 195,
Section I, subsection a (or any other applicable successor provision) of the
income tax law of Mexico. Notwithstanding anything to the contrary contained in
the preceding sentence or elsewhere in this Section 4.04, each Mexican Alternate
Currency Revolving Loan Borrower agrees to pay additional amounts and to
indemnify each Mexican Alternate Currency RL Lender in the manner set forth in
Section 4.04(a) (without regard to the identity of the jurisdiction requiring
the deduction or withholding) in respect of any amounts deducted or withheld by
it as described in the immediately preceding sentence as a result of any changes
that are effective after the Effective Date in any applicable law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of income or similar Taxes.

SECTION 5. Conditions Precedent to Initial Credit Events. The obligation of each
Lender to make Loans, and the obligation of any Issuing Bank to issue Letters of
Credit, is subject to the satisfaction of the following conditions:

5.01 Execution of Agreement. On or prior to the Effective Date, each Borrower,
each Agent and each of the Lenders shall have signed a counterpart hereof
(whether the same or

 

-58-



--------------------------------------------------------------------------------

different counterparts) and shall have delivered the same to the Administrative
Agent at the Notice Office or, in the case of the Lenders, shall have given to
the Administrative Agent telephonic (confirmed in writing), written or telex
notice (actually received) at such office that the same has been signed and
mailed to it.

5.02 Opinions of Counsel. On the Effective Date, the Agents shall have received
from (i) Weil, Gotshal & Manges LLP, special counsel to the Credit Parties, an
opinion addressed to the Agents and each of the Lenders and dated the Effective
Date, (ii) DLA Piper, special Maryland counsel to the Corporation, an opinion
addressed to the Agents and each of the Lenders and dated the Effective Date,
and (iii) such other special and local counsel as may be reasonably required by
any Agent, an opinion addressed to the Agents and the Lenders and dated the
Effective Date, and in each case covering such matters incident to the
transactions contemplated herein as any Agent may reasonably request.

5.03 Corporate Documents; Proceedings; etc. (a) On the Effective Date, the
Agents shall have received a certificate of each Credit Party, dated the
Effective Date, signed by an Authorized Officer of such Credit Party, and
attested to by the Secretary or any Assistant Secretary of such Credit Party, in
the form of Exhibit G with appropriate insertions, together with copies of the
declaration of trust, certificate of incorporation and by-laws or partnership
agreement of such Credit Party (or other equivalent organizational documents)
and the resolutions of such Credit Party referred to in such certificate, and
the foregoing shall be reasonably acceptable to the Agents.

(b) All corporate and legal proceedings and all instruments and agreements in
connection with the transactions contemplated by this Agreement and the other
Credit Documents shall be reasonably satisfactory in form and substance to the
Agents and the Required Lenders, and the Agents shall have received all
information and copies of all documents and papers, including records of
corporate proceedings, governmental approvals and good standing certificates if
any, which the Agents reasonably may have requested in connection therewith,
such documents and papers where appropriate to be certified by proper corporate
or governmental authorities.

5.04 Fees, etc. On the Effective Date, all costs, fees and expenses, and all
other costs contemplated by this Agreement, due to the Agents (including,
without limitation, legal fees and expenses) shall have been paid to the extent
then due.

5.05 Refinancing; etc. (a) On or prior to the Effective Date, the total
commitments in respect of the Indebtedness to be Refinanced shall have been
terminated, and all loans and notes issued thereunder shall have been repaid in
full, together with interest thereon, and all other amounts owing pursuant to
Indebtedness to be Refinanced shall have been repaid in full and all documents
in respect of the Indebtedness to be Refinanced and all guarantees with respect
thereto shall have been terminated or released and be of no further force or
effect except for continuing indemnification obligations described therein.

(b) On or prior to the Effective Date, there shall have been delivered to the
Agents a true and correct copy of the payoff letter in respect of the
Refinancing, which payoff letter shall be in full force and effect and in form
and substance satisfactory to the Agents.

 

-59-



--------------------------------------------------------------------------------

5.06 Financial Statements. On or prior to the Effective Date, there shall have
been delivered to the Lenders the consolidated financial statements and
financial statement schedules of the Corporation and its Subsidiaries referred
to in Section 7.03(a).

5.07 PATRIOT Act. On or prior to the Effective Date the Administrative Agent
shall have received all documentation and other information required by
regulatory authorities under applicable “know you customer” and anti-money
laundering laws, rules and regulations, including the PATRIOT Act, which are
requested by the Lenders at least five Business Days prior to the Effective
Date.

SECTION 6. Conditions Precedent to All Credit Events. The obligation of each
Lender to make Loans (including Loans made on the Effective Date and on each
Incremental Revolving Loan Commitment Date, but excluding Mandatory Borrowings
to be made thereafter, which shall be made as provided in Section 1.01(c)), and
the obligation of any Issuing Bank to issue any Letter of Credit, is subject, at
the time of each such Credit Event (except as hereinafter indicated), to the
satisfaction of the following conditions:

6.01 No Default; Representations and Warranties. At the time of each such Credit
Event and also after giving effect thereto (i) there shall exist no Event of
Default or Specified Default and (ii) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects (or, as to any such representation or warranty that is
qualified by materiality, “Material Adverse Effect” or a similar materiality
qualifier, in all respects) with the same effect as though such representations
and warranties had been made on the date of such Credit Event (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects (or, as to any such representation or warranty that is
qualified by materiality, “Material Adverse Effect” or a similar materiality
qualifier, in all respects) only as of such specified date).

6.02 Notice of Borrowing; Competitive Bid Loans; Letter of Credit Request.
(a) Prior to the making of each Loan (excluding Swingline Loans and Competitive
Bid Loans), the Administrative Agent shall have received a Notice of Borrowing
meeting the requirements of Section 1.03(a). Prior to the making of any
Swingline Loan, the Swingline Lender shall have received the notice required by
Section 1.03(b)(i). Prior to the making of any Competitive Bid Loans, all of the
applicable conditions specified in Section 1.04 shall have been satisfied.

(b) Prior to the issuance of each Letter of Credit, the Administrative Agent (if
not the Issuing Bank therefor) and the respective Issuing Bank shall have
received a Letter of Credit Request meeting the requirements of Section 2.03.

6.03 Election to Become an Alternate Currency Revolving Loan Borrower. Prior to
the incurrence of any Revolving Loans or Competitive Bid Loans by, and prior to
the issuance of any Letter of Credit for the account of, an Alternate Currency
Revolving Loan Borrower (other than the Corporation) on or after the Effective
Date which has not theretofore complied with the requirements of this
Section 6.03, the following additional conditions shall be satisfied:

 

-60-



--------------------------------------------------------------------------------

(i) to the extent the requirements of this clause (i) have not theretofore been
satisfied, such new Alternate Currency Revolving Loan Borrower shall have duly
authorized, executed and delivered to the Administrative Agent an Election to
Become an Alternate Currency Revolving Loan Borrower in the form of Exhibit H-1,
which shall be in full force and effect;

(ii) each Lender with an Alternate Currency Revolving Loan Sub-Commitment of the
applicable Sub-Tranche shall have approved such new Alternate Currency Revolving
Loan Borrower (such approval not to be unreasonably withheld); provided that any
Lender which has not objected in writing to such new Alternate Currency
Revolving Loan Borrower within 10 Business Days after receiving notice thereof
shall be deemed to have approved such new Alternate Currency Revolving Loan
Borrower; and

(iii) to the extent not previously accomplished or not otherwise requested by
the Administrative Agent, such Alternate Currency Revolving Loan Borrower shall
have duly authorized, executed and/or delivered to the Administrative Agent such
other certificates, resolutions, opinions and writings that would have been
required to be delivered pursuant to Section 5 if such Alternate Currency
Revolving Loan Borrower had been subject to such Section on the Effective Date,
and “know your customer” information, all of which shall be in form and
substance reasonably satisfactory to the Administrative Agent.

6.04 Election to Become a Domestic Dollar Revolving Loan Borrower. Prior to the
incurrence of any Domestic Dollar Revolving Loans or Competitive Bid Loans by,
and prior to the issuance of any Letter of Credit for the account of, a Domestic
Dollar Revolving Loan Borrower (other than the Corporation) on or after the
Effective Date which has not theretofore complied with the requirements of this
Section 6.04, the following additional conditions shall be satisfied:

(i) such new Domestic Dollar Revolving Loan Borrower shall have duly authorized,
executed and delivered to the Administrative Agent an Election to Become a
Domestic Dollar Revolving Loan Borrower in the form of Exhibit H-2, which shall
be in full force and effect;

(ii) each Lender with a Domestic Dollar Revolving Loan Sub-Commitment shall have
approved such new Domestic Dollar Revolving Loan Borrower (such approval not to
be unreasonably withheld); provided that any Lender which has not objected in
writing to such new Domestic Dollar Revolving Loan Borrower within 10 Business
Days after receiving notice thereof shall be deemed to have approved such new
Domestic Dollar Revolving Loan Borrower; and

(iii) to the extent not previously accomplished, such Domestic Dollar Revolving
Loan Borrower shall have duly authorized, executed and/or delivered to the
Administrative Agent such other certificates, resolutions, opinions and writings
that would have been required to be delivered pursuant to Section 5 if such
Domestic Dollar Revolving Loan Borrower had been subject to such Section on the
Effective Date, and

 

-61-



--------------------------------------------------------------------------------

“know your customer” information, all of which shall be in form and substance
reasonably satisfactory to the Administrative Agent.

The acceptance of the proceeds of each Loan or the making of each Letter of
Credit Request (occurring on the Effective Date and thereafter) shall constitute
a representation and warranty by each Credit Party to the Agents and each of the
Lenders that all the conditions specified in Section 5 (with respect to Credit
Events on the Effective Date) and in this Section 6 (with respect to Credit
Events on and after the Effective Date) and applicable to such Credit Event are
satisfied as of that time. All of legal opinions and other documents and papers
referred to in Section 5 and in this Section 6, unless otherwise specified,
shall be delivered to the Administrative Agent at the Notice Office for the
account of each of the Lenders and shall be in form and substance reasonably
satisfactory to the Agents.

SECTION 7. Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Loans, and issue (or
participate in) the Letters of Credit as provided herein, each Borrower makes
the following representations, warranties and agreements, in each case after
giving effect to (or, in the case of representations and warranties made on the
Effective Date, concurrently with the consummation of) the Transaction, all of
which shall survive the execution and delivery of this Agreement and the Notes
and the making of the Loans and issuance of the Letters of Credit, with the
occurrence of each Credit Event on or after the Effective Date being deemed to
constitute a representation and warranty that the matters specified in this
Section 7 are true and correct in all material respects (or, as to any such
matter that is qualified by materiality, “Material Adverse Effect” or a similar
materiality qualifier, in all respects) on and as of the date of each such
Credit Event (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects (or, as to any such matter that is
qualified by materiality, “Material Adverse Effect” or a similar materiality
qualifier, in all respects) only as of such specified date):

7.01 Existence; Compliance with Law. Each Credit Party and each of its
Subsidiaries (a) is a real estate investment trust or a corporation, limited
liability company or limited partnership, duly organized or incorporated,
validly existing and, if applicable, in good standing under the laws of the
jurisdiction of its formation or incorporation; (b) is duly qualified as a
foreign corporation, limited liability company or limited partnership and, if
applicable, in good standing under the laws of each jurisdiction where such
qualification is necessary, except for failures which in the aggregate could not
reasonably be expected to have a Material Adverse Effect; (c) has all requisite
corporate, limited liability company, partnership or other power and authority
and the legal right to own, pledge and mortgage its properties, to lease (as
lessee) the properties that it leases as lessee, to lease or sublease (as
lessor) the properties it owns and/or leases (as lessee) and to conduct its
business as now or currently proposed to be conducted, except where the absence
of such power, authority and legal right could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; (d) is in
compliance with all applicable Requirements of Law except for such
non-compliances as individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect; and (e) has all necessary licenses,
permits, consents or approvals from or by, has made all necessary filings with,
and has given all necessary notices to, each Governmental Authority having
jurisdiction, to the extent required for such ownership, leasing and conduct,
except for licenses, permits,

 

-62-



--------------------------------------------------------------------------------

consents or approvals the failure to obtain, file or give notice of, in the
aggregate could not reasonably be expected to have a Material Adverse Effect.

7.02 Power; Authorization; Enforceable Obligations. (a) The execution, delivery
and performance by each Credit Party of the Credit Documents to which it is a
party and the consummation of the transactions contemplated hereby and thereby:

(i) are within such Credit Party’s corporate, partnership, limited liability
company or trust powers, as appropriate;

(ii) have been duly authorized by all necessary corporate, partnership, limited
liability company or trust action, as appropriate, including, without
limitation, the consent of stockholders, general and/or limited partners and
members where required;

(iii) do not and will not (A) contravene any Credit Party’s or any of its
Subsidiary’s respective declaration of trust, certificate of incorporation or
formation or by-laws, regulations, partnership agreement, operating agreement or
other comparable governing documents, (B) violate any other applicable
Requirement of Law (including, without limitation, Regulations T, U and X of the
Board of Governors of the Federal Reserve System), or any order or decree of any
Governmental Authority or arbitrator, except to the extent that any such
violation, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect, (C) conflict with or result in the breach of, or
constitute a default under, or result in or permit the termination or
acceleration of, (x) any material indenture, bond, note, instrument or any other
material agreement or (y) any other Contractual Obligation of any Credit Party
or any of its Subsidiaries, except, in the case of this clause (y), to the
extent that any such conflict, breach, termination or acceleration, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect or (D) result in the creation or imposition of any Lien upon any of the
Assets of any Credit Party or any of its Subsidiaries; and

(iv) do not require the consent of, authorization by, approval of, notice to, or
filing or registration with, any Governmental Authority or any other Person,
other than those which have been obtained or made, and each of which is in full
force and effect.

(b) This Agreement and each of the other Credit Documents when executed and
delivered by a Credit Party which is a party thereto will be duly executed and
delivered by such Credit Party. This Agreement and the other Credit Documents
when executed by the Credit Parties party hereto and thereto will constitute
legal, valid and binding obligations (as applicable) of the Credit Parties party
to such Credit Documents (enforceable in accordance with its terms subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law
and, in the case of any Alternate Currency Revolving Loan Borrower organized in
any jurisdiction, subject to such other reservations set forth on Schedule V as
to such jurisdiction).

 

-63-



--------------------------------------------------------------------------------

7.03 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc. (a) The consolidated financial statements and financial
statement schedules of the Corporation and its Subsidiaries, as of December 31,
2009, 2010 and 2011, filed with the SEC as part of the Corporation’s annual
report on Form 10-K, fairly present in all material respects the consolidated
results of operations of the Corporation and its Subsidiaries for the respective
Fiscal Years ended on such dates, and the consolidated financial position of the
Corporation and its Subsidiaries as at such dates. The consolidated financial
statements and financial statement schedules of the Corporation and its
Subsidiaries, as of September 30, 2012, filed with the SEC as part of the
Corporation’s quarterly report on Form 10-Q, fairly present in all material
respects the consolidated results of operations of the Corporation and its
Subsidiaries for the fiscal quarter ended on such date, and the consolidated
financial position of the Corporation and its Subsidiaries as at such date. All
such financial statements have been prepared in accordance with GAAP
consistently applied, except as expressly set forth in the notes thereto.

(b) Since December 31, 2011 to and including the Effective Date (but, for this
purpose, assuming that the Transaction had been consummated on such date),
nothing has occurred that has had, or could reasonably be expected to have, a
Material Adverse Effect.

(c) On and as of the Effective Date, the Projections are based on good faith
estimates and assumptions believed to be reasonable at the time made; provided,
however, that the Corporation makes no representation or warranty that such
assumptions will prove in the future to be accurate or that the Corporation and
its Subsidiaries will achieve the financial results reflected in the Projections
(it being understood that such Projections are not to be viewed as facts and are
subject to significant uncertainties and contingencies, many of which are beyond
the Corporation’s control, that no assurance can be given that any particular
Projections will be realized and that actual results may differ and that such
differences may be material).

7.04 Litigation. On and as of the Effective Date, there are no pending or, to
the best knowledge of any Borrower, threatened actions, investigations or
proceedings affecting the Corporation, any of its Subsidiaries or any other
Credit Party, or any of their respective Assets or revenues before any court,
Governmental Authority or arbitrator, that in the aggregate have had, or could
reasonably be expected to have, a Material Adverse Effect. On and as of the
Effective Date, none of the Corporation or any of its Subsidiaries is in default
with respect to any order, writ, injunction, decree, rule or regulation of any
Governmental Authority, which default has had, or could reasonably be expected
to have, a Material Adverse Effect.

7.05 True and Complete Disclosure. As of the Effective Date, neither this
Agreement nor any factual information set forth in the Bank Information
Memorandum (excluding Projections (which are covered in Section 7.03(c)), other
forward looking information and information of a general economic or industry
nature), when taken as a whole contained any untrue statement of a material fact
or omitted to state a material fact, under the circumstances under which it was
made, necessary in order to make the statements contained herein or therein not
materially misleading in light of the circumstances under which such statements
were made. As of the Effective Date, there is no fact known to the Corporation
which has not been disclosed to the Lenders and which, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 

-64-



--------------------------------------------------------------------------------

7.06 Use of Proceeds. (a) The proceeds of Revolving Loans, Swingline Loans and
Competitive Bid Loans incurred by the respective Borrower will be used (x) to
finance the Transaction and to pay fees and expenses incurred in connection
therewith and (y) for such Borrower’s and its Subsidiaries’ general corporate
and working capital purposes.

(b) Neither the making of any Loan nor the use of the proceeds thereof nor the
occurrence of any other Credit Event will violate or be inconsistent with the
provisions of Regulation T, U or X or be used to purchase or carry Margin Stock.

(c) At the time of each Credit Event occurring on or after the Effective Date,
not more than 25% of the value of the assets of the Corporation and its
Subsidiaries taken as a whole will constitute Margin Stock.

7.07 Taxes. Each of the Corporation and each of its Subsidiaries has filed or
caused to be filed all federal, state and local Tax returns which are required
to be filed, and has paid or has caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in conformity with GAAP
or (b) to the extent that the failure to do so would not reasonably be expected
to have a Material Adverse Effect.

7.08 Compliance with ERISA. (a) Except as would not result in a Material Adverse
Effect, (i) each Plan is in compliance in form and operation with its terms and
with applicable provisions of ERISA and the Code; (ii) each Plan (and each
related trust, if any) which is intended to be qualified under Section 401(a) of
the Code has received a favorable determination letter from the IRS to the
effect that it meets the requirements of Sections 401(a) and 501(a) of the Code
covering all applicable tax law changes or is comprised of a master or prototype
plan that has received a favorable opinion letter from the IRS, and nothing has
occurred since the date of such determination that would adversely affect such
determination (or, in the case of a Plan with no determination, nothing has
occurred that would materially adversely affect the issuance of a favorable
determination letter or otherwise materially adversely affect such
qualification); (iii) no ERISA Event has occurred during the last 3 years;
(iv) there exists no Unfunded Pension Liability with respect to any Plan;
(v) there are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of any Borrower, a
Subsidiary of any Borrower or any ERISA Affiliate, threatened, which would
reasonably be expected to be asserted successfully against any Plan; (vi) none
of any Borrower, a Subsidiary of any Borrower or any ERISA Affiliate has
incurred or reasonably expects to incur any liability to the PBGC save for any
liability for premiums due in the ordinary course or other liability; and
(vii) no lien imposed under the Code or ERISA on the assets of any Borrower or
any Subsidiary of any Borrower or any ERISA Affiliate arising from or relating
to a Plan exists or is likely to arise on account of any Plan.

(b) Except as would not result in a Material Adverse Effect, (i) each Foreign
Pension Plan has been maintained in compliance with its terms and with the
requirements of applicable laws and has been maintained, where required, in good
standing with applicable regulatory authorities; (ii) all contributions required
to be made with respect to a Foreign Pension Plan have been timely made;
(iii) none of any Borrower nor any Subsidiary of any Borrower has

 

-65-



--------------------------------------------------------------------------------

incurred any obligation in connection with the termination of, or withdrawal
from, any Foreign Pension Plan; and (iv) the present value of the accrued
benefit liabilities (whether or not vested) under each Foreign Pension Plan,
determined as of the end of any Borrower’s most recently ended fiscal year on
the basis of actuarial assumptions, each of which is reasonable, did not exceed
the current value of the assets of such Foreign Pension Plan allocable to such
benefit liabilities.

7.09 Property. Subject to Section 7.12, each of the Corporation and each of its
Subsidiaries has good title and valid leasehold interests to each of the
properties and assets reflected on the most recent balance sheet referred to in
Section 7.03(a) or delivered under Section 8.01 (other than properties or assets
(x) owned by a Person that is consolidated with the Corporation or any of its
Subsidiaries under GAAP but is not a Subsidiary of the Corporation, (y) sold or
otherwise disposed of since the date of such balance sheet in the ordinary
course of business and (z) as otherwise permitted by the terms of this
Agreement), except for defects in title or interests that would not reasonably
be expected to have Material Adverse Effect, and all such properties and assets
are free and clear of Liens, except Permitted Liens.

7.10 Investment Company Act. Neither any Credit Party nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

7.11 Environmental Matters. (a) Each Borrower and each of its Subsidiaries have
complied with, and on the date of such Credit Event are in compliance with, all
applicable Environmental Laws and the requirements of any permits issued under
such Environmental Laws. There are no pending or, to the best knowledge of each
Borrower, threatened Environmental Claims against any Borrower or any of its
Subsidiaries (including any such Environmental Claim arising out of the
ownership or operation by any Borrower or any of its Subsidiaries of any Real
Property no longer owned or operated by any Borrower or any of its Subsidiaries)
or any Real Property owned or operated by any Borrower or any of its
Subsidiaries. To the knowledge of each Borrower, there are no facts,
circumstances or conditions with respect to the business or operations of any
Borrower or any of its Subsidiaries or any Real Property owned or operated by
any Borrower or any of its Subsidiaries (including any Real Property formerly
owned or operated by any Borrower or any of its Subsidiaries but no longer owned
or operated by any Borrower or any of its Subsidiaries) or any real property
adjoining or adjacent to any such Real Property that would reasonably be
expected (i) to form the basis of an Environmental Claim against any Borrower or
any of its Subsidiaries or any Real Property owned or operated by any Borrower
or any of its Subsidiaries, or (ii) to cause any Real Property owned or operated
by any Borrower or any of its Subsidiaries to be subject to any restrictions
imposed by Environmental Laws on the nature of the use or the transferability of
such Real Property by any Borrower or any of its Subsidiaries under any
applicable Environmental Law.

(b) Hazardous Materials have not been Released on or from, generated, used,
treated or stored on, or transported to or from, any Real Property owned or
operated by any Borrower or any of its Subsidiaries where such Release,
generation, use, treatment, storage or transportation has violated or would
reasonably be expected to violate any applicable Environmental Law.

 

-66-



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in preceding clauses (a) and (b) of
this Section 7.11, the representations made in preceding clauses (a) and (b) of
this Section 7.11 shall not be untrue unless the aggregate effect of all
violations, Environmental Claims, facts, circumstances, conditions, occurrences,
restrictions, failures and noncompliances subject to or governed by
Environmental Laws would reasonably be expected to have a Material Adverse
Effect.

7.12 Intellectual Property, Licenses, Franchises and Formulas. Each Borrower and
each of its Subsidiaries owns, or has the right to use, all the patents,
trademarks, permits, service marks, trade names, copyrights, licenses,
franchises, proprietary information (including, but not limited to, rights in
computer programs and databases) and formulas, or other rights with respect to
the foregoing, or has obtained assignments of all leases and other rights of
whatever nature, necessary for the present conduct of its business, without any
known conflict with the rights of others which, or the failure to own, have or
obtain which, as the case may be, could reasonably be expected to result in a
Material Adverse Effect.

SECTION 8. Affirmative Covenants. Each Borrower hereby covenants and agrees that
on and after the Effective Date and until the Total Commitment and all Letters
of Credit have terminated and the Loans, Notes and Unpaid Drawings, together
with interest, Fees and all other Obligations (other than contingent
indemnification obligations) incurred hereunder and thereunder, are paid in
full:

8.01 Information Covenants. The Corporation will furnish to the Lenders:

(a) Quarterly Financial Statements. Within 55 days after the close of the first
three quarterly accounting periods in each Fiscal Year of the Corporation,
(i) the consolidated balance sheet of the Corporation and its Subsidiaries as at
the end of such quarterly accounting period, and the related consolidated
statements of income for such quarterly accounting period and for the elapsed
portion of the Fiscal Year ended with the last day of such quarterly accounting
period, and the related statement of cash flows for the elapsed portion of the
Fiscal Year ended with the last day of such quarterly accounting period, in each
case setting forth comparative figures as of the end of and for the related
periods in the prior Fiscal Year, all of which shall be certified by the chief
financial officer of the Corporation (or by the Vice President and Treasurer or
Senior Vice President and Corporate Controller of the Corporation), subject only
to normal year-end audit adjustments and the absence of footnotes and
(ii) management’s discussion and analysis of the important operational and
financial developments during the quarterly and year-to-date periods.

(b) Annual Financial Statements. Within 100 days after the close of each Fiscal
Year of the Corporation, (i) the consolidated balance sheet of the Corporation
and its Subsidiaries as at the end of such Fiscal Year, and the related
consolidated statements of income and retained earnings and of cash flows for
such Fiscal Year setting forth comparative figures as of the end of and for the
preceding Fiscal Year and certified (without a “going concern” or like
qualification or exception and without any qualification or exception as to
scope of audit) by independent certified public accountants of recognized
national standing reasonably acceptable to the Administrative Agent and
(ii) management’s discussion and analysis of the important operational and
financial developments during the respective Fiscal Year.

 

-67-



--------------------------------------------------------------------------------

(c) Officer’s Certificates. As of the date of the delivery of the financial
statements provided for in Sections 8.01(a) and (b), a certificate of the chief
financial officer of the Corporation (or by the Vice President and Treasurer or
Senior Vice President and Corporate Controller of the Corporation), in form
satisfactory to the Agents, to the effect that, to the best of such officer’s
knowledge, no Default or Event of Default has occurred and is continuing or, if
any Default or Event of Default has occurred and is continuing, specifying the
nature and extent thereof, which certificate shall (x) set forth in reasonable
detail the calculations required to establish whether the Borrowers and their
Subsidiaries were in compliance with the provisions of Sections 9.01, 9.03 and
9.04 at the end of such fiscal quarter or Fiscal Year, as the case may be,
(y) set forth its Unsecured Debt Ratings and (z) set forth the calculations
required to establish the Applicable Margin and the Consolidated Leverage Ratio
as at the last day of such fiscal quarter or Fiscal Year, as the case may be.

(d) Notice of Default or Litigation. Promptly, and in any event within five
Business Days (or ten Business Days in the case of following clause (ii)) after
any Authorized Officer of any Borrower obtains actual knowledge thereof, notice
of (i) the occurrence of any event which constitutes a Default or an Event of
Default and (ii) any litigation or governmental investigation or proceeding
pending (x) against any Borrower or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect, (y) with respect to
material Indebtedness with an aggregate principal amount outstanding in excess
of $100,000,000 of any Borrower or any of its Subsidiaries or (z) with respect
to any Credit Document.

(e) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to any Borrower or any of its Subsidiaries
as any Agent or any Lender may reasonably request.

(f) Delivery of Information. Information required to be delivered pursuant to
paragraphs (a) and (b) shall be deemed to have been delivered on the date on
which the Corporation provides notice to the Administrative Agent that such
information has been posted on the Corporation’s website on the internet at the
website address listed on the signature pages of such notice, at www.sec.gov or
at another website accessible by the Lenders without charge; provided that the
Corporation shall deliver paper copies of the reports and financial statements
referred to in paragraphs (a) and (b) of this Section 8.01 to the Administrative
Agent or any Lender who requests the Corporation to deliver such paper copies
until written notice to cease delivering paper copies is given by the
Administrative Agent or such Lender.

8.02 Books and Records. Each Borrower will, and the Corporation will cause each
Subsidiary to, maintain or cause to be maintained at all times true and complete
in all material respects books and records of its financial operations (in
accordance with GAAP) and the Administrative Agent may discuss the affairs,
finances and accounts of such Borrower and its Subsidiaries with, and be advised
as to the same by, officers and, so long as a representative of such Borrower or
such Subsidiary is present, independent accountants, all during regular business
hours and upon advance written notice, as the Administrative Agent may deem
appropriate for the purpose of verifying the various reports delivered pursuant
to this Agreement or for otherwise ascertaining compliance with this Agreement.
Notwithstanding Section 13.01, unless any such discussion is conducted after the
occurrence and during the continuance of a

 

-68-



--------------------------------------------------------------------------------

Specified Default or Event of Default, the Corporation shall not be required to
pay any costs or expenses incurred by the Administrative Agent in connection
with such discussion.

8.03 Maintenance of Insurance. Each Borrower will, and the Corporation will
cause each of its Subsidiaries to, maintain (either in the name of such Borrower
or in such Subsidiary’s own name) with financially sound and responsible
insurance companies, insurance in at least such amounts and against at least
such risks as are customarily insured against by companies engaged in the same
or a similar business. Notwithstanding the foregoing, each Borrower may
self-insure with respect to such risks with respect to which companies of
established repute engaged in the same or similar business in the same general
area usually self-insure.

8.04 Corporate Franchises. Each Borrower will, and the Corporation will cause
each of its Subsidiaries to, do or cause to be done, all things necessary to
preserve and keep in full force and effect its existence and its material
rights, franchises, licenses permits and intellectual property; provided,
however, that (i) nothing in this Section 8.04 shall prevent (x) transactions
permitted under Section 9.02 or (y) the liquidation of any Subsidiary (which
Subsidiary is not itself a Credit Party) if the Corporation determines that such
liquidation could not reasonably be expected to have a Material Adverse Effect
and (ii) neither any Borrower nor any such Subsidiary shall be required to
preserve its existence (other than the corporate or other applicable existence
of each Borrower) or any right, franchise, license, permit or intellectual
property if, in the good faith business judgment of the Corporation, the
termination of or failure to preserve and keep in full force and effect such
existence, right, franchise, license, permit or intellectual property would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

8.05 Compliance with Statutes, etc. Each Borrower will, and the Corporation will
cause each of its Subsidiaries to, comply with all Requirements of Law
(including, without limitation, all Environmental Laws and the rules and
regulations thereunder), except such noncompliances as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

8.06 ERISA. As soon as reasonably practicable and, in any event, within fifteen
(15) days after any Borrower, any Subsidiary of any Borrower or any ERISA
Affiliate knows of a Material Event (as defined below), a Borrower will deliver,
or cause to be delivered, to the Administrative Agent a certificate of the chief
financial officer, treasurer or controller of any Borrower setting forth the
reasonable details as to such occurrence and the action, if any, that such
Borrower, such Subsidiary or such ERISA Affiliate is required or proposes to
take with respect to such Material Event, together with any notices required or
proposed to be given or filed by such Borrower, such Subsidiary, the applicable
Plan administrator or such ERISA Affiliate to or with the PBGC or any other
government agency, and any notices received by such Borrower, such Subsidiary or
such ERISA Affiliate from the PBGC or any other government agency, with respect
to the Material Event. For purposes of the preceding sentence, a “Material
Event” means (i) the occurrence of any ERISA Event, (ii) the adoption of, or the
commencement of contributions to, any Plan subject to Section 412 of the Code by
any Borrower, a Subsidiary of any Borrower or any ERISA Affiliates, or (iii) the
adoption of any amendment to a Plan subject to Section 412 of the Code,
provided, in each case, that such event or adoption, as applicable,

 

-69-



--------------------------------------------------------------------------------

will result in a material increase in excess of $100,000,000 in contribution
obligations of any Borrower, a Subsidiary of any Borrower or any ERISA
Affiliate.

8.07 End of Fiscal Years; Fiscal Quarters. The Corporation will cause (i) each
of its, and each of its Subsidiaries’, Fiscal Years to end on December 31 of
each year and (ii) each of its, and each of its Subsidiaries’, fiscal quarters
to end on dates which are consistent with a Fiscal Year ending December 31;
provided, however, that Subsidiaries of the Corporation that are included
(together with full financial results for the applicable period) in the
Corporation’s consolidated financial statements and related schedules for a
fiscal quarter and a Fiscal Year of the Corporation (as required to be delivered
pursuant to Section 8.01(a) or (b), as applicable) shall not be required to
maintain the fiscal year and fiscal quarter ends described in clause (i) and
(ii) above.

8.08 Maintenance of Properties. Each Borrower will, and the Corporation will
cause each of its Subsidiaries to, keep all property necessary to the business
of such Borrower and each such Subsidiary in good working order and condition
consistent with industry practice, ordinary wear and tear excepted, except such
non-compliances with the foregoing as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

8.09 Payment of Taxes. Each Borrower will, and the Corporation will cause each
of its Subsidiaries to, pay and discharge, or cause to be paid and discharged,
all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits, or upon any properties belonging to it, prior to the
date on which penalties attach thereto, and all lawful claims which, if unpaid,
might become a lien not otherwise permitted under Section 9.01(i); provided that
no Borrower or any of its Subsidiaries will be required to pay any such tax,
assessment, charge, levy or claim which (x) is being contested in good faith and
by appropriate proceedings if it has maintained adequate reserves with respect
thereto in accordance with GAAP and (y) would not reasonably be expected to have
a Material Adverse Effect.

SECTION 9. Negative Covenants. Each of the Borrowers hereby covenants and agrees
that on and after the Effective Date and until the Total Commitment and all
Letters of Credit have terminated and the Loans, Notes and Unpaid Drawings,
together with interest, Fees and all other Obligations (other than contingent
indemnification obligations) incurred hereunder and thereunder, are paid in
full:

9.01 Liens. No Borrower will, nor will any Borrower permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
such Borrower or any of its Subsidiaries, whether now owned or hereafter
acquired, or sell any such property or assets subject to an understanding or
agreement, contingent or otherwise, to repurchase or leaseback such property or
assets (including sales of accounts receivable with recourse to such Borrower or
any of its Subsidiaries), or assign any right to receive income or permit the
filing of any financing statement under the UCC or any other similar notice of
Lien under any similar recording or notice statute; provided that the provisions
of this Section 9.01 shall not prevent the creation, incurrence, assumption or
existence of the following (Liens described below are herein referred to as
“Permitted Liens”):

 

-70-



--------------------------------------------------------------------------------

(i) inchoate Liens for taxes, assessments or governmental or quasi-governmental
charges or levies not yet due and payable (including reservations, limitations,
provisos and conditions expressed in any original grants from the Crown) or
Liens for taxes, assessments or governmental or quasi-governmental charges or
levies being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with generally accepted
accounting principles;

(ii) Liens in respect of assets of any Borrower or any of its Subsidiaries
incidental to the conduct of its business or the ownership of its assets which
were not incurred in connection with the borrowing of money, and which (x) do
not in the aggregate materially detract from the value of its assets or
materially impair the use thereof in the operation of its business and (y) do
not secure obligations in excess of $75,000,000 at any time;

(iii) Liens in existence on the Effective Date which are listed, and the
property subject thereto described, in Schedule 9.01 (“Existing Liens”), and
giving effect to any renewals, replacements and extensions of such Liens, in
each case so long as (x) the principal amount of the obligations secured thereby
is not increased as a result thereof (except to the extent any such incremental
obligations are independently justified under (and applied as a utilization of
the basket described in) Section 9.01(xviii) below or as otherwise expressly
permitted by Schedule 9.01) and (y) such renewals, replacements and extensions
do not result in (I) Liens applying to any Assets which are not already subject
to the Liens securing the respective obligations being renewed, replaced or
extended or (II) except as expressly permitted by Schedule 9.01, an increase in
the amount of any category of Assets which are subject to the Liens securing the
respective obligations being renewed, replaced or extended);

(iv) licenses, leases, sublicenses or subleases granted to other Persons not
materially interfering with the conduct of the business of any Borrower and its
Subsidiaries taken as a whole;

(v) any Lien on any asset of any Borrower or any of its Subsidiaries (I) subject
to Capitalized Lease Obligations or (II) securing other Indebtedness incurred or
assumed for the purpose of financing all or any part of the cost of acquiring or
constructing such asset (it being understood that, for this purpose, the
acquisition of a Person is also an acquisition of the assets of such Person);
provided that (x) the Lien encumbering the asset or assets giving rise to such
Capitalized Lease Obligation or other Indebtedness, as the case may be, does not
encumber any other asset of such Borrower or any Subsidiary of such Borrower and
(y) except in the case of a Lien securing Capitalized Lease Obligations, any
such Lien attaches to such asset concurrently with, or within 180 days after,
the acquisition thereof, or such longer period, not to exceed 12 months, due to
the Corporation’s or its respective Subsidiaries’ inability to obtain the
requisite governmental approvals with respect to such acquisition; provided
further, that, in the case of any asset constituting Real Property, (i) the Lien
attaches within 12 months after the latest of the acquisition thereof, the
completion of construction thereon or the commencement of full operation thereof
and (ii) the Indebtedness so secured does not

 

-71-



--------------------------------------------------------------------------------

exceed the sum of (x) the purchase price of such Real Property plus (y) the
costs of such construction;

(vi) easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and, except in the case of those arising out of a governmental
taking or threatened governmental taking, not materially interfering with the
conduct of the business of any Borrower or any of its Subsidiaries;

(vii) Liens arising from precautionary UCC financing statement filings (or
equivalent filings, registrations or agreements in foreign jurisdictions)
regarding operating leases entered into by any Borrower or any of its
Subsidiaries in the ordinary course of business;

(viii) all Liens arising from, and UCC financing statement filings (or
equivalent filings, registrations or agreements in foreign jurisdictions) made
in connection with, the securitization, sale or other non-recourse financing of
timeshare receivables (irrespective of whether such transactions appear on the
consolidated balance sheet of the Corporation), so long as the only Assets
subject to such Liens are timeshare receivables, customary related contractual
and other rights and any proceeds of the foregoing;

(ix) to the extent not covered by clause (ii) above, Liens securing judgments
which do not constitute an Event of Default, provided that no cash or property
is deposited or delivered to secure the respective judgment (or any appeal bond
in respect thereof);

(x) statutory and common law landlords’ liens under leases to which any Borrower
or any of its Subsidiaries is a party;

(xi) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
solicitors or other Liens arising in the ordinary course of business which
(x) do not secure Indebtedness for borrowed money and (y)(I) do not in the
aggregate materially detract from the value of the relevant property or assets
of any Borrower or Subsidiary of any Borrower or materially impair the use
thereof in the operation of the business of any Borrower or Subsidiary of any
Borrower or (II) are being contested in good faith by appropriate proceedings,
which proceedings have the effect of preventing the forfeiture or sale of the
property or assets subject to any such Lien;

(xii) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and consistent with
past practices (exclusive of obligations in respect of the payment for borrowed
money);

 

-72-



--------------------------------------------------------------------------------

(xiii) normal and customary Liens in favor of banks or other depository or
financial institutions arising as a matter of law and encumbering deposits or
other funds maintained with such financial institution (including rights of
setoff);

(xiv) Liens on property or assets acquired by any Borrower or any of its
Subsidiaries, or on property or assets of a Subsidiary acquired by any Borrower
or any of its Subsidiaries, in each case in existence at the time such
acquisition is consummated, provided that such Liens are not incurred in
connection with or in contemplation or anticipation of such acquisition and do
not attach to any other asset of such Borrower or any of its Subsidiaries;

(xv) Liens resulting from the refinancing, renewal or extension of obligations
secured by any Lien permitted by clauses (v) and (xiv) of this Section 9.01, so
long as (x) the principal amount of the obligations secured thereby is not
increased as a result thereof (except to the extent any such incremental
obligations are independently justified under (and applied as a utilization of
the basket described in) Section 9.01(xviii) below) and (y) such renewals,
replacements and extensions do not result in Liens applying to any Assets which
are not already subject to the Liens securing the respective obligations being
renewed, replaced or extended;

(xvi) intercompany Indebtedness owed by and among the Corporation and any of its
Wholly-Owned Subsidiaries may be secured by any Assets of the respective
obligor;

(xvii) Liens on Segregated Funds (and deposit accounts in which Segregated Funds
are deposited) pledged by the Corporation or any of its Subsidiaries to secure
Defeased Debt in accordance with the terms of the documentation governing the
same; and

(xviii) Liens on Assets of the Corporation or any of its Subsidiaries and not
otherwise permitted by the foregoing clauses (i) through (xvii), so long as the
lesser of (x) the aggregate fair market value (as reasonably determined by the
senior management of the Corporation) of all of the Assets subject to such Liens
and (y) 125% of the maximum amount of the obligations secured by such Liens, as
applicable, does not exceed at any time the greater of (a) 10% of Consolidated
Net Tangible Assets (determined as of the date of the most recent incurrence of
such Liens or related obligations (or any increase thereof) by reference to the
then most recent date for which the Corporation has delivered (or was required
to deliver, if such delivery has not been made) its financial statements under
Section 8.01(a) or (b), as applicable, or, if the Corporation has not yet been
required to deliver financial statements under Section 8.01, determined as of
December 31, 2011) and (b) $500,000,000.

9.02 Consolidation, Merger, Sale of Assets, Lease Obligations, etc. No Borrower
will, nor will any Borrower permit any of its Subsidiaries to, enter into
transaction of merger, consolidation or amalgamation, or convey, sell, lease or
otherwise dispose of all or substantially all of the property or assets of such
Borrower or such Subsidiary (other than inventory, goods, materials or equipment
(in each case other than Real Property) in the ordinary course of

 

-73-



--------------------------------------------------------------------------------

business), unless: (i) no Specified Default or Event of Default then exists or
would result therefrom, (ii) in the case of a merger, consolidation or
amalgamation involving an Alternate Currency Revolving Loan Borrower (other than
the Corporation), an Alternate Currency Revolving Loan Borrower is the surviving
corporation of such merger, consolidation or amalgamation, and (iii) in the case
of a merger, consolidation, amalgamation, conveyance, sale, lease or other
disposal of all or substantially all of the property or assets involving the
Corporation or any other Domestic Dollar Revolving Loan Borrower and any other
Person, the Corporation or such other Domestic Dollar Revolving Loan Borrower,
as the case may be, shall be the surviving corporation of such merger,
consolidation or amalgamation or such conveyance, sale, lease or other disposal
shall be made to the Corporation or, in the case of any other Domestic Dollar
Revolving Loan Borrower, to a Domestic Dollar Revolving Loan Borrower, provided
that notwithstanding the foregoing:

(1) in the case of a merger, consolidation, amalgamation, conveyance, sale,
lease or other disposal described in clause (iii), the Corporation or such other
Domestic Dollar Revolving Loan Borrower, as the case may be, shall not be
required to be the surviving corporation of such merger, consolidation or
amalgamation, or the Person to which such conveyance, sale, lease or other
disposal is made, so long as (x) the respective entity which survives such
merger, consolidation or amalgamation, or to which such conveyance, sale, lease
or other disposal is made assumes all of the obligations of the Corporation or
such other Domestic Dollar Revolving Loan Borrower, as the case may be, under
the Credit Documents to which it is a party pursuant to documentation reasonably
satisfactory to the Administrative Agent and the Required Lenders, (y) the
Required Lenders shall have consented thereto on such additional terms and
conditions satisfactory to them and (z) such surviving entity shall have
delivered such opinions of counsel and such other documentation (including
revised Notes, to the extent requested pursuant to Section 1.06, and evidence of
good standing) as shall be reasonably requested by the Administrative Agent or
any Lender;

(2) in the case of a merger, consolidation or amalgamation of an Alternate
Currency Revolving Loan Borrower (other than the Corporation) and a Domestic
Dollar Revolving Loan Borrower, the Domestic Dollar Revolving Loan Borrower
shall be the surviving corporation of such merger, consolidation or
amalgamation;

(3) no Alternate Currency Revolving Loan Borrower (other than the Corporation)
shall be permitted to merge, consolidate or amalgamate with any other Alternate
Currency Revolving Loan Borrower unless both Alternate Currency Revolving Loan
Borrowers subject to such transaction are organized in the same jurisdiction;

(4) in the case of a merger, consolidation or amalgamation of the Corporation
and another Domestic Dollar Revolving Loan Borrower, the Corporation shall be
the surviving corporation of such merger, consolidation or amalgamation;

(5) the Corporation and its Subsidiaries may convey, sell, lease or otherwise
dispose of Assets in any fiscal year having an aggregate book value of up to
$1,000,000,000;

 

-74-



--------------------------------------------------------------------------------

(6) the Corporation and its Subsidiaries may convey, sell, lease or otherwise
dispose of Assets if, after giving effect thereto, the Corporation is in
compliance on a Pro Forma Basis with Section 9.04 and no Specified Default or
Event of Default exists; and

(7) if no Specified Default or Event of Default exists, the Corporation and its
Subsidiaries may convey, sell, lease or otherwise dispose of the Corporation’s
Timeshare Business (including pursuant to a spinoff transaction).

9.03 Restricted Payments. No Borrower will, nor will any Borrower permit any of
its Subsidiaries to, authorize, declare or pay any Dividends, except that:

(i) any Subsidiary of the Corporation may authorize, declare and pay cash
Dividends to the Corporation or to any Wholly-Owned Subsidiary of the
Corporation;

(ii) any Subsidiary of the Corporation that is not a Wholly-Owned Subsidiary may
authorize, declare and pay Dividends to its shareholders, members or partners
generally, so long as the Corporation or its respective Subsidiary which owns
the equity interests in the Subsidiary paying such Dividends receives at least
its proportionate share thereof (based upon its relative holding of the equity
interests in the Subsidiary paying such Dividends and taking into account the
relative preferences, if any, of the various classes of equity interests of such
Subsidiary); and

(iii) the Corporation may authorize, declare and pay Dividends, so long as
(x) the Corporation is in compliance (determined, for this purpose, on a Pro
Forma Basis based on the Consolidated Indebtedness as of the date of such
authorization, declaration or payment after giving effect to any Indebtedness
incurred (or to be incurred) to make such authorization, declaration or payment)
with the covenant in Section 9.04 as at the last day of the most recently ended
Reference Period, (y) no Specified Default or Event of Default exists at the
time of the respective authorization, declaration or payment or would exist
immediately after giving effect thereto and (z) on or prior to the date of the
payment of such Dividends, the Corporation shall have furnished to the
Administrative Agent a certificate from an Authorized Officer of the Corporation
certifying to the best of his or her knowledge as to compliance with the
requirements of preceding subclauses (x) and (y) and containing the calculations
(in reasonable detail) required to demonstrate compliance with preceding
subclause (x).

9.04 Maximum Consolidated Leverage Ratio. The Corporation will not permit the
Consolidated Leverage Ratio on the last day of any fiscal quarter of the
Corporation to be greater than 4.50 to 1.00; provided that such maximum ratio
may, by written notice to be given by an Authorized Officer of the Corporation
to the Administrative Agent, be increased to 5.50 to 1.00 for a period of twelve
months after the consummation of a Material Acquisition; provided, further, that
the maximum Consolidated Leverage Ratio may only be so increased for not more
than two such twelve month periods, which periods may not be consecutive.

9.05 Business. No Borrower will, nor will any Borrower permit any of its
Subsidiaries to, engage (directly or indirectly) in any business other than the
Hotel Business.

 

-75-



--------------------------------------------------------------------------------

9.06 Transaction with Affiliates. No Borrower will, nor will any Borrower permit
any of its Subsidiaries to, enter into any transaction (or series of related
transactions) with any Affiliate of the Corporation or any of its Subsidiaries
that is material to the Corporation and its Subsidiaries as a whole other than
on terms and conditions substantially as favorable to such Borrower or such
Subsidiary as would reasonably be obtained by such Borrower or such Subsidiary
at that time in a comparable arm’s-length transaction with a Person other than
an Affiliate; provided, however, that the foregoing shall not prohibit
(x) transactions among the Corporation and/or its Wholly-Owned Subsidiaries and
(y) the authorization, declaration and payment of Dividends by the Corporation
and its Subsidiaries as permitted by Section 9.03.

SECTION 10. Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

10.01 Payments. Any Borrower shall (i) default in the payment when due of any
principal of (or any Face Amount of, as the case may be) any Loan or any Note or
(ii) default, and such default shall continue unremedied for five or more
Business Days, in the payment when due of any interest on any Loan or Note, any
Unpaid Drawing (or the interest thereon) or any Fees or any other amounts owing
hereunder or thereunder; or

10.02 Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to any Agent or any Lender pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made; or

10.03 Covenants. Any Credit Party shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in
Section 8.01(d)(i), 8.04 (but only to the extent arising from the failure of any
Credit Party to preserve and keep in full force and effect its existence) or 9
or (ii) default in the due performance or observance by it of any other term,
covenant or agreement contained in this Agreement or any other Credit Document
(other than those set forth in Sections 10.01 and 10.02 and clause (i) of this
Section 10.03) and such default as described in this clause (ii) shall continue
unremedied for a period of 30 days after written notice thereof to any Borrower
by the Administrative Agent or the Required Lenders; or

10.04 Default Under Other Agreements. (i) Any Credit Party or any of its
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Obligations and Non-Recourse Indebtedness) beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created or (y) default in the observance or performance of any agreement or
condition relating to any Indebtedness (other than the Obligations and
Non-Recourse Indebtedness) or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, without any further notice
(other than a notice of acceleration, if required) or any further lapse of time,
such Indebtedness to become due prior to its stated maturity, or (ii) any
Indebtedness (other than the Obligations and Non-Recourse Indebtedness) of any
Credit Party or any of its Subsidiaries shall be declared to be (or shall
become) due and payable, or required to be prepaid other than by

 

-76-



--------------------------------------------------------------------------------

a regularly scheduled required prepayment, prior to the stated maturity thereof,
provided that it shall not be a Default or an Event of Default under this
Section 10.04 unless the principal amount of any one issue of such Indebtedness,
or the aggregate principal amount of all such Indebtedness as described in
preceding clauses (i) and (ii) is at least $100,000,000 (or, in the case of
currencies other than Dollars, the Dollar Equivalent thereof); or

10.05 Bankruptcy, etc. Any Credit Party or any of its Subsidiaries (excluding
Insignificant Subsidiaries) shall commence a voluntary case concerning itself
under Title 11 of the United States Code entitled “Bankruptcy,” as now or
hereafter in effect, or any successor thereto (the “Bankruptcy Code”); or an
involuntary case is commenced against any Credit Party or any of its
Subsidiaries (excluding Insignificant Subsidiaries), and the petition is not
controverted within 10 days, or is not dismissed within 60 days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code) is
appointed for, or takes charge of, all or substantially all of the property of
any Credit Party or any of its Subsidiaries (excluding Insignificant
Subsidiaries), or any Credit Party or any of its Subsidiaries (excluding
Insignificant Subsidiaries) commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
bankruptcy, insolvency, receivership, administration, winding up or liquidation
or similar law of any jurisdiction whether now or hereafter in effect relating
to any Credit Party or any of its Subsidiaries (excluding Insignificant
Subsidiaries), or there is commenced against any Credit Party or any of its
Subsidiaries (excluding Insignificant Subsidiaries) any such proceeding under
any such law of any jurisdiction which remains undismissed for a period of 60
days, or any Credit Party or any of its Subsidiaries (excluding Insignificant
Subsidiaries) is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or any Credit
Party or any of its Subsidiaries (excluding Insignificant Subsidiaries) suffers
any appointment of any custodian, administrator, administrative receiver,
receiver, trustee or the like for it or any substantial part of its property to
continue undischarged or unstayed for a period of 60 days; or any Credit Party
or any of its Subsidiaries (excluding Insignificant Subsidiaries) makes a
general assignment for the benefit of creditors; or any corporate action is
taken by any Credit Party or any of its Subsidiaries (excluding Insignificant
Subsidiaries) for the purpose of effecting any of the foregoing; or

10.06 ERISA. Any ERISA Event shall occur which would reasonably be expected to
have a Material Adverse Effect, or a Foreign Pension Plan shall fail to be in
good standing with applicable regulatory authorities or comply with applicable
laws, and such failure would reasonably be expected to have a Material Adverse
Effect; or

10.07 Guaranty. Except in accordance with the express terms of the Guaranty, the
Guaranty or any provision thereof shall cease to be in full force or effect, or
the Corporation or any Person acting by or on behalf of the Corporation shall
deny or disaffirm the Corporation’s obligations under the Guaranty, or the
Corporation shall default in the due performance or observance (beyond any
applicable grace period) of any term, covenant or agreement on its part to be
performed or observed pursuant to the Guaranty; or

10.08 Judgments. One or more judgments or decrees shall be entered against any
Borrower or any Subsidiary of any Borrower involving in the aggregate for the
Borrowers and their Subsidiaries a liability (to the extent not paid or covered
by a reputable and solvent

 

-77-



--------------------------------------------------------------------------------

insurance company (with any portion of any judgment or decree not so covered to
be included in any determination hereunder)) and such judgments and decrees
either shall be final and non-appealable or shall not be vacated, discharged or
stayed or bonded pending appeal for any period of 60 consecutive days, and the
aggregate amount of all such judgments exceeds $100,000,000 (or in the case of
currencies other than Dollars, the Dollar Equivalent thereof); or

10.09 Change of Control. A Change of Control shall occur;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Corporation, take any or
all of the following actions, without prejudice to the rights of any Agent, any
Lender or the holder of any Note to enforce its claims against any Credit Party
(provided that, if an Event of Default specified in Section 10.05 shall occur
with respect to any Borrower, the result which would occur upon the giving of
written notice by the Administrative Agent as specified in clauses (i) and
(ii) below shall occur immediately and automatically without the giving of any
such notice): (i) declare the Total Commitment terminated, whereupon all
Commitments of each Lender shall forthwith terminate immediately and any
Facility Fee shall forthwith become due and payable without any other notice of
any kind; (ii) declare the principal of, the Face Amount of and any accrued
interest in respect of all Loans and the Notes and all Obligations owing
hereunder (including Unpaid Drawings) and thereunder to be, whereupon the same
shall become, forthwith due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Credit Party;
(iii) terminate any Letter of Credit which may be terminated in accordance with
its terms; (iv) direct the relevant Account Party to pay (and the relevant
Account Party agrees that upon receipt of such notice, or upon the occurrence of
an Event of Default specified in Section 10.05 with respect to any Account
Party, it will pay) to the Administrative Agent at the appropriate Payment
Office such additional amount of cash (in the respective currency in which such
Letter of Credit is denominated), to be held as security by the Administrative
Agent for the respective Account Party’s reimbursement obligations in respect of
Letters of Credit then outstanding, as is equal to the aggregate Stated Amount
of all Letters of Credit then outstanding issued for the account of such Account
Party; (v) apply any cash collateral held pursuant to Section 4.02 to the
repayment of the Obligations; and (vi) direct the appropriate Alternate Currency
Revolving Loan Borrower to pay (and each Alternate Currency Revolving Loan
Borrower agrees that upon receipt of such notice, or upon the occurrence of an
Event of Default specified in Section 10.05 with respect to any Borrower, it
will pay) to the Administrative Agent (without duplication) all amounts required
to be paid pursuant to clause (j) of Schedule III.

SECTION 11. Definitions and Accounting Terms.

11.01 Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Absolute Rate” shall mean an interest rate (rounded to the nearest .0001)
expressed as a decimal.

 

-78-



--------------------------------------------------------------------------------

“Acceptance Fee” shall mean, in respect of a Bankers’ Acceptance, a fee
calculated on the Face Amount of such Bankers’ Acceptance at a rate per annum
equal to the Applicable Margin that would be payable with respect to a Revolving
Loan maintained as a Eurodollar Loan drawn on the Drawing Date of such Bankers’
Acceptance. Acceptance Fees shall be calculated on the basis of the term to
maturity of the Bankers’ Acceptance and a year of 365 days.

“Account Party” shall mean (i) in respect of Domestic Dollar Letters of Credit,
any Domestic Dollar Revolving Loan Borrower and (ii) in respect of Alternate
Currency Letters of Credit, any Alternate Currency Revolving Loan Borrower.

“Acquisition” shall mean the acquisition of all or any portion of the assets
(including Hotels) or all or any portion of the Capital Stock of any Person.

“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement.

“Administrative Questionnaire” shall mean an Administrative Questionnaire
requested by the Administrative Agent.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with, such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise; provided that
(x) beneficial ownership of 10% or more of the voting securities, of a Person
shall be deemed to be control and (y) none of the Agents, any Lender or any of
their respective Affiliates shall be considered an Affiliate of the Corporation
or any Subsidiary thereof.

“Agent” shall mean each of the Administrative Agent, the Syndication Agent and
each Documentation Agent; provided that (x) for purposes of Sections 13.01 and
13.20, the term “Agent” shall include the Lead Arrangers and (y) for purposes of
Section 13.20 only, the term “Agent” shall also include the Co-Documentation
Agents and the Senior Managing Agents identified on the cover page to this
Agreement.

“Aggregate Alternate Currency Credit Exposure” at any time means the sum of
(i) the aggregate principal amount or Face Amount, as the case may be, of all
Alternate Currency Loans then outstanding (for this purpose, using the Dollar
Equivalent of the principal amount or Face Amount, as the case may be, of each
Non-Dollar Alternate Currency Loan then outstanding) plus (ii) the Aggregate
Alternate Currency Letter of Credit Outstandings at such time.

“Aggregate Alternate Currency Letter of Credit Outstandings” shall mean, at any
time, the sum of (i) the aggregate Stated Amount of all outstanding Alternate
Currency Letters of Credit at such time plus (ii) the aggregate amount of all
Unpaid Drawings with respect to

 

-79-



--------------------------------------------------------------------------------

Alternate Currency Letters of Credit at such time (for such purpose, using the
Dollar Equivalent of all Unpaid Drawings owing in any Non-Dollar Alternate
Currency).

“Aggregate Domestic Dollar Revolving Exposure” shall mean, at any time, the sum
of (i) the aggregate principal amount of all Domestic Dollar Revolving Loans and
Swingline Loans then outstanding and (ii) the aggregate amount of all Domestic
Dollar Letter of Credit Outstandings at such time.

“Aggregate Other Permitted LIBOR-Based Alternate Currency Revolving Credit
Exposure” shall mean, at any time, with respect to a given Other Permitted
LIBOR-Based Alternate Currency, (i) the aggregate principal amount of all
Alternate Currency Revolving Loans made in such Other Permitted LIBOR-Based
Alternate Currency and then outstanding (for this purpose, using the Dollar
Equivalent of the principal amount of each such Alternate Currency Revolving
Loan), plus (ii) the aggregate amount of all Alternate Currency Letter of Credit
Outstandings relating to each Alternate Currency Letter of Credit denominated in
such Other Permitted LIBOR-Based Alternate Currency at such time (for this
purpose, using the Dollar Equivalent of all amounts expressed in such Other
Permitted LIBOR-Based Alternate Currency).

“Aggregate Permitted Non-LIBOR-Based Alternate Currency Revolving Credit
Exposure” shall mean, at any time, with respect to a given Permitted
Non-LIBOR-Based Alternate Currency, (i) the aggregate principal amount of all
Alternate Currency Revolving Loans made in such Permitted Non-LIBOR-Based
Alternate Currency and then outstanding (for this purpose, using the Dollar
Equivalent of the principal amount of each such Alternate Currency Revolving
Loan), plus (ii) the aggregate amount of all Alternate Currency Letter of Credit
Outstandings relating to each Alternate Currency Letter of Credit denominated in
such Permitted Non-LIBOR-Based Alternate Currency at such time (for this
purpose, using the Dollar Equivalent of all amounts expressed in such Permitted
Non-LIBOR-Based Alternate Currency).

“Aggregate Revolving Credit Exposure” shall mean, at any time, the sum of
(i) the aggregate principal amount or Face Amount, as applicable, of all
Revolving Loans then outstanding (for this purpose, at all times prior to the
occurrence of a Sharing Event, using the Dollar Equivalent of the principal
amount or Face Amount, as the case may be, of each Non-Dollar Alternate Currency
Revolving Loan then outstanding), plus (ii) the aggregate principal amount of
all Swingline Loans then outstanding (for this purpose, at all times prior to
the occurrence of a Sharing Event, using the Dollar Equivalent of the principal
amount or Face Amount, as the case may be, of each Non-Dollar Alternate Currency
Revolving Loan then outstanding), plus (iii) the aggregate principal amount of
all Competitive Bid Loans then outstanding (for this purpose, using the Dollar
Equivalent of the principal amount of each Alternate Currency Competitive Bid
Loan then outstanding) plus (iv) the aggregate amount of all Letter of Credit
Outstandings at such time.

“Agreement” shall mean this Credit Agreement, as modified, supplemented or
amended (including any amendment and restatement hereof) from time to time.

 

-80-



--------------------------------------------------------------------------------

“Alternate Currency” shall mean each of Dollars, Canadian Dollars, Euros, Pounds
Sterling, Australian Dollars, Yen, any Other Permitted LIBOR-Based Alternate
Currency and any Permitted Non-LIBOR-Based Alternate Currency.

“Alternate Currency Competitive Bid Loan” shall mean each Competitive Bid Loan
denominated in an Alternate Currency.

“Alternate Currency Equivalent” shall mean the Canadian Dollar Equivalent, Euro
Equivalent, LIBOR-Based Alternate Currency Equivalent or Non-LIBOR-Based
Alternate Currency Equivalent, as the case may be.

“Alternate Currency Letter of Credit” shall mean each Letter of Credit
denominated in an Alternate Currency and issued for the account of an Alternate
Currency Revolving Loan Borrower pursuant to Section 2.01.

“Alternate Currency Letter of Credit Outstandings” shall mean, at any time, with
respect to any Alternate Currency Letter of Credit, the sum of (i) the aggregate
Stated Amount of such Alternate Currency Letter of Credit at such time plus
(ii) the aggregate amount of all Unpaid Drawings with respect to such Alternate
Currency Letter of Credit at such time (for such purpose, using the Dollar
Equivalent of all Unpaid Drawings owing in any Non-Dollar Alternate Currency).

“Alternate Currency LIBOR Rate” shall mean, with respect to any Alternate
Currency (other than Dollars, Canadian Dollars, Euros and any Permitted
Non-LIBOR-Based Alternate Currency), (i) the rate per annum that appears on the
relevant Reuters Screen page (or any successor page) for deposits in such
Alternate Currency with maturities comparable to the Interest Period applicable
to the Alternate Currency Revolving Loans incurred in such Alternate Currency
subject to the respective Borrowing commencing (a) with respect to any Alternate
Currency other than Pounds Sterling, two Business Days thereafter as of 11:00
A.M. (London time) on the date which is two Business Days prior to the
commencement of the respective Interest Period and (b) with respect to Pounds
Sterling, as of 11:00 A.M. (London time) on the date which is the first day of
the respective Interest Period, or (ii) if such a rate does not appear on the
relevant Reuters Screen page (or any successor page), the offered quotation to
first-class banks in the London interbank market by JPMCB for deposits in such
Alternate Currency of amounts in immediately available funds comparable to the
outstanding principal amount of the Alternate Currency Revolving Loan in the
relevant Alternate Currency of JPMCB with maturities comparable to the Interest
Period applicable to such Alternate Currency Revolving Loan commencing two
Business Days thereafter as of 11:00 A.M. (London time) on the date which is two
Business Days prior to the commencement of such Interest Period; provided that,
in the event the Administrative Agent has made any determination pursuant to
Section 1.11(a)(i) in respect of Alternate Currency Revolving Loans incurred in
such Alternate Currency, or in the circumstances described in clause (i) to the
proviso to Section 1.11(b) in respect of such Alternate Currency Revolving
Loans, the “Alternate Currency LIBOR Rate” determined pursuant to this
definition shall instead be the rate determined by JPMCB as the all-in-cost of
funds for JPMCB to fund such Alternate Currency Revolving Loan with maturities
comparable to the Interest Period applicable thereto.

 

-81-



--------------------------------------------------------------------------------

“Alternate Currency Loan” shall mean each Alternate Currency Revolving Loan,
each Alternate Currency Swingline Loan and each Alternate Currency Competitive
Bid Loan.

“Alternate Currency Non-LIBOR Rate” shall mean (i) with respect to any Mexican
Pesos Revolving Loan or Mexican Pesos Swingline Loan, the TIIE Rate, provided
that for purposes of Sections 1.05, 1.11, 2.04(c), and 2.05(a), the Alternate
Currency Non-LIBOR Rate with respect to any Mexican Pesos Revolving Loan shall
instead be the rate determined by the Administrative Agent as the all-in-cost of
funds for the Person acting as Administrative Agent (or such other Lender
selected by the Administrative Agent) to fund a Borrowing of Mexican Pesos
Revolving Loans with maturities comparable to the Mexican Pesos Interest Period
applicable thereto, and (ii) with respect to any Other Permitted Non-LIBOR-Based
Alternate Currency Revolving Loan denominated in a given Other Permitted
Non-LIBOR-Based Alternate Currency, the rate per annum for such Loan determined
in accordance with the relevant Non-LIBOR-Based Alternate Currency Amendment.

“Alternate Currency Revolving Loan” shall have the meaning provided in
Section 1.01(a).

“Alternate Currency Revolving Loan Borrower” shall mean (i) the Corporation,
(ii) each Person listed on Schedule I-C hereof, unless such Person is removed
(and not subsequently reinstated) as an “Alternate Currency Revolving Loan
Borrower” pursuant to Section 13.12(c), and (iii) any other Wholly-Owned Foreign
Subsidiary of the Corporation that is found acceptable to, and approved in
writing by, the Administrative Agent which accedes to this Agreement as
contemplated by Section 6.03, unless such other Wholly-Owned Foreign Subsidiary
is removed (and not subsequently reinstated) as an “Alternate Currency Revolving
Loan Borrower” pursuant to Section 13.12(c); provided any Alternate Currency
Revolving Loan Borrower shall be restricted to extensions of credit under such
Alternate Currency Revolving Loan Sub-Tranches as may be specified in Schedule
I-C or as specified by the Administrative Agent at the time of its approval of
such Person as an Alternate Currency Revolving Loan Borrower, in which case such
Person shall constitute an Alternate Currency Revolving Loan Borrower with
respect to only those Alternate Currency Revolving Loan Sub-Tranches as are
specified in Schedule I-C or as have been so approved by the Administrative
Agent.

“Alternate Currency Revolving Loan Sub-Commitment” means, as to any Alternate
Currency RL Lender, the Primary Alternate Currency Revolving Loan
Sub-Commitment, the Mexican Pesos Revolving Loan Sub-Commitment, the Other
Permitted LIBOR-Based Alternate Currency Revolving Loan Sub-Commitment and/or
the Other Permitted Non-LIBOR-Based Alternate Currency Revolving Loan
Sub-Commitment, as appropriate, of such Alternate Currency RL Lender.

“Alternate Currency Revolving Loan Sub-Commitment Sub-Limit” shall mean, with
respect to the aggregate amount of Alternate Currency Revolving Loan
Sub-Commitments with respect to any Alternate Currency Revolving Loan
Sub-Tranche, the aggregate amount set forth opposite such Alternate Currency
Revolving Loan Sub-Tranche in the table below:

 

-82-



--------------------------------------------------------------------------------

Type of Sub-Tranche

   Amount  

Primary Alternate Currency Sub-Commitments

   $ 500,000,000   

Mexican Pesos Revolving Loan Sub-Commitments

   $ 50,000,000   

Other Permitted LIBOR-Based Alternate Currency Revolving Loan Sub-Commitments

   $ 100,000,000   

Other Permitted Non-LIBOR-Based Alternate Currency Revolving Loan
Sub-Commitments

   $ 100,000,000   

; provided that the “Alternate Currency Revolving Loan Sub-Commitment Sub-Limit”
for a given Alternate Currency Revolving Loan Sub-Tranche may exceed the amount
set forth in the table above, so long as (i) any such increase over the amount
specified in the table above for such Alternate Currency Revolving Loan
Sub-Tranche is notified to the Administrative Agent in writing in connection
with an increase to the respective Alternate Currency Revolving Loan
Sub-Commitments pursuant to Section 1.19 and/or 13.12(e)(I) (and, in the case of
any increase in “Alternate Currency Revolving Loan Sub-Commitment Sub-Limit”
with respect to the Mexican Pesos Revolving Loan Sub-Commitments or the Other
Permitted Non-LIBOR-Based Alternate Currency Revolving Loan Sub-Commitments, is
approved in writing by the Administrative Agent) and (ii) the amount of such
excess, when added to the aggregate excess amounts for all other Alternate
Currency Revolving Loan Sub-Tranches theretofore notified to (and, if
applicable, approved by) the Administrative Agent pursuant to preceding clause
(i), does not exceed $150,000,000.

“Alternate Currency Revolving Loan Sub-Tranche” shall mean the respective
sub-facilities and Sub-Commitments made available by an Alternate Currency RL
Lender (or its Affiliate) and utilized in making Alternate Currency Revolving
Loans hereunder, with there being four separate Alternate Currency Revolving
Loan Sub-Tranches as of the Effective Date, i.e., the Primary Alternate Currency
Revolving Loan Sub-Commitment, the Mexican Pesos Revolving Loan Sub-Commitment,
the Other Permitted LIBOR-Based Alternate Currency Revolving Loan Sub-Commitment
and the Other Permitted Non-LIBOR-Based Alternate Currency Revolving Loan
Sub-Commitment (it being understood that the number of Alternate Currency
Revolving Loan Sub-Tranches may be increased pursuant to a Non-LIBOR-Based
Alternate Currency Amendment or a LIBOR-Based Alternate Currency Amendment as
contemplated by Section 13.12(h) or (i), as applicable).

“Alternate Currency RL Lender” shall mean (i) each Lender listed on Schedule
I-B, and (ii) each additional Person that becomes an Alternate Currency RL
Lender party hereto in accordance with Section 1.14, 1.19, 1.20, 13.04(b) or
13.12(e). An Alternate Currency RL Lender shall cease to be an “Alternate
Currency RL Lender” when it has assigned all of its Alternate Currency Revolving
Loan Sub-Commitments (and related Obligations) in accordance with Section 1.14,
1.20 and/or 13.04(b) or when it shall have terminated all of its Alternate
Currency Revolving Loan Sub-Commitments and Alternate Currency Letters of Credit
(and all of the Alternate Currency Revolving Loans, Alternate Currency Letter of
Credit Outstandings and related Obligations owing to such Lender shall have been
paid in full) in accordance with the requirements of Section 13.12(f). For
purposes of this Agreement, (x) unless the context

 

-83-



--------------------------------------------------------------------------------

otherwise indicates, each reference to an Alternate Currency RL Lender which has
one or more affiliates which act as an Alternate Currency RL Lender with respect
to one or more other Alternate Currencies shall include such affiliate or
affiliates and (y) the terms “Lender” and “RL Lender” include each Alternate
Currency RL Lender unless the context otherwise requires.

“Alternate Currency RL Percentage” of any Lender at any time shall mean, with
respect to a given Alternate Currency Revolving Loan Sub-Tranche, a fraction
(expressed as a percentage) the numerator of which is the Alternate Currency
Revolving Loan Sub-Commitment of such Alternate Currency RL Lender with respect
to such Alternate Currency Revolving Loan Sub-Tranche at such time and the
denominator of which is the aggregate amount of Alternate Currency Revolving
Loan Sub-Commitments of all Alternate Currency RL Lenders with respect to such
Alternate Currency Revolving Loan Sub-Tranche at such time.

“Alternate Currency Sub-Commitment Re-Allocation Agreement” shall have the
meaning provided in Section 13.12(e)(I).

“Alternate Currency Swingline Lender” shall mean any Swingline Lender which has
made Alternate Currency Swingline Loans.

“Alternate Currency Swingline Loan” means any Euro Swingline Loan, Sterling
Swingline Loan, Canadian Dollar Swingline Loan or Mexican Pesos Swingline Loan,
as the case may be.

“Applicable Currency” shall mean, with respect to any Obligations, Dollars or,
to the extent relating to Non-Dollar Alternate Currency Loans or Non-Dollar
Alternate Currency Letters of Credit, the respective Non-Dollar Alternate
Currency, in which the respective Non-Dollar Alternate Currency Loans,
Non-Dollar Alternate Currency Letters of Credit or related amounts were incurred
or are denominated; provided that in the event Loans maintained in, and Unpaid
Drawings owed in, a Non-Dollar Alternate Currency are converted into Loans
maintained in, or Unpaid Drawings owing in, Dollars under the circumstances
contemplated by Section 1.17, the Applicable Currency with respect to such Loans
and Unpaid Drawings shall be Dollars.

“Applicable Margin” shall mean, from and after any Start Date to and including
the corresponding End Date, the respective percentage per annum set forth below
under the respective Type of Loans or Fee and opposite the respective
Ratings-Based Level (i.e., 1, 2, 3, 4 or 5, as the case may be) and
Leverage-Based Level (i.e., I, II, III, IV or V, as the case may be) indicated
to have been achieved on the applicable Test Date for such Start Date (as
adjusted in accordance with the immediately succeeding proviso and as set forth
in the respective officer’s certificate delivered pursuant to Section 8.01(d)):

 

-84-



--------------------------------------------------------------------------------

Ratings-Based
Level

  

Unsecured Debt Rating

   Leverage-
Based
Level   

Consolidated

Leverage Ratio

   “Applicable
Margin” for
Revolving
Loans
maintained as
Euro Rate Loans
or Permitted
Non-LIBOR-
Based Alternate
Currency
Revolving Loans
and Alternate
Currency
Swingline Loans
(other than
Canadian
Prime Rate Loans)     “Applicable
Margin”  for
Base Rate
and Canadian
Prime Rate
Loans     “Applicable
Margin”  for
Facility Fee   1   

A-1 or higher from S&P or A3 or higher from Moody’s

   I    n/a      0.90 %      0.0 %      0.10 %  2   

Ratings-Based Level 1 is not applicable and ratings of BBB+ or higher from S&P
or Baa1 or higher from Moody’s

   II    n/a      1.00 %      0.0 %      0.125 %  3   

Ratings-Based Levels 1 and 2 are not applicable and ratings of BBB or higher
from S&P or Baa2 or higher from Moody’s

   III    Less than 2.75:1.0      1.10 %      0.10 %      0.15 %  4   

Ratings-Based Levels 1, 2 and 3 are not applicable and ratings of BBB- or higher
from S&P or Baa3 or higher from Moody’s

   IV    Greater than or equal to 2.75:1.0 and less than 3.50:1.0      1.30 %   
  0.30 %      0.20 % 

 

-85-



--------------------------------------------------------------------------------

5   

Ratings-Based Levels 1, 2, 3 and 4 are not applicable

   V    Greater than or equal to 3.50:1.0      1.50 %      0.50 %      0.25 % 

; provided that for purposes of calculations pursuant to the preceding table,
(x) if the Unsecured Debt Ratings established by Moody’s and S&P shall fall
within different Ratings-Based Levels, then the Ratings-Based Level used to
determine the “Applicable Margin” shall be the higher Ratings-Based Level (with,
by way of example, the highest Level being Ratings-Based Level 1) of the two
Unsecured Debt Ratings, unless one of the two Unsecured Debt Ratings is two or
more Ratings-Based Levels lower than the other, in which case the Ratings-Based
Level used to determine the “Applicable Margin” shall be the Ratings-Based Level
next below that of the higher of the two Unsecured Debt Ratings and (y) if the
Ratings-Based Level and the Leverage-Based Level at a given time under the
foregoing table would result in the determination of different “Applicable
Margins” at such time, then the “Applicable Margin” shall be determined by
reference to that Level (i.e., either the Ratings-Based Level or the
Leverage-Based Level) which would then result in a lower “Applicable Margin”;
provided, further, that notwithstanding anything to the contrary contained
above, for the period from the Effective Date to but not including the earlier
to occur of (i) April 10, 2013 and (ii) the first Start Date after the
Corporation’s fiscal quarter ended December 31, 2012, Ratings-Based Level 3 and
Leveraged-Based Level III pricing shall apply.

“Assets” means, with respect to any Person, all assets of such Person that
would, in accordance with GAAP, be classified as assets of a company conducting
a business the same as or similar to that of such Person, including without
limitation, all hotels, mortgage loans, management agreements, franchise
agreements, representation agreements, undeveloped land, joint ventures, hotel
construction and available cash balances.

“Asset Sale” shall mean any sale, transfer or other disposition by any Borrower
or any of its Subsidiaries to any Person other than any Borrower or any
Wholly-Owned Subsidiary of any Borrower of any Asset (including, without
limitation, any Capital Stock or other securities of another Person, but
excluding the sale by the Corporation of its own Capital Stock) of such Borrower
or such Subsidiary other than (i) sales, transfers or other dispositions of
inventory made in the ordinary course of business and (ii) any single sale of
assets (or series of related sales of assets) which generates gross sale
proceeds of less than $5,000,000.

“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement substantially in the form of Exhibit I (appropriately completed).

“Australian Dollars” and “Aud.” shall mean freely transferable lawful money of
Australia (expressed in Australian Dollars).

“Australian Dollar Revolving Loans” shall mean each Alternate Currency Revolving
Loan denominated in Australian Dollars at the time of the incurrence thereof.

“Authorized Officer” of any Credit Party shall mean any of the President, the
Chief Financial Officer, the Treasurer, any Assistant Treasurer, any
Vice-President, the Secretary or any Assistant Secretary of such Credit Party or
any other officer of such Credit Party which is

 

-86-



--------------------------------------------------------------------------------

designated in writing to the Administrative Agent and each Issuing Bank by any
of the foregoing officers of such Credit Party as being authorized to give
notices under this Agreement.

“Available Currency” shall mean (i) with respect to Domestic Dollar Revolving
Loans and Domestic Dollar Letters of Credit, Dollars, (ii) with respect to
Alternate Currency Letters of Credit to be issued under a given Alternate
Currency Revolving Loan Sub-Tranche, the relevant Alternate Currency or
Alternate Currencies for such Alternate Currency Revolving Loan Sub-Tranche
(e.g., in the case of the Alternate Currency Revolving Loan Sub-Tranche relating
to Australian Dollar Revolving Loan Sub-Commitments, Australian Dollars),
(iii) with respect to Alternate Currency Revolving Loans to be incurred under a
given Alternate Currency Revolving Loan Sub-Tranche, the relevant Alternate
Currency or Alternate Currencies for such Alternate Currency Revolving Loan
Sub-Tranche (e.g., in the case of the Alternate Currency Revolving Loan
Sub-Tranche relating to Other Permitted LIBOR-Based Alternate Currency Revolving
Loan Sub-Commitments, any Other Permitted LIBOR-Based Alternate Currency), and
(iv) with respect to any Competitive Bid Loan, Dollars or any other Alternate
Currency (other than Canadian Dollars and any Permitted Non-LIBOR-Based
Alternate Currency).

“B/A Equivalent Loan” shall have the meaning provided in Schedule III.

“BA Discount Proceeds” shall mean, in respect of any Bankers’ Acceptance to be
purchased by an Alternate Currency RL Lender on any date pursuant to
Section 1.01 and Schedule III hereto, an amount rounded to the nearest whole
Canadian cent, and with one-half of one Canadian cent being rounded up,
calculated on such day by dividing:

 

  (a)

the Face Amount of such Bankers’ Acceptance; by

 

  (b)

the sum of one plus the product of:

(i) the respective Alternate Currency RL Lender’s Discount Rate (expressed as a
decimal) applicable to such Bankers’ Acceptance; and

(ii) a fraction, the numerator of which is the number of days in the term to
maturity of such Bankers’ Acceptance and the denominator of which is 365;

with such product being rounded up or down to the fifth decimal place and
.000005 being rounded up.

“Back-Stop Arrangements” shall mean, collectively, Letter of Credit Back-Stop
Arrangements and Swingline Back-Stop Arrangements.

“Bank Information Memorandum” shall mean the Information Memorandum, dated
November, 2012, distributed to the Lenders prior to the Effective Date.

“Bankers’ Acceptance” shall mean a Draft accepted by an Alternate Currency RL
Lender pursuant to Section 1.01(a) and Schedule III hereto.

 

-87-



--------------------------------------------------------------------------------

“Bankers’ Acceptance Loans” shall mean the creation and discount of Bankers’
Acceptances as contemplated in Section 1.01(a) and Schedule III hereto.

“Bankruptcy Code” shall have the meaning provided in Section 10.05.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base Rate” shall mean, on any day, the greatest of (i) 1/2 of 1% in excess of
the overnight Federal Funds Rate on such day, (ii) the Prime Lending Rate on
such day, and (iii) the Eurodollar Rate for a Eurodollar Loan denominated in
Dollars with a one-month Interest Period commencing on such day plus 1.00%. For
purposes of this definition, the Eurodollar Rate shall be determined using the
Eurodollar Rate as otherwise determined by the Administrative Agent in
accordance with the definition of Eurodollar Rate, except that (x) if a given
day is a Business Day, such determination shall be made on such day (rather than
two Business Days prior to the commencement of an Interest Period) or (y) if a
given day is not a Business Day, the Eurodollar Rate for such day shall be the
rate determined by the Administrative Agent pursuant to preceding clause (x) for
the most recent Business Day preceding such day. Any change in the Base Rate due
to a change in the Prime Lending Rate, the Federal Funds Rate or such Eurodollar
Rate shall be effective as of the opening of business on the day of such change
in the Prime Lending Rate, the Federal Funds Rate or such Eurodollar Rate,
respectively.

“Base Rate Loan” shall mean each Dollar Revolving Loan designated or deemed
designated as such by the respective Borrower on the date of the incurrence
thereof or conversion thereto.

“Benefitted Lender” shall have the meaning provided in Section 13.06(b).

“Bidder RL Lender” shall mean each RL Lender that has informed the
Administrative Agent and the respective Borrower in writing (which has not been
retracted) that such RL Lender desires to participate generally in the bidding
arrangements relating to Competitive Bid Borrowings.

“Borrowers” shall mean and include (i) each Domestic Dollar Revolving Loan
Borrower and (ii) all Alternate Currency Revolving Loan Borrowers.

 

-88-



--------------------------------------------------------------------------------

“Borrowing” shall mean (i) the borrowing by a Borrower of one Type of Revolving
Loan from all the Lenders having Commitments (or, in the case of an Alternate
Currency Revolving Loan of a given Type, from all Alternate Currency RL Lenders
having Alternate Currency Revolving Loan Sub-Commitments under the relevant
Alternate Currency Revolving Loan Sub-Tranche) on a given date (or resulting
from a conversion or conversions on such date) and having, in the case of Euro
Rate Loans, the same Interest Period, and, in the case of Permitted
Non-LIBOR-Based Alternate Currency Revolving Loans, the same Non-LIBOR-Based
Interest Period, provided that Base Rate Loans incurred pursuant to
Section 1.11(b) shall be considered part of the related Borrowing of Eurodollar
Loans, (ii) the borrowing by any Borrower of one Type of Swingline Loans on any
given date from a Swingline Lender and having, in the case of Euro Swingline
Loans and Sterling Swingline Loans, the same Interest Period, and, in the case
of Mexican Pesos Swingline Loans, the same Mexican Pesos Interest Period, and
(iii) a Competitive Bid Borrowing.

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii), (iii), (iv), (v) or (vi) below, any day except Saturday, Sunday and any
day which shall be in New York City (or, in the case of any Issuing Bank not
located in New York City, the location of such Issuing Bank) a legal holiday or
a day on which banking institutions are authorized or required by law or other
government action to close, (ii) with respect to all notices and determinations
in connection with, and payments of principal and interest on, Eurodollar Loans,
any day which is a Business Day described in clause (i) above and which is also
a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market, (iii) with respect to all notices and determinations in
connection with, and payments of principal, Unpaid Drawings and interest on or
with respect to, Non-Dollar Alternate Currency Loans or any Non-Dollar Alternate
Currency Letter of Credit (other than Non-Dollar Alternate Currency Loans and
any Non-Dollar Alternate Currency Letter of Credit denominated in any Permitted
Non-LIBOR-Based Alternate Currency), any day which is a Business Day described
in clause (i) above and which is also (A) a day for trading by and between banks
in deposits in such Non-Dollar Alternate Currency in the relevant interbank
market and a day on which banks are ordinarily open for the transaction of
business in the country in whose Non-Dollar Alternate Currency the respective
payment is denominated and (B) in relation to any payment in Euros, a day on
which the Trans-European Automated Real Time Gross Settlement Express Transfer
(TARGET) System is open, (iv) with respect to all notices and determinations in
connection with, and payments of principal, Unpaid Drawings and interest on or
with respect to, Alternate Currency Loans or any Alternate Currency Letter of
Credit denominated in Mexican Pesos, any day which is a Business Day described
in clause (i) above and which is also a day for trading by and between banks in
Mexican Pesos deposits in the Mexican interbank market, and (v) with respect to
all notices and determinations in connection with, and payments of principal,
Unpaid Drawings and interest on or with respect to, Alternate Currency Loans or
any Alternate Currency Letter of Credit denominated in any Other Permitted
Non-LIBOR-Based Alternate Currency, any day which is a Business Day described in
clause (i) above and which is also a “Business Day” as determined pursuant to
the relevant Non-LIBOR-Based Alternate Currency Amendment, and (vi) with respect
to all notices and determinations in connection with, and payments of principal,
Unpaid Drawings and interest on or with respect to, Alternate Currency Loans or
any Alternate Currency Letter of Credit denominated in Dollars, any day which is
a Business Day described in clause (i) above and which is also a “Business Day”
as determined pursuant to the relevant Election to Become an Alternate Currency
Revolving Loan Borrower and/or Alternate Currency

 

-89-



--------------------------------------------------------------------------------

Sub-Commitment Re-Allocation Agreement executed by such Alternate Currency
Revolving Loan Borrower.

“Canadian Dollar Equivalent” shall mean, at any time for the determination
thereof, the amount of Canadian Dollars which could be purchased with the amount
of Dollars involved in such computation at the spot rate of exchange therefor as
quoted by the Person acting as Administrative Agent as of 11:00 A.M. (New York
time) on the date two Business Days prior to the date of any determination
thereof for purchase on such date (or, in the case of any determination pursuant
to Section 1.17 or 13.16, on the date of determination).

“Canadian Dollar Revolving Loans” shall mean each Alternate Currency Revolving
Loan denominated in Canadian Dollars at the time of the incurrence thereof
(including Bankers’ Acceptance Loans).

“Canadian Dollar Swingline Lender” shall mean JPMCB, Toronto Branch.

“Canadian Dollar Swingline Loan” shall have the meaning provided in
Section 1.01(b).

“Canadian Dollars” and “Cdn.$” shall mean freely transferable lawful money of
Canada (expressed in Canadian Dollars).

“Canadian Prime Rate” means, on any day, the greater of (i) the per annum rate
of interest quoted, published and commonly known as the “prime rate” of JPMCB,
Toronto Branch, which JPMCB, Toronto Branch, establishes at its main office in
Toronto, Ontario as the reference rate of interest in order to determine
interest rates for commercial loans in Canadian Dollars to its Canadian
borrowers, adjusted automatically with each quoted or published change in such
rate, all without necessity of any notice to any Borrower or any other Person
and (ii) the sum of (x) the average of the rates per annum for Canadian Dollar
bankers’ acceptances having a term of 30 days that appears on the Reuters Screen
CDOR Page as of 10:00 a.m. (Toronto time) on the date of determination, as
reported by JPMCB, Toronto Branch (and if such screen is not available, any
successor or similar services may be selected by JPMCB, Toronto Branch), and
(y) 0.75%.

“Canadian Prime Rate Loans” shall mean any Canadian Dollar Revolving Loan
designated or deemed designated as such by the respective Alternate Currency
Revolving Loan Borrower at the time of the incurrence thereof or conversion
thereto.

“Capitalized Lease Obligations” of any Person shall mean all rental obligations
which are or will be required to be capitalized on the books of such Person, in
each case taken at the amount thereof accounted for as indebtedness in
accordance with GAAP.

“Capital Stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.

 

-90-



--------------------------------------------------------------------------------

“Cash Equivalents” means (i) Dollars and any other Alternate Currency,
(ii) securities issued or directly fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof) having
maturities of not more than six months from the date of acquisition,
(iii) certificates of deposit and eurodollar time deposits with maturities of
six months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding six months and overnight bank deposits, in each case
with any domestic commercial bank or commercial bank of a foreign country
recognized by the United States, in each case having capital and surplus in
excess of $500 million (or the foreign currency equivalent thereof) and has
outstanding debt which is rated “A” (or similar equivalent thereof) or higher by
at least one nationally recognized statistical rating organization (as defined
under Rule 436 under the Securities Act) or any money-market fund sponsored by a
registered broker dealer or mutual fund distributor, (iv) repurchase obligations
with a term of not more than seven days for underlying securities of the types
described in clauses (ii) and (iii) above entered into with any financial
institution meeting the qualifications specified in clause (iii) above and
(v) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and in each case maturing within six months after the date of
acquisition.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C.
§ 9601 et seq.

“Change of Control” shall mean the occurrence of any of the following events:
(i) any merger or consolidation of the Corporation with or into any Person or
any sale, transfer or other conveyance, whether direct or indirect, of all or
substantially all of the assets of the Corporation, on a consolidated basis, in
one transaction or a series of related transactions, if, immediately after
giving effect to such transaction, any Person or group of Persons (within the
meaning of Section 13 or 14 of the Securities Exchange Act) is or becomes the
beneficial owner (within the meaning of Rule 13d-3 promulgated by the SEC under
the Securities Exchange Act) of the Capital Stock representing a majority of the
total voting power of the aggregate outstanding securities of the transferee or
surviving entity normally entitled to vote in the election of directors,
managers, or trustees, as applicable, of the transferee or surviving entity,
(ii) any Person or group of Persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act) is or becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated by the SEC under the Securities Exchange Act)
of the Capital Stock representing a majority of total voting power of the
aggregate outstanding Capital Stock of the Corporation normally entitled to vote
in the election of directors of the Corporation or (iii) during any period of 12
consecutive calendar months, individuals who were directors of the Corporation
on the first day of such period (together with any new directors whose election
by the board of directors of the Corporation or whose nomination for election by
the stockholders of the Corporation was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the board of
directors of the Corporation.

“Co-Documentation Agents” shall have the meaning provided in the first paragraph
of this Agreement.

 

-91-



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Commitments” shall mean, with respect to any RL Lender, at any time, the
Revolving Loan Commitment of such Lender at such time and, unless the context
otherwise requires, any related Sub-Commitment of such Lender at such time.

“Competitive Bid Borrowing” shall mean each borrowing of any Competitive Bid
Loan.

“Competitive Bid Loan” shall have the meaning provided in Section 1.01(d).

“Competitive Bid Loan Maturity Date” shall have the meaning provided in
Section 1.04(a).

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by:

(x) adding thereto the following:

(i) to the extent actually deducted in determining said Consolidated Net Income,
consolidated interest expense and provision for taxes for such period
(excluding, however, consolidated interest expense and taxes attributable to
Unconsolidated Joint Ventures of the Corporation and any of its Subsidiaries),

(ii) the amount of all amortization of intangibles and depreciation that were
deducted in determining Consolidated Net Income for such period (including in
any event (and regardless of any contrary treatment under GAAP) the pro rata
share of depreciation and amortization of Unconsolidated Joint Ventures of the
Corporation and its Subsidiaries),

(iii) any non-recurring non-cash pretax charges in such period (including the
cumulative effects of accounting changes) to the extent that

(A) such non-cash pretax charges do not give rise to a liability that would be
required to be reflected on the consolidated balance sheet of the Corporation
(and so long as no cash payments or cash expenses will be associated therewith
(whether in the current period or for any future period)), and

(B) the same were deducted in determining Consolidated Net Income for such
period, and

(iv) the total amount of pretax cash severance costs actually incurred by the
Corporation and its Subsidiaries during such period, to the extent same were
deducted in determining Consolidated Net Income for such period; provided that
in no event shall the

 

-92-



--------------------------------------------------------------------------------

aggregate amount of cash severance costs added back to Consolidated EBITDA
pursuant to this subclause (iv) for any period exceed $25,000,000, and

(y) subtracting therefrom, to the extent included in determining Consolidated
Net Income for such period, the amount of non-recurring non-cash pretax gains
during such period (including the cumulative effects of accounting changes) and
interest expense on Indebtedness securitized by timeshare loans receivable;
provided that:

(I) Consolidated EBITDA shall be determined without giving effect to (a) any
extraordinary gains or losses (including any taxes attributable to any such
extraordinary gains or losses), (b) gains or losses (including any taxes
attributable to such gains or losses) from sales of assets other than from
(i) sales of inventory (excluding Real Property) and (ii) timeshare assets held
for sale, in each case, in the ordinary course of business or (c) gains or
losses from the early extinguishment of Indebtedness, and

(II) to the extent any calculation pursuant to this Agreement is to be made on a
Pro Forma Basis (for events other than the occurrence of the Transaction), such
Consolidated EBITDA shall be further adjusted as provided in the definition of
Pro Forma Basis for transactions occurring after the Effective Date.

The components of the calculation of Consolidated EBITDA shall be determined in
accordance with GAAP unless explicitly noted above.

“Consolidated Indebtedness” shall mean, at any time of determination, the sum of
(without duplication) (i) all indebtedness of the Corporation and its
Subsidiaries for borrowed money (including obligations evidenced by bonds, notes
or similar instruments) and for the deferred purchase price of property or
services (excluding ordinary payable and accrued expenses), (ii) the aggregate
amount of all Capitalized Lease Obligations of the Corporation and its
Subsidiaries, (iii) all Indebtedness of the types described in clause (i), (ii),
(iv), or (v) of this definition secured by any Lien on any property owned by the
Corporation or any of its Subsidiaries, whether or not such Indebtedness has
been assumed by such Person (provided that, if the Person has not assumed or
otherwise become liable in respect of such Indebtedness, such Indebtedness shall
be deemed to be in an amount equal to the fair market value of the property to
which such Lien relates as determined in good faith by such Person), (iv) all
Contingent Obligations of the Corporation or any of its Subsidiaries with
respect to Indebtedness of the types described in clause (i), (ii), (iii) or
(v) of this definition (other than “bad boy” guarantees issued by any Credit
Party in respect of certain obligations under joint venture arrangements),
regardless of any contrary treatment under GAAP (it being understood, for
avoidance of doubt, that such Contingent Obligations shall not include
Contingent Obligations with respect to any undrawn portion of any letter of
credit, even if there are unpaid and unreimbursed drawings in respect of a
portion of such letter of credit), and (v) the aggregate amount of all unpaid
and unreimbursed drawings in respect of letters of credit issued for the account
of the Corporation and its Subsidiaries; provided that, for purposes of this
definition, (u) (i) advances made to the Corporation or any of its Subsidiaries
under any co-branding or similar agreement entered into in the ordinary course
of business shall be excluded from the calculation of Consolidated Indebtedness
until such time as such advances are required to be repaid or secured by a
perfected security interest in any Assets of the Corporation or any of its
Subsidiaries, in each case pursuant

 

-93-



--------------------------------------------------------------------------------

to the terms of such agreement and any related documentation, and (ii) the
lesser of (A) Short Term Debt of the Corporation and its Subsidiaries and
(B) the aggregate amount of Unrestricted cash and Cash Equivalents in excess of
$75,000,000 of the Corporation and its Wholly-Owned Subsidiaries shall be
excluded from the calculation of Consolidated Indebtedness, (v) the aggregate
amount of Contingent Obligations of the Corporation or any of its Subsidiaries
which are not included on the consolidated balance sheet of the Corporation
shall be included in any calculation of Consolidated Indebtedness pursuant to
preceding clause (iv) only to the extent the aggregate amount of such
Indebtedness exceeds $400,000,000, (w) any Disqualified Preferred Stock of the
Corporation issued after the Effective Date shall be treated as Indebtedness,
with an amount equal to the greater of the liquidation preference or the maximum
mandatory fixed repurchase price of any such outstanding Preferred Stock deemed
to be a component of Consolidated Indebtedness, (x) the maximum amount of
Indebtedness at any time outstanding as described in the last sentence of the
definition of Indebtedness contained herein shall be added to, and form part of,
Consolidated Indebtedness (regardless of any contrary treatment under GAAP),
(y) “Consolidated Indebtedness” (determined as otherwise required above in this
definition) shall be reduced by the lesser of (I) the aggregate amount of all
Segregated Funds at such time (in the case of Segregated Funds constituting Cash
Equivalents, taking the fair market value thereof as reasonably determined by
management of the Corporation) and (II) the aggregate principal amount of all
Defeased Debt and (z) “Consolidated Indebtedness” shall not include Non-Recourse
Indebtedness (other than non-recourse mortgage debt of the Corporation and its
Subsidiaries in excess of $100,000,000) or Securitization Indebtedness of the
Corporation and its Subsidiaries.

“Consolidated Leverage Ratio” shall mean, at any time of determination, the
ratio of Consolidated Indebtedness at such time to Consolidated EBITDA for the
then most recently ended Test Period (or, for purposes of Section 9.03(iii),
Reference Period); provided that to the extent any Acquisition or any Asset Sale
has occurred after the Effective Date and during the relevant Test Period (or,
for purposes of Section 9.03(iii), during or subsequent to the relevant
Reference Period and on or prior to the Transaction Date), Consolidated EBITDA
shall be determined for the respective Test Period (or Reference Period, as
applicable) on a Pro Forma Basis for such occurrences.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) attributed to the Corporation and, in any event, excluding the
net income (or loss) for the period attributed to the non-controlling interests
of the Corporation or its Subsidiaries.

“Consolidated Net Tangible Assets” shall mean, at any time of determination, the
total consolidated assets of the Corporation and its Subsidiaries as same would
be shown on a consolidated balance sheet of the Corporation prepared in
accordance with GAAP at such time, provided that all intangible assets
(including goodwill) shall be excluded in making such determination.

“Consolidated Subsidiary” shall mean, with respect to any Person, at any date,
any Subsidiary of such Person, whose financial results would be consolidated in
the financial statements of such Person in accordance with GAAP, if such
statements were prepared as of such date.

 

-94-



--------------------------------------------------------------------------------

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (x) for the purchase
or payment of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth,
solvency or other balance sheet condition of the primary obligor in the nature
of keep well agreements, maintenance agreements, comfort letters or similar
arrangements, (iii) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, however, that the term Contingent
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. Anything herein to the contrary
notwithstanding, no agreement entered into by the Corporation or any of its
Subsidiaries with respect to its acquisition of any direct or indirect interest
in any Hotel (including any Real Property or Leasehold comprising a facility
used in connection with the Timeshare Business), shall prior to the satisfaction
in full of all conditions precedent to the obligations of such Person pursuant
to such agreement, be deemed or construed to constitute a “Contingent
Obligation” or “Indebtedness” of such Person hereunder, provided that pursuant
to any such agreement, neither the Corporation nor any of its Subsidiaries is
liable or responsible for and does not assume any development or construction
risks. The amount of any Contingent Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Contingent Obligation is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.

“Contract Period” shall have the meaning provided in Schedule III.

“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any security issued by such Person or of any
agreement (including, without limitation, any management or franchise
agreement), undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding a Credit Document) to which such Person is a party
or by which it or any of its property is bound or to which any of its properties
is subject.

“Corporation” shall have the meaning provided in the first paragraph of this
Agreement.

“Credit Documents” shall mean this Agreement, each Letter of Credit, each
Guaranty and, after the execution and delivery thereof pursuant to the terms of
this Agreement, each Note, each Bankers’ Acceptance, each Election to Become an
Alternate Currency Revolving Loan Borrower, each Election to Become a Domestic
Dollar Revolving Loan Borrower, each Incremental Revolving Loan Commitment
Agreement, each Alternate Currency Sub-Commitment Re-Allocation Agreement, each
Domestic Dollar Sub-Commitment Re-Allocation Agreement and each Non-LIBOR-Based
Alternate Currency Amendment.

 

-95-



--------------------------------------------------------------------------------

“Credit Event” shall mean the making of any Loan or the issuance, amendment,
extension or renewal of any Letter of Credit (other than any amendment,
extension or renewal that does not increase the maximum stated amount of such
Letter of Credit).

“Credit Party” shall mean each Borrower.

“Crown” shall mean Her Majesty the Queen in right of Canada as represented by a
Minister of the applicable federal, provincial or territorial government of
Canada.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Agent, Lender or Issuing Bank any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied; provided that a Lender shall not be a
Defaulting Lender solely for failure to fund any Mandatory Borrowing of which it
has not received actual notice; (b) has notified the Corporation and the
Administrative Agent, any Lender or any Issuing Bank in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by any
Borrower, the Administrative Agent, any Swingline Lender or any Issuing Bank,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon the Administrative
Agent’s or such Swingline Lender’s or Issuing Bank’s receipt of such
certification in writing reasonably satisfactory to it and the Administrative
Agent (a copy of which certification shall be promptly shared with the
Corporation), or (d) has become, or has a Lender Parent that has become, the
subject of a Bankruptcy Event.

“Defeased Debt” shall mean any Indebtedness of the Corporation or any of its
Subsidiaries which (i) is specifically designated by the Corporation as
“Defeased Debt” pursuant to an officer’s certificate from an Authorized Officer
of the Corporation delivered to the Administrative Agent and (ii) has been
properly defeased in accordance with the terms of the documentation governing
such Indebtedness.

“Discount Rate” means, in respect of any Bankers’ Acceptances to be purchased by
an Alternate Currency RL Lender pursuant to Section 1.01(a) and Schedule III
hereto, the discount rate (calculated on an annual basis and rounded to the
nearest one-hundredth of 1%,

 

-96-



--------------------------------------------------------------------------------

with five-thousandths of 1% being rounded up) quoted by such Alternate Currency
RL Lender at 10:00 A.M. (Toronto time) as the discount rate at which such
Alternate Currency RL Lender would purchase, on the relevant Drawing Date, its
own bankers’ acceptances having an aggregate Face Amount equal to and with a
term to maturity the same as the Bankers’ Acceptances to be acquired by such
Alternate Currency RL Lender on such Drawing Date.

“Disqualified Preferred Stock” shall mean any Preferred Stock of the Corporation
other than Qualified Preferred Stock.

“Dividend” with respect to any Person shall mean that such Person has declared
or paid a dividend or distribution or returned any equity capital to its
stockholders, partners, members or other holders of its Capital Stock or
authorized or made any other distribution, repurchase, payment or delivery of
property or cash to its holders of Capital Stock as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for a consideration any
shares of any class of its Capital Stock outstanding on or after the Effective
Date (or any options or warrants issued by such Person with respect to its
Capital Stock), or set aside any funds for any of the foregoing purposes, or
shall have permitted any of its Subsidiaries to purchase or otherwise acquire
for a consideration any shares of any class of the Capital Stock of such Person
outstanding on or after the Effective Date (or any options or warrants issued by
such Person with respect to its Capital Stock); provided, however, that a
dividend or distribution by such Person to the holders of one or more classes or
series of its Capital Stock, shall not be deemed to be a dividend, if such
dividend or distribution is payable solely in shares of Capital Stock that is
not Preferred Stock, or in rights, warrants or options to purchase such shares.
Without limiting the foregoing, “dividends” with respect to any Person shall
also include (i) all payments made or required to be made by such Person with
respect to any stock appreciation rights, plans, equity incentive or achievement
plans or any similar plans or setting aside of any funds for the foregoing
purposes, in each case except to the extent (x) the same are paid in common
stock of the Corporation or (y) such payments reduced Consolidated EBITDA and
(ii) all payments (other than payments made in common stock of the Corporation
made at any time in respect of any Forward Equity Transactions.

“Documentation Agents” shall have the meaning provided in the first paragraph of
this Agreement.

“Dollar Competitive Bid Loan” shall mean each Competitive Bid Loan denominated
in Dollars.

“Dollar Equivalent” of an amount denominated in a currency other than Dollars
(the “Other Currency”) shall mean, on any date of determination, the amount of
Dollars which could be purchased with the amount of Other Currency involved in
such computation at the spot exchange rate therefor as quoted by the Person
acting as Administrative Agent as of 11:00 A.M. (New York time) on the date two
Business Days prior to the date of any determination thereof for purchase on
such date (or, in the case of any determination pursuant to Section 13.16, on
the date of determination); provided that (1) except as provided in clause
(2) below, for purposes of Section 1.17, the Dollar Equivalent of any amount
(expressed in a currency other than Dollars) shall be the amount of Dollars that
the Administrative Agent determines, based upon the actual exchange rates which
the Administrative Agent believes can be obtained on the date of

 

-97-



--------------------------------------------------------------------------------

conversion pursuant to Section 1.17, would be required to be paid in Dollars to
purchase such amount of the Other Currency, (2) following the occurrence of a
Sharing Event, the Dollar Equivalent of any Unpaid Drawing or unreimbursed
payment under a Non-Dollar Alternate Currency Letter of Credit shall be
determined on the later of the time the drawing under the related Non-Dollar
Alternate Currency Letter of Credit was paid or disbursed by the respective
Issuing Bank or the date of the occurrence of the Sharing Event, (3) the Dollar
Equivalent of an amount denominated in Mexican Pesos shall mean, on any date of
determination, the amount of Dollars that could be purchased with the amount of
Mexican Pesos involved in such computation at the spot exchange rate therefor
quoted in The Wall Street Journal on such date and (4) for purposes of
(x) determining compliance with Sections 1.01, 2.02(a) and 4.02(a) and
(y) calculating Fees pursuant to Section 3.01 (except, during all periods prior
to the occurrence of a Sharing Event, Letter of Credit Fees and Facing Fees with
respect to Non-Dollar Alternate Currency Letters of Credit), the Dollar
Equivalent of any amounts outstanding in a currency other than Dollars shall be
revalued on a quarterly basis using the spot exchange rate therefor quoted in
The Wall Street Journal on the last Business Day of each calendar quarter,
provided that, at any time during a calendar quarter, if the full principal
amount of Alternate Currency Revolving Loans permitted to be incurred pursuant
to this Agreement (i.e., up to the full amount of the respective Alternate
Currency Revolving Loan Sub-Commitments as then in effect) were incurred, and if
the Dollar Equivalent as recalculated based on the exchange rate therefor quoted
in The Wall Street Journal on the respective date of determination pursuant to
this exception would result in an increase in the Dollar Equivalent as then in
effect of such amounts of 10% or more, then at the discretion of the
Administrative Agent or at the request of the Required Lenders, the Dollar
Equivalent shall be reset based upon the exchange rates quoted on such date in
The Wall Street Journal, which rates shall remain in effect until the last
Business Day of such calendar quarter or such earlier date, if any, as the rate
is reset pursuant to this proviso. Notwithstanding anything to the contrary
contained in this definition, as of any date that a Specified Default or an
Event of Default has occurred and is continuing, the Administrative Agent may
revalue the Dollar Equivalent of any amounts outstanding under the Credit
Documents in a currency other than Dollars in its sole discretion.

“Dollar Letter of Credit” shall mean each Letter of Credit denominated in
Dollars.

“Dollar Loan” shall mean each Dollar Revolving Loan, each Dollar Competitive Bid
Loan and each Dollar Swingline Loan.

“Dollar Revolving Loan” shall mean each Domestic Dollar Revolving Loan and each
Foreign Dollar Revolving Loan.

“Dollar Revolving Loan Borrower” shall mean each Domestic Dollar Revolving Loan
Borrower and each Foreign Dollar Revolving Loan Borrower.

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Dollar Letter of Credit” shall mean each Letter of Credit denominated
in Dollars and issued for the account of a Domestic Revolving Loan Borrower
pursuant to Section 2.01.

 

-98-



--------------------------------------------------------------------------------

“Domestic Dollar Letter of Credit Outstandings” shall mean, at any time of
determination, the sum of (i) the aggregate Stated Amount of all outstanding
Domestic Dollar Letters of Credit at such time plus (ii) the aggregate amount of
all Unpaid Drawings with respect to Domestic Dollar Letters of Credit at such
time.

“Domestic Dollar Loans” shall mean each Domestic Dollar Revolving Loan, each
Dollar Competitive Bid Loan and each Domestic Dollar Swingline Loan.

“Domestic Dollar Revolving Loan” shall have the meaning provided in
Section 1.01(a).

“Domestic Dollar Revolving Loan Borrower” shall mean (i) the Corporation and
(ii) any Wholly-Owned Domestic Subsidiary of the Corporation that is found
acceptable to, and approved in writing by, the Administrative Agent which
accedes to this Agreement as contemplated by Section 6.04, unless and until, in
the case of any such Wholly-Owned Domestic Subsidiary, the same is removed as a
“Domestic Dollar Revolving Loan Borrower” as contemplated by Section 13.12(d).

“Domestic Dollar Revolving Loan Sub-Commitment” means, for any RL Lender at any
time, such RL Lender’s Revolving Loan Commitment minus, in the case of a Lender
that is, or whose Affiliate is, an Alternate Currency RL Lender, the sum of such
RL Lender’s and its Affiliates’ Alternate Currency Revolving Loan
Sub-Commitments.

“Domestic Dollar Sub-Commitment Re-Allocation Agreement” shall have the meaning
provided in Section 13.12(e)(II).

“Domestic Dollar Swingline Lender” means JPMCB.

“Domestic Dollar Swingline Loan” shall have the meaning provided in
Section 1.01(b).

“Domestic RL Dollar Percentage” of any RL Lender at any time of determination
shall mean a fraction (expressed as a percentage) the numerator of which is the
Domestic Dollar Revolving Loan Sub-Commitment of such RL Lender at such time and
the denominator of which is the aggregate amount of Domestic Dollar Revolving
Loan Commitments of all RL Lenders at such time, or, in the case of an RL Lender
that is, or whose Affiliate is, an Alternate Currency RL Lender, at any time
when (and to the extent that) the Domestic Dollar Revolving Exposure equals or
exceeds the aggregate of the Domestic Dollar Revolving Loan Sub-Commitments,
such RL Lender’s or such Affiliate’s Unutilized Alternate Currency RL
Percentage. Notwithstanding anything to the contrary contained above, if the
Domestic RL Dollar Percentage of any RL Lender is to be determined after the
Total Revolving Loan Commitment has been terminated, then the Domestic RL Dollar
Percentages of the RL Lenders shall be determined immediately prior (and without
giving effect) to such termination.

“Domestic Subsidiary” shall mean each Subsidiary of the Corporation incorporated
or organized in the United States or any State or territory thereof.

 

-99-



--------------------------------------------------------------------------------

“Draft” shall mean at any time of determination either (i) a depository bill
within the meaning of the Depository Bills and Notes Act (Canada) or (ii) a
blank bill of exchange, within the meaning of the Bills of Exchange Act
(Canada), drawn by any Alternate Currency Revolving Loan Borrower on an
Alternate Currency RL Lender and bearing such distinguishing letters and numbers
as such Alternate Currency RL Lender may determine, but which at such time has
not been completed or accepted by such Alternate Currency RL Lender.

“Drawing” shall have the meaning provided in Section 2.05(b).

“Drawing Date” shall mean any Business Day fixed pursuant to Schedule III for
the creation and purchase of Bankers’ Acceptances by an Alternate Currency RL
Lender pursuant to Schedule III.

“Effective Date” shall have the meaning provided in Section 13.10.

“Election to Become an Alternate Currency Revolving Loan Borrower” shall mean an
Election to Become an Alternate Currency Revolving Loan Borrower substantially
in the form of Exhibit H-1 (with such modifications thereto as the
Administrative Agent may require in any given case based on the advice of
foreign counsel), which shall be executed by each Person which becomes an
Alternate Currency Revolving Loan Borrower after the Effective Date.

“Election to Become a Domestic Dollar Revolving Loan Borrower” shall mean an
Election to Become a Domestic Dollar Revolving Loan Borrower substantially in
the form of Exhibit H-2, which shall be executed by each Person which becomes a
Domestic Dollar Revolving Loan Borrower after the Effective Date.

“Eligible Transferee” shall mean and include a commercial bank, financial
institution, any fund or similar entity that regularly invests in bank loans and
any other “accredited investor” (as defined in Regulation D of the Securities
Act) but excluding, for the avoidance of doubt, natural persons.

“EMU Legislation” shall mean the legislation measures of the European Union for
the introduction of, changeover to or operation of the Euro in one or more
member states, being in part legislation measures to implement the third stage
of the European Monetary Union.

“End Date” shall mean, for any Margin Adjustment Period, the last day of such
Margin Adjustment Period.

“Environmental Claims” means any and all administrative , regulatory or judicial
actions, suits, demands, demand letters, directives, claims, liens, notices of
noncompliance or violation, investigations or proceedings arising under any
Environmental Law or any permit issued, or any approval given, under any
Environmental Law (hereafter, “Claims”), including, without limitation, (a) any
and all Claims by governmental or regulatory authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection

 

-100-



--------------------------------------------------------------------------------

with alleged injury or threat of injury to human health, safety or the
environment due to the presence of Hazardous Materials.

“Environmental Law” shall mean any applicable federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment or Hazardous
Materials, including, without limitation, CERCLA; RCRA; the Federal Water
Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic Substances Control
Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the
Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil Pollution Act of
1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. § 1801 et seq; the Occupational Safety and Health
Act, 29 U.S.C. § 651 et seq.; and any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the applicable regulations thereunder. Section
references to ERISA are to ERISA, as in effect at the date of this Agreement and
any subsequent provisions of ERISA, amendatory thereof, supplemental thereto or
substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with any Borrower or a Subsidiary of any Borrower would be deemed
to be a “single employer” within the meaning of Section 414(b) or (c) (and, for
purposes of Section 302 of ERISA, each “applicable section” under
Section 414(t)(2) of the Code, Section 412 or 430 of the Code, Section 414(b),
(c), (m) or (o) of the Code).

“ERISA Event” shall mean (i) the occurrence of a Reportable Event; (ii) a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan is
subject to the advance reporting requirement of PBGC Regulation Section 4043.61
(without regard to subparagraph (b)(1) thereof), and an event described in
subsection .62, .63 or .64 of PBGC Regulation Section 4043 is reasonably
expected to occur with respect to such Plan within the following 30 days;
(iii) the filing of a notice of intent to terminate any Plan, if such
termination would require material additional contributions in order to be
considered a standard termination within the meaning of Section 4041(b) of
ERISA, the filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or the termination of any Plan under Section 4041(c) of
ERISA; (iv) the receipt by any Borrower, a Subsidiary of any Borrower or any
ERISA Affiliate, of any notice, or the receipt by any Multiemployer Plan from
any Borrower, a Subsidiary of any Borrower or any ERISA Affiliate of any notice,
that a Multiemployer Plan is in endangered or critical status under Section 305
of ERISA; (v) proceedings have been instituted, or the occurrence of an event or
condition which would reasonably be expected to constitute grounds for the
institution of proceedings, by the PBGC under Title IV of ERISA to terminate or
appoint a trustee to administer a Plan; (vi) the failure to make a required
contribution to any Plan that would result in the imposition of a lien or other
encumbrance or the provision of security under Section 430 of the Code or
Section 303 or 4068 of ERISA, or the arising of such a lien or encumbrance;
(vii) there being or arising any “unpaid minimum required contribution” or
“accumulated funding deficiency” (as defined or otherwise set forth in
Section 4971 of the Code

 

-101-



--------------------------------------------------------------------------------

or Part 3 of Subtitle B of Title I of ERISA), whether or not waived; (viii) the
filing of any request for or receipt of a minimum funding waiver under
Section 412 of the Code with respect to any Plan or Multiemployer Plan, or that
such filing may be made; (ix) a determination that any Plan is, or is expected
to be, in at-risk status under Title IV of ERISA; or (x) any Borrower, any
Subsidiary of any Borrower or any ERISA Affiliate has incurred an outstanding
liability (whether or not assessed) under Section 4062, 4063, 4064, 4068, 4069,
4201, 4204 or 4212 of ERISA.

“EURIBOR” shall mean (x) the rate per annum for deposits in Euros for a period
corresponding to the duration of the relevant Interest Period which appears on
the Reuters Screen which displays the rate of the Banking Federation of the
European Union for the Euro (being currently page “EURIBOR01”) at approximately
11:00 A.M. (Brussels time) on the date which is two Business Days prior to the
commencement (or in the case of a Euro Swingline Loan, on the date of
commencement) of such Interest Period (for delivery on the first day of such
Interest Period) or, if such page shall cease to be available, such other page
or such other service for the purpose of displaying an average rate of the
Banking Federation of the European Union as the Administrative Agent, after
consultation with Alternate Currency RL Lenders with Primary Alternate Currency
Revolving Loan Sub-Commitments and the Corporation, shall select or (y) if such
rate is not available at such time for any reason, and the Administrative Agent
has not selected an alternative service on which a quotation is displayed, then
the “EURIBOR” for the relevant Interest Period shall be the arithmetic mean
(rounded upwards to four decimal places) of the rates (as notified to the
Administrative Agent at its request) at which each Euro Reference Bank was
offering to prime banks in the European interbank market deposits in Euros for
the relevant Interest Period at approximately 11:00 a.m., Brussels time, two
(2) Business Days prior to the commencement (or, in the case of a Euro Swingline
Loan, on the date of commencement) of such Interest Period; provided, however,
that in the event the Administrative Agent has made any determination pursuant
to Section 1.11(a)(i) in respect of Euro Revolving Loans, or in the
circumstances described in clause (i) to the proviso to Section 1.11(b) in
respect of Euro Revolving Loans, EURIBOR determined pursuant to this definition
shall instead be the rate determined by the Person acting as the Administrative
Agent as the all-in-cost of funds for the Administrative Agent (or such other
Lender) to fund a Borrowing of Euro Revolving Loans with maturities comparable
to the Interest Period applicable thereto.

“Euro Equivalent” shall mean, on any date of determination, the amount of Euros
which could be purchased with the amount of Dollars involved in such computation
at the spot exchange rate therefor as quoted by the Person acting as the
Administrative Agent as of 11:00 A.M. (London time) on the date two Business
Days prior to the date of any determination thereof for purchase on such date
(or, in the case of any determination pursuant to Section 1.17 or 13.16, on the
date of determination).

“Euro Rate” shall mean and include each of the Eurodollar Rate, EURIBOR and each
other Alternate Currency LIBOR Rate.

“Euro Rate Loan” shall mean each Eurodollar Loan, each Euro Revolving Loan, each
Sterling Revolving Loan, each Australian Dollar Revolving Loan, each Yen
Revolving Loan and each Other Permitted LIBOR-Based Alternate Currency Revolving
Loan and, as applicable, each Euro Swingline Loan and Sterling Swingline Loan.

 

-102-



--------------------------------------------------------------------------------

“Euro Reference Banks” means, as to the Euro Revolving Loans of any Alternate
Currency Revolving Loan Borrower organized in a given jurisdiction, the
principal offices in such jurisdiction of each of JPMCB and/or the relevant
affiliate of JPMCB (or any successor to any of the foregoing) and any other bank
or financial institution appointed as such by the Administrative Agent under
this Agreement.

“Euro Revolving Loan” shall mean each Alternate Currency Revolving Loan
denominated in Euros at the time of the incurrence thereof made by an Alternate
Currency RL Lender with a Primary Alternate Currency Revolving Loan
Sub-Commitment.

“Euro Swingline Lender” shall mean JPMCB, London Branch.

“Euro Swingline Loan” shall have the meaning provided in Section 1.01(b).

“Eurodollar Loan” shall mean each Dollar Revolving Loan (bearing interest at the
Eurodollar Rate) designated as such by the respective Dollar Revolving Loan
Borrower at the time of the incurrence thereof or conversion thereto.

“Eurodollar Rate” shall mean the rate per annum that appears on Reuters Screen
LIBOR01 or any successor page for Dollar deposits with maturities comparable to
the Interest Period applicable to the Eurodollar Loans subject to the respective
Borrowing commencing two Business Days thereafter as of 11:00 a.m. (London time)
on the date which is two Business Days prior to the commencement of the
respective Interest Period divided (and rounded, if necessary, upward to the
next whole multiple of 1/16 of 1%) by (ii) a percentage equal to 100% minus the
then stated maximum rate of all reserve requirements (including, without
limitation, any marginal, emergency, supplemental, special or other reserves)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D); provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the rate to be used for purposes of this definition shall be the
interest rate per annum determined by the Administrative Agent to be the rate
per annum at which deposits in Dollars are offered for such relevant Interest
Period to major banks in the London interbank market in London, England by JPMCB
at approximately 11:00 A.M. (London time) on the date which is two Business Days
prior to the beginning of such Interest Period, divided (and rounded, if
necessary, upward to the nearest whole multiple of 1/16 of 1%) by a percentage
equal to 100% minus the then stated maximum rate of all reserve requirements
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves) applicable to any member bank of the Federal Reserve System
in respect of Eurocurrency liabilities as defined in Regulation D (or any
successor category of liabilities under Regulation D).

“Euros” and the sign “€” shall mean the currency introduced on January 1, 1999
at the start of the third stage of European Economic and Monetary Union pursuant
to the Treaty.

“Event of Default” shall have the meaning provided in Section 10.

“Existing Bankers’ Acceptances” shall have the meaning provided in
Section 1.15(b).

 

-103-



--------------------------------------------------------------------------------

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of
April 20, 2010, among the Corporation, each Alternate Currency Revolving Loan
Borrower (as defined therein) from time to time party thereto and the lenders
from time to time party thereto, as in effect on the Effective Date (immediately
prior to giving effect to the Transaction).

“Existing Letters of Credit” shall have the meaning provided in Section 2.01(c).

“Existing Liens” shall have the meaning provided in Section 9.01.

“Face Amount” shall mean, in respect of a Bankers’ Acceptance, the amount
payable to the holder thereof on its maturity. The Face Amount of any Bankers’
Acceptance Loan shall be equal to the Face Amounts of the underlying Bankers’
Acceptances.

“Facility Fee” shall have the meaning provided in Section 3.01(a).

“Facing Fee” shall have the meaning provided in Section 3.01(c).

“Federal Funds Rate” shall mean for any day, a fluctuating interest rate equal
for such day to the weighted average of the rates on overnight Federal Funds
transactions with members of the Federal Reserve System arranged by Federal
Funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 3.01.

“Fiscal Year” shall mean each fiscal year of the Corporation, which shall be
required to end on December 31 of each calendar year.

“Foreign Dollar Revolving Loan Borrower” shall mean each Alternate Currency
Revolving Loan Borrower with outstanding Foreign Dollar Revolving Loans and/or a
right to request and incur extensions of credit under the Primary Alternate
Currency Revolving Loan Sub-Commitments on the terms and conditions of this
Agreement.

“Foreign Dollar Revolving Loan” shall mean each Alternate Currency Revolving
Loan denominated in Dollars at the time of incurrence thereof made by an
Alternate Currency RL Lender with a Primary Alternate Currency Revolving Loan
Sub-Commitment.

“Foreign Dollar Swingline Lender” shall mean JPMCB, London Branch.

“Foreign Pension Plan” shall mean any defined benefit pension plan (including,
without limitation, any superannuation fund) which is established, contributed
to or maintained by any Borrower or any one or more of its Subsidiaries outside
the United States of America and which is required by applicable laws to be
funded.

 

-104-



--------------------------------------------------------------------------------

“Foreign Subsidiary” shall mean each Subsidiary of the Corporation other than a
Domestic Subsidiary.

“Forward Equity Transactions” shall mean any arrangement or agreement by the
Corporation or any of its Subsidiaries involving any forward equity sale,
including, without limitation, any agreement pursuant to which funds are
advanced to the Corporation or any Subsidiary thereof and pursuant to which the
Corporation or any Subsidiary thereof is contractually obligated (or permitted)
to, at a future date or dates, issue Capital Stock to satisfy its obligations
under such agreement (whether or not said obligation may be satisfied through
the delivery of cash in lieu of such Capital Stock).

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, which are applicable to the circumstances as of the date of
determination, except that, for purposes of Section 9 and all determinations of
the Applicable Margin (and the financial terms used therein), GAAP shall be
determined on the basis of such principles in effect on December 31, 2011 and
consistent with those used in the preparation of the audited consolidated
financial statements of the Corporation and its Subsidiaries for the Fiscal Year
ended December 31, 2011 referred to in Section 7.03(a). If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Credit Document, and either the Corporation or the
Required Lenders shall so request, the Administrative Agent and the Corporation
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP; provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Corporation shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under the Credit Documents or as reasonably requested
thereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding anything to the contrary, any change in the accounting for lease
transactions under GAAP will be disregarded for purposes of computing the
Consolidated Leverage Ratio and determining compliance with any other covenant
under the Credit Documents.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity duly exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

“Guaranteed Creditors” shall mean and include each Agent, each Lender, each
Issuing Bank, each Swingline Lender, and each party (other than any Credit
Party) party to (or participating in) an Interest Rate Protection Agreement or
Other Hedging Agreement to the extent such party is a Lender or any affiliate
thereof (even if such Lender subsequently ceases to be a Lender under this
Agreement for any reason) and their subsequent assigns.

 

-105-



--------------------------------------------------------------------------------

“Guaranteed Obligations” shall mean (i) the principal (or Face Amount, as the
case may be) of and interest on all Loans made to each Subsidiary Borrower under
this Agreement, and each Note evidencing each Loan issued to each Lender,
together with all the other obligations (including obligations which, but for
the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due) and liabilities (including, without limitation, indemnities, fees and
interest thereon) of the Subsidiary Borrowers (or any of them) to each Lender
and each Agent, now existing or hereafter incurred under, arising out of or in
connection with this Agreement and each other Credit Document and the due
performance and compliance by each Subsidiary Borrower with all the terms,
conditions and agreements contained in this Agreement and each other Credit
Document to which it is a party and (ii) all obligations (including obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due) and liabilities of each Subsidiary of the Corporation, whether
now in existence or hereunder arising, owing under any Interest Rate Protection
Agreement or Other Hedging Agreement entered into by such Subsidiary with any
Lender or any affiliate thereof (even if such Lender subsequently ceases to be a
Lender under this Agreement for any reason), so long as such Lender or affiliate
participates in such Interest Rate Protection Agreement or Other Hedging
Agreement, and their subsequent assigns, if any, and the due performance and
compliance with all terms, conditions and agreements contained therein.

“Guaranty” shall mean the guaranty of the Corporation pursuant to Section 14.

“Hazardous Materials” means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing regulated levels of polychlorinated biphenyls, and
radon gas; and (b) any chemicals, materials or substances defined, characterized
or regulated as or included in the definitions of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import under any applicable
Environmental Law.

“Hotel” means any Real Property or Leasehold comprising an operating facility
offering hotel or other lodging services.

“Hotel Business” shall mean (i) the hotel, resort, extended stay lodging and
other hospitality business (including the Timeshare Business), together with any
related residential development, restaurant and health spa business, and
(ii) any and all businesses that in the good faith judgment of the board of
directors of the Corporation are reasonably related to, or may be used in
connection with, the businesses described in preceding clause (i).

“Incremental Alternate Currency Revolving Loan Sub-Commitment” shall mean, for
each Incremental RL Lender, any incremental commitment by such Incremental RL
Lender to make Alternate Currency Revolving Loans pursuant to a given Alternate
Currency Revolving Loan Sub-Tranche pursuant to Section 1.01(a) as agreed to by
such Incremental RL Lender in the respective Incremental Revolving Loan
Commitment Agreement delivered pursuant to Section 1.19; it being understood,
however, that on each date upon which an Incremental Alternate Currency
Revolving Loan Sub-Commitment of any Incremental RL Lender becomes effective,
such Incremental Alternate Currency Revolving Loan Sub-Commitment of such

 

-106-



--------------------------------------------------------------------------------

Incremental RL Lender shall be added to (and thereafter become a part of) the
relevant Alternate Currency Revolving Loan Sub-Commitment of such Incremental RL
Lender to which such Incremental Alternate Currency Revolving Loan
Sub-Commitment relates for all purposes of this Agreement as contemplated by
Section 1.19.

“Incremental Revolving Loan Commitment” shall mean, for each Incremental RL
Lender, any commitment by such Incremental RL Lender to make Revolving Loans
pursuant to Section 1.01(a) as agreed to by such Incremental RL Lender in the
respective Incremental Revolving Loan Commitment Agreement delivered pursuant to
Section 1.19; it being understood, however, that on each date upon which an
Incremental Revolving Loan Commitment of any Incremental RL Lender becomes
effective, such Incremental Revolving Loan Commitment of such Incremental RL
Lender shall be added to (and thereafter become a part of) the Revolving Loan
Commitment of such Incremental RL Lender for all purposes of this Agreement as
contemplated by Section 1.19.

“Incremental Revolving Loan Commitment Agreement” shall mean an Incremental
Revolving Loan Commitment Agreement substantially in the form of Exhibit J
(appropriately completed).

“Incremental Revolving Loan Commitment Date” shall mean each date upon which an
Incremental Revolving Loan Commitment under an Incremental Revolving Loan
Commitment Agreement becomes effective as provided in Section 1.19(b)(i).

“Incremental Revolving Loan Commitment Requirements” shall mean, with respect to
any request for an Incremental Revolving Loan Commitment (and any related
Incremental Alternate Currency Revolving Loan Sub-Commitment) made pursuant to
Section 1.19 or any provision of an Incremental Revolving Loan Commitment (and
any related Incremental Alternate Currency Revolving Loan Sub-Commitment) on a
given Incremental Revolving Loan Commitment Date, the satisfaction of each of
the following conditions: (i) no Specified Default or Event of Default then
exists or would result therefrom (for purposes of such determination, assuming
the relevant Loans in an aggregate principal amount equal to the full amount of
Incremental Revolving Loan Commitments then requested or provided had been
incurred on such date of request or Incremental Revolving Loan Commitment Date,
as the case may be), (ii) all representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects (or, as to any such representation or warranty that is qualified by
materiality, “Material Adverse Effect” or a similar materiality qualifier, in
all respects) with the same effect as though such representations and warranties
had been made as of such date of request or Incremental Revolving Loan
Commitment Date, as the case may be (after giving effect to the incurrence of
the respective Revolving Loan), unless stated to relate to a specified date, in
which case such representations and warranties shall be true and correct in all
material respects (or, as to any such representation or warranty that is
qualified by materiality, “Material Adverse Effect” or similar materiality
qualifier, in all respects) as of such specified date and (iii) the delivery by
the Corporation of an officer’s certificate to the Administrative Agent
certifying as to compliance with preceding clauses (i) and (ii).

“Incremental RL Lender” shall have the meaning provided in Section 1.19(b).

 

-107-



--------------------------------------------------------------------------------

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (excluding accounts payable and accrued expenses
arising in the ordinary course of business), (ii) the maximum amount available
to be drawn under all letters of credit issued for the account of such Person
and all unpaid drawings in respect of such letters of credit, (iii) all
Indebtedness of the types described in clause (i), (ii), (iv), (v), (vi) or
(vii) of this definition secured by any Lien on any property owned by such
Person, whether or not such Indebtedness has been assumed by such Person
(provided that, if such Person has not assumed or otherwise become liable in
respect of such Indebtedness, such Indebtedness shall be deemed to be in an
amount equal to the stated amount of such Indebtedness), (iv) the aggregate
amount required to be capitalized under leases under which such Person is the
lessee, (v) all obligations of such person to pay a specified purchase price for
goods or services, whether or not delivered or accepted, i.e., take-or-pay and
similar obligations, (vi) all Contingent Obligations of such Person and
(vii) all obligations under any Interest Rate Protection Agreement, any Other
Hedging Agreement or under any similar type of agreement. Notwithstanding
anything to the contrary contained above, all Forward Equity Transactions shall
be deemed to constitute Indebtedness for purposes of this Agreement, with the
amount of such Indebtedness at any time outstanding to be equal to the maximum
amount of cash and/or fair market value of property which would be required to
be delivered by the Corporation and its Subsidiaries at such time to satisfy in
full their obligations under the respective Forward Equity Transactions.

“Indebtedness to be Refinanced” shall mean all Indebtedness under the Existing
Credit Agreement on the Effective Date (prior to giving effect to the
Transaction).

“Indemnified Person” shall have the meaning provided in Section 13.01(a).

“Individual Alternate Currency Revolving Loan Sub-Commitment Credit Exposure” of
any Alternate Currency RL Lender under a given Alternate Currency Revolving Loan
Sub-Tranche shall mean, at any time, the sum of (i) the aggregate principal
amount or Face Amount, as the case may be, of all Alternate Currency Revolving
Loans made pursuant to such Alternate Currency Revolving Loan Sub-Tranche by
such Alternate Currency RL Lender and then outstanding (for this purpose, using
the Dollar Equivalent of the principal amount or Face Amount, as the case may
be, of each such Alternate Currency Revolving Loan denominated in a currency
other than Dollars) plus (ii) for each Swingline Loan made under each Alternate
Currency Revolving Loan Sub-Tranche for which such RL Lender (and/or its
affiliates, if any, acting as Alternate Currency RL Lenders) has a related
Alternate Currency Revolving Loan Sub-Commitment, the product of (A) such RL
Lender’s (and its affiliates’, if any, acting as Alternate Currency RL Lenders)
Alternate Currency RL Percentage relating to the Alternate Currency Revolving
Loan Sub-Tranche under which such Swingline Loan was made and (B) the Dollar
Equivalent of principal amount of such Swingline Loan plus (iii) such Alternate
Currency RL Lender’s relevant Alternate Currency RL Percentage of all Alternate
Currency Letter of Credit Outstandings relating to Alternate Currency Letters of
Credit issued under such Alternate Currency Revolving Loan Sub-Tranche.

“Individual Domestic Dollar Revolving Loan Sub-Commitment Credit Exposure” of
any RL Lender under its Domestic Dollar Revolving Loan Sub-Commitment shall
mean, at any time, the sum of (i) the aggregate principal amount of all Domestic
Dollar Revolving Loans

 

-108-



--------------------------------------------------------------------------------

made by such RL Lender then outstanding plus (ii) for each Domestic Dollar
Swingline Loan, the product of (A) such RL Lender’s Domestic Dollar RL
Percentage and (B) the principal amount of such Swingline Loan plus (iii) such
RL Lender’s Domestic Dollar RL Percentage of all Domestic Dollar Letter of
Credit Outstandings.

“Individual Revolving Credit Exposure” shall mean, for any RL Lender at any
time, the sum of (i) the aggregate principal amount or Face Amount, as
applicable, of all Revolving Loans made by such RL Lender (and its affiliates,
if any, acting as Alternate Currency RL Lenders) (for this purpose, using the
Dollar Equivalent of the principal amount or Face Amount, as the case may be, of
all Non-Dollar Alternate Currency Revolving Loans then outstanding from such RL
Lender or any affiliate thereof acting as an Alternate Currency RL Lender), plus
(ii) the product of (A) such RL Lender’s Domestic RL Dollar Percentage and
(B) the sum of (x) the aggregate amount of all Domestic Dollar Letter of Credit
Outstandings at such time and (y) the aggregate principal amount of all Domestic
Dollar Swingline Loans then outstanding plus (iii) for each Swingline Loan made
under each Alternate Currency Revolving Loan Sub-Tranche for which such RL
Lender (and/or its affiliates, if any, acting as Alternate Currency RL Lenders)
has a related Alternate Currency Revolving Loan Sub-Commitment, the product of
(A) such RL Lender’s (and its affiliates’, if any, acting as Alternate Currency
RL Lenders) Alternate Currency RL Percentage relating to the Alternate Currency
Revolving Loan Sub-Tranche under which such Swingline Loan was made and (B) the
Dollar Equivalent of principal amount of such Swingline Loan plus (iv) for each
Alternate Currency Letter of Credit issued under each Alternate Currency
Revolving Loan Sub-Tranche for which such RL Lender (and/or its affiliates, if
any, acting as Alternate Currency RL Lenders) has a related Alternate Currency
Revolving Loan Sub-Commitment, such RL Lender’s (and its affiliates’, if any,
acting as Alternate Currency RL Lenders) relevant Alternate Currency RL
Percentage of all Alternate Currency Letter of Credit Outstandings relating to
all Alternate Currency Letters of Credit issued under such Alternate Currency
Revolving Loan Sub-Tranche.

“Insignificant Subsidiary” shall mean, at any time, any Subsidiary of the
Corporation (excluding any Credit Party) which (x) has (i) assets of not greater
than 10% of the consolidated total assets of the Corporation and its
Subsidiaries (determined as of the last day of the most recent fiscal quarter of
the Corporation) and (ii) revenue of less than 10% of the consolidated revenues
of the Corporation and its Subsidiaries for the Test Period then most recently
ended and (y) if aggregated with all other Subsidiaries of the Corporation with
respect to which an event described under Section 10.05 has occurred and is
continuing, would have (i) assets of not greater than 10% of the consolidated
total assets of the Corporation and its Subsidiaries (determined as of the last
day of the most recent fiscal quarter of the Corporation) and (ii) revenue of
less than 10% of the consolidated revenues of the Corporation and its
Subsidiaries for the Test Period then most recently ended.

“Interest Determination Date” shall mean (i) with respect to any Euro Rate Loan
other than a Sterling Revolving Loan, the second Business Day prior to the
commencement of any Interest Period relating to such Euro Rate Loan, (ii) with
respect to any Mexican Pesos Revolving Loan or Sterling Revolving Loan, the
first day of any Mexican Pesos Interest Period or any Interest Period relating
to such Sterling Revolving Loan, as applicable, relating to such Mexican Pesos
Revolving Loan or Sterling Revolving Loan, as applicable (or, if such day is not
a Business Day, the immediately preceding Business Day), (iii) with respect to
any Euro

 

-109-



--------------------------------------------------------------------------------

Swingline Loan or Sterling Swingline Loan, the first day of any Interest Period
relating to such Loan and (iv) with respect to any Other Permitted
Non-LIBOR-Based Alternate Currency Revolving Loan, the date provided in the
relevant Non-LIBOR-Based Alternate Currency Amendment.

“Interest Period” shall have the meaning provided in Section 1.10(a).

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Irish Alternate Currency Revolving Loan Borrower” shall mean an Alternate
Currency Revolving Loan Borrower organized under the laws of Ireland.

“Irish Alternate Currency RL Lender” shall have the meaning provided in
Section 4.04(e).

“Irish Qualifying Lender” shall mean, in respect of an Irish Alternate Currency
Revolving Loan Borrower, an Irish Alternate Currency RL Lender which is
beneficially entitled to interest payable to that Irish Alternate Currency RL
Lender in respect of a Credit Document and is :

 

  (i)

a bank which is licensed (pursuant to section 9 of the Central Bank Act 1971 of
Ireland) to carry on banking business in Ireland and which is carrying on a bona
fide banking business in Ireland; or

 

  (ii)

an authorised credit institution (under the terms of Directive 2006/48/EC) which
has duly established a branch in Ireland, having made all necessary
notifications to its home state competent authorities (as required under
Directive 2006/48/EC) in relation to its intention to carry on banking business
in Ireland, and such credit institution is carrying on a bona fide banking
business in Ireland; or

 

  (iii)

a body corporate,

 

  (a)

which, by virtue of the law of a Qualifying Irish Jurisdiction, is resident in
the Qualifying Irish Jurisdiction for the purposes of tax and that jurisdiction
imposes a tax that generally applies to interest receivable in that jurisdiction
by companies from sources outside that jurisdiction; or

 

  (b)

where the interest:

 

  (x)

is exempted from the charge to Irish income tax under an Irish Tax Treaty in
force on the date the interest is paid; or

 

  (y)

would be exempted from the charge to Irish income tax if an Irish Tax Treaty
which has been signed but is not yet in force had the force of law on the date
the interest is paid,

 

-110-



--------------------------------------------------------------------------------

or

 

  (c)

which is a corporation which is incorporated in the United States and is taxed
in the United States on its worldwide income,

except where, in respect of each of clauses (a), (b) and (c), interest payable
to that body corporate in respect of a Credit Document is paid in connection
with a trade or business which is carried on in Ireland by that body corporate
through a branch or agency.

“Irish Tax Treaty” shall mean a double tax treaty into which Ireland has entered
which contains an article dealing with interest or income from debt claims.

“Issuing Bank” shall mean (i) in the case of Domestic Dollar Letters of Credit,
JPMCB and any other RL Lender which at the request of the Corporation and with
the consent of the Administrative Agent agrees, in such RL Lender’s sole
discretion, to become an Issuing Bank for the purpose of issuing Domestic Dollar
Letters of Credit pursuant to Section 2, (ii) in the case of Alternate Currency
Letters of Credit denominated in a given Alternate Currency, JPMCB and any
Alternate Currency RL Lender with an Alternate Currency Revolving Loan
Sub-Commitment in such Alternate Currency which at the request of the
Corporation and with the consent of the Administrative Agent agrees, in such RL
Lender’s sole discretion, to become an Issuing Bank for the purpose of issuing
Alternate Currency Letters of Credit denominated in such Alternate Currency
pursuant to Section 2 and (iii) with respect to the Existing Letters of Credit,
the Lender designated as the issuer thereof on Schedule 2.01(c).

“JPMCB” shall mean JPMorgan Chase Bank, N.A. in its individual capacity.

“Judgment Currency” shall have the meaning provided in Section 13.16(a).

“Judgment Currency Conversion Date” shall have the meaning provided in
Section 13.16(a).

“L/C Exposure” under a tranche of Sub-Commitments shall mean, at any time, the
sum of (a) the aggregate Stated Amount of all outstanding Letters of Credit at
such time issued under such tranche plus (b) the aggregate amount of all Unpaid
Drawings (for this purpose, using the Dollar Equivalent of all amounts payable
in a Non-Dollar Alternate Currency at such time) in respect of Letters of Credit
issued under such tranche. The L/C Exposure of any Lender at any time under a
tranche of Sub-Commitments shall be its Domestic Dollar RL Percentage or
Alternate Currency RL Percentage, as applicable, of the total LC Exposure under
such tranche at such time.

“L/C Supportable Obligations” shall mean obligations of the Corporation or any
of its Subsidiaries incurred in the ordinary course of business and which do not
violate the applicable provisions, if any, of this Agreement.

“Lead Arrangers” shall mean J.P. Morgan Securities LLC, Citigroup Global Markets
Inc. and Merrill Lynch, Pierce Fenner & Smith Incorporated, each in their
capacities as

 

-111-



--------------------------------------------------------------------------------

Joint Lead Arrangers and Joint Bookrunners, and Wells Fargo Securities, LLC and
HBSC Securities (USA), Inc., as Joint Lead Arrangers.

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” shall mean each financial institution listed on Schedule I-A, as well
as any Person which becomes a “Lender” hereunder pursuant to Section 1.14, 1.19,
1.20 or 13.04(b). Unless the context otherwise requires, each reference in this
Agreement to a Lender includes each Alternate Currency RL Lender and, if the
reference is to a specific Lender which has a Revolving Loan Commitment
hereunder, shall include references to any Affiliate of any such Lender which is
acting as an Alternate RL Currency Lender.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lender Parties” shall have the meaning provided in Section 13.20.

“Letter of Credit” shall have the meaning provided in Section 2.01(a).

“Letter of Credit Back-Stop Arrangements” shall have the meaning provided in
Section 2.02(b).

“Letter of Credit Fee” shall have the meaning provided in Section 3.01(b).

“Letter of Credit Outstandings” shall mean, at any time of determination, the
sum of (i) the aggregate Stated Amount of all outstanding Letters of Credit at
such time and (ii) the amount of all Unpaid Drawings at such time (for this
purpose, using the Dollar Equivalent of all amounts payable in a Non-Dollar
Alternate Currency at such time).

“Letter of Credit Request” shall have the meaning provided in Section 2.03(a).

“LIBOR-Based Alternate Currency Amendment” shall have the meaning provided in
Section 13.12(i).

“LIBOR-Based Alternate Currency Equivalent” shall mean, with respect to any
Alternate Currency (other than Dollars, Canadian Dollars, Euros and any
Permitted Non-LIBOR-Based Alternate Currency), at any date of determination, the
amount of such Alternate Currency which could be purchased with the amount of
Dollars involved in such computation at the spot rate of exchange therefor as
quoted by the Person acting as the Administrative Agent as of 11:00 A.M. (London
time) on the date two Business Days prior to the date of determination thereof
for purchase on such date (or, in the case of any determination pursuant to
Section 1.17 or 13.16, on the date of determination).

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the

 

-112-



--------------------------------------------------------------------------------

Uniform Commercial Code as in effect in any State or any other similar recording
or notice statute, and any lease having substantially the same effect as any of
the foregoing).

“Loan” shall mean each Revolving Loan, each Competitive Bid Loan and each
Swingline Loan.

“Mandatory Borrowing” shall have the meaning provided in Section 1.01(c).

“Mandatory Cost” means the cost imputed to a Lender in complying with (i) in the
case of any Obligation owing in Pounds Sterling, the Mandatory Liquid Assets
requirements of the Bank of England during the period in which a Sterling
Revolving Loan is outstanding as determined in accordance with Schedule IV,
(ii) in the case of any Obligation owing in Euros, any reserve asset
requirements of the European Central Bank, as determined in accordance with
Schedule IV, (iii) in the case of any Obligation owing in any Other Permitted
Non-LIBOR-Based Alternate Currency, the requirements set forth in the relevant
Non-LIBOR-Based Alternate Currency Amendment, and (iv) in the case of any
Obligation owing in any other Alternate Currency (other than, except in the case
of Obligations owing by an Alternate Currency Revolving Loan Borrower, Dollars),
such reserve requirements established by any foreign court or governmental
agency, authority, instrumentality or regulatory body in respect of any such
other Alternate Currency or any category of liabilities which includes deposits
by reference to which the interest rate on the Loans denominated in such
Alternate Currency is determined, in any such case as determined in good faith
by the Administrative Agent.

“Margin Adjustment Period” shall mean each period which shall commence on the
date occurring after the Effective Date on which the respective officer’s
certificates are delivered pursuant to Section 8.01(d) and which shall end on
the earlier of (i) the date of actual delivery of the next officer’s
certificates pursuant to Section 8.01(d) and (ii) the latest date on which the
next officer’s certificates are required to be delivered.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Acquisition” shall mean (i) an Acquisition or (ii) a series of related
Acquisitions made within any period of four consecutive fiscal quarters, in each
case of the foregoing clauses (i) and (ii), for an aggregate consideration of
$1,000,000,000 or more.

“Material Adverse Change” means a material adverse change in any of
(i) the business, operations, property, assets, liabilities or condition
(financial or otherwise) of the Corporation and its Subsidiaries taken as a
whole, (ii) the legality, validity or enforceability of the Credit Documents
taken as a whole, (iii) the ability of any Borrower to repay its Obligations or
to perform its obligations under any other Credit Document, (iv) the ability of
the Corporation, to perform its obligations under the Guaranty or (v) the rights
and remedies of the Lenders or the Agents under the Credit Documents.

“Material Adverse Effect” means an effect that results in or causes, or has a
reasonable likelihood of resulting in or causing, a Material Adverse Change.

“Maturity Date” shall mean February 28, 2018, as such date may be adjusted
pursuant to Section 1.20.

 

-113-



--------------------------------------------------------------------------------

“Maximum Alternate Currency Swingline Amount” shall mean $150,000,000 (using for
this purpose the Dollar Equivalent of the principal amount of each Alternate
Currency Swingline Loan).

“Maximum Dollar Swingline Amount” shall mean $150,000,000.

“Maximum Mexican Pesos Swingline Amount” shall mean $50,000,000 (using for this
purpose the Dollar Equivalent of the principal amount of each Mexican Pesos
Swingline Loan).

“Maximum Rate” shall have the meaning provided in Section 13.19.

“Mexican Alternate Currency Revolving Loan Borrower” shall mean Operadora
Sheraton S de RL de CV or any other Alternate Currency Revolving Borrower which
is incorporated in Mexico and shall have become a Borrower hereunder pursuant to
Section 6.03.

“Mexican Alternate Currency RL Lender” shall have the meaning provided in
Section 4.04(f).

“Mexican Financial Institution” means a banking or financial institution
authorized to act as a banking or financial institution pursuant to the Credit
Institutions Law (Ley de Instituciones de Crédito) or other laws of Mexico.

“Mexican Pesos” and “MXN$” shall mean freely transferable lawful money of Mexico
(expressed in Mexican Pesos).

“Mexican Pesos Interest Period” shall have the meaning provided in
Section 1.10(b).

“Mexican Pesos Revolving Loans” shall mean each Alternate Currency Revolving
Loan denominated in Mexican Pesos at the time of the incurrence thereof.

“Mexican Pesos Revolving Loan Sub-Commitment” shall mean, as to any Alternate
Currency RL Lender, the amount, if any, set forth opposite such Alternate
Currency RL Lender’s name in Schedule I-B directly below the column entitled
“Mexican Pesos Revolving Loan Sub-Commitment,” as same may be (x) reduced from
time to time pursuant to Sections 1.17, 3.02, 3.03, 10, 13.12(e)(II) and/or
13.12(f), (y) increased from time to time pursuant to Sections 1.19 and/or
13.12(e)(I) or (z) adjusted from time to time as a result of assignments to or
from such Lender pursuant to Section 1.14, 1.20 or 13.04(b). The Mexican Pesos
Revolving Loan Sub-Commitment of each Alternate Currency RL Lender is a
sub-limit of the Revolving Loan Commitment of the respective Alternate Currency
RL Lender (or its respective affiliate which is a Lender with the related
Revolving Loan Commitment) and not an additional commitment and, in no event,
may exceed at any time, when added to the sum of all other Sub-Commitments of
the respective Alternate Currency RL Lender (or its respective affiliates) at
such time, the Revolving Loan Commitment of such Alternate Currency RL Lender
(or its respective affiliate which is a Lender with the related Revolving Loan
Commitment).

 

-114-



--------------------------------------------------------------------------------

“Mexican Pesos Swingline Lender” shall mean Banco Nacional de México, S.A.,
integrante del Grupo Financiero Banamex.

“Mexican Pesos Swingline Loan” shall have the meaning provided in
Section 1.01(b).

“Mexican Qualifying Lender” shall mean, in respect of a Mexican Alternate
Currency Revolving Loan Borrower, a Mexican Alternate Currency RL Lender (other
than a Mexican Financial Institution) which is beneficially entitled to interest
payable to that Mexican Alternate Currency RL Lender (other than a Mexican
Financial Institution) in respect of a Credit Document and is:

“Mexican Registered Bank” shall mean any financial institution (other than a
Mexican Financial Institution) registered with the Secretaría de Hacienda y
Crédito Público in Mexico for purposes of Articles 195 or 196 of the Mexican
Income Tax Law (Ley del Impuesto Sobre la Renta).

(i) a Mexican Registered Bank; or

(ii) a body corporate where the interest (x) is exempted from the charge to
Mexican income tax under a Mexican Tax Treaty in force on the date the interest
is paid; or (y) would be exempted from the charge to Mexican income tax if a
Mexican Tax Treaty which has been signed but is not yet in force had the force
of law on the date the interest is paid.

“Mexican Tax Treaty” shall mean a double tax treaty into which Mexico has
entered which contains an article dealing with interest or income from debt
claims.

“Minimum Applicable Facing Fee” shall mean (x) in the case of all Letters of
Credit (other than Non-Dollar Alternate Currency Letters of Credit), $250 and
(y) in the case of Non-Dollar Alternate Currency Letters of Credit denominated
in a given Non-Dollar Alternate Currency, the Dollar Equivalent of $250.

“Minimum Borrowing Amount” shall mean, for each Type and Tranche of Loans
hereunder, the respective amount specified below:

(i) in the case of a Borrowing of Revolving Loans to be maintained as Euro Rate
Loans or Permitted Non-LIBOR-Based Alternate Currency Revolving Loans,
$10,000,000 (or the applicable Alternate Currency Equivalent thereof, in the
case of a Borrowing of Non-Dollar Alternate Currency Revolving Loans);

(ii) in the case of a Borrowing of (x) Domestic Dollar Revolving Loans to be
maintained as Base Rate Loans, $10,000,000 and (y) Foreign Dollar Revolving
Loans to be maintained as Base Rate Loans, $5,000,000;

(iii) in the case of a Borrowing of Swingline Loans, $1,000,000 (or the
applicable Alternate Currency Equivalent thereof, in the case of a Borrowing of
Alternate Currency Swingline Loans);

 

-115-



--------------------------------------------------------------------------------

(iv) in the case of a Borrowing of Canadian Prime Rate Loans, Cdn. $1,000,000;

(v) in the case of Bankers’ Acceptance Loans, the amount specified in Schedule
III; and

(vi) in the case of Competitive Bid Loans, $10,000,000 (or the applicable
Alternate Currency Equivalent thereof, in the case of a Borrowing of Alternate
Currency Competitive Bid Loans).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) to which any Borrower, a Subsidiary of any Borrower
or an ERISA Affiliate has any obligation or liability, contingent or otherwise,
and each such plan for the five-year period immediately following the latest
date on which any Borrower, a Subsidiary of any Borrower or an ERISA Affiliate
contributed to or had an obligation to contribute to such plan.

“NAIC” shall have the meaning provided in Section 1.11(c).

“Non-Defaulting Lender” shall mean and include each RL Lender other than a
Defaulting Lender.

“Non-Dollar Alternate Currency” shall mean each Alternate Currency other than
Dollars.

“Non-Dollar Alternate Currency Competitive Bid Loan” shall mean each Competitive
Bid Loan denominated in an Alternate Currency (other than Dollars) at the time
of the incurrence thereof.

“Non-Dollar Alternate Currency Letters of Credit” shall mean each Letter of
Credit denominated in an Alternate Currency (other than Dollars) and issued for
the account of an Alternate Currency Revolving Loan Borrower pursuant to
Section 2.01.

“Non-Dollar Alternate Currency Loan” shall mean each Non-Dollar Alternate
Currency Revolving Loan, each Non-Dollar Alternate Currency Competitive Bid Loan
and each Alternate Currency Swingline Loan.

“Non-Dollar Alternate Currency Revolving Loan” shall mean each Alternate
Currency Revolving Loan denominated in an Alternate Currency (other than
Dollars) at the time of the incurrence thereof.

“Non-LIBOR-Based Alternate Currency Equivalent” shall (i) with respect to
Mexican Pesos, mean, at any date of determination, the amount of Mexican Pesos
which could be purchased with the amount of Dollars involved in such computation
at the spot exchange rate therefor quoted by JPMCB on such date, and (ii) with
respect to any Other Permitted Non-LIBOR-Based Alternate Currency, have the
meaning provided therefor pursuant to the relevant Non-LIBOR-Based Alternate
Currency Amendment.

 

-116-



--------------------------------------------------------------------------------

“Non-LIBOR-Based Alternate Currency Amendment” shall have the meaning provided
in Section 13.12(h).

“Non-LIBOR-Based Interest Period” shall mean (i) with respect to any Mexican
Pesos Revolving Loan, the applicable Mexican Pesos Interest Period, and
(ii) with respect to any Other Permitted Non-LIBOR-Based Alternate Currency
Revolving Loan, the applicable interest period provided therefor in the relevant
Non-LIBOR-Based Alternate Currency Amendment.

“Non-Recourse Indebtedness” of any Person means all Indebtedness of such Person
and its Subsidiaries with respect to which recourse for payment is limited to
specific assets encumbered by a Lien securing such Indebtedness; provided,
however, that personal recourse of a holder of Indebtedness against any obligor
with respect thereto for fraud, misrepresentation, misapplication of cash, waste
and other circumstances customarily excluded from non-recourse provisions in
non-recourse secured financing of real estate shall not, by itself, prevent any
Indebtedness from being characterized as Non-Recourse Indebtedness,
provided further that if a personal recourse claim is made in connection
therewith, such claim shall not constitute Non-Recourse Indebtedness for the
purpose of this Agreement.

“Note” shall mean any promissory note executed and delivered in accordance with
Section 1.06.

“Notice of Borrowing” shall have the meaning provided in Section 1.03(a).

“Notice of Competitive Bid Borrowing” shall have the meaning provided in
Section 1.04(a).

“Notice of Conversion” shall have the meaning provided in Section 1.07(a).

“Notice Office” shall mean the office of the Administrative Agent as specified
on Schedule II.

“Obligation Currency” shall have the meaning provided in Section 13.16(a).

“Obligations” shall mean all amounts owing to any Agent or any Lender pursuant
to the terms of this Agreement or any other Credit Document.

“Other Hedging Agreement” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against the fluctuations in currency values or
instruments to hedge and protect against fluctuations in the Corporation’s
and/or its Subsidiaries’ cash flow and earnings from changes in financial
markets.

“Other Permitted LIBOR-Based Alternate Currency” shall mean any currency other
than Dollars, Australian Dollars, Canadian Dollars, Euros, Pounds Sterling, Yen
and any Permitted Non-LIBOR-Based Alternate Currency acceptable to, and approved
in writing by, the Administrative Agent and each affected Lender; provided that,
at any time of the election of such currency, (i) such currency is dealt with in
the London interbank deposit market, (ii) such currency is freely transferable
and convertible into Dollars in the London foreign exchange

 

-117-



--------------------------------------------------------------------------------

market, and (iii) no central bank or other governmental authorization in the
country of issue of such currency is required to permit use of such currency by
any RL Lender for making any Revolving Loan or issuing any Letter of Credit
and/or to permit the relevant Borrower to borrow and repay the principal thereof
and/or Unpaid Drawings thereon and/or to pay the interest thereon (unless such
authorization has been obtained and is in full force and effect).

“Other Permitted LIBOR-Based Alternate Currency Revolving Loan” shall mean each
Alternate Currency Revolving Loan denominated in an Other Permitted LIBOR-Based
Alternate Currency at the time of the incurrence thereof.

“Other Permitted LIBOR-Based Alternate Currency Revolving Loan Sub-Commitment”
shall mean, as to any Alternate Currency RL Lender, the amount, if any, set
forth opposite such Alternate Currency RL Lender’s name in Schedule I-B directly
below the column entitled “Other Permitted LIBOR-Based Alternate Currency
Revolving Loan Sub-Commitment,” as same may be (x) reduced from time to time
pursuant to Sections 1.17, 3.02, 3.03, 10, 13.12(e)(II) and/or 13.12(f),
(y) increased from time to time pursuant to Sections 1.19, 1.20 and/or
13.12(e)(I) or (z) adjusted from time to time as a result of assignments to or
from such Lender pursuant to Section 1.14 or 13.04(b). The Other Permitted
LIBOR-Based Alternate Currency Revolving Loan Sub-Commitment of each Alternate
Currency RL Lender is a sub-limit of the Revolving Loan Commitment of the
respective Alternate Currency RL Lender (or its respective affiliate which is a
Lender with the related Revolving Loan Commitment) and not an additional
commitment and, in no event, may exceed at any time, when added to the sum of
all other Sub-Commitments of the respective Alternate Currency RL Lender (or its
respective affiliates) at such time, the Revolving Loan Commitment of such
Alternate Currency RL Lender (or its respective affiliate which is a Lender with
the related Revolving Loan Commitment).

“Other Permitted Non-LIBOR-Based Alternate Currency” shall mean, any currency
other than Dollars, Australian Dollars, Canadian Dollars, Euros, Pounds
Sterling, Yen, Mexican Pesos and any Other Permitted LIBOR-Based Alternate
Currency acceptable to, and approved in writing by, the Administrative Agent and
each affected Lender; provided that (i) such currency is freely transferable and
convertible into Dollars in the London foreign exchange market, and (ii) no
central bank or other governmental authorization in the country of issue of such
currency is required to permit use of such currency by any RL Lender for making
any Revolving Loan or issuing any Letter of Credit and/or to permit the relevant
Borrower to borrow and repay the principal thereof and/or Unpaid Drawings
thereon and/or to pay the interest thereon (unless such authorization has been
obtained and is in full force and effect).

“Other Permitted Non-LIBOR-Based Alternate Currency Revolving Loan” shall mean
each Alternate Currency Revolving Loan denominated in an Other Permitted
Non-LIBOR-Based Alternate Currency at the time of the incurrence thereof.

“Other Permitted Non-LIBOR-Based Alternate Currency Revolving Loan
Sub-Commitment” shall mean, as to any Alternate Currency RL Lender, the amount,
if any, set forth opposite such Alternate Currency RL Lender’s name in Schedule
I-B directly below the column entitled “Other Permitted Non-LIBOR-Based
Alternate Currency Revolving Loan Sub-Commitment,” as same may be (x) reduced
from time to time pursuant to Sections 1.17, 3.02, 3.03, 10, 13.12(e)(II) and/or
13.12(f), (y) increased from time to time pursuant to Sections 1.19

 

-118-



--------------------------------------------------------------------------------

and/or 13.12(e)(I) or (z) adjusted from time to time as a result of assignments
to or from such Lender pursuant to Section 1.14, 1.20 or 13.04(b). The Other
Permitted Non-LIBOR-Based Alternate Currency Revolving Loan Sub-Commitment of
each Alternate Currency RL Lender is a sub-limit of the Revolving Loan
Commitment of the respective Alternate Currency RL Lender (or its respective
affiliate which is a Lender with the related Revolving Loan Commitment) and not
an additional commitment and, in no event, may exceed at any time, when added to
the sum of all other Sub-Commitments of the respective Alternate Currency RL
Lender (or its respective affiliates) at such time, the Revolving Loan
Commitment of such Alternate Currency RL Lender (or its respective affiliate
which is a Lender with the related Revolving Loan Commitment).

“Participant” shall have the meaning provided in Section 2.04(a).

“Participating Member State” shall mean, at any time, any member state of the
European Union which has adopted the Euro as its lawful currency at such time.

“Payment Office” shall mean (i) in respect of Domestic Dollar Loans, Domestic
Dollar Letters of Credit, Fees and, except as provided in clauses (ii), (iii),
(iv), (v) and (vi) below, all other amounts owing under this Agreement and the
other Credit Documents, the office of the Administrative Agent located at
JPMorgan Chase Bank, N.A., 500 Stanton Christiana Road Ops Building 2, 3rd
Floor, Newark, DE 19713-2107 Attention: Greg Hutchins, email
deal.management.team@jpmchase.com, Bank Name: J.P. Morgan Chase Bank, N.A., ABA
Routing Number: 021000021, Account Name: LS2 Incoming Account, Number:
9008113381H2384, Attention: Loan and Agency, Reference: Starwood, (ii) in
respect of Canadian Dollar Revolving Loans, the office of the Administrative
Agent located at JPMorgan Chase Bank, N.A., 500 Stanton Christiana Road Ops
Building 2, 3rd Floor, Newark, DE 19713-2107, Attention: Loan and Agency,
Reference: Starwood, Account Bank: Royal Bank of Canada, SWIFT ID: ROYCCAT2XXX,
Account Name: JPMorgan Chase Bank, N.A., Account Number: 071721016294, (iii) in
respect of Sterling Revolving Loans, the office of the Administrative Agent
located at JPMorgan Europe Limited, 25 Bank Street, Canary Wharf, Floor 6,
London, E14 5JP, United Kingdom, Bank Name: J.P. Morgan Europe Limited, SWIFT
ID: CHASGB22, Sort Code: 40-52-06, Account Number: 03043504, Reference:
Starwood, (iv) in respect of Euro Revolving Loans, the office of the
Administrative Agent located at JPMorgan Europe Limited, 25 Bank Street, Canary
Wharf, Floor 6, London, E14 5JP, United Kingdom, Bank Name: JPMorgan AG,
Frankfurt, SWIFT ID: CHASDEFX, Account Number: DE93501108006001600037, Account
Name: J.P. Morgan Europe Limited, Reference: Starwood, Attention: Loans &
Agency, (v) in respect of Mexican Pesos Revolving Loans, the office of the
Administrative Agent located at JPMorgan Chase Bank, N.A., 500 Stanton
Christiana Road Ops Building 2, 3rd Floor, Newark, DE 19713-2107, Attention:
Loan and Agency, Reference: Starwood, Account Bank: Banco Santander, SWIFT ID:
BMSXMXMM, Account Name: J.P. Morgan Chase Bank, N.A. – International Banking
Facility, NY, Account No.: 2491, (vi) in respect of Australian Dollar Revolving
Loans, to the office of the Administrative Agent located at JPMorgan Europe
Limited, 25 Bank Street, Canary Wharf, Floor 6, London, E14 5JP, United Kingdom,
Bank Name: WESTPAC, SYDNEY, SWIFT ID: WPACAU2F, Account Name: J.P. Morgan Europe
Limited, Swift: CHASGB22, Account No.: MAH0001978, Reference: Starwood,
Attention: Loans Agency, (vii) in respect of Foreign Dollar Revolving Loans, to
the office of the Administrative Agent located at JPMorgan Europe Limited, 25
Bank Street, Canary Wharf, Floor 6, London, E14 5JP, United Kingdom, Bank

 

-119-



--------------------------------------------------------------------------------

Name: JPMorgan Chase Bank, New York, Swift: CHASU33, Account Name: J.P. Morgan
Europe Limited, SWIFT: CHASGB22, Account No.: 544714108, Reference: Starwood,
Attention: Loans Agency, (vii) in the case of Mexican Pesos Swingline Loans, to
the office of the Mexican Pesos Swingline Lender at
ricardo.garzadelrio@banamex.com, alejandro.trevinoberlanga@banamex.com and
fabian.vergaragenes@banamex.com, Bank: Banco Nacional de México S.A., Swift
code: BNMXMXMM, CLABE: 002180087005602881, Suc: 0870, Cuenta 00560288, (viii) in
respect of Yen Revolving Loans, to the office of the Administrative Agent
located at JPMorgan Europe Limited, 25 Bank Street, Canary Wharf, Floor 6,
London, E14 5JP, United Kingdom, Bank Name: JP Morgan Chase Bank, Tokyo, SWIFT:
CHASJPJT, Account Name: J.P. Morgan Europe Limited, London, Swift CHASGB22,
Account No.: 01-71458656, Attention: Loans & Agentcy and (ix) in the case of
Alternate Currency Letters of Credit and any other Alternate Currency Revolving
Loan, such office as the Administrative Agent may hereafter designate in writing
as such to the other parties hereto or, in each case, such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Permitted Liens” shall have the meaning provided in Section 9.01.

“Permitted Non-LIBOR-Based Alternate Currency” shall mean Mexican Pesos and any
Other Permitted Non-LIBOR-Based Alternate Currency.

“Permitted Non-LIBOR-Based Alternate Currency Revolving Loan” shall mean each
Mexican Pesos Revolving Loan and/or each Other Permitted Non-LIBOR-Based
Alternate Currency Revolving Loan, as the context may require.

“Person” shall mean any individual, partnership, joint venture, limited
liability company, firm, corporation, association, trust or other enterprise or
any government or political subdivision or any agency, department or
instrumentality thereof.

“Plan” shall mean any single employer pension plan subject to Title IV of ERISA
which is maintained or contributed to by (or to which there is an obligation to
contribute of) any Borrower, a Subsidiary of any Borrower or an ERISA Affiliate,
and each such plan for the five-year period immediately following the latest
date on which any Borrower, a Subsidiary of any Borrower or an ERISA Affiliate
maintained, contributed to or had an obligation to contribute to (or is deemed
under Section 4069 of ERISA to have maintained or contributed to or to have had
an obligation to contribute to, or otherwise to have liability with respect to)
such plan.

“Pounds Sterling” and the sign “£” shall mean freely transferable lawful money
of the United Kingdom.

“Preferred Stock” as applied to the Capital Stock of any Person, means Capital
Stock of such Person (other than common stock of such Person) of any class or
classes (however designated) that ranks prior, as to the payment of dividends or
distributions, or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Capital Stock of any other class of such Person.

 

-120-



--------------------------------------------------------------------------------

“Primary Alternate Currency Revolving Loan Sub-Commitment” shall mean, as to any
Alternate Currency RL Lender, the amount, if any, set forth opposite such
Alternate Currency RL Lender’s name in Schedule I-B directly below the column
entitled “Primary Alternate Currency Revolving Loan Sub-Commitment,” as same may
be (x) reduced from time to time pursuant to Sections 1.17, 3.02, 3.03, 10,
13.12(e)(II) and/or 13.12(f), (y) increased from time to time pursuant to
Sections 1.19 and/or 13.12(e)(I) or (z) adjusted from time to time as a result
of assignments to or from such Lender pursuant to Section 1.14, 1.20 or
13.04(b). The Primary Alternate Currency Revolving Loan Sub-Commitment of each
Alternate Currency RL Lender is a sub-limit of the Revolving Loan Commitment of
the respective Alternate Currency RL Lender (or its respective affiliate which
is a Lender with the related Revolving Loan Commitment) and not an additional
commitment and, in no event, may exceed at any time, when added to the sum of
all other Sub-Commitments of the respective Alternate Currency RL Lender (or its
respective affiliates) at such time, the Revolving Loan Commitment of such
Alternate Currency RL Lender (or its respective affiliate which is a Lender with
the related Revolving Loan Commitment).

“Prime Lending Rate” shall mean the rate which JPMCB announces from time to time
as its prime lending rate at its office located at 270 Park Avenue, New York,
New York, the Prime Lending Rate to change when and as such prime lending rate
changes. The Prime Lending Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. JPMCB may
make commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

“Pro Forma Basis” shall mean, as to any Person, for any events which occur
subsequent to the commencement of a period for which the financial effect of
such event is being calculated, and giving effect to the event for which such
calculation is being made, such calculation as will give pro forma effect to
such event as if same had occurred at the beginning of such period of
calculation, and

(i) for purposes of the foregoing calculation, the transaction giving rise to
the need to calculate the pro forma effect to any of the following events shall
be assumed to have occurred on the first day of the four consecutive fiscal
quarter period last ended before the occurrence of the respective event for
which such pro forma effect is being determined (the “Reference Period”),

(ii) in making any determination with respect to the incurrence or assumption of
any Indebtedness during the Reference Period or subsequent to the Reference
Period and on or prior to the date of the transaction referenced in clause
(i) above (the “Transaction Date”), all Indebtedness (including Indebtedness
incurred or assumed and for which the financial effect is being calculated,
whether incurred under this Agreement or otherwise, but excluding normal
fluctuations in revolving indebtedness incurred for working capital purposes and
not to finance any acquisition or the making of a Dividend) incurred or
permanently repaid during the Reference Period shall be deemed to have been
incurred or repaid at the beginning of such period; and

(iii) in making any determination of Consolidated EBITDA, pro forma effect shall
be given to any Acquisition and any Asset Sale, in each case which occurred
during

 

-121-



--------------------------------------------------------------------------------

the Reference Period or (for purposes of Section 9.03(iii)) subsequent to the
Reference Period and prior to the Transaction Date, as if such Acquisition or
Asset Sale, as the case may be, occurred on the first day of the Reference
Period.

All pro forma determinations required above shall be determined in accordance
with GAAP. For purposes of this definition, whenever pro forma effect is to be
given to any occurrence or event, the pro forma calculation shall be determined
in good faith by a responsible financial or accounting officer of the
Corporation.

“Projections” shall mean the projected financial and cash flow statements for
the Corporation and its Subsidiaries for the period from the Effective Date to
and including at least December 31, 2013 delivered to the Lenders by the
Corporation prior to the Effective Date.

“Qualified Preferred Stock” shall mean any preferred stock of the Corporation so
long as the terms of any such preferred stock (i) do not provide any collateral
security, (ii) do not provide any guaranty or other support by the Corporation
or any Subsidiaries of the Corporation, (iii) do not contain any mandatory put,
redemption, repayment, sinking fund or other similar provision occurring before
the first anniversary of the Maturity Date, (iv) do not contain any covenants
other than periodic reporting requirements, (v) do not grant the holders thereof
any voting rights except for (x) voting rights required to be granted to such
holders under applicable law and (y) limited customary voting rights on
fundamental matters such as mergers, consolidations, sales of all or
substantially all of the assets of the Corporation or liquidations involving the
Corporation, and (vi) do not provide for the conversion into, or the exchange
for (unless at the sole discretion of the issuer thereof), debt securities.

“Qualifying Irish Jurisdiction” shall mean:

(i) a member state of the European Communities other than Ireland;

(ii) a jurisdiction with which Ireland has made an Irish Tax Treaty having the
force of law; or

(iii) a jurisdiction with which Ireland has made an Irish Tax Treaty which, on
completion of necessary procedures, will have the force of law.

“Quarterly Payment Date” shall mean the last Business Day of each April, July,
October and January occurring after the Effective Date.

“Rating Agencies” shall mean both S&P and Moody’s.

“RCRA” shall mean the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. § 6901 et seq.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Reference Period” shall have the meaning provided in the definition of
Pro Forma Basis.

 

-122-



--------------------------------------------------------------------------------

“Refinancing” shall mean and include (i) the refinancing and repayment in full
of all amounts outstanding under, and the termination in full of all commitments
and letters of credit in respect of, the Indebtedness to be Refinanced (or
(x) in the case of Existing Letters of Credit, the incorporation thereof
hereunder as Letters of Credit pursuant to Section 2.01(c) and (y) in the case
of Existing Bankers’ Acceptances, the roll-over and continuation thereof as
Bankers’ Acceptances hereunder pursuant to Section 1.15(b)) and (ii) the
consummation of the related transactions described in Section 5.05.

“Register” shall have the meaning provided in Section 13.15.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Related Party” shall mean as to any Agent, Lender, Swingline Lender or Issuing
Bank, such Person’s controlled Affiliates, directors, officers and employees.

“Release” means disposing, discharging, injecting, spilling, pumping, leaking,
leaching, dumping, emitting, escaping, emptying, pouring or migrating, into or
upon any land or water or air, or otherwise entering into the environment.

“Replaced Lender” shall have the meaning provided in Section 1.14.

“Replacement” shall have the meaning provided in Section 1.14.

“Replacement Lender” shall have the meaning provided in Section 1.14.

“Reply Date” shall have the meaning provided in Section 1.04(b).

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived.

“Required Lenders” shall mean, at any time of determination, Non-Defaulting
Lenders the sum of whose Revolving Loan Commitments at such time (or, after the
termination thereof, outstanding Revolving Loans and Competitive Bid Loans and
participations in Letter of Credit Outstandings and outstanding Swingline Loans)
represent an amount greater than 50% of

 

-123-



--------------------------------------------------------------------------------

the Total Revolving Loan Commitment at such time less the Revolving Loan
Commitments of Defaulting Lenders at such time (or, after the termination of the
Total Revolving Loan Commitment, the sum of the then total outstanding Revolving
Loans and Competitive Bid Loans of Non-Defaulting Lenders, and the aggregate
participations of all Non-Defaulting Lenders in Letter of Credit Outstandings
and outstanding Swingline Loans at such time). For purposes of determining
Required Lenders, all outstanding Loans and Commitments, as the case may be,
that are denominated in Dollars will be calculated in Dollars and all Loans
denominated in a Non-Dollar Alternate Currency will be calculated according to
the Dollar Equivalent thereof.

“Requirements of Law” means, as to any Person, the certificate of incorporation
or formation and by-laws or other organizational or governing documents of such
Person, and all foreign federal, state and local laws, rules and regulations,
including, without limitation, foreign federal, state or local securities,
antitrust and licensing laws, all food, health and safety laws, and all
applicable trade laws and requirements, including, without limitation, all
disclosure requirements of Environmental Laws, ERISA and all orders, judgments,
decrees or other determinations of any Governmental Authority or arbitrator,
applicable to or binding upon such Person, its business or any of its property
or to which such Person, its business or any of its property is subject.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time
under a tranche of Sub-Commitments, the sum of the outstanding principal amount
of such Lender’s Revolving Loans (for this purpose, using the Dollar Equivalent
of all amounts payable in a Non-Dollar Alternate Currency at such time) under
such Tranche and its L/C Exposure and Swingline Exposure under such tranche at
such time.

“Revolving Credit Period” shall mean with respect to any extension of Revolving
Loans to any Borrower, the period from and including the Effective Date to but
not including the Maturity Date.

“Revolving Loan” shall have the meaning provided in Section 1.01(a).

“Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I A directly below the column entitled
“Revolving Loan Commitment,” as the same may be (x) reduced from time to time
pursuant to Sections 3.02, 3.03 and/or 10, (y) adjusted from time to time as a
result of assignments to or from such Lender pursuant to Section 1.14, 1.20 or
13.04(b), or (z) increased from time to time pursuant to Section 1.19.

“RL Lender” shall mean, at any time of determination, each Lender with a
Revolving Loan Commitment or with outstanding Revolving Loans at such time.

“RL Percentage” of any RL Lender at any time shall mean a fraction (expressed as
a percentage) the numerator of which is the Revolving Loan Commitment of such RL
Lender at such time the denominator of which is the Total Revolving Loan
Commitment at such time. Notwithstanding anything to the contrary contained
above, if the RL Percentage of any RL Lender is to be determined after the Total
Revolving Loan Commitment has been terminated,

 

-124-



--------------------------------------------------------------------------------

then the RL Percentages of the RL Lenders shall be determined immediately prior
(and without giving effect) to such termination.

“S&P” shall mean Standard & Poor’s Ratings Services.

“SEC” shall mean the Securities and Exchange Commission and any successor
thereto.

“Section 4.04(b)(ii) Certificate” shall have the meaning provided in
Section 4.04(b)(ii).

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Securitization Indebtedness” shall mean (i) Indebtedness incurred by any
Subsidiary of the Corporation or other Person engaged solely in the business of
effecting asset securitization transactions and related activities
(“Securitization Entity”) that does not permit or provide for recourse for
principal and interest (other than standard securitization undertakings) to the
Corporation or any Subsidiary of the Corporation (other than a Securitization
Entity) or any property or asset of the Corporation or any Subsidiary of the
Corporation (other than property or assets of, or any equity interests or
securities issued by, a Securitization Entity) and (ii) Indebtedness incurred by
the Corporation or a Subsidiary that does not permit or provide for recourse for
principal and interest (other than standard securitization undertakings) to the
Corporation or any Subsidiary of the Corporation except for recourse to specific
assets securing such Indebtedness.

“Segregated Funds” shall mean cash and Cash Equivalents of the Corporation
and/or its Subsidiaries which (i) are specifically designated by the Corporation
for use solely to repay Defeased Debt pursuant to an officer’s certificate from
an Authorized Officer of the Corporation delivered to the Administrative Agent
and identifying the initial amount of the cash and Cash Equivalents to be so
designated as “Segregated Funds” and (ii) if cash, are at all times held in one
or more segregated accounts or trusts (and are not commingled with any other
funds of the Corporation or its Subsidiaries) until utilized to repay in full
the respective Defeased Debt for which such funds were so designated.

“Senior Managing Agents” shall have the meaning provided in the first paragraph
of this Agreement.

“Sharing Event” shall mean (i) the occurrence of any Event of Default with
respect to any Borrower pursuant to Section 10.05, (ii) the declaration of the
Total Commitment terminated, or the acceleration of the maturity of any Loans,
in each case pursuant to the last paragraph of Section 10 or (iii) the failure
of any Borrower to pay any principal of, Face Amount of, or interest on, Loans
or any Letter of Credit Outstandings on the Maturity Date.

 

-125-



--------------------------------------------------------------------------------

“Short Term Debt” shall mean, as at any date of determination, then outstanding
Indebtedness for borrowed money that is evidenced by bonds, notes or debentures
that matures within two years of such date of determination.

“Specified Default” shall mean any Default existing pursuant to any of
Sections 10.01 or 10.05 of this Agreement.

“Standby Letter of Credit” shall have the meaning provided in Section 2.01(a).

“Start Date” shall mean, with respect to any Margin Adjustment Period, the first
day of such Margin Adjustment Period.

“Starwood Vacation” shall mean Starwood Vacation Ownership, Inc., a Florida
corporation previously known as Vistana, Inc.

“Stated Amount” of each Letter of Credit shall, at any time, mean the maximum
amount available to be drawn thereunder (expressed in the currency in which such
Letter of Credit is denominated) (in each case determined (x) as if any future
automatic increases in the maximum amount available that are provided for in any
such Letter of Credit had in fact occurred at such time and (y) without regard
to whether any conditions to drawing could then be met, but after giving effect
to all previous drawings made thereunder); provided, however, that except in the
case of a Non-Dollar Alternate Currency Letter of Credit for purposes of
Sections 3.01(b) and (c) for periods prior to the occurrence of a Sharing Event,
the “Stated Amount” of each Non-Dollar Alternate Currency Letter of Credit shall
be, on any date of calculation, the Dollar Equivalent of the maximum amount
available to be drawn in such Non-Dollar Alternate Currency (determined (x) as
if any future automatic increases in the maximum amount available that are
provided for in any such Letter of Credit had in fact occurred at such time and
(y) without regard to whether any conditions to drawing could then be met).

“Sterling Revolving Loan” shall mean each Alternate Currency Revolving Loan
denominated in Pounds Sterling at the time of the incurrence thereof.

“Sterling Swingline Lender” means JPMCB, London Branch.

“Sterling Swingline Loan” shall have the meaning provided in Section 1.01(b).

“Stop Issue Notice” shall have the meaning provided in Section 2.03(b).

“Sub-Commitments” shall mean, with respect to any RL Lender, the Domestic Dollar
Revolving Loan Sub-Commitment, if any, of such RL Lender, the Primary Alternate
Currency Revolving Loan Sub-Commitment, if any, of such RL Lender (or its
Affiliate which is acting as an Alternate Currency RL Lender), the Mexican Pesos
Revolving Loan Sub-Commitment, if any, of such RL Lender (or its Affiliate which
is acting as an Alternate Currency RL Lender), the Other Permitted LIBOR-Based
Alternate Currency Revolving Loan Sub-Commitment, if any, of such RL Lender (or
its Affiliate which is acting as an Alternate Currency RL Lender) and the Other
Permitted Non-LIBOR-Based Alternate Currency Revolving Loan Sub-Commitment, if
any, of such RL Lender (or its Affiliate which is acting as an Alternate
Currency RL Lender).

 

-126-



--------------------------------------------------------------------------------

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.

“Subsidiary Borrower” shall mean any Borrower which is a Subsidiary of the
Corporation.

“Swingline Back-Stop Arrangements” shall have the meaning provided in
Section 1.01(b).

“Swingline Expiry Date” shall mean the date which is ten (10) Business Days
prior to the Maturity Date.

“Swingline Exposure” under a tranche of Sub-Commitments shall mean, at any time,
the aggregate principal amount of all Swingline Loans (for this purpose, using
the Dollar Equivalent of all amounts payable in a Non-Dollar Alternate Currency
at such time) outstanding at such time under such tranche. The Swingline
Exposure of any Lender at any time shall be its Domestic Dollar RL Percentage or
Alternate Currency RL Percentage, as applicable, of the total Swingline Exposure
at such time.

“Swingline Lender” shall mean the Domestic Dollar Swingline Lender or any
Alternate Currency Swingline Lender, as applicable.

“Swingline Loan” shall mean any Alternate Currency Swingline Loan or any
Domestic Dollar Swingline Loan, as applicable.

“Syndication Agent” shall have the meaning provided in the first paragraph of
this Agreement.

“Taxes” shall have the meaning provided in Section 4.04(a).

“Test Date” shall mean the last day of each fiscal quarter ended after the
Effective Date.

“Test Period” shall mean each period of four consecutive fiscal quarters of the
Corporation then last ended (in each case taken as one accounting period).

“TIIE Rate” shall mean, for each Mexican Pesos Interest Period with respect to a
Borrowing of Mexican Pesos Revolving Loans or a Mexican Pesos Swingline Loan,
the Equilibrium Interbank Interest Rate (Tasa de Interés Interbancaria de
Equilibrio) (i) for a period of 28 days or (ii) such other period so published
as is most nearly equal to the relevant Mexican Pesos Interest Period, as
determined by the Administrative Agent, all as published by the Banco de México
in the Diario Oficial de la Federación on the first day of the relevant Mexican
Pesos

 

-127-



--------------------------------------------------------------------------------

Interest Period, or if such day is not a Business Day, on the immediately
preceding Business Day on which there was such a quote; provided that in the
event the TIIE Rate shall cease to be published, “TIIE Rate” shall mean any rate
specified by Banco de México as the substitute rate therefor; provided further
that in the event the Administrative Agent has made any determination pursuant
to Section 1.11(a)(i) in respect of Mexican Pesos Revolving Loans, or in the
circumstances described in clause (i) to the proviso to Section 1.11(b) in
respect of Mexican Pesos Revolving Loans, the “TIIE Rate” determined pursuant to
this definition shall instead be the rate determined by the Person acting as the
Administrative Agent as the all-in-cost of funds for the Administrative Agent
(or such other Lender) to fund a Borrowing of Mexican Pesos Revolving Loans with
maturities comparable to the Mexican Pesos Interest Period applicable thereto.

“Timeshare Business” shall mean (i) the acquisition, development, operation,
management and sale of Vacation Resorts, including, without limitation, VOIs and
(ii) providing customers who purchase VOIs at Vacation Resorts financing for
such purposes (collectively, together with any and all business that in the good
faith judgment of the board of directors of the Corporation or Starwood Vacation
are materially related to the foregoing).

“Total Alternate Currency Revolving Loan Sub-Commitment” at any time shall mean
the sum of the Alternate Currency Revolving Loan Sub-Commitments of all the
Alternate Currency RL Lenders; provided that at no time shall the Total
Alternate Currency Revolving Loan Sub-Commitment exceed the Total Revolving Loan
Commitment as then in effect.

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders.

“Total Domestic Dollar Revolving Loan Sub-Commitment” at any time shall mean the
sum of the Domestic Dollar Revolving Loan Sub-Commitments of all the Lenders;
provided that at no time shall the Total Domestic Dollar Revolving Loan
Sub-Commitment exceed the Total Revolving Loan Commitment as then in effect.

“Total Domestic Dollar Revolving Loan Sub-Commitment Excess” shall have the
meaning provided in Section 4.01.

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders.

“Total Unutilized Revolving Loan Commitment” shall mean, at any time, an amount
equal to the remainder of (x) the Total Revolving Loan Commitment then in
effect, less (y) the sum of (I) the aggregate principal amount of Revolving
Loans then outstanding (for this purpose, taking the Dollar Equivalent thereof
in the case of Non-Dollar Alternate Currency Revolving Loans then outstanding)
plus (II) the aggregate principal amount of Swingline Loans then outstanding
(for this purpose, taking the Dollar Equivalent thereof in the case of Alternate
Currency Swingline Loans then outstanding) plus (III) the then aggregate amount
of Letter of Credit Outstandings plus (IV) the aggregate principal amount of all
Competitive Bid Loans then outstanding (for this purpose, taking the Dollar
Equivalent thereof in the case of Non-Dollar Alternate Currency Competitive Bid
Loans then outstanding).

 

-128-



--------------------------------------------------------------------------------

“Trade Letter of Credit” shall have the meaning provided in Section 2.01(a).

“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being two separate Tranches, i.e., Revolving Loans
and Swingline Loans.

“Transaction” shall mean, collectively, (i) the Refinancing, (ii) the entering
into of the Credit Documents and (iii) the payment of fees and expenses owing in
connection with the foregoing.

“Treaty” means the Treaty establishing the European Community being the Treaty
of Rome of March 25, 1957, as amended by the Single European Act 1986, the
Maastricht Treaty (which was signed at Maastricht on February 7, 1992) and the
Treaty of Amsterdam (which was signed in Amsterdam on October 2, 1997).

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan, a Eurodollar Loan, a
Canadian Prime Rate Loan, a Bankers’ Acceptance Loan, a Sterling Revolving Loan,
a Euro Revolving Loan, an Australian Dollar Revolving Loan, a Yen Revolving
Loan, a Mexican Pesos Revolving Loan, an Other Permitted LIBOR-Based Alternate
Currency Revolving Loan, an Other Permitted Non-LIBOR-Based Alternate Currency
Revolving Loan or a Swingline Loan bearing interest at a particular rate.

“Unconsolidated Joint Venture” means, with respect to any Person, at any date,
any other Person in whom such Person holds Capital Stock but does not hold a
majority of voting securities or otherwise hold a controlling stake, and such
other Person is accounted for in the financial statements of such Person on
either an equity or cost basis of accounting and whose financial results would
not be consolidated in the financial statements of such Person, if such
statements were prepared in accordance with GAAP as of such date.

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

“United States” and “U.S.” shall each mean the United States of America.

“Unpaid Drawing” shall have the meaning provided for in Section 2.05(a).

“Unrestricted” means, when referring to cash or Cash Equivalents of the
Corporation or any of its Wholly-Owned Subsidiaries, that such cash or Cash
Equivalents (i) does not appear (and is not required to appear) as “restricted”
on a consolidated balance sheet of the Corporation, (ii) are not subject to any
Lien in favor of any Person, (iii) do not constitute Segregated Funds, and
(iv) are otherwise generally available for use by the Corporation or such
Wholly-Owned Subsidiary.

 

-129-



--------------------------------------------------------------------------------

“Unsecured Debt Rating” means the rating assigned by a Rating Agency to the
Corporation’s long-term senior Unsecured Indebtedness (which Indebtedness may
not be guaranteed).

“Unsecured Indebtedness” of any Person means any Indebtedness of such Person and
its Subsidiaries for which the obligations thereunder are not secured or
collateralized by a pledge of or other Lien on any Assets of such Person or its
Subsidiaries, guaranteed or otherwise enhanced.

“Unutilized Alternate Currency Revolving Loan Sub-Commitment” means, as to any
Alternate Currency RL Lender (including any of its affiliates which acts as an
Alternate Currency RL Lender with respect to one or more other Alternate
Currencies), at any time, (x) the Alternate Currency Revolving Loan
Sub-Commitments of such Alternate Currency RL Lender and its affiliates at such
time minus (y) the aggregate principal amount or Face Amount, as the case may
be, of all Alternate Currency Revolving Loans of such Alternate Currency RL
Lender (and its respective affiliates) then outstanding (for this purpose,
taking the Dollar Equivalent of any Non-Dollar Alternate Currency Revolving
Loans then outstanding) minus (z) the sum of the relevant Alternate Currency RL
Percentages of such Alternate Currency RL Lender (or its respective affiliate)
in all Alternate Currency Letter of Credit Outstandings relating to each
Alternate Currency Letter of Credit issued under a given Alternate Currency
Revolving Loan Sub-Tranche in which such Alternate Currency RL Lender (or its
affiliates) participate(s) at such time minus (aa) the sum of the relevant
Alternate Currency RL Percentages of such Alternate Currency RL Lender (or its
respective affiliate) in all Alternate Currency Swingline Loans then outstanding
under a given Alternate Currency Revolving Loan Sub-Tranche in which such
Alternate Currency RL Lender (or its affiliates) participate(s) at such time
(for this purpose, taking the Dollar Equivalent of any Alternate Currency
Swingline Loans then outstanding).

“Unutilized Alternate Currency RL Percentage” of any Lender, at any time, shall
mean a fraction (expressed as a percentage) the numerator of which is the
Unutilized Alternate Currency Revolving Loan Sub-Commitment of such Lender (and
its respective affiliates which act as Alternate Currency RL Lenders) at such
time and the denominator of which is the aggregate amount of Unutilized
Alternate Currency Revolving Loan Sub-Commitments of all Alternate Currency RL
Lenders at such time.

“Vacation Resorts” shall mean the vacation ownership resorts acquired,
developed, operated, managed and sold by Starwood Vacation and its Subsidiaries.

“VOIs” shall mean resorts having vacation ownership interests, interval
ownership interests, timeshare estates, timeshare licenses, vacation clubs,
right-to-use programs or other forms of vacation ownership programs.

“Wholly-Owned Domestic Subsidiary” of any Person shall mean any Subsidiary of
such Person which is both a Domestic Subsidiary and a Wholly-Owned Subsidiary of
such Person.

“Wholly-Owned Foreign Subsidiary” of any Person shall mean any Subsidiary of
such Person which is both a Foreign Subsidiary and a Wholly-Owned Subsidiary of
such Person.

 

-130-



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose Capital Stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time.

“Yen” and the sign “¥” shall mean freely transferable lawful money of Japan
(expressed in Yen).

“Yen Revolving Loan” shall mean each Alternate Currency Revolving Loan
denominated in Yen at the time of the incurrence thereof.

SECTION 12. The Agents

12.01 Appointment. The Lenders hereby designate (x) JPMCB as Administrative
Agent, (y) Citigroup Global Markets Inc. as Syndication Agent and (z) each of
Bank of America, N.A. HSBC Bank USA, National Association and Wells Fargo Bank,
National Association, as a Documentation Agent, in each case to act as specified
herein and in the other Credit Documents. Each Lender hereby irrevocably
authorizes, and each holder of any Note by the acceptance of such Note shall be
deemed irrevocably to authorize, any Agent to take such action on its behalf
under the provisions of this Agreement, the other Credit Documents and any other
instruments and agreements referred to herein or therein and to exercise such
powers and to perform such duties hereunder and thereunder as are delegated to
or required of such Agent by the terms hereof and thereof and such other powers
as are reasonably incidental thereto. Each Agent may perform any of its duties
hereunder by or through its respective officers, directors, agents, employees or
affiliates.

12.02 Nature of Duties. (a) No Agent shall have any duties or responsibilities
except those expressly set forth in this Agreement and in the other Credit
Documents. No Agent nor any of its respective officers, directors, agents,
employees or affiliates shall be liable for any action taken or omitted by it or
them hereunder or under any other Credit Document or in connection herewith or
therewith, unless caused by its or their gross negligence or willful misconduct.
The duties of the Agents shall be mechanical and administrative in nature; no
Agent shall have by reason of this Agreement or any other Credit Document a
fiduciary or similar relationship in respect of any Lender or the holder of any
Note, regardless of whether a Default or Event of Default has occurred; and
nothing in this Agreement or any other Credit Document, expressed or implied, is
intended to or shall be so construed as to impose on any Agent any obligations
in respect of this Agreement or any other Credit Document except as expressly
set forth herein or therein.

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, each of the Lead Arrangers, the Syndication Agent,
each of the Documentation Agents, each of the Co-Documentation Agents and each
of the Senior Managing Agents is named as such for recognition purposes only,
and in their respective capacities as such shall have no powers, duties,
responsibilities or liabilities with respect to this Agreement or the other
Credit Documents or the transactions contemplated hereby and thereby; it being
understood and agreed, however, that the Lead Arrangers, the Syndication Agent
and each of the

 

-131-



--------------------------------------------------------------------------------

Documentation Agents shall be entitled to all indemnification and reimbursement
rights in favor of “Agents” as, and to the extent, provided for under
Sections 12.06 and 13.01. Without limitation of the foregoing, none of the Lead
Arrangers, the Syndication Agent, the Documentation Agents, the Co-Documentation
Agents and the Senior Managing Agents shall, solely by reason of this Agreement
or any other Credit Documents, have any fiduciary relationship in respect of any
Lender or any other Person.

12.03 Lack of Reliance on the Agents. Independently and without reliance upon
any Agent (for purposes of this Section 12.03, the term “Agent” shall include
all officers, directors, agents, employees and affiliates of the respective
Agent), each Lender and the holder of each Note, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Borrowers and their
Subsidiaries in connection with the making and the continuance of the Loans and
the taking or not taking of any action in connection herewith and (ii) its own
appraisal of the creditworthiness of the Borrowers and their Subsidiaries and,
except as expressly provided in this Agreement, no Agent shall have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
or the holder of any Note with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter. No Agent shall be responsible to any Lender or the
holder of any Note for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectability, priority or sufficiency of this
Agreement or any other Credit Document or the financial condition of any
Borrower or any of its Subsidiaries or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement or any other Credit Document, or the financial
condition of any Borrower or any of its Subsidiaries or the existence or
possible existence of any Default or Event of Default. The Administrative Agent
shall be deemed not to have knowledge of any Default or Event of Default unless
and until notice thereof titled “notice of default” is given to the
Administrative Agent by the Corporation or a Lender.

12.04 Certain Rights of the Agents. If any Agent shall request instructions from
the Required Lenders with respect to any act or action (including failure to
act) in connection with this Agreement or any other Credit Document, such Agent
shall be entitled to refrain from such act or taking such action unless and
until such Agent shall have received instructions from the Required Lenders (or
such larger number of Lenders as may be required pursuant to Section 13.12); and
such Agent shall not incur liability to any Person by reason of so refraining.
Without limiting the foregoing, no Lender and no holder of any Note shall have
any right of action whatsoever against any Agent as a result of such Agent
acting or refraining from acting hereunder or under any other Credit Document in
accordance with the instructions of the Required Lenders.

12.05 Reliance. Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by any Person that
such Agent believed to be the proper Person, and, with respect to all matters
pertaining to this Agreement and any other Credit Document and its duties
hereunder and thereunder, upon advice of counsel (which may be counsel to the
Credit Parties),

 

-132-



--------------------------------------------------------------------------------

independent accountants and other experts retained by it and shall not be liable
for any action taken or not taken by it in accordance with the advice of any
such counsel, accountants or experts.

12.06 Indemnification. To the extent any Agent is not reimbursed and indemnified
by the Credit Parties, the Lenders will reimburse and indemnify such Agent, its
affiliates, and their respective officers, directors, agents and employees, in
proportion to their respective “percentages” as used in determining the Required
Lenders (for this purpose, determined as if there were no Defaulting Lenders at
such time), for and against any and all liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, costs, expenses or disbursements
of whatsoever kind or nature which may be imposed on, asserted against or
incurred by such Agent in performing its respective duties hereunder or under
any other Credit Document, in any way relating to or arising out of this
Agreement or any other Credit Document; provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to the extent
resulting from the such Agent’s gross negligence or willful misconduct.

12.07 Each Agent in its Individual Capacity. With respect to its obligation to
make Loans, or issue or participate in Letters of Credit, under this Agreement,
each Person acting as an Agent shall have the rights and powers specified herein
for a “Lender” and may exercise the same rights and powers as though it were not
performing the duties specified herein; and the term “Lenders,” “RL Lenders”,
“Required Lenders,” “holders of any Note” or any similar terms shall, unless the
context clearly otherwise indicates, include each Person serving as an Agent in
its individual capacity. Each Person acting as an Agent may accept deposits
from, lend money to, and generally engage in any kind of banking, investment
banking, trust or other business with any Credit Party or any Affiliate of any
Credit Party as if it were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party for services in
connection with this Agreement and otherwise without having to account for the
same to the Lenders.

12.08 Holders. The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes hereof unless and until a written notice
of the assignment, transfer or endorsement thereof, as the case may be, shall
have been filed with the Administrative Agent. Any request, authority or consent
of any Person who, at the time of making such request or giving such authority
or consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or indorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.

12.09 Resignation by, or Removal of, the Agents. (a) Any Agent (including,
without limitation, the Administrative Agent) may resign from the performance of
all its functions and duties hereunder and/or under the other Credit Documents
at any time by giving 30 days’ prior written notice to the Lenders and the
Corporation. Any such resignation by an Agent hereunder shall also constitute
its resignation (if applicable) as an Issuing Bank and Swingline Lender, in
which case the resigning Agent (x) shall not be required to issue any further
Letters of Credit or make any additional Swingline Loans hereunder and (y) shall
maintain all of its rights as Issuing Bank or Swingline Lender, as the case may
be, with respect to any Letters of Credit issued by it, or Swingline Loans made
by it, prior to the date of such

 

-133-



--------------------------------------------------------------------------------

resignation. Such resignation shall take effect upon the appointment of a
successor Agent pursuant to clauses (b) and (c) below or as otherwise provided
below; provided that the Syndication Agent may resign from the performance of
its functions and duties hereunder at any time by giving notice to the
Borrowers, the Administrative Agent and the Lenders, which resignation shall
take effect upon delivery of such notice.

(b) Except in the case of a resignation as provided in the proviso appearing in
the last sentence of Section 12.09(a), upon any notice of resignation by any
Agent, the Required Lenders shall appoint a successor Agent hereunder who shall
be a commercial bank or trust company reasonably acceptable to the Corporation;
provided that if the Administrative Agent is resigning, and Citigroup Global
Markets Inc. is an Agent at such time, then Citigroup Global Markets Inc. shall
first be offered the opportunity to act as successor Administrative Agent.

(c) If a successor Agent shall not have been so appointed within such 30 day
period, the resigning Agent, with the consent of the Corporation (which consent
shall not be unreasonably withheld or delayed), shall then appoint a successor
Agent who shall serve as Agent hereunder or thereunder until such time, if any,
as the Required Lenders appoint a successor Agent as provided above.

(d) If no successor Agent has been appointed pursuant to clause (b) or (c) above
by the 40th day after the date such notice of resignation was given by the
resigning Agent, the resigning Agent’s resignation shall become effective and
the Required Lenders shall thereafter perform all the duties of such Agent
hereunder and/or under any other Credit Document until such time, if any, as the
Required Lenders appoint a successor Agent as provided above.

(e) Upon a resignation or removal of any Agent pursuant to this Section 12.09,
such Agent shall remain indemnified to the extent provided in this Agreement and
the other Credit Documents and the provisions of this Section 12 shall continue
in effect for the benefit of such Agent for all of its actions and inactions
while serving as an Agent.

SECTION 13. Miscellaneous

13.01 Payment of Expenses, etc. (a) The Borrowers jointly and severally agree
that they shall: (i) whether or not the transactions herein contemplated are
consummated, pay all reasonable out-of-pocket costs and expenses of the Agents
(including, without limitation, the reasonable and documented fees and
disbursements of one primary counsel and one local or foreign counsel in each
applicable jurisdiction) in connection with the preparation, execution and
delivery of this Agreement and the other Credit Documents and the documents and
instruments referred to herein and therein and any amendment, waiver or consent
relating hereto or thereto, of the Agents in connection with their syndication
efforts with respect to this Agreement, of each Issuing Bank and the Swingline
Lender in connection with the Back-Stop Arrangements entered into by such
Persons and of the Agents in connection with the enforcement of this Agreement
and the other Credit Documents and the documents and instruments referred to
herein and therein (including, without limitation, the reasonable and documented
fees and disbursements of one primary counsel for the Agents, taken as a whole,
and one local counsel for the Agents, taken as a whole, in each applicable
jurisdiction); (ii) pay and hold each of the Lenders harmless from and against
any and all present and future stamp, excise and other similar documentary

 

-134-



--------------------------------------------------------------------------------

taxes with respect to the foregoing matters and save each of the Lenders
harmless from and against any and all liabilities, obligations, losses, damages,
penalties and claims with respect to or resulting from any delay or omission
(other than to the extent attributable to such Lender) to pay such taxes; and
(iii) indemnify each Lender (including in its capacity as Agent, Swingline
Lender and/or Issuing Bank) and its affiliates, and each officer, director,
trustee, employee, representative, advisor and agent thereof (each, an
“Indemnified Person”) from and hold each of them harmless against any and all
liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments and suits, and all reasonable
costs, expenses and disbursements (including reasonable fees, documented
out-of-pocket disbursements and other charges of one counsel to the Indemnified
Persons, taken as a whole, and one local counsel to the Indemnified Persons
taken as a whole in each applicable jurisdiction; provided that if one or more
Indemnified Persons shall have concluded that (i) there are legal defenses
available to it that are different from or in addition to those available to one
or more other Indemnified Persons or (ii) the representation of the Indemnified
Persons (or any portion thereof) by the same counsel would be inappropriate due
to differing interests between them, then such expenses shall include the
reasonable fees, out-of-pocket disbursements and other charges of one separate
counsel to such relevant Indemnified Persons, in each relevant jurisdiction)
incurred by, imposed on or assessed against any of them as a result of, or
arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not any Agent or any
Lender is a party thereto and whether or not such investigation, litigation or
other proceeding is brought by or on behalf of any Credit Party) related to the
entering into and/or performance of this Agreement or any other Credit Document
or the use of any Letter of Credit or the proceeds of any Loans hereunder or the
consummation of any transactions contemplated herein or in any other Credit
Document or the exercise of any of their rights or remedies provided herein or
in the other Credit Documents, or (b) the actual or alleged presence of
Hazardous Materials in the air, surface water or groundwater or on the surface
or subsurface of any Real Property at any time owned or operated by any Borrower
or any of its Subsidiaries, the generation, storage, transportation, handling,
disposal or Release of Hazardous Materials at any Real Property, whether or not
owned or operated by any Borrower or any of its Subsidiaries, the non-compliance
of any Real Property with foreign, federal, state and local laws, regulations,
and ordinances (including applicable permits thereunder) applicable to any Real
Property, or any Environmental Claim asserted against, in connection with or
arising from, any Borrower, any of its Subsidiaries or any Real Property at any
time owned or operated by any Borrower or any of its Subsidiaries, including, in
each case, without limitation, the reasonable fees and disbursements of counsel
and other consultants incurred in connection with any such investigation,
litigation or other proceeding (but excluding any such losses, liabilities,
claims, damages or expenses of an Indemnified Person, to the extent incurred by
reason of the gross negligence, bad faith or willful misconduct of such
Indemnified Person or its Related Parties, or material breach in bad faith of
this Agreement by such Indemnified Person or its Related Parties; in each case
as determined by a court of competent jurisdiction in a final and non-appealable
decision). To the extent that the undertaking to indemnify, pay or hold harmless
any Agent or any Lender set forth in the preceding sentence may be unenforceable
because it is violative of any law or public policy, the Borrowers shall make
the maximum contribution to the payment and satisfaction of each of the
indemnified liabilities which is permissible under applicable law.

(b) To the full extent permitted by applicable law, no Borrower shall assert,
and each Borrower hereby waives, any claim against any Indemnified Person, on
any theory of

 

-135-



--------------------------------------------------------------------------------

liability, for special, indirect, punitive, consequential or incidental damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. To the full extent permitted by
applicable law, no Indemnified Person shall assert, and each Indemnified Person
hereby waives, any claim against any Borrower, on any theory of liability, for
special, indirect, punitive, consequential or incidental damages (as opposed to
direct or actual damages) arising out of, in connection with, or as a result of,
this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof; provided that nothing set forth in this sentence
shall affect or limit the Borrowers’ obligations set forth in Section 13.01. No
Indemnified Person shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby, except to the extent the liability
of such Indemnified Person results from such Indemnified Person’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision); provided that nothing set
forth in this sentence shall affect or limit the Borrowers’ obligations set
forth in Section 13.01.

13.02 Right of Setoff. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence of an Event of Default under Section 10.01 or 10.05, each
Lender is hereby authorized (to the extent not prohibited by applicable law) at
any time or from time to time, without presentment, demand, protest or other
notice of any kind to any Credit Party or to any other Person, any such notice
being hereby expressly waived, to set off and to appropriate and apply any and
all deposits (general or special) and any other Indebtedness at any time held or
owing by such Lender (including, without limitation, by branches and agencies of
such Lender wherever located) to or for the credit or the account of any Credit
Party against and on account of the Obligations and liabilities of such Credit
Party to such Lender under this Agreement or under any of the other Credit
Documents, including, without limitation, all interests in Obligations purchased
by such Lender pursuant to Section 13.06(b), and all other claims of any nature
or description arising out of or connected with this Agreement or any other
Credit Document, irrespective of whether or not such Lender shall have made any
demand hereunder and although said Obligations, liabilities or claims, or any of
them, shall be contingent or unmatured.

13.03 Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier or cable communication) and mailed, telegraphed,
telexed, telecopied, cabled or delivered: if to any Credit Party, at c/o
Starwood Hotels & Resorts Worldwide, Inc., 15147 N. Scottsdale Road, Suite
H-210, Scottsdale, AZ 85254 USA, Attention: Treasurer and c/o Starwood Hotels
and Resorts Worldwide, Inc., One StarPoint, Stamford, CT 06902, Attention:
General Counsel; if to any Lender, at its address specified on Schedule II; and
if to the Administrative Agent, at its Notice Office; or, as to any Credit Party
or any Agent, at such other address as shall be designated by such party in a
written notice to the other parties hereto and, as to each Lender, at such other
address as shall be designated by such Lender in a written notice to the
Corporation and the Administrative Agent or in its Administrative Questionnaire.
All such

 

-136-



--------------------------------------------------------------------------------

notices and communications shall, when mailed, telegraphed, telexed, telecopied,
or cabled or sent by overnight courier, be effective (x) three Business Days
after deposited in the mails if received during normal business hours, (y) one
Business Day after delivered to the telegraph company, cable company or a
recognized overnight courier, as the case may be, if received during normal
business hours or (z) when sent by telex or telecopier if received during normal
business hours, except that notices and communications to the Agents or any
Swingline Lender shall not be effective until received by the Agents or such
Swingline Lender.

13.04 Benefit of Agreement; Assignments; Participations. (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however, that
no Borrower may assign or transfer any of its rights, obligations or interest
hereunder or under any other Credit Document without the prior written consent
of the Agents and all the Lenders (except that, with the consent of the Required
Lenders, the Corporation and any other Domestic Dollar Revolving Loan Borrower
may assign or transfer its rights hereunder and under the other Credit Documents
to which it is a party in connection with a merger or consolidation with or into
another Person as contemplated by (and in accordance with the requirements of)
Section 9.02) and, provided further, that, although any Lender may grant
participations in its rights and obligations hereunder to any Eligible
Transferee, such Lender shall remain a “Lender” for all purposes hereunder (and
may not transfer or assign all or any portion of its Revolving Loan Commitments
and/or outstanding Loans hereunder except as provided in Section 13.04(b)) and
the participant shall not constitute a “Lender” hereunder and, provided further,
that no Lender shall grant any participation under which the participant shall
have rights to approve any amendment to or waiver of this Agreement or any other
Credit Document except to the extent such amendment or waiver would (i) extend
the final scheduled maturity of any Loan or Note, or the scheduled expiration
date of any Letter of Credit in which such participant is participating, beyond
the Maturity Date, or reduce the rate or extend the time of payment of interest
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or Fees or reduce the principal amount thereof
(except to the extent repaid in cash) (it being understood that any amendment or
modification to the financial definitions in this Agreement or to
Section 13.07(a) or (b) shall not constitute a reduction in any rate of interest
or Fees for purposes of this clause (i), so long as the primary purpose of the
respective amendments or modifications to the financial definitions was not to
reduce the interest or Fees payable hereunder), or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in any Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
any Borrower of any of its rights and obligations under this Agreement (except
that, with the consent of the Required Lenders, the Corporation and any other
Domestic Dollar Revolving Loan Borrower may assign or transfer its rights
hereunder in connection with a merger or consolidation with or into another
Person as contemplated by (and in accordance with the requirements of)
Section 9.02) and (iii) release the Corporation from its Guaranty (it being
understood, however, that the assumption by another Person of the Corporation’s
obligations under the Guaranty in connection with a merger or consolidation of
the Corporation with such other Person as contemplated by (and in accordance
with the requirements of) Section 9.02 shall not be construed to be a release of
the Corporation from the Guaranty). In the case of any such participation, the
participant shall not

 

-137-



--------------------------------------------------------------------------------

have any rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and the Borrowers shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Credit Documents and all amounts
payable by the Borrowers hereunder shall be determined as if such Lender had not
sold such participation. The Borrowers agree that each Participant shall be
entitled to the benefits of Sections 1.11, 1.12 and 4.04 (subject to the
requirements and limitations therein, including the requirements under
Section 4.04(b) (it being understood that the documentation required under
Section 4.04(b) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 1.11 or 4.04 as if it were
an assignee under paragraph (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Section 1.11 or 4.04, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a change in law (or similar event) that occurs after the
Participant acquired the applicable participation. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 13.02 as
though it were a Lender, provided such Participant agrees to be subject to
Section 13.06(h) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Credit Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

(b) Notwithstanding the foregoing, any Lender may (x) assign all or a portion of
its Commitments and related outstanding Obligations (or, if the Commitments with
respect to the relevant Tranche have terminated, outstanding Obligations)
hereunder to an Eligible Transferee which is (i) (a) its parent company and/or
any affiliate of such Lender which is at least 50% directly or indirectly owned
by such Lender or its parent company or (b) one or more Lenders or (ii) in the
case of any Lender that is a fund that invests in bank loans, any other fund
that invests in bank loans and is managed or advised by the same investment
advisor of such Lender or by an Affiliate of such investment advisor,
provided that in respect of any assignment pursuant to preceding clauses (i) and
(ii) of less than $5,000,000 in the aggregate of such Lender’s Commitments and
related outstanding Obligations, at the time of any such assignment the Lender
shall provide the Administrative Agent with the name of a single entity to
receive all notices under this Agreement on behalf of such assignee Lender and
its affiliates, or (y) assign all, or if less than all, a portion equal to at
least $5,000,000 in the aggregate for the assigning Lender or assigning Lenders,
of such Commitments and related outstanding Obligations (or, if

 

-138-



--------------------------------------------------------------------------------

the Commitments with respect to the relevant Tranche have terminated,
outstanding Obligations) hereunder to one or more Eligible Transferees, each of
which assignees pursuant to clauses (x) and (y) shall become a party to this
Agreement as a Lender by execution of an Assignment and Assumption Agreement,
provided that, (i) the assignment by any Lender of its Alternate Currency
Revolving Loan Sub-Commitments (or any portion thereof) shall constitute the
assignment of a like amount of such Lender’s (or its respective Affiliate’s)
Revolving Loan Commitment, (ii) any assignment of all or any portion of the
Revolving Loan Commitment of any Lender shall be required to be accompanied by
the assignment of all or such portions of the Alternate Currency Revolving Loan
Sub-Commitments and/or Domestic Dollar Revolving Loan Sub-Commitment of such
Lender (or its respective Affiliate) as is equal, in the aggregate, to the
amount of the Revolving Loan Commitment being so assigned, (iii) any assignment
of all or any portion of the Revolving Loan Commitment and related outstanding
Obligations (or, if the Total Revolving Loan Commitment has terminated, any
assignment of Obligations originally extended pursuant to the Revolving Loan
Commitments) shall be made on a basis such that the respective assignee
participates in Revolving Loans, and in Swingline Loans and Letter of Credit
Outstandings, in accordance with the Revolving Loan Commitment (and
Sub-Commitments described above) so assigned (or if the Revolving Loan
Commitment has terminated, on the same basis as participated in by the Lenders
with Revolving Loan Commitments (and Sub-Commitments described above) prior to
the termination thereof), (iv) at such time Schedules I-A and, if applicable,
I-B shall be deemed modified to reflect the Commitments and, if applicable,
Alternate Currency Revolving Loan Sub-Commitments of such new Lender and of the
existing Lenders, (v) upon the surrender of any relevant Note by the assigning
Lender (or, upon such assigning Lender’s indemnifying the respective Borrower
for any lost Note pursuant to a customary indemnification agreement) new Notes
will be issued, at the Borrowers’ expense, to such new Lender and to the
assigning Lender upon the request of such new Lender or assigning Lender,
(vi) the consent of the Administrative Agent (not to be unreasonably withheld or
delayed) shall be required in connection with any assignment to an Eligible
Transferee pursuant to clause (x) or (y) above, (vii) any assignment of all or
any portion of the Revolving Loan Commitment of any Lender (or, if the Total
Revolving Loan Commitment has terminated, any assignment which would include
participations in outstanding Letters of Credit and/or obligations to fund
Mandatory Borrowings) shall require the consent of each applicable Swingline
Lender and each applicable Issuing Bank (which consent will not be unreasonably
withheld or delayed), (viii) at any time when no Specified Default or Event of
Default is in existence, the approval of the Corporation shall be required
(except with respect to assignments pursuant to clause (x) above), which
approval shall not be unreasonably withheld or delayed; (ix) the Administrative
Agent shall receive at the time of each such assignment, from the assigning or
assignee Lender, the payment of a non-refundable assignment fee of $3,500, and
(x) promptly after such assignment, the Borrowers shall have received from the
Administrative Agent notice of any such assignment and of the identity,
nationality and applicable lending office of any such Eligible Transferee that
is not a United States Person (as defined in Section 7701(a)(30) of the Code),
together with the copy of the Assignment and Assumption Agreement relating
thereto and, provided further, that such transfer or assignment will not be
effective until recorded by the Administrative Agent on the Register pursuant to
Section 13.15 hereof and the Administrative Agent has received an Administrative
Questionnaire from the assignee Lender. To the extent of any assignment pursuant
to this Section 13.04(b), the assigning Lender shall be relieved of its
obligations hereunder with respect to its assigned Commitments and related
Obligations. At the time of each assignment pursuant to this Section 13.04(b) to
a Person which is not already a

 

-139-



--------------------------------------------------------------------------------

Lender hereunder and which is not a United States Person (as such term is
defined in Section 7701(a)(30) of the Code) for Federal income tax purposes, the
respective assignee Lender shall, to the extent legally entitled to do so,
provide to the Corporation the U.S. Internal Revenue Forms (and, if applicable a
Section 4.04(b)(ii) Certificate) described Section 4.04(b). To the extent that
an assignment of all or any portion of a Lender’s Commitments and related
outstanding Obligations pursuant to Section 1.14, 1.20 or this Section 13.04(b)
would, at the time of such assignment, result in increased costs under
Section 1.11, 2.06 or 4.04 in excess of those being charged by the respective
assigning Lender prior to such assignment, then the Borrowers shall not be
obligated to pay such excess increased costs (although the Borrowers, in
accordance with and pursuant to the other provisions of this Agreement, shall be
obligated to pay the costs which are not in excess of those being charged by the
respective assigning Lender prior to such assignment and any subsequent
increased costs of the type described above resulting from changes after the
date of the respective assignment); provided however, that the Borrowers shall
be required to pay any such increased costs in the case of any reallocation, or
assignment made in connection with a reallocation, of such Lender’s Domestic
Dollar Revolving Loan Sub-Commitment pursuant to Section 13.12(e).

(c) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes, including to a Federal Reserve Bank or other central
banking authority in support of borrowings made by such Lender from such Federal
Reserve Bank or other central banking authority, and any Lender which is a fund
may pledge all or any portion of its Notes or Loans to a trustee in support of
its obligations to such trustee and others. No pledge pursuant to this clause
(c) shall release the transferor Lender from any of its obligations hereunder.

13.05 No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in exercising any right, power or privilege hereunder or
under any other Credit Document and no course of dealing between any Borrower or
any other Credit Party and any Agent or any Lender shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which any Agent or any Lender would otherwise have.
No notice to or demand on any Credit Party in any case shall entitle any Credit
Party to any other or further notice or demand in similar or other circumstances
or constitute a waiver of the rights of any Agent or any Lender to any other or
further action in any circumstances without notice or demand.

13.06 Payments Pro Rata. (a) Except as otherwise provided in this Agreement, the
Administrative Agent agrees that promptly after its receipt of each payment from
or on behalf of any Borrower in respect of any Obligations hereunder, it shall
distribute such payment to the Lenders (other than any Lender that has consented
in writing to waive its pro rata share of any such payment) pro rata based upon
their respective shares, if any, of the Obligations with respect to which such
payment was received.

(b) Except to the extent that a court order or this Agreement provides for
payments to be allocated to the Lenders under a particular Tranche or with
particular

 

-140-



--------------------------------------------------------------------------------

Obligations, if any Lender (a “Benefitted Lender”) shall at any time receive any
payment of all or part of its Loans or the other Obligations owing to it, or
interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 10.05, or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of such other Lender’s Loans or the other Obligations owing to such
other Lender, or interest thereon, such Benefitted Lender shall purchase for
cash from the other Lender a participating interest in such portion of each such
other Lender’s Loans and/or other Obligations owing to each such other Lender,
or shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
preceding Sections 13.06(a) and (b) shall be subject to the express provisions
of this Agreement which (x) require differing payments to be made with respect
to the various Tranches of Loans or Sub-Commitments or (y) prohibit payments in
respect of any Tranche of Loans.

13.07 Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
GAAP, consistently applied throughout the periods involved (except as set forth
in the notes thereto or as otherwise disclosed in writing by the Borrowers to
the Lenders).

(b) Notwithstanding anything to the contrary contained in clause (a) of this
Section 13.07, except as expressly otherwise provided herein, all calculations
determining the “Applicable Margins”, compliance with Section 9 and the
financial terms as used herein shall be made in accordance with GAAP.

(c) All computations of interest, Facility Fees and other Fees hereunder shall
be made on the basis of a year of 360 days (or 365 or 366 days, as the case may
be, in the case of interest on Base Rate Loans (to the extent based on the Prime
Lending Rate), Canadian Prime Rate Loans and Acceptance Fees) for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest, Facility Fees or other Fees are payable.

(d) For purposes of the Interest Act (Canada), (i) whenever any interest or fee
under this Agreement is calculated using a rate based on a year of 360 days or
365 days, as the case may be, the rate determined pursuant to such calculation,
when expressed as an annual rate, is equivalent to (x) the applicable rate based
on a year of 360 days or 365 days, as the case may be, (y) multiplied by the
actual number of days in the calendar year in which the period for which such
interest or fee is payable (or compounded) ends, and (z) divided by 360 or 365,
as the case may be; (ii) the principle of deemed reinvestment of interest does
not apply to any interest calculation under this Agreement; and (iii) the rates
of interest stipulated in this Agreement are intended to be nominal rates and
not effective rates or yields.

 

-141-



--------------------------------------------------------------------------------

13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS (EXCEPT, IN THE CASE OF OTHER
CREDIT DOCUMENTS, AS SPECIFICALLY OTHERWISE PROVIDED THEREIN) AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
MAY BE BROUGHT IN THE COURTS OF NEW YORK COUNTY OF THE STATE OF NEW YORK OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT
FROM ANY THEREOF, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY
TO THIS AGREEMENT HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS. EACH PARTY TO THIS AGREEMENT HEREBY FURTHER IRREVOCABLY WAIVES
ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH PARTY, AND
AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENTS BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH
PARTY. EACH PARTY TO THIS AGREEMENT FURTHER IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE
BELOW OR IDENTIFIED IN SECTION 13.03, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS
AFTER SUCH MAILING. EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER
ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY AGENT, ANY LENDER OR
THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

(b) EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID
ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE
AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS

 

-142-



--------------------------------------------------------------------------------

AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

(d) EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY APPOINTS THE
CORPORATION (IN SUCH CAPACITY, THE “PROCESS AGENT”), WITH AN OFFICE ON THE DATE
HEREOF AT STARWOOD HOTELS & RESORTS WORLDWIDE, INC., 15147 N. SCOTTSDALE ROAD,
SUITE H-210, SCOTTSDALE, AZ 85254 USA, AS ITS AGENT TO RECEIVE ON BEHALF OF THE
SUCH CREDIT PARTY AND ITS PROPERTY SERVICE OF COPIES OF THE SUMMONS AND
COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH NEW YORK STATE OR FEDERAL COURT AND AGREES PROMPTLY TO
APPOINT A SUCCESSOR PROCESS AGENT IN THE CITY OF NEW YORK (WHICH SUCCESSOR
PROCESS AGENT SHALL ACCEPT SUCH APPOINTMENT IN A WRITING SATISFACTORY TO THE
ADMINISTRATIVE AGENT PRIOR TO THE TERMINATION FOR ANY REASON OF THE APPOINTMENT
OF THE INITIAL PROCESS AGENT). IN ANY SUCH ACTION OR PROCEEDING IN SUCH NEW YORK
STATE OR FEDERAL COURT SITTING IN THE CITY OF NEW YORK, SUCH SERVICE MAY BE MADE
ON ANY CREDIT PARTY BY DELIVERING A COPY OF SUCH PROCESS TO SUCH CREDIT PARTY IN
CARE OF THE APPROPRIATE PROCESS AGENT AT SUCH PROCESS AGENT’S ADDRESS AND BY
DEPOSITING A COPY OF SUCH PROCESS IN THE MAILS BY CERTIFIED OR REGISTERED MAIL,
ADDRESSED AS DESCRIBED IN SECTION 13.08(a) TO THE SUCH CREDIT PARTY AT ITS
ADDRESS REFERRED TO IN SECTION 13.03 (SUCH SERVICE TO BE EFFECTIVE UPON SUCH
RECEIPT BY THE APPROPRIATE PROCESS AGENT AND THE DEPOSITING OF SUCH PROCESS IN
THE MAILS AS AFORESAID). EACH CREDIT PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY AUTHORIZES AND DIRECTS SUCH PROCESS AGENT TO ACCEPT SUCH SERVICE
ON ITS BEHALF. AS AN ALTERNATE METHOD OF SERVICE, EACH CREDIT PARTY IRREVOCABLY
AND UNCONDITIONALLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH
ACTION OR PROCEEDING IN SUCH NEW YORK STATE OR FEDERAL COURT SITTING IN THE CITY
OF NEW YORK BY MAILING OF COPIES OF SUCH PROCESS TO SUCH CREDIT PARTY BY
CERTIFIED OR REGISTERED AIR MAIL AT ITS ADDRESS REFERRED TO IN SECTION 13.03.
EACH CREDIT PARTY HEREBY AGREES THAT, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.

13.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Corporation and the Administrative
Agent.

13.10 Effectiveness. This Agreement shall become effective on the date
(the “Effective Date”) on which the conditions in Section 5 are satisfied. The
Administrative

 

-143-



--------------------------------------------------------------------------------

Agent shall give the Corporation and each Lender prompt written notice of the
occurrence of the Effective Date.

13.11 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

13.12 Amendment or Waiver; etc. (a) Subject to the provisions of following
clauses (c), (d), (e), (f), (g), (h), (i), (j), (k) and (l) neither this
Agreement nor any other Credit Document nor any terms hereof or thereof may be
changed, waived, discharged or terminated unless such change, waiver, discharge
or termination is in writing signed by the respective Credit Parties party
thereto and the Required Lenders, provided that no such change, waiver,
discharge or termination shall, without the consent of each Lender (other than a
Defaulting Lender, except with respect to matters described in clause (i)) with
Obligations being directly affected thereby, (i) extend the final scheduled
maturity of any Loan or extend the stated expiration date of any Letter of
Credit beyond the Maturity Date, or reduce the rate or extend the time of
payment of interest (except in connection with a waiver of applicability of any
post-default increase in interest rates), principal or Fees or reduce the
principal amount thereof (except to the extent repaid in cash) (it being
understood that any amendment or modification to the financial definitions in
this Agreement or to Section 13.07(a) or (b) shall not constitute a reduction in
any rate of interest or Fees for purposes of this clause (i), so long as the
primary purpose of the respective amendments or modifications to the financial
definitions was not to reduce the interest or Fees payable hereunder),
(ii) amend, modify or waive any provision of this Section 13.12 (except for
technical amendments with respect to additional extensions of credit pursuant to
this Agreement which afford the protections set forth in the proviso below to
such additional extensions of credit), (iii) reduce the percentage specified in
the definition of Required Lenders (it being understood that, with the consent
of the Required Lenders, additional extensions of credit pursuant to this
Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the extensions of Revolving Loan Commitments are
included on the Effective Date), (iv) consent to the assignment or transfer by
any Borrower of any of its rights and obligations under this Agreement (except
that, with the consent of the Required Lenders, the Corporation and any other
Domestic Dollar Revolving Loan Borrower may assign or transfer its rights
hereunder in connection with a merger or consolidation with or into another
Person as contemplated by (and in accordance with the requirements of)
Section 9.02), (v) release the Corporation from the Guaranty (it being
understood, however, that the assumption by another Person of the Corporation’s
obligations under the Guaranty in connection with a merger or consolidation of
the Corporation with such other Person as contemplated by (and in accordance
with the requirements of) Section 9.02 shall not be construed to be a release of
the Corporation from the Guaranty) or (vi) amend, modify or waive any provision
of Section 13.06(a); provided further, that, in addition to the consent of the
Required Lenders required above, no such change, waiver, discharge or
termination shall (u) in the case of any such change, waiver, discharge or
termination to or of any Incremental Revolving Loan Commitment Agreement,
without the consent of each Lender (other than a Defaulting Lender) party
thereto, amend, modify, waive or terminate such Incremental Revolving Loan
Commitment Agreement, (v) increase or extend the Commitments (or
Sub-Commitments) of any Lender over the amount thereof then in effect or beyond
the final date thereof without the consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or

 

-144-



--------------------------------------------------------------------------------

Events of Default or of a mandatory reduction in the Total Commitment shall not
constitute an increase of the Commitment (or Sub-Commitment) of any Lender, and
that an increase in the available portion of any Commitment (or Sub-Commitment)
of any Lender shall not constitute an increase of the Commitment (or
Sub-Commitment) of such Lender), (w) without the consent of each Issuing Bank,
amend, modify or waive any provision of Section 2 or alter its rights or
obligations with respect to Letters of Credit, (x) without the consent of each
Swingline Lender, alter its rights or obligations with respect to Swingline
Loans, or (y) without the consent of the respective Agent, amend, modify or
waive any provision of Section 12 or any other provision as same relates to the
rights or obligations of such Agent.

(b) If, in connection with any proposed change, waiver, discharge or termination
to any of the provisions of this Agreement as contemplated by clauses
(i) through (v), inclusive, of the first proviso to Section 13.12(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the
Corporation shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described below, to replace each
such non-consenting Lender or Lenders with one or more Replacement Lenders
pursuant to Section 1.14 so long as at the time of such replacement, each such
Replacement Lender consents to the proposed change, waiver, discharge or
termination, provided further, that in any event the Corporation shall not have
the right to replace a Lender solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
pursuant to the second proviso to Section 13.12(a).

(c) At any time and from time to time after the Effective Date, one or more
Persons may become Alternate Currency Revolving Loan Borrowers in accordance
with the provisions of Section 6.03 and the definition of Alternate Currency
Revolving Loan Borrower contained herein. Upon the satisfaction of such
provisions, such Person shall constitute an Alternate Currency Revolving Loan
Borrower and a Borrower party to this Agreement, without any further actions
taken by any Persons. Furthermore, the Corporation may, at any time and from
time to time, by written notice to the Administrative Agent, remove any
Alternate Currency Revolving Loan Borrower as such an Alternate Currency
Revolving Loan Borrower on a prospective basis; provided that at the time of
such removal there are no outstanding Alternate Currency Revolving Loans or
Alternate Currency Swingline Loans owing by such Alternate Currency Revolving
Loan Borrower (and no outstanding Alternate Currency Letters of Credit for which
such Alternate Currency Revolving Loan Borrower is an Account Party), and all
other amounts then due and payable by such Alternate Currency Revolving Loan
Borrower have been paid in full. Any removal of a Person as an Alternate
Currency Revolving Loan Borrower shall have no effect on any obligations of such
Person as an Alternate Currency Revolving Loan Borrower hereunder in respect of
Obligations previously incurred by it hereunder or with respect to any of the
indemnities set forth herein (including, without limitation, in Sections 1.11,
1.12, 2.06, 4.04, 12.06 and 13.01), which shall survive the removal of such
Person as an Alternate Currency Revolving Loan Borrower.

(d) At any time and from time to time after the Effective Date, one or more
Persons may become Domestic Dollar Revolving Loan Borrowers in accordance with
the provisions of Section 6.04 and the definition of Domestic Dollar Revolving
Loan Borrower contained herein. Upon the satisfaction of such provisions, such
Person shall constitute a

 

-145-



--------------------------------------------------------------------------------

Domestic Dollar Revolving Loan Borrower and a Borrower party to this Agreement,
without any further actions taken by any Persons. Furthermore, the Corporation
may, at any time and from time to time, by written notice to the Administrative
Agent, remove any Domestic Dollar Revolving Loan Borrower (other than itself) as
a Domestic Dollar Revolving Loan Borrower on a prospective basis; provided that
at the time of such removal there are no outstanding Domestic Dollar Revolving
Loans or Domestic Dollar Swingline Loans owing by such Domestic Dollar Revolving
Loan Borrower (and no outstanding Domestic Dollar Letters of Credit for which
such Domestic Dollar Revolving Loan Borrower is an Account Party), and all other
amounts then due and payable by such Domestic Dollar Revolving Loan Borrower
have been paid in full. Any removal of a Person as a Domestic Dollar Revolving
Loan Borrower shall have no effect on any obligations of such Person as a
Domestic Dollar Revolving Loan Borrower hereunder in respect of Obligations
previously incurred by it hereunder or with respect to any of the indemnities
set forth herein (including, without limitation, in Sections 1.11, 1.12, 2.06,
4.04, 12.06 and 13.01), which shall survive the removal of such Person as a
Domestic Dollar Revolving Loan Borrower.

(e) (I) From time to time after the Effective Date, with the consent of the
Corporation and the Administrative Agent, any RL Lender may agree (in its sole
discretion) to reallocate all or a portion of the Domestic Dollar Revolving Loan
Sub-Commitment of such RL Lender as an Alternate Currency Revolving Loan
Sub-Commitment of such RL Lender relating to a given Alternate Currency
Revolving Loan Sub-Tranche, in any such case pursuant to a written agreement
entered into, and executed by, the respective RL Lender, the Administrative
Agent, the Corporation and each other relevant Borrower in form and substance
satisfactory to such parties (each, an “Alternate Currency Sub-Commitment
Re-Allocation Agreement”); provided that (x) the Domestic Dollar Revolving Loan
Sub-Commitment of the respective Lender shall be decreased by the amount of any
increase in an Alternate Currency Revolving Loan Sub-Commitment effected
pursuant to the respective Alternate Currency Sub-Commitment Re-Allocation
Agreement, (y) arrangements satisfactory to the Administrative Agent shall be
made so that, after giving effect to the adjustment to the respective Lender’s
Alternate Currency Revolving Loan Sub-Commitment, such Lender participates in
all then outstanding extensions of credit on the same basis as it would
otherwise have so participated if it had originally had Alternate Currency
Revolving Loan Sub-Commitments and a Domestic Dollar Revolving Loan
Sub-Commitment as same will be in effect after giving effect to the changes
contemplated by this clause (e)(I) (including arrangements of the type described
in the second sentence of Section 13.12(f) below) and (z) without the prior
written consent of the Required Lenders, no increase to any Alternate Currency
Revolving Loan Sub-Commitment of any Lender relating to a given Alternate
Currency Revolving Loan Sub-Tranche shall be made pursuant to this clause
(e) if, immediately after giving effect thereto, (1) the aggregate amount of
Alternate Currency Revolving Loan Sub-Commitments of all RL Lenders relating to
such Alternate Currency Revolving Loan Sub-Tranche would exceed the relevant
Alternate Currency Revolving Loan Sub-Commitment Sub-Limit for such Alternate
Currency Revolving Loan Sub-Tranche or (2) the Total Alternate Currency
Revolving Loan Sub-Commitment would exceed the lesser of (I) $1,400,000,000 and
(II) the Total Revolving Loan Commitment as then in effect.

(II) From time to time after the Effective Date, with the consent of the
Corporation and the Administrative Agent, any RL Lender may agree (in its sole
discretion) to reallocate all or a portion of the Alternate Currency Revolving
Loan Sub-Commitment of such RL Lender relating to a given Alternate Currency
Revolving Loan Sub-Tranche as a Domestic

 

-146-



--------------------------------------------------------------------------------

Dollar Revolving Loan Sub-Commitment of such RL Lender, in any such case
pursuant to a written agreement entered into, and executed by, the respective RL
Lender, the Administrative Agent, the Corporation and each other relevant
Borrower in form and substance satisfactory to such parties (each, a “Domestic
Dollar Sub-Commitment Re-Allocation Agreement”); provided that (x) the Alternate
Currency Revolving Loan Sub-Commitment of the respective Lender shall be
decreased by the amount of any increase in a Domestic Dollar Revolving Loan
Sub-Commitment effected pursuant to the respective Domestic Dollar
Sub-Commitment Re-Allocation Agreement and (y) arrangements satisfactory to the
Administrative Agent shall be made so that, after giving effect to the
adjustment to the respective Lender’s Domestic Dollar Revolving Loan
Sub-Commitment, such Lender participates in all then outstanding extensions of
credit on the same basis as it would otherwise have so participated if it had
originally had Domestic Dollar Revolving Loan Sub-Commitments and a related
Alternate Currency Revolving Loan Sub-Commitment as same will be in effect after
giving effect to the changes contemplated by this clause (e)(II) (including
arrangements of the type described in the second sentence of Section 13.12(f)
below).

(f) From time to time after the Effective Date, if one or more Alternate
Currency RL Lenders desires to reduce the amount of any of its Alternate
Currency Revolving Loan Sub-Commitments, then the respective Alternate Currency
RL Lender shall provide 30 days’ prior written notice thereof to the Corporation
and the Administrative Agent, specifying the relevant Alternate Currency
Revolving Loan Sub-Commitment to be so reduced and the amount of such reduction;
provided however, that no more than one such notice may be delivered by any
Alternate Currency RL Lender in any 3 month period. Any such reduction to an
Alternate Currency Revolving Loan Sub-Commitment of any Alternate Currency RL
Lender shall be effective on the 30th day following delivery of the foregoing
notice (or, if such 30th day is not a Business Day, the next succeeding Business
Day after such 30th day), with the following to occur concurrently therewith:
(i) the Domestic Dollar Revolving Loan Sub-Commitment of the respective Lender
shall be increased by the amount of the reduction to the Alternate Currency
Revolving Loan Sub-Commitment of such Lender, (ii) the relevant Borrowers shall,
in coordination with the Administrative Agent, (x) repay outstanding Domestic
Dollar Revolving Loans and/or Alternate Currency Revolving Loans in a given
Alternate Currency of certain of the RL Lenders, and incur additional Domestic
Dollar Revolving Loans and/or Alternate Currency Revolving Loans in a given
Alternate Currency from certain other RL Lenders (including the Incremental RL
Lenders) or (y) take such other actions as may be required by the Administrative
Agent (including by requiring new Dollar Revolving Loans or Alternate Currency
Revolving Loans in a given Alternate Currency to be incurred and added to then
outstanding Borrowings of the respective such Loans, even though as a result
thereof such new Loans (to the extent required to be maintained as Euro Rate
Loans) may have a shorter Interest Period than the then outstanding Borrowings
of the respective such Loans), in each case to the extent necessary so that
(I) all of the RL Lenders effectively participate in each outstanding Borrowing
of Domestic Dollar Revolving Loans pro rata on the basis of their Domestic RL
Dollar Percentages (determined after giving effect to the decrease in the
Alternate Currency Revolving Loan Commitment or Commitments of such Lender (and
the increase in the Domestic Dollar Revolving Loan Sub-Commitment of such
Lender) pursuant to this Section 13.12(f)) and (II) all Alternate Currency RL
Lenders with an Alternate Currency Revolving Loan Sub-Commitment in a given
Alternate Currency effectively participate in each outstanding Borrowing of
Alternate Currency Revolving Loans in such Alternate Currency pro rata on the

 

-147-



--------------------------------------------------------------------------------

basis of their Alternate Currency RL Percentages as the same relate to such
Alternate Currency (determined after giving effect to the decrease in the
Alternate Currency Revolving Loan Commitment or Commitments of such Lender (and
the increase in the Domestic Dollar Revolving Loan Sub-Commitment of such
Lender) pursuant to this Section 13.12(f)), (iii) the Corporation shall pay to
the respective RL Lenders any costs of the type referred to in Section 1.12 in
connection with any repayment and/or Borrowing required pursuant to preceding
clause (ii), and (iv) to the extent Domestic Dollar Revolving Loans or Alternate
Currency Revolving Loans in a given Alternate Currency are to be so incurred or
added to the then outstanding Borrowings of the respective such Loans which are
maintained as Euro Rate Loans, the Lenders that have made such Loans shall be
entitled to receive from the Borrowers such amounts, as reasonably determined by
the respective Lenders, to compensate them for funding the various Revolving
Loans during an existing Interest Period (rather than at the beginning of the
respective Interest Period, based upon rates then applicable thereto). All
determinations by any Lender pursuant to clause (iv) of the immediately
preceding sentence shall, absent manifest error, be final and conclusive and
binding on all parties hereto.

(g) Notwithstanding anything to the contrary contained in this Section 13.12,
(i) the Corporation, any other relevant Borrower, the Administrative Agent and
each Incremental RL Lender may, in accordance with the provisions of
Section 1.19, enter into an Incremental Revolving Loan Commitment Agreement,
provided that after the execution and delivery by the Corporation, any other
relevant Borrower, the Administrative Agent and each such Incremental RL Lender
of such Incremental Revolving Loan Commitment Agreement, such Incremental
Revolving Loan Commitment Agreement may thereafter only be modified in
accordance with the requirements of clause (a) through (f) above of this
Section 13.12, (ii) the Corporation, any other relevant Borrower, the
Administrative Agent and each Extending Lender may, in accordance with the
provisions of Section 1.20, extend the Maturity Date to the New Maturity Date,
(iii) the Corporation, any other relevant Borrower, the Administrative Agent and
any Alternate Currency RL Lender may, in accordance with the provisions of
Section 13.12(e), enter into an Alternate Currency Sub-Commitment Re-Allocation
Agreement or Domestic Dollar Sub-Commitment Re-Allocation Agreement, provided
that after the execution and delivery thereof, such Alternate Currency
Sub-Commitment Re-Allocation Agreement or Domestic Dollar Sub-Commitment
Re-Allocation Agreement, as the case may be, may thereafter only be modified in
accordance with the requirements of clause (a) through (f) above of this
Section 13.12.

(h) Notwithstanding anything to the contrary contained in this Section 13.12,
the Corporation, the other Borrowers, the Administrative Agent and each Lender
which agrees to reallocate a portion of its Domestic Dollar Revolving Loan
Sub-Commitment as an Other Permitted Non-LIBOR-Based Alternate Currency
Revolving Loan Sub-Commitment in accordance with Section 13.12(e) (and make
Other Permitted Non-LIBOR-Based Alternate Currency Revolving Loans in a given
Other Permitted Non-LIBOR-Based Alternate Currency) may (without the consent of
any other Lender or the Required Lenders) enter into amendments to this
Agreement, the other Credit Documents and the Exhibits hereto to add applicable
interest rate benchmark, borrowing, prepayment, interest period, illegality and
multiple tranching provisions with respect to such Other Permitted
Non-LIBOR-Based Alternate Currency Revolving Loans, include a form of promissory
note to evidence such Other Permitted Non-LIBOR-Based Alternate Currency
Revolving Loans and make such other modifications hereto and thereto as may be
deemed necessary or desirable by the Administrative Agent (and its

 

-148-



--------------------------------------------------------------------------------

counsel) to accord such Lenders the types of protections that are provided to
Lenders of Euro Rate Loans hereunder and customarily to lenders of loans
denominated in such Other Permitted Non-LIBOR-Based Alternate Currency
(including, without limitation, amendments to Sections 1.09, 1.10, 1.11, 1.12,
1.19(c), 2 and 4 hereof) (any such amendments or modifications, collectively, a
“Non-LIBOR-Based Alternate Currency Amendment”).

(i) Notwithstanding anything to the contrary contained in this Section 13.12,
the Corporation, the other Borrowers, the Administrative Agent and each Lender
which agrees to reallocate a portion of its Domestic Dollar Revolving Loan
Sub-Commitment as an Other Permitted LIBOR-Based Alternate Currency Revolving
Loan Sub-Commitment in accordance with Section 13.12(e) (and make Other
Permitted LIBOR-Based Alternate Currency Revolving Loans in a given Other
Permitted LIBOR-Based Alternate Currency) may (without the consent of any other
Lender or the Required Lenders) enter into amendments to this Agreement, the
other Credit Documents and the Exhibits hereto in order to sub-divide Other
Permitted LIBOR-Based Alternate Currency Revolving Loan Sub-Commitments into two
or more “Alternate Currency Revolving Loan Sub-Tranches” available in various
Other Permitted LIBOR-Based Alternate Currencies to one or more Alternate
Currency Revolving Loan Borrowers and to make such other technical modifications
hereto and thereto as may be deemed necessary or advisable by the Administrative
Agent (and its counsel) in connection therewith (including, without limitation,
amendments to the definition of “Alternate Currency Revolving Loan
Sub-Commitment Sub-Limit” to provide for two or more “Alternate Currency
Revolving Loan Sub-Tranches” available in various Other Permitted LIBOR-Based
Alternate Currencies); provided that no amendment to the definition of
“Alternate Currency Revolving Loan Sub-Commitment Sub-Limit” may be made if
(x) such amendment would cause the aggregate amount of the sub-limits for such
sub-divided sub-commitments to exceed the “Alternate Currency Revolving Loan
Sub-Commitment Sub-Limit” applicable to Other Permitted LIBOR-Based Alternate
Currency Revolving Loan Sub-Commitments as in effect immediately prior to such
amendment or (y) after giving effect thereto, any prepayment or cash
collateralization would be required pursuant to Section 4.02(a)(ii) (any such
amendments or modifications, collectively, a “LIBOR-Based Alternate Currency
Amendment”).

(j) Notwithstanding anything to the contrary contained in this Section 13.12,
the Corporation, the other Borrowers, the Administrative Agent and each Lender
which agrees to reallocate in accordance with Section 13.12(e) a portion of its
Domestic Dollar Revolving Loan Sub-Commitment as an Alternate Currency Revolving
Loan Sub-Commitment to be made available in Dollars, Euros, Pounds Sterling,
Australian Dollars, Yen or Canadian Dollars may (without the consent of any
other Lender or the Required Lenders) enter into amendments to this Agreement,
the other Credit Documents and the Exhibits hereto in order to sub-divide the
Alternate Currency Revolving Loan Sub-Commitments under an existing Alternate
Currency Revolving Loan Sub-Tranche designated for such Alternate Currency into
two or more “Alternate Currency Revolving Loan Sub-Tranches” designated for such
Alternate Currency and to make such other technical modifications hereto and
thereto as may be deemed necessary or advisable by the Administrative Agent (and
its counsel) in connection therewith (including, without limitation, amendments
to the definition of “Alternate Currency Revolving Loan Sub-Commitment
Sub-Limit” to provide for two or more “Alternate Currency Revolving Loan
Sub-Tranches” relating to such Alternate Currency); provided that no amendment
to the definition of “Alternate Currency Revolving Loan Sub-Commitment
Sub-Limit” may be made if (x) such

 

-149-



--------------------------------------------------------------------------------

amendment would cause the aggregate amount of the sub-limits for such
sub-divided sub-commitments to exceed the “Alternate Currency Revolving Loan
Sub-Commitment Sub-Limit” applicable to such Alternate Currency Revolving Loan
Sub-Commitments as in effect immediately prior to such amendment or (y) after
giving effect thereto, any prepayment or cash collateralization would be
required pursuant to Section 4.02(a)(ii).

(k) Notwithstanding anything to the contrary contained in this Section 13.12,
the Corporation, the other Borrowers and the Administrative Agent may (without
the consent of any other Lender or the Required Lenders) enter into amendments
to this Agreement, the other Credit Documents and the Exhibits hereto in order
to permit an Alternate Currency Revolving Loan Borrower (other than the
Corporation) to request and obtain Alternate Currency Revolving Loan
Sub-Commitments available for “Alternate Currency Revolving Loans” and
“Alternate Currency Letters of Credit” denominated in Dollars (and incur
“Alternate Currency Revolving Loans” and obtain “Alternate Currency Letters of
Credit” denominated in Dollars under a new “Alternate Currency Revolving Loan
Sub-Tranche” designated for Dollars) and to make such other technical
modifications hereto and thereto as may be deemed necessary or advisable by the
Administrative Agent (and its counsel) in connection therewith (including,
without limitation, (i) an amendment to the definition of “Alternate Currency
Revolving Loan Sub-Commitment Sub-Limit” to provide for one or more “Alternate
Currency Revolving Loan Sub-Tranches” relating to “Non-U.S. Borrower Dollar
Revolving Loan Sub-Commitments”, (ii) appropriate amendments to certain
nomenclature used herein (e.g., “Dollar Revolving Loan” and “Dollar Revolving
Loan Borrower”) to reflect the availability of Revolving Loans denominated in
Dollars to any such Alternate Currency Revolving Loan Borrower and
(iii) modifications to the definition of “Base Rate”, but only to the extent
applicable to “base rate loans” made in Dollars to any such Alternate Currency
Revolving Loan Borrower); provided that (x) for avoidance of doubt, nothing
herein shall be construed to require any Lender hereunder to extend credit to
any such Alternate Currency Revolving Loan Borrower in Dollars, unless and until
such Lender has agreed (in its sole discretion) to enter an applicable Alternate
Currency Sub-Commitment Re-Allocation Agreement pursuant to Section 13.12(e) and
such Alternate Currency Sub-Commitment Re-Allocation Agreement and any
amendments contemplated hereby are effective in accordance with their terms,
(y) any Dollar denominated outstandings under any such new “Non-U.S. Borrower
Dollar Revolving Loan Sub-Commitment” shall be treated as “Aggregate Alternate
Currency Credit Exposure” for purposes of Section 1.01(a)(vii), 1.01(b), 2.02(a)
and 4.02(a)(iii), notwithstanding that such outstandings are Dollar denominated,
and (z) no amendment to the definition of “Alternate Currency Revolving Loan
Sub-Commitment Sub-Limit” may be made if (I) such amendment would increase the
aggregate amount of all Revolving Loan Sub-Commitments available thereunder in
excess of the aggregate amount available thereunder as in effect immediately
prior to such amendment or (II) after giving effect thereto, any prepayment or
cash collateralization would be required pursuant to Section 4.02(a)(ii).

(l) Notwithstanding anything to the contrary contained in this Section 13.12,
the Administrative Agent and the Corporation, in their sole discretion, may
amend, modify or supplement any provision of this Agreement or any other Loan
Document to (i) amend, modify or supplement such provision or cure any
ambiguity, omission, mistake, error, defect or inconsistency, so long as such
amendment, modification or supplement does not directly and adversely affect the
rights or obligations of any Lender or Issuing Lender, (ii) to permit additional
affiliates of the Borrower to guarantee the Obligations and/or provide
collateral

 

-150-



--------------------------------------------------------------------------------

therefor, (iii) to comply with local Requirements of Law or advice of local
counsel and (iv) to implement the provisions of Section 1.20. Such amendments
shall become effective without any further action or consent of any other party
to any Credit Document.

13.13 Survival. All indemnities set forth herein including, without limitation,
in Sections 1.11, 1.12, 2.06, 4.04, 12.06 and 13.01 shall survive the execution,
delivery and termination of this Agreement, the Notes and the other Credit
Documents and the making and repayment of the Obligations (it being understood
and agreed that all such indemnities shall also survive as to any Lender that
has assigned all of its obligations hereunder pursuant to Section 13.04(b) with
respect to the period of time in which such Lender was a “Lender” hereunder).

13.14 Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 1.11, 1.12, 2.06 or 4.04 in
excess of those being charged by the respective Lender prior to such transfer,
then the Borrowers shall not be obligated to pay such excess increased costs
(although the Borrowers, in accordance with and pursuant to the other provisions
of this Agreement, shall be obligated to pay the costs which would apply in the
absence of such designation and any subsequent increased costs of the type
described above resulting from changes after the date of the respective
transfer).

13.15 Register. Each Borrower hereby designates the Administrative Agent to
serve as such Borrower’s agent, solely for purposes of this Section 13.15, to
maintain a register (the “Register”) on which it will record the Commitments
from time to time of each of the Lenders, the Loans made by each of the Lenders
and each repayment in respect of the principal amount of the Loans of each
Lender. Failure to make any such recordation, or any error in such recordation,
shall not affect the respective Borrower’s obligations in respect of such Loans.
With respect to any Lender, the transfer of the Commitments of such Lender and
the rights to the principal of, and interest on, any Loan made pursuant to such
Commitments shall not be effective until such transfer is recorded on the
Register maintained by the Administrative Agent with respect to ownership of
such Commitments and Loans and prior to such recordation all amounts owing to
the transferor with respect to such Commitments and Loans shall remain owing to
the transferor. The registration of assignment or transfer of all or part of any
Commitments and Loans shall be recorded by the Administrative Agent on the
Register only upon the acceptance by the Administrative Agent of a properly
executed and delivered Assignment and Assumption Agreement pursuant to
Section 13.04(b). Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note, if
any, evidencing such Loan, and thereupon one or more new Notes in the same
aggregate principal amount shall, if requested, be issued to the assigning or
transferor Lender and/or the new Lender. The registration of any provision of
Incremental Revolving Loan Commitments pursuant to Section 1.19 shall be
recorded by the Administrative Agent on the Register only upon the acceptance of
the Administrative Agent of a properly executed and delivered Incremental
Revolving Loan Commitment Agreement. Coincident with the delivery of such
Incremental

 

-151-



--------------------------------------------------------------------------------

Revolving Loan Commitment Agreement for acceptance and registration of the
provision of an Incremental Revolving Loan Commitment, or as soon thereafter as
practicable, new Notes shall be issued to the respective Incremental RL Lender
at the request of such Incremental RL Lender. Each Borrower jointly and
severally agrees to indemnify the Administrative Agent from and against any and
all losses, claims, damages and liabilities of whatsoever nature which may be
imposed on, asserted against or incurred by the Administrative Agent in
performing its duties under this Section 13.15.

13.16 Judgment Currency. (a) The Credit Parties’ obligations hereunder and under
the other Credit Documents to make payments in the respective Applicable
Currency (the “Obligation Currency”) shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent
or the respective Lender of the full amount of the Obligation Currency expressed
to be payable to the Administrative Agent or such Lender under this Agreement or
the other Credit Documents. If for the purpose of obtaining or enforcing
judgment against any Credit Party in any court or in any jurisdiction, it
becomes necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made, at the Alternate Currency Equivalent or the Dollar Equivalent thereof, as
the case may be, and, in the case of other currencies, the rate of exchange (as
quoted by the Person acting as the Administrative Agent or if the Person acting
as the Administrative Agent does not quote a rate of exchange on such currency,
by a known dealer in such currency designated by the Administrative Agent)
determined, in each case, as of the day on which the judgment is given (such
Business Day being hereinafter referred to as the “Judgment Currency Conversion
Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrowers covenant and agree to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount) as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate or exchange
prevailing on the Judgment Currency Conversion Date.

(c) For purposes of determining the Alternate Currency Equivalent or the Dollar
Equivalent or any other rate of exchange for this Section, such amounts shall
include any premium and costs payable in connection with the purchase of the
Obligation Currency.

13.17 Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 13.17, each Lender agrees that it will not disclose without the prior
consent of the Corporation (other than to its employees, officers, directors,
auditors, advisors or counsel if such Lender or such Lender’s holding or parent
company in its sole discretion determines that any such party should have access
to such information, provided such Persons shall be subject to the provisions of
this Section 13.17 to the same extent as such Lender) any information with
respect to the Corporation or any of its Subsidiaries which is now or in the
future furnished pursuant to this Agreement or any other Credit Document,
provided that any Lender may disclose any such

 

-152-



--------------------------------------------------------------------------------

information (a) as has become generally available to the public other than by
virtue of a breach of this Section by such Lender, (b) to the extent such
information was legally in possession of such Lender prior to its receipt from
or on behalf of the Corporation or any of its Subsidiaries and was from a source
not known to such Lender to be (x) bound by a confidentiality agreement with the
Corporation or (y) otherwise prohibited from transmitting such information to
such Lender by a contractual, legal or fiduciary obligation, (c) such
information becomes available to such Lender from a source other than the
Corporation or any of its Subsidiaries and such source is not known to such
Lender to be (x) bound by a confidentiality agreement with the Corporation or
(y) otherwise prohibited from transmitting such information to such Lender by a
contractual, legal or fiduciary obligation, (d) as may be required or reasonably
appropriate in any report, statement or testimony submitted to, or in response
to a request from, any municipal, state or Federal governmental or regulatory
body having or claiming to have jurisdiction over such Lender or to the Federal
Reserve Board, the Federal Deposit Insurance Corporation, the NAIC or similar
organizations (whether in the United States or elsewhere) or their successors,
(e) as may be required or reasonably appropriate in response to any summons or
subpoena or in connection with any litigation (in which case such Lender shall
promptly notify the Corporation in advance, to the extent practicable and
permitted by law), (f) in order to comply with any Requirement of Law applicable
to such Lender (in which case (other than in the case of regulatory examinations
or audits by a regulatory or Governmental Authority) such Lender shall promptly
notify the Corporation in advance, to the extent practicable and permitted by
law), (g) to any Agent or any other Lender, (h) to any direct or indirect
contractual counterparties in swap agreements or such contractual
counterparties’ professional advisors; provided that such contractual
counterparty or professional advisor to such contractual counterparty agrees in
writing to keep such information confidential to the same extent required of the
Lenders thereunder, (i) to any prospective or actual transferee or participant
in connection with any contemplated transfer or participation of any of the
Notes or Commitments or any interest therein by such Lender, provided that such
prospective transferee shall have agreed to be subject to the provisions of this
Section 13.17(a) or a separate confidentiality agreement at least as restrictive
as the provisions of this Section 13.17(a) and (j) in connection with the
exercise of remedies relating to this Agreement.

(b) Each of the Borrowers hereby acknowledges and agrees that each Lender may,
in connection with the Transaction or the participation of such Lender pursuant
to this Agreement and the other Credit Documents, share with any of its
affiliates any information related to the Corporation or any of its Subsidiaries
(including, without limitation, any non-public customer information regarding
the creditworthiness of the Corporation and its Subsidiaries, provided such
Persons shall be subject to the provisions of this Section 13.17 to the same
extent as such Lender).

(c) EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWERS
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT
HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

-153-



--------------------------------------------------------------------------------

(d) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

13.18 Patriot Act. Each Lender subject to the USA PATRIOT ACT (Title 111 of Pub.
L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby notifies each
Borrower that pursuant to the requirements of the Act, it is required to obtain,
verify and record information that identifies each Borrower and the other Credit
Parties and other information that will allow such Lender to identify each
Borrower and the other Credit Parties in accordance with the Act.

13.19. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder

13.20. No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, the “Lender Parties”) may have economic interests that conflict
with those of the Credit Parties. The Credit Parties agree that nothing in the
Credit Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between the Lender
Parties and the Credit Parties, their stockholders or their affiliates. The
Credit Parties acknowledge and agree that (i) the transactions contemplated by
the Credit Documents are arm’s-length commercial transactions between the Lender
Parties, on the one hand, and the Credit Parties, on the other, (ii) in
connection therewith and with the process leading to such transactions, each of
the Lender Parties is acting solely as a principal and not the agent or
fiduciary of any Credit Party, its management, stockholders, creditors or any
other Person, (iii) no Lender Party has assumed an advisory or fiduciary
responsibility in favor of any Credit Party with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Lender Party or any of its affiliates has advised or is currently advising any
Credit Party on other matters) or any other obligation to any Credit Party
except the

 

-154-



--------------------------------------------------------------------------------

obligations expressly set forth in the Credit Documents and (iv) the Credit
Parties have consulted their own legal and financial advisors to the extent it
deemed appropriate. Each Credit Party further acknowledges and agrees that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Credit Party agrees that it
will not claim that any Lender Party has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to such Credit Party, in
connection with such transaction or the process leading thereto.

13.21 Waiver of Three Day Requirement for Termination Notice under Existing
Credit Agreement. Each Lender party hereto who is also a lender under the
Existing Credit Agreement hereby, in its capacity as a lender under the Existing
Credit Agreement, waives the requirement pursuant to Section 3.02 of the
Existing Credit Agreement that any notice of termination of all commitments
under the Existing Credit Agreement shall be given three Business Days prior to
such proposed termination and hereby consents that any such notice may be given
on shorter notice.

SECTION 14. Guaranty

14.01 The Guaranty. In order to induce the Lenders to enter into this Agreement
and to extend credit hereunder and to induce the Lenders or any of their
respective Affiliates to enter into Interest Rate Protection Agreements or Other
Hedging Agreements, and in recognition of the direct benefits to be received by
the Corporation from the proceeds of the Loans, the issuance of the Letters of
Credit and the entering into of Interest Rate Protection Agreements or Other
Hedging Agreements, the Corporation hereby agrees with the Lenders as follows:
the Corporation hereby absolutely, unconditionally and irrevocably guarantees,
as primary obligor and not merely as surety, the full and prompt payment when
due, whether upon maturity, acceleration or otherwise, of any and all of the
Guaranteed Obligations to the Guaranteed Creditors. If any or all of the
Guaranteed Obligations becomes due and payable hereunder, the Corporation
unconditionally promises to pay such Guaranteed Obligations to the Guaranteed
Creditors, or order, on demand, together with any and all expenses which may be
incurred by the Guaranteed Creditors in collecting any of the Guaranteed
Obligations. This Guaranty is a guaranty of payment and not of collection. This
Guaranty is a continuing one and all liabilities to which it applies or may
apply under the terms hereof shall be conclusively presumed to have been created
in reliance hereon. If claim is ever made upon any Guaranteed Creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Guaranteed Obligations and any of the aforesaid payees repays all
or part of said amount by reason of (i) any judgment, decree or order of any
court or administrative body having jurisdiction over such payee or any of its
property (including in connection with any bankruptcy or similar proceeding) or
(ii) any settlement or compromise of any such claim effected by such payee with
any such claimant (including the Corporation or any of its Subsidiaries), then
and in such event the Corporation agrees that any such judgment, decree, order,
settlement or compromise shall be binding upon the Corporation, notwithstanding
any revocation of this Guaranty or any other instrument evidencing any liability
of the Corporation or any of its Subsidiaries, this Guaranty shall be fully
reinstated and the Corporation shall be and remain liable to the aforesaid
payees hereunder for the amount so repaid or recovered to the same extent as if
such amount had never originally been received by any such payee.

 

-155-



--------------------------------------------------------------------------------

14.02 Bankruptcy. Additionally, the Corporation unconditionally and irrevocably
guarantees the payment of any and all of the Guaranteed Obligations to the
Guaranteed Creditors whether or not due or payable by the Corporation or any of
its Subsidiaries upon the occurrence of any of the events specified in
Section 10.05, and unconditionally promises to pay such indebtedness to the
Guaranteed Creditors, or order, on demand.

14.03 Nature of Liability. The liability of the Corporation hereunder is
exclusive and independent of any guaranty of the Guaranteed Obligations whether
executed by the Corporation, any other guarantor or any other Person, and the
liability of the Corporation hereunder is not affected or impaired by (a) any
direction as to application of payment by any Subsidiary Borrower or any other
Person, or (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other Person as to the Guaranteed
Obligations, or (c) any payment on or in reduction of any such other guaranty or
undertaking, or (d) any dissolution, termination or increase, decrease or change
in personnel by the Corporation or any of its Subsidiaries, or (e) any payment
made to the Guaranteed Creditors on the Guaranteed Obligations which any such
Guaranteed Creditor repays to the Corporation or any of its Subsidiaries (or
their respective estates) pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
the Corporation waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding, or (f) any action or
inaction of the type described in Section 14.05, or (g) the lack of validity or
enforceability of any Credit Document or any other instrument relating thereto.

14.04 Independent Obligation. No invalidity, irregularity or unenforceability of
all or any part of the Guaranteed Obligations shall affect, impair or be a
defense to this Guaranty, and this Guaranty shall be primary, absolute,
irrevocable and unconditional notwithstanding the occurrence of any event or the
existence of any other circumstances which might constitute a legal or equitable
discharge of, or a defense available to, a surety or guarantor except
indefeasible payment in full in cash of the Guaranteed Obligations. The
obligations of the Corporation hereunder are independent of the obligations of
any Subsidiary Borrower, any other guarantor or any other Person and a separate
action or actions may be brought and prosecuted against the Corporation whether
or not action is brought against any Subsidiary Borrower, any other guarantor or
any other Person and whether or not any Subsidiary Borrower, any other guarantor
or any other Person be joined in any such action or actions. The Corporation
waives, to the full extent permitted by law, the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof. Any
payment by any Subsidiary Borrower or other circumstance that operates to toll
any statute of limitations as to such Subsidiary Borrower shall operate to toll
the statute of limitations as to the Corporation.

14.05 Authorization. The Corporation authorizes the Guaranteed Creditors without
notice or demand (except as shall be required by applicable statute and cannot
be waived), and without affecting or impairing its liability hereunder, from
time to time to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Guaranteed
Obligations (including any increase or decrease in the rate of interest
thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and this

 

-156-



--------------------------------------------------------------------------------

Guaranty shall apply to the Guaranteed Obligations as so changed, extended,
renewed, increased or altered;

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, impair, surrender, realize upon or otherwise deal with
in any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset thereagainst;

(c) exercise or refrain from exercising any rights against the Corporation or
any of its Subsidiaries or others or otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, guarantors, any Subsidiary
Borrower or other obligors;

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Subsidiary Borrowers to their respective creditors other than the Guaranteed
Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Corporation or any of its Subsidiaries to the Guaranteed
Creditors regardless of what liability or liabilities of the Corporation or any
of its Subsidiaries remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Credit Document, any Interest Rate Protection
Agreement or Other Hedging Agreement or any of the instruments or agreements
referred to herein or therein, or otherwise amend, modify or supplement this
Agreement, any other Credit Document, any Interest Rate Protection Agreement or
Other Hedging Agreement or any of such other instruments or agreements; and/or

(h) take any other action that would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of, or a defense
available to, the Corporation from its liabilities under this Guaranty.

14.06 Reliance. It is not necessary for the Guaranteed Creditors to inquire into
the capacity or powers of any of the Corporation or its Subsidiaries or the
officers, directors, partners or agents acting or purporting to act on their
behalf, and any Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

14.07 Subordination. Any of the indebtedness of any Subsidiary Borrower now or
hereafter owing to the Corporation is hereby subordinated to the Guaranteed
Obligations of such Subsidiary Borrower owing to the Guaranteed Creditors; and
if the Administrative Agent so requests at a time when an Event of Default
exists, all such indebtedness of such Subsidiary

 

-157-



--------------------------------------------------------------------------------

Borrower to the Corporation shall be collected, enforced and received by the
Corporation in trust for the benefit of the Guaranteed Creditors and be paid
over to the Administrative Agent on behalf of the Guaranteed Creditors on
account of the Guaranteed Obligations of such Subsidiary Borrower to the
Guaranteed Creditors, but without affecting or impairing in any manner the
liability of the Corporation under the other provisions of this Guaranty.
Without limiting the generality of the foregoing, the Corporation hereby agrees
with the Guaranteed Creditors that it will not exercise any right of subrogation
which it may at any time otherwise have as a result of this Guaranty (whether
contractual, under Section 509 of the Bankruptcy Code or otherwise) until all
Guaranteed Obligations have been irrevocably paid in full in cash.

14.08 Waiver. (a) The Corporation waives any right (except as shall be required
by applicable statute and cannot be waived) to require any Guaranteed Creditor
to (i) proceed against any Subsidiary Borrower, any other guarantor or any other
Person, (ii) proceed against or exhaust any security held from the Corporation
or any of its Subsidiaries, any other guarantor or any other Person or
(iii) pursue any other remedy in any Guaranteed Creditor’s power whatsoever. The
Corporation waives any defense based on or arising out of any defense of the
Corporation or any of its Subsidiaries, any other guarantor or any other Person,
other than indefeasible payment in full in cash of the Guaranteed Obligations,
based on or arising out of the disability of any Subsidiary Borrower, any other
guarantor or any other Person, or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Corporation or any of its Subsidiaries, or any law or
regulation of any jurisdiction or any other event affecting any term of the
Guaranteed Obligations other than indefeasible payment in full in cash of the
Guaranteed Obligations. The Guaranteed Creditors may, at their election,
foreclose on any security held by the Administrative Agent or any other
Guaranteed Creditor by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Guaranteed Creditors may have against the Corporation or any of its Subsidiaries
or any other Person, or any security, without affecting or impairing in any way
the liability of the Corporation hereunder except to the extent the Guaranteed
Obligations have been indefeasibly paid in full in cash. The Corporation waives
any defense arising out of any such election by the Guaranteed Creditors, even
though such election operates to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of the Corporation against any
Subsidiary Borrower or any other Person or any security.

(b) The Corporation waives all presentments, demands for performance, protests
and notices, including, without limitation, notices of nonperformance, notices
of protest, notices of dishonor, notices of acceptance of this Guaranty, and
notices of the existence, creation or incurring of new or additional Guaranteed
Obligations. The Corporation assumes all responsibility for being and keeping
itself informed of each Subsidiary Borrower’s financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations and the nature, scope and extent of the risks which the
Corporation assumes and incurs hereunder, and agrees that the Guaranteed
Creditors shall have no duty to advise any Subsidiary Borrower of information
known to them regarding such circumstances or risks.

 

-158-



--------------------------------------------------------------------------------

(c) Until such time as the Guaranteed Obligations have been paid in full in
cash, the Corporation waives all rights of subrogation which it may at any time
otherwise have as a result of this Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code, or otherwise) to the claims of the
Guaranteed Creditors against any Subsidiary Borrower or any other guarantor of
the Guaranteed Obligations and all contractual, statutory or common law rights
of reimbursement, contribution or indemnity from any Subsidiary Borrower or any
other guarantor which it may at any time otherwise have as a result of this
Guaranty.

(d) The Corporation warrants and agrees that each of the waivers set forth above
is made with full knowledge of its significance and consequences and that if any
of such waivers are determined to be contrary to any applicable law or public
policy, such waivers shall be effective only to the maximum extent permitted by
law.

14.09 Payments. All payments made by the Corporation pursuant to this Section 14
shall be made in the respective Applicable Currency in which the Guaranteed
Obligations are then due and payable (giving effect, in the circumstances
contemplated by Section 1.17, to any conversion occurring pursuant thereto). All
payments made by the Corporation pursuant to this Section 14 will be made
without setoff, counterclaim or other defense, and shall be subject to the
provisions of Sections 4.03, 4.04 and 13.16.

14.10 Consent to Additional Obligations. The Corporation hereby acknowledges and
agrees that (i) pursuant to the terms of this Agreement various Domestic Dollar
Revolving Loan Borrowers and Alternate Currency Revolving Loan Borrowers may
become party to this Agreement from time to time and incur Loans and other
Obligations thereunder and (ii) all Obligations of each Domestic Dollar
Revolving Loan Borrower and each Alternate Currency Revolving Loan Borrower
under this Agreement shall be fully guaranteed hereunder (and constitute
Guaranteed Obligations) and no consent of the Corporation shall be required to
effect the same.

 

-159-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

STARWOOD HOTELS & RESORTS WORLDWIDE, INC., as a Borrower and Guarantor

By:

 

/s/ Timothy C. Fetten

  Name:   Timothy C. Fetten   Title:   Controller

 

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

OPERADORA SHERATON S.DE R.L. C.V., as a Borrower By:  

/s/ Alejandro Enrique Osti

  Name:   Alejandro Enrique Osti   Title:   Attorney-in-Fact STARWOOD ITALIA
S.R.L., as a Borrower By:  

/s/ Timothy C. Fetten

  Name:   Timothy C. Fetten   Title:   Attorney STARWOOD INTERNATIONAL FINANCE
LIMITED, as a Borrower By:  

/s/ Timothy C. Fetten

  Name:   Timothy C. Fetten   Title:   Attorney FRANCHISE AND LICENSE (CANADIAN)
OPS LIMITED PARTNERSHIP, as a Borrower

BY:

 

1367357 ALBERTA ULC, in its capacity as general partner

By:  

/s/ Kristen Prohl

  Name:   Kristen W. Prohl   Title:   Vice President

 

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender, Issuing Bank, Swingline Lender and as
Administrative Agent By:  

/s/ Marc Costantino

  Name:   Mark Costantino   Title:   Executive Director

 

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., CERTAIN ADDITIONAL
DOMESTIC DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE CURRENCY
REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED

By:

 

/s/ Robert Grillo

  Name:   Robert Grillo   Title:   Director

 

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., CERTAIN ADDITIONAL
DOMESTIC DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE CURRENCY
REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

Banco Nacional de Mexico SA Integrante de Grupo Financiero Banamex

By:

 

/s/ Ricardo Graza del Rio

  Name:   Ricardo Garza del Rio   Title:   Director

By:

 

/s/ Gonzalo Portilla Forcen

  Name:   Gonzalo Portilla Forcen   Title:   Director

 

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., CERTAIN ADDITIONAL
DOMESTIC DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE CURRENCY
REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

Bank of America, N.A., individually as Lender and Documentation Agent

By:

 

/s/ Roger C. Davis

  Name:   Roger C. Davis   Title:   Senior Vice President

 

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., CERTAIN ADDITIONAL
DOMESTIC DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE CURRENCY
REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

Bank of China, New York

By:

 

/s/ Haifeng Xu

  Name:   Haifeng Xu   Title:   Executive Vice President

 

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., CERTAIN ADDITIONAL
DOMESTIC DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE CURRENCY
REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

Bank of Hawaii

By:

 

/s/ Donovan Koki

  Name:   Donovan Koki   Title:   Senior Vice President

 

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., CERTAIN ADDITIONAL
DOMESTIC DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE CURRENCY
REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

BARCLAYS BANK PLC

By:

 

/s/ Michael Mozer

  Name:   Michael Mozer   Title:   Vice President

 

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., CERTAIN ADDITIONAL
DOMESTIC DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE CURRENCY
REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

CITIBANK N.A.

By:

 

/s/ John C. Rowland

 

Name:

 

John C. Rowland

 

Title:

 

Vice President

 

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., CERTAIN ADDITIONAL
DOMESTIC DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE CURRENCY
REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

COMPASS BANK

By:

 

/s/ Keely McGee

 

Name:

 

Keely McGee

 

Title:

 

Senior Vice President

 

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., CERTAIN ADDITIONAL
DOMESTIC DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE CURRENCY
REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

By:

 

/s/ Steven Jonassen

 

Name:

 

Steven Jonassen

 

Title:

 

Managing Director

By:

 

/s/ Joseph A. Asciolla

 

Name:

 

Joseph A. Asciolla

 

Title:

 

Managing Director

 

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., CERTAIN ADDITIONAL
DOMESTIC DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE CURRENCY
REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

CREDIT SUISSE AG, Cayman Island Branch, as a Lender

By:

 

/s/ Karl Studer

 

Name:

 

Karl Studer

 

Title:

 

Director

By:

 

/s/ Philipp Horat

 

Name:

 

Philipp Horat

 

Title:

 

Assistant Vice President

 

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., CERTAIN ADDITIONAL
DOMESTIC DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE CURRENCY
REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

First Hawaiian Bank

By:

 

/s/ Jan M. Sam

 

Name:

 

Jan M. Sam

 

Title:

 

Assistant Vice President

 

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., CERTAIN ADDITIONAL
DOMESTIC DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE CURRENCY
REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

GOLDMAN SACHS BANK USA

By:

 

/s/ Mark Walton

 

Name:

 

Mark Walton

 

Title:

 

Authorized Signatory

 

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., CERTAIN ADDITIONAL
DOMESTIC DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE CURRENCY
REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

HSBC Bank USA, National Association

By:

 

/s/ Alan Vitulich

 

Name:

 

Alan Vitulich

 

Title:

 

Vice President

 

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., CERTAIN ADDITIONAL
DOMESTIC DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE CURRENCY
REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

INTESA SANPAOLO S.P.A.

By:

 

/s/ Glen Binder

 

Name:

 

Glen Binder

 

Title:

 

Vice President

By:

 

/s/ William S. Denton

 

Name:

 

William S. Denton

 

Title:

 

Global Relationship Manager

 

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., CERTAIN ADDITIONAL
DOMESTIC DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE CURRENCY
REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

Mizuho Corporate Bank, Ltd.

By:

 

/s/ Noel Purcell

 

Name:

 

Noel Purcell

 

Title:

 

Authorized Signatory

 

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., CERTAIN ADDITIONAL
DOMESTIC DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE CURRENCY
REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

Morgan Stanley Bank, N.A.

By:

 

/s/ Michael King

 

Name:

 

Michael King

 

Title:

 

Authorized Signatory

 

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., CERTAIN ADDITIONAL
DOMESTIC DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE CURRENCY
REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

ROYAL BANK OF CANADA

By:

 

/s/ Daniel LePage

 

Name:

 

Daniel LePage

 

Title:

 

Authorized Signatory

 

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., CERTAIN ADDITIONAL
DOMESTIC DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE CURRENCY
REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

SOVEREIGN BANK, N.A.

By:

 

/s/ Thomas J. Devitt

 

Name:

 

Thomas J. Devitt

 

Title:

 

Senior Vice President

 

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., CERTAIN ADDITIONAL
DOMESTIC DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE CURRENCY
REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

SUMITOMO MITSUI BANKING CORPORATION

By:

 

/s/ Keith J. Connolly

 

Name:

 

Keith J. Connolly

 

Title:

 

Managing Director

 

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., CERTAIN ADDITIONAL
DOMESTIC DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE CURRENCY
REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

SunTrust Bank

By:

 

/s/ Johnetta Bush

 

Name:

 

Johnetta Bush

 

Title:

 

Vice President

 

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., CERTAIN ADDITIONAL
DOMESTIC DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE CURRENCY
REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

THE BANK OF NEW YORK MELLON

By:

 

/s/ Carol Murray

 

Name:

 

Carol Murray

 

Title:

 

Managing Director

 

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., CERTAIN ADDITIONAL
DOMESTIC DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE CURRENCY
REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

THE BANK OF NOVA SCOTIA

By:

 

/s/ Chad Hale

 

Name:

 

Chad Hale

 

Title:

 

Director & Execution Head, REGAL

 

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., CERTAIN ADDITIONAL
DOMESTIC DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE CURRENCY
REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

THE BANK OF TOKYO-MITSUBISHI UJF, LTD.

By:

 

/s/ Lawrence Elkins

 

Name:

 

Lawrence Elkins

 

Title:

 

Vice President

 

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., CERTAIN ADDITIONAL
DOMESTIC DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE CURRENCY
REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

THE NORTHERN TRUST COMPANY

By:

 

/s/ Clifford Hoppe

 

Name:

 

Clifford Hoppe

 

Title:

 

Vice President

 

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., CERTAIN ADDITIONAL
DOMESTIC DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE CURRENCY
REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

The Royal Bank of Scotland plc

By:

 

/s/ Michaela V. Galluzzo

 

Name:

 

Michaela V. Galluzzo

 

Title:

 

Authorized Signatory

 

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., CERTAIN ADDITIONAL
DOMESTIC DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE CURRENCY
REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

US Bank, National Association

By:

 

/s/ Steven L. Sawyer

 

Name:

 

Steven L. Sawyer

 

Title:

 

Vice President

 

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., CERTAIN ADDITIONAL
DOMESTIC DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE CURRENCY
REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

WELLS FARGO BANK,. N.A.

By:

 

/s/ Mark F. Monahan

 

Name:

 

Mark F. Monahan

 

Title:

 

Senior Vice President

 

Signature page to 2012 Starwood Credit Agreement